ICJ_070_MilitaryParamilitaryActivitiesNicaragua_NIC_USA_1986-06-27_JUD_01_ME_09_FR.txt. OPINION DISSIDENTE DE M. SCHWEBEL

[Traduction]

TABLE DES MATIÈRES

259

Paragraphes

L INTRODUCTION 1-5
IJ. RÉSUMÉ DES PRINCIPALES CONCLUSIONS DE DROIT 6-16
II]. PREMISSES FACTUELLES 17-41

A.

Le Gouvernement nicaraguayen est arrivé au pouvoir grace à
certaines des formes mêmes d’intervention dont il se plaint
actuellement (appendice, par. 2-7)

Le nouveau Gouvernement du Nicaragua s’est fait reconnaître
par les autres Etats en contrepartie d'engagements internatio-
naux touchant ses politiques intérieure et extérieure, engage-
ments qu’il a délibérément enfreints (appendice, par. 8-13)
Le nouveau Gouvernement du Nicaragua a reçu de la com-
munauté internationale, y compris des Etats-Unis, une aide
sans précédent (appendice, par. 14-15)

L'administration Carter a suspendu l’aide au Nicaragua en
janvier 1981 en raison de son soutien à l’insurrection au Sal-
vador, attesté notamment par des documents saisis sur des
guérilleros salvadoriens (appendice, par. 16-22)
L'administration Reagan a mis fin à l’aide au Gouvernement
nicaraguayen tout en le dispensant de son obligation de rem-
bourser l’aide déjà accordée dans l'espoir qu’il mettrait fin à
son aide aux insurrections à l'étranger ; plus tard, l’adminis-
tration Reagan a offert à deux reprises de reprendre l’aide si le
Nicaragua cessait d'appuyer l’insurrection au Salvador mais
ces offres n’ont pas été acceptées (appendice, par. 23-24)
L'administration Reagan a précisé au Gouvernement nicara-
guayen en 1981 qu'elle considérait la révolution sandiniste
« comme irréversible » ; comme condition à la coexistence,
elle a exigé qu'il soit mis fin à l'envoi d’armes au Salvador
(appendice, par. 25-26)

. Devant la Cour, des représentants du Gouvernement du Nica-

ragua ont soutenu à tort que celui-ci n'avait « jamais » fourni
d’armes ou d'assistance matérielle à l'insurrection au Salva-
dor, « jamais » eu d'installations salvadoriennes de comman-
dement et de contrôle sur le territoire nicaraguayen et « ja-
mais » permis que son territoire fût utilisé pour l’entrainement
d’insurgés salvadoriens (appendice, par. 27)

17-18

19

20

21

22

23

24-27

249
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL)

260

Paragraphes

. En dépit de ses dénégations, le Gouvernement nicaraguayen
sert en fait depuis 1979 de plaque tournante pour l’achemine-
ment d’armes et de munitions destinées aux insurgés salvado-
riens ; le commandement et le contrôle de l'insurrection sal-
vadorienne sont exercés à partir du territoire nicaraguayen,
avec la coopération des Gouvernements cubain et nicara-
guayen ; les insurgés salvadoriens sont entraînés à Cuba et au
Nicaragua ; à un moment donné, la station de radiodiffusion
des insurgés salvadoriens a émis à partir du territoire nicara-
guayen ; l’appui politique et diplomatique apporté par le
Nicaragua à l'insurrection salvadorienne est absolu, public et
constant (appendice, par. 28-188)

En 1979, des membres de la garde nationale du Nicaragua se
sont enfuis au Honduras, d’où ils ont mené des opérations de
harcèlement contre le Nicaragua. Des officiers de l’armée
argentine ont commencé à entraîner ces contre-révolution-
naires à la fin de 1980 ou au début de 1981 et ont continué de
le faire jusqu’en 1984 (appendice, par. 189-190)

En novembre 1981, après que le Nicaragua eut rejeté les
demandes réitérées des Etats-Unis pour qu’il mette fin à son
appui matériel aux insurgés salvadoriens, les Etats-Unis ont
décidé d’exercer des pressions militaires sur le Nicaragua pour
le contraindre à faire ce qu'il ne voulait pas faire (appendice,
par. 169-170, 173, 110, 121-122, 128-129)

. Les Etats-Unis ont affirmé que leur appui aux contras avait

pour but d'interdire le trafic d’armes à destination d’El Sal-
vador, bien que tel ne fût manifestement pas l'objectif des
contras (appendice, par. 156-173, et arrêt de la Cour)
En octobre 1983, à la suite apparemment des pressions des
Etats-Unis, le Nicaragua a proposé quatre traités, ce qui a été
interprété comme une offre de sa part de mettre fin à l’appui à
la rébellion au Salvador si les Etats-Unis cessaient d'appuyer
les contras et le Gouvernement d’El Salvador (appendice,
par. 174-178)

. En 1983, les Etats-Unis ont demandé au Nicaragua de réduire
son arsenal militaire, de rompre ses liens avec l’Union sovié-
tique et Cuba et d’honorer l'engagement qu’il avait pris envers
l'OEA et ses membres d’instaurer une société démocratique
(appendice, par. 194-198)

. Au début de 1984, les Etats-Unis ont entrepris une action

militaire directe quoique secrète contre le Nicaragua, en atta-
quant ses installations pétrolières et en minant ses ports (ap-
pendice, par. 199, et arrêt de la Cour)
Depuis janvier 1985 en particulier, les déclarations des Etats-
Unis peuvent être interprétées comme subordonnant la cessa-
tion de leur appui aux contras à une modification radicale de la
politique du Gouvernement nicaraguayen ou, à défaut, au
renversement du Gouvernement nicaraguayen (appendice,
par. 200-205)

28-32

33

34

35

36

37

38

39
250
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 261

Paragraphes

Il est prouvé que les contras, les forces gouvernementales
nicaraguayennes et les insurgés salvadoriens ont commis des
atrocités et que la CIA a prôné des actes contraires au droit de
la guerre (appendice, par. 206-224)

Les consultations de Contadora destinées à rétablir la paix en
Amérique centrale s'étendent à la démocratisation des régimes
des cinq pays d'Amérique centrale (appendice, par. 225-

IV. LE DROIT

A.

B.

mm

Introduction
Questions de recevabilité et de justiciabilité

1. Questions politiques

2. Pouvoir de la Cour de se prononcer sur les emplois en cours
de la force

3. Affaire du Personnel diplomatique et consulaire des Etats-
Unis à Téhéran

4. La Cour ne peut pas se prononcer sur la nécessité d’un
emploi continu de la force dans les circonstances de l’es-
pèce

La pertinence et l’effet de la réserve relative aux « traités

multilatéraux »

1. La Cour était et est tenue d’appliquer la réserve
2. Les rapports entre le droit international coutumier et la
réserve

La question de la compétence en vertu du traité d'amitié, de
commerce et de navigation

Les effets de absence d’El Salvador

Les effets de l’absence des Etats-Unis

1. Evénements ayant influencé l'absence des Etats-Unis
2. Le sens de l’article 53 du Statut

L’appréciation par la Cour des éléments de preuve

1. Le titre de l'affaire
2. La Cour n’a pas usé de son pouvoir d'établir des faits
3. Les règles de preuve énoncées et appliquées par la Cour

L’appui matériel apporté par le Gouvernement du Nicaragua
à l'insurrection au Salvador équivaut juridiquement à une
agression armée du Nicaragua contre El Salvador

La conclusion de la Cour est incompatible avec la définition de
Pagression donnée par l’Assemblée générale

La question de savoir si des mesures de légitime défense ne
peuvent être prises que dans le cas d’une agression armée
Les vues de la Cour sur la contre-intervention et l’appui qu’elle
apporte implicitement aux « guerres de libération »

40

41

42-272

42
43-77

43-50
51-60
61-68

69-77

78-99
78-90

91-99

100-106
107-113
114-127

114-115
116-127

128-153

128-131
132-134
135-153

154-161
162-17)
172-173
174-181

251
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 262

Paragraphes

L. El Salvador a le droit de recourir à la légitime défense contre
l'agression armée du Nicaragua 182-184

M. Les Etats-Unis ont le droit d’agir de concert avec El Salvador
dans le cadre de la légitime défense collective 185-200
1. La position d’El Salvador 185-191
2. La position des Etats-Unis 192

3. La pertinence des dispositions du traité interaméricain
d’assistance mutuelle 193-197

4. La situation au regard de la Charte des Nations Unies et du
droit international coutumier 198-200
N. Considérations sur la nécessité et ta proportionnalité 201-214

O. Les mesures de légitime défense collective peuvent licitement
s'étendre au territoire nicaraguayen 215-220

P. Les Etats-Unis n’ont pas porté à la connaissance du Conseil de
sécurité les mesures de légitime défense qu’ils prenaient 221-230

Q. Si les Etats-Unis sont fondés à invoquer la légitime défense,

cela suffit à réfuter pratiquement toutes les thèses nicara-
guayennes 231-233

R. Le minage des ports nicaraguayens était illicite à l'égard des
Etats tiers mais licite à l'égard du Nicaragua 234-240

S. Les Etats-Unis ne sont pas intervenus illicitement dans les
affaires intérieures ou extérieures du Nicaragua 241-250

T. Les Etats-Unis n’ont pas violé les obligations que le traité
d'amitié, de commerce et de navigation leur impose envers le
Nicaragua 251-256
La responsabilité du chef de la violation du droit de la guerre 257-261
Le Nicaragua est l’agresseur, car il a été le premier à employer
la force armée en violation de la Charte 262-265
W. Les affirmations inexactes formulées devant la Cour par les
représentants du Nicaragua doivent jouer contre ses préten-

<c

tions plutôt qu’en leur faveur 266-267

X. En tout état de cause la Cour doit rejeter les demandes du
Nicaragua parce qu’il a les mains sales 268-272
Paragraphes
(Appendice)
V. APPENDICE : ELEMENTS DE FAIT 1-227

A. Les sandinistes sont arrivés au pouvoir grace à certaines des

formes mémes d’intervention dont ils se plaignent actuelle-

ment 2-7
B. Lenouveau Gouvernement du Nicaragua s’est fait reconnaitre

par les autres Etats en contrepartie d’engagements internatio-

naux touchant ses politiques intérieure et extérieure, engage-

ments qu’il a délibérément enfreints 8-13
C. Le nouveau Gouvernement du Nicaragua a regu de la com-

munauté internationale, y compris des Etats-Unis, une aide

sans précédent 14-15

252
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL)

263

Paragraphes
(Appendice)

. L'administration Carter a suspendu l’aide au Nicaragua en

raison de son soutien à l'insurrection au Salvador, attesté par
des documents saisis sur des guérilleros salvadoriens

L'administration Reagan a mis fin à l’aide au Gouvernement
nicaraguayen en le dispensant de son obligation de rembour-
ser l’aide déjà accordée, et ce dans l’espoir qu'il mettrait fin à
son aide aux insurrections à l’étranger ; plus tard, l’adminis-
tration Reagan a offert à deux reprises de reprendre l’aide si le
Nicaragua cessait d'appuyer l'insurrection au Salvador, mais
ces offres n’ont pas été acceptées

L'administration Reagan a précisé au Gouvernement nicara-
guayen en 1981 qu’elle considérait la révolution sandiniste
« comme irréversible », l’unique condition posée à la coexis-
tence étant qu’il soit mis fin à l’envoi d’armes au Salvador

. Devant la Cour, des représentants du Gouvernement du Ni-

caragua ont soutenu que celui-ci n'avait «jamais » fourni
d’armes ou d’autre assistance matérielle 4 linsurrection au
Salvador, « jamais » eu d'installations salvadoriennes de com-
mandement et de contrôle sur le territoire nicaraguayen et
«jamais » permis que son territoire fût utilisé pour l’entraîne-
ment d’insurgés salvadoriens

En dépit de ses dénégations, le Gouvernement nicaraguayen
sert en fait depuis 1979 de plaque tournante pour l’achemi-
nement d’armes et de munitions destinées aux insurgés salva-
doriens ; le commandement et le contrôle de l’insurrection
salvadorienne sont exercés à partir du territoire nicaraguayen,
avec la coopération des Gouvernements cubain et nicara-
guayen ; les insurgés salvadoriens sont entraînés à Cuba et au
Nicaragua ; à un moment donné, la station de radiodiffusion
des insurgés salvadoriens à émis à partir du territoire nicara-
guayen ; l'appui politique et diplomatique apporté par le
Nicaragua à l'insurrection salvadorienne est absolu, public et
constant

1. Faits reconnus par des membres du Gouvernement du
Nicaragua
2. Faits reconnus par les témoins cités par le Gouvernement
du Nicaragua
3. Faits reconnus par les conseils du Nicaragua
4. Faits reconnus par les chefs de l’insurrection salvado-
rienne
. Déclarations de transfuges
. Déclarations de diplomates de pays tiers
. Déclarations du Gouvernement d’El Salvador accusant le
Nicaragua d’aider l'insurrection salvadorienne
8. Déclarations du Gouvernement du Honduras accusant le
Nicaragua de subversion au Salvador aussi bien qu’au
Honduras

JA Uu

16-22

23-24

25-26

27

28-188

29-62

63-77
78-86

87-97
98-107
108

109-129

130-138
253
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 264

Paragraphes
(Appendice)

9. Déclarations du Gouvernement du Costa Rica accusant le
Nicaragua d’actes de subversion
10. Déclarations du Congrés des Etats-Unis et de membres du
Congrès opposés à l’aide américaine aux contras

11. La transcription des entretiens entre le sous-secrétaire
d'Etat Enders et le coordonnateur Ortega

12. Autres tentatives de règlement pacifique faites par les
Etats-Unis

13. Les quatre traités proposés par le Nicaragua en 1983

14. Les précisions relatives à l’aide du Nicaragua à la subver-
sion au Salvador figurant dans le document « Revolution
Beyond Our Borders » et dans les publications antérieures
dûment soumises à la Cour — et la réponse du Nicara-
gua

En 1979, des membres de la garde nationale nicaraguayenne se
sont enfuis au Honduras, d’où ils ont mené des opérations de
harcèlement contre le Nicaragua. Des officiers de l’armée
argentine ont commencé à entraîner ces contre-révolution-
naires apparemment vers la fin de 1980 ou au début de 1981 et
ont continué à le faire jusqu’au début de 1984
En novembre 1981, après que le Nicaragua eut rejeté les
demandes réitérées des Etats-Unis pour qu’il mette fin à son
appui matériel aux insurgés salvadoriens, les Etats-Unis ont
décidé d’exercer des pressions militaires sur le Nicaragua pour
le contraindre à faire ce qu’il ne voulait pas faire

. Les Etats-Unis ont affirmé que leur appui aux contras avait
pour but d'interdire le trafic d'armes à destination d’El Sal-
vador, bien que tel ne fût manifestement pas l’objectif des
contras
En octobre 1983, à la suite apparemment des pressions des
Etats-Unis, le Nicaragua a proposé quatre traités, ce qui a été
interprété comme une offre de sa part de mettre fin à l'appui à
la rébellion au Salvador si les Etats-Unis cessaient d'appuyer
les contras et le Gouvernement d’El Salvador

. En 1983, les Etats-Unis ont demandé au Nicaragua de réduire
son arsenal militaire, de rompre ses liens avec l’Union sovié-
tique et Cuba et d’honorer l’engagement qu’il avait pris envers
YOEA et ses membres d'instaurer une société démocratique

. Au début de 1984, les Etats-Unis ont entrepris une ac-
tion militaire directe quoique secrète contre le Nicaragua, en
attaquant ses installations pétrolières et en minant ses
ports
Depuis janvier 1985 en particulier, les déclarations des Etats-
Unis peuvent être interprétées comme subordonnant la cessa-
tion de leur appui aux contras à une modification radicale de la
politique du Gouvernement nicaraguayen ou, à défaut, au
renversement du Gouvernement nicaraguayen

139
140-155

156-170

171-173
174-178

179-188

189-190

191

192

193

194-198

199

200-205
254
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 265

Paragraphes

(Appendice)
P. Il est prouvé que les contras, les forces gouvernementales
nicaraguayennes et les insurgés salvadoriens ont commis des
atrocités et que la CIA a prôné des actes contraires au droit de

la guerre 206-224
Q. Les consultations de Contadora destinées à rétablir la paix en
Amérique centrale s’étendent à la démocratisation des régimes

des cing pays d'Amérique centrale 225-227

255
266

I. INTRODUCTION

1. Dire que je me dissocie de l’arrêt rendu par la Cour est peu dire tant
les divergences de vues entre elle et moi sont profondes. Je partage l’avis de
la Cour lorsqu’elle conclut que les Etats-Unis, en n’ayant pas signalé
l'existence et l’emplacement des mines posées par eux, ont agi en violation
du droit international coutumier (pour ce qui est des navires d’ Etats tiers).
Je conviens que la publication pour le compte de la CIA d’un manuel
préconisant des actes contraires au droit de la guerre est indéfendable et je
souscris à quelques autres aspects de l’arrêt. Il reste qu’à mon avis, dans son
arrêt, la Cour perçoit mal et interprète mal des faits essentiels — non tant
ceux qui concernent les actes des Etats-Unis dont le Nicaragua se plaint
que ceux qui concernent les actes du Nicaragua dont les Etats-Unis se
plaignent. Quant au droit, si la Cour se trouve unanime à certains égards, à
d’autres, par contre — et il s’agit des points de droit les plus importants —,
elle l’appréhende et l’applique mal. C’est notamment le cas quand elle
interprète la notion d’agression armée au sens de la Charte des Nations
Unies et du droit international coutumier, quand elle donne l'impression
de justifier Pintervention étrangère visant à accélérer le « processus de
décolonisation » et quand elle énonce la quasi-totalité de ses conclusions
et sur celle des deux Parties qui a agi en violation de ses responsabilités
internationales et sur celle qui, pour avoir mené une action défensive, n’a
pas violé les siennes. Pour des raisons qui sont encore plus claires
aujourd’hui qu’elles ne l’étaient lorsque la Cour a rendu son arrêt du
26 novembre 1984 — entre-temps les questions de compétence ont été
l'objet d’un examen plus approfondi —, la Cour, dans le présent arrêt,
exerce une compétence qu’à mon avis elle n’a pas vraiment et elle se
prononce sur une question vitale qui, je crois, n’est pas justiciable. Et, je
regrette infiniment de le dire, je me dissocie du présent arrêt parce que,
selon moi, la Cour y accepte en réalité les faux témoignages de représen-
tants du Gouvernement de la République du Nicaragua sur un point qui
est, sinon essentiel pour le règlement de la présente affaire, comme je
l'estime, du moins important, quel que soit le point de vue auquel on se
place. Quant à savoir quel est l’effet sur la validité de l'arrêt du poids que la
Cour a attribué à ces faux témoignages, c’est une question que seuls
d’autres pourront trancher.

2. Ce sont là des critiques inhabituelles au sein d’une Cour qui, à juste
titre, est fort respectée. Comme elles émanent d’un ressortissant d’une
Partie à l’affaire, je n’ignore pas que ses conclusions doivent être pleine-
ment motivées. La présente opinion sera donc longue, non seulement pour
cette raison mais encore parce que les divergences de vues entre la Cour et
moi-même portent en particulier sur les faits. Ces faits font l’objet d’une
controverse fondamentale. J’estime que l’exposé des faits par la Cour n’est
pas exact. La Cour décrit suffisamment les faits qui ont conduite à des

256
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 267

conclusions en droit défavorables aux Etats-Unis mais elle décrit insuffi-
samment les faits qui auraient dû la conduire à des conclusions en droit
défavorables au Nicaragua. Dans ces conditions, étant donné que les
Parties divergent profondément sur les faits et que ces faits sont appréciés
différemment par la Cour et par moi-même, je me crois tenu d’étayer
matériellement les conclusions auxquelles j’ai abouti. Et je ne peux le faire
en quelques pages.

3. La présente opinion est par conséquent construite comme suit. Elle
contient : premièrement, un résumé des principales conclusions en droit
auxquelles je suis parvenu ; deuxièmement, un bref exposé des prémisses
factuelles sur lesquelles elle repose — ces prémisses sont étayées dans l’ap-
pendice ci-après ; troisièmement, une analyse des principaux points de
droit que l'affaire — de même que l’arrêt de la Cour — pose, questions dont
certaines ont un caractère préliminaire tandis que d’autres sont cruciales
pour le fond ; et, quatrièmement, un appendice où les faits que la Cour a
inadéquatement décrits sont exposés et analysés en détail. Si les faits sont
relégués dans un appendice, ce n’est pas parce qu'ils revêtent une impor-
tance secondaire. Au contraire, ils revêtent une importance primordiale.
Mais je pense que ce procédé facilitera la lecture de la présente opinion
dissidente.

4. Au commencement de cette longue opinion, il convient de rappeler ce
qu’un éminent juge de la Cour, le regretté Philip C. Jessup, a écrit au début
de la longue opinion dissidente de cent dix-sept pages imprimées qu’il a
jointe à l’arrêt rendu par la Cour dans les affaires du Sud-Ouest afri-
Cain :

« Cet examen exhaustif est d’autant plus indispensable que je suis
en désaccord avec la Cour non seulement sur les motifs juridiques et
les interprétations de faits exposés dans l’arrêt, mais aussi sur la
manière générale dont elle a réglé l'affaire. En ce qui concerne la
nature et la valeur des opinions dissidentes, je souscris entièrement
aux vues d’un grand juge, ancien membre de la Cour, sir Hersch
Lauterpacht, qui a si souvent et si brillamment servi la cause du droit
international et de la justice internationale grâce aux opinions indi-
viduelles ou dissidentes qu’il a émises. Je me réfère à la section 23 de
son ouvrage, The Development of International Law by the Internatio-
nal Court, 1958. Il y cite, en l’approuvant de toute évidence (dans la
note 10, page 66), la « claire définition » donnée par Charles Evans
Hughes qui a été membre de la Cour permanente de Justice interna-
tionale et, ultérieurement, Chief Justice des Etats-Unis :

« Une opinion dissidente exprimée dans un tribunal de dernier
ressort est un appel à l’esprit toujours présent du droit, à l’intelli-
gence d’un jour futur où une décision ultérieure rectifiera peut-être
l'erreur dans laquelle le juge qui émet cette opinion croit que le
tribunal est tombé. »

Ce n'est pas par manque de respect pour la Cour, mais bien au

257
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 268

contraire par respect pour l’une de ses grandes et précieuses tradi-
tions, que j’exprime mon désaccord avec ses conclusions lorsque cela
est nécessaire. » (C.1.J. Recueil 1966, p. 325-326.)

5. J’ajouterai qu’en exposant mon point de vue sur les faits et le droit en
la présente affaire je ne prends pas position sur les aspects politiques de
l'affaire. J'ai certaines idées sur l’opportunité et la praticabilité de la
politique que les Etats-Unis, le Nicaragua, El Salvador et d’autres Etats
intéressés ont suivie et suivent à propos des problèmes en jeu en Pespéce.
Mais je me suis efforcé de les dissocier de l'exposé des faits et de l’éva-
luation du droit auxquels j’ai procédé dans la présente opinion. Si, sur la
plupart de ces problèmes, j’ai effectivement conclu que, vu les violations
antérieures et persistantes du droit international par le Nicaragua, les
mesures de riposte prises par les Etats-Unis ne constituent pas une vio-
lation du droit international, il ne faut nullement en déduire que je juge que
la ligne de conduite et la pratique des Etats-Unis — et du Nicaragua — sont
souhaitables ou non, réalisables ou non, politiquement opportunes ou non,
raisonnables ou non, ou encore humaines ou non. Je ne dis pas que le droit
et la politique sont indépendants l’un de l’autre, loin de la. A Pévidence,
le droit est censé promouvoir la politique générale — et il le fait ; la con-
formité de la politique au droit doit bien sûr être appréciée en fonction de
cette vérité fondamentale. Néanmoins les Etats et les hommes ne sont pas
tenus de faire tout ce que le droit permet et ils ne sont pas toujours bien avi-
sés de le faire. A mon avis, le véritable rôle d’un juge de la Cour connaît
des limites : il doit déterminer ce que le droit permet ou exige, sans se
prononcer sur le bien-fondé de la politique suivie à l’intérieur de ces
limites.

II. RESUME DES PRINCIPALES CONCLUSIONS DE DROIT

6. Sans avoir prétexté et encore moins subi une provocation, le Nica-
ragua, depuis 1979, apporte et persiste à apporter son soutien aux activités
visant à renverser le Gouvernement d’El Salvador, en fournissant une
assistance massive, importante et soutenue à la rébellion dans ce pays —
rébellion qui, avant de bénéficier de l’aide du Nicaragua et d’autres pays,
était mal organisée, mal équipée et inefficace. Les actes délictueux du
Gouvernement nicaraguayen ne se sont pas limités à la fourniture de très
grandes quantités d’armes, munitions et autres approvisionnements (ce qui
en soi pourrait être considéré comme n’équivalant pas à une agression
armée) ; le Nicaragua, ainsi que Cuba, ont participé aux côtés des rebelles
salvadoriens à l’organisation et à la préparation de leurs actes d’insurrec-
tion, de même qu’à leur entraînement ; le Nicaragua a mis à la disposition
des insurgés salvadoriens des moyens de commandement et de contrôle,
des bases et des moyens de transmission, et il leur a offert refuge, ce qui a
permis aux dirigeants de l'insurrection salvadorienne d’opérer à partir du
territoire nicaraguayen. Au regard du droit international coutumier et du

258
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 269

droit international conventionnel, ces actes de subversion nicaraguayens
sont d’une ampleur telle qu’ils ne font pas que constituer une intervention
illicite dans les affaires d'El Salvador ; ils équivalent en plus à une agres-
sion armée contre El Salvador. (On relèvera que, dans leurs écritures, aussi
bien le Nicaragua que les Etats-Unis conviennent que la fourniture par un
Etat d'un appui matériel appréciable à des forces armées irrégulières qui
s’emploient à renverser par la force le gouvernement d’un autre Etat
équivaut à une agression armée du premier Etat contre le second.) El
Salvador a non seulement le droit de se défendre contre cette agression
armée ; il peut encore — et il l’a fait — demander aux Etats-Unis de l’aider
dans l’exercice du droit de légitime défense collective. Les Etats-Unis, eux,
sont juridiquement fondés à réagir. Ils peuvent licitement riposter aux
efforts déployés dans l'ombre par le Nicaragua pour renverser le Gouver-
nement d’El Salvador ; à cet effet, ils peuvent exercer des pressions mili-
taires ou autres sur le Gouvernement du Nicaragua, ouvertement ou
secrètement. Ces pressions, militaires ou autres, ils peuvent les exercer soit
directement sur le Gouvernement, le territoire et le peuple du Nicaragua,
soit indirectement, par le biais des actes des rebelles nicaraguayens — les
contras — en les soutenant.

7. Sil est vrai que les pressions exercées par les Etats-Unis sur le
Nicaragua sont dans leur essence licites, il n’en reste pas moins que des
questions subsistent quant à la légalité de certains aspects du comporte-
ment des Etats-Unis. À mon avis, la question fondamentale est la suivante.
Si l’on admet que les Etats-Unis peuvent s’unir au Salvador dans la mise en
œuvre de mesures de légitime défense collective (même si, contrairement à
l’article 51 de la Charte des Nations Unies, ces mesures n’ont pas été
portées à la connaissance du Conseil de sécurité des Nations Unies — les
mesures défensives secrètes ne sont en effet pas portées à sa connaissance
en raison de leur nature), ces mesures doivent être nécessaires et propor-
tionnées aux actes délictueux — les actes équivalant à une agression armée
— du Nicaragua. Et elles doivent être intrinsèquement et par nature des
mesures de légitime défense.

8. Dans ces conditions, le fait que les Etats-Unis ont posé des mines
dans des ports nicaraguayens sans en notifier l’existence constituait une
violation du droit international. Ce minage pouvait affecter — et il a affecté
— des Etats tiers auxquels aucun argument de légitime défense ne pouvait
en l’occurrence être opposé. Mais vis-à-vis du Nicaragua, le minage n’était
pas moins licite que d’autres mesures de pression.

9. Mais l'appui des Etats-Unis aux contras, les attaques directes des
Etats-Unis contre des réservoirs de pétrole, des ports et des oléoducs
nicaraguayens et autres actes des Etats-Unis, comme les survols à des fins
de renseignement, les manœuvres militaires et navales et embargo sur le
commerce, étaient-ils des actes de légitime défense qui n'étaient ni néces-
saires ni proportionnés ? Je ne le crois pas. Le fait que le Nicaragua s’est
toujours et encore refusé à mettre fin à sa subversion armée au Salvador en
montre la nécessité, du moins peut-on le soutenir. S’il est vrai que les
mesures défensives doivent être par leur nature proportionnées — question

259
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 270

qui est examinée plus loin — les activités des Etats-Unis, loin d’être dis-
proportionnées aux actes contre lesquels elles constituent un moyen de
défense, sont remarquablement proportionnées. De même que les rebelles
salvadoriens, forts de l’appui essentiel du Nicaragua, conduisent une
rébellion au Salvador, les Etats-Unis, agissant au titre de la légitime
défense collective, appuient les rebelles qui conduisent une rébellion au
Nicaragua. Les rebelles salvadoriens attaquent sans distinction d’impor-
tants objectifs économiques au Salvador ; les Etats-Unis attaquent sélec-
tivement des objectifs économiques d’importance militaire, tels que ports
et réservoirs de pétrole, au Nicaragua. A supposer même que la politique
des Etats-Unis ait actuellement pour but de renverser le Gouvernement
nicaraguayen — ce qui n’est nullement établi — ce but ne serait pas
nécessairement disproportionné à celui que vise manifestement l'appui
accordé par le Nicaragua aux rebelles salvadoriens, à savoir le renverse-
ment du Gouvernement d'El Salvador. Prétendre, comme les conseils du
Nicaragua Pont fait, qu’un acte visant à renverser un gouvernement ne
saurait être une mesure défensive, c’est commettre une erreur flagrante qui
aurait surpris Roosevelt et Churchill (ainsi que Staline), lesquels ont insisté
sur la capitulation sans condition des puissances de l’Axe. Dans le cadre
des hostilités internationales qui secouent actuellement le monde, l'Etat
qui maintient être victime d’une agression armée pose, comme première
condition à la paix, le renversement du gouvernement de l’Etat qu’il
considère comme l’agresseur — condition que d’aucuns peuvent juger
extrême et d’autres non, mais que la communauté internationale n’a en
tout cas pas condamnée sur le plan juridique. De plus, je conviens avec la
Cour que, si le Nicaragua a appuyé l'opposition armée au Salvador et si ce
fait constitue une agression armée contre El Salvador, les Etats-Unis sont
habilités à invoquer la légitime défense collective, même au cas où ils
pourraient avoir un motif supplémentaire, et peut-être plus décisif, tenant
à l’orientation politique du Gouvernement nicaraguayen.

10. Cependant, on pourrait soutenir que la nécessité des mesures que
les Etats-Unis ont prises en arguant de la légitime défense collective a été
mise en cause tout particulièrement depuis qu’en 1983 le Nicaragua a
commencé à faire savoir qu’il était disposé à mettre fin à son appui à la
subversion armée contre le Gouvernement d’El Salvador si les Etats-Unis
cessaient à la fois leur appui direct au Gouvernement d'El Salvador et
leurs pressions sur celui du Nicaragua. On pourrait soutenir que depuis
ce moment-là en tout cas il existait des moyens pacifiques de résoudre
le différend et qu’il aurait fallu les exploiter avant de s’obstiner à exercer
des pressions armées. Pour les raisons exposées ci-après, il est douteux
que la question de la nécessité de l'emploi continu de la force soit jus-
ticiable.

11. La Cour a conclu qu’elle pouvait se prononcer sur la nécessité des
pressions exercées par les Etats-Unis contre le Nicaragua. Mais elle a
conclu également qu’elle n’était pas obligée de se prononcer sur cette
question, étant donné que ces pressions — c’est-à-dire les mesures que les
Etats-Unis avaient prises en arguant de l'exercice de leur droit de légitime

260
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 271

défense collective — ne pouvaient constituer une riposte à une agression
armée antérieure lancée par le Nicaragua contre El Salvador, à défaut
d’une telle agression armée. La Cour conclut cependant que les mesures
prises par les Etats-Unis contre le Nicaragua ne sauraient en aucune
manière être justifiées par la nécessité.

12. Je ne souscris à aucune de ces conclusions. L’exposé par la Cour des
faits qui Pont conduite à conclure qu’il n’y a pas eu d’agression armée
contre El Salvador de la part du Nicaragua et l'interprétation qu’elle
semble donner de ces faits reposent essentiellement sur quelques consta-
tations qu’elle a faites: il n’a pas été prouvé que le Gouvernement du
Nicaragua lui-même était mêlé à l’envoi d’armes aux insurgés salvadoriens,
et encore moins à un quelconque acte de subversion connexe, comme
l'entraînement d’insurgés salvadoriens et la mise à La disposition de leurs
dirigeants d’un quartier général en territoire nicaraguayen — allégations
auxquelles ia Cour porte peu d'attention ; les envois d’armes aux insurgés
salvadoriens qui ont pu passer par le Nicaragua semblent avoir, dans une
large mesure ou totalement, cessé au début de 1981 ; en conséquence, les
mesures qui ont été prises par les Etats-Unis quelques mois après, et qui
ont été maintenues pendant quelques années, ne sauraient constituer une
riposte opportune, nécessaire et proportionnée à ce trafic d’armes, si tant
est qu’il y en ait eu un. Ces constatations, à leur tour, reflètent les règles
de preuve que la Cour a retenues pour la présente affaire et qu’elle enten-
dait appliquer, mais qui ne l’ont pas été de façon appropriée, comme
on le verra. A mon avis, pour les raisons exposées en détail dans l’appen-
dice à la présente opinion, il n’est pas possible de défendre en toute objec-
tivité les conclusions de fait auxquelles la Cour est parvenue sur la délicate
question de la réalité et de l'ampleur de l’intervention du Gouverne-
ment nicaraguayen au Salvador au profit de l'insurrection dans ce pays
— intervention qui ne se limite pas à la fourniture d’armes, tant s’en
faut.

13. Pour ce qui est du droit, la Cour déclare que, même si l'envoi d’armes
traversant le Nicaragua à destination des insurgés salvadoriens pouvait
être imputé au Gouvernement nicaraguayen, il n'équivaudrait pas en droit
à une agression armée contre El Salvador. En Pabsence d’une agression
armée, déclare la Cour, El Salvador n’est pas fondé à riposter dans l’exer-
cice du droit de légitime défense — ce qu’il n’a pas fait — et les Etats-Unis
ne sont pas fondés à riposter dans l’exercice du droit de légitime défense
collective — ce qu’ils n’ont pas fait. Je pense que, l'interprétation donnée
par la Cour de ce qui équivaut à une agression armée et des règles de droit
qui en découlent n’est pas compatible avec le droit international accepté et
avec les réalités des relations internationales. À mon avis, les conclusions
de la Cour sur ce qu’El Salvador et les Etats-Unis ont fait réellement ne
correspondent pas aux faits.

14. La vérité, c’est qu’en l’espèce l’Etat qui le premier est intervenu dans
les affaires d’un autre Etat en employant la force a été le Nicaragua, lequel
a inauguré et maintenu une politique visant à déstabiliser ou à renverser les
gouvernements des pays voisins, en particulier celui d’E! Salvador. En

261
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 272

droit international contemporain, l'Etat qui le premier emploie illicitement
la force contre un autre Etat, dans un cas particulier et sans provocation
antérieure — par exemple en prenant une part active à l’envoi de bandes
armées sur son territoire —, est réputé être l’agresseur. Un examen de la
situation ne peut que confirmer définitivement que le Nicaragua apparaît
bien comme l’agresseur. En outre, le Nicaragua a aggravé son comporte-
ment délictueux en produisant devant la Cour de faux témoignages dans le
souci délibéré de dissimuler la vérité. En conséquence, sous ces deux
aspects, le Nicaragua ne s’est pas présenté devant la Cour avec les mains
propres. Un arrêt en sa faveur ne se justifie donc pas et ne se serait même
pas justifié s’il fallait conclure — ce qui n’est pas le cas — que la riposte des
Etats-Unis n’était pas nécessaire ou qu’elle était disproportionnée.

15. La Cour est arrivée à des conclusions fort différentes. Bien qu’en
désaccord avec ses conclusions de droit — en particulier parce qu’elles
reposent sur l’affirmation qu’il n’y a pas eu d’acte du Nicaragua équivalant
à une agression armée contre El Salvador auquel les Etats-Unis pouvaient
riposter au titre de la légitime défense collective — je reconnais que la Cour
attache à la notion d’agression armée une signification juridique soute-
nable et que certaines de ses autres conclusions en droit sont aussi soute-
nables. La Cour aurait pu rendre un arrêt défendable — non fondé dans ses
conclusions finales, à mon avis, mais qui ne soit pas indéfendable — où
elle aurait reconnu non seulement les faits relatifs 4 l’intervention des
Etats-Unis au Nicaragua, mais aussi les faits relatifs à intervention anté-
rieure et continue du Nicaragua au Salvador, où elle aurait taxé l’inter-
vention du Nicaragua d’illicite (ce qui est indéniablement le cas) mais où
elle aurait aussi conclu que cette intervention n’équivalait cependant pas a
une agression armée contre El Salvador, ou que, même dans cette hypo-
these, la riposte des Etats-Unis n’était pas nécessaire ou qu’elle était
inopportune ou disproportionnée. Elle aurait pu fort bien adresser d’autres
reproches aux Etats-Unis, et notamment leur reprocher de n’avoir pas
porté les mesures prises par eux à la connaissance du Conseil de sécurité
des Nations Unies et de n’avoir pas dûment recouru aux instances inter-
nationales de réglement pacifique et de sécurité collective constituées en
application de la Charte des Nations Unies et la charte de l’Organisation
des Etats américains.

16. Mais la Cour a procédé d’une autre manière. Elle a exclu ou écarté
des éléments de preuve irréfutables, ou elle s’est dispensée de les étudier
alors qu'ils établissent l’existence d’une intervention importante et conti-
nue du Nicaragua dans l'insurrection salvadorienne, intervention qui a
consisté non seulement en la fourniture de grandes quantités d’armes
légères jusqu’au début de 1981, mais encore en la fourniture d’armes, de
munitions de toutes sortes et autres approvisionnements après le début de
1981 et en la fourniture de moyens de commandement et de contrôle,
d’entraînement, de transmission et autres, avant et après 1981. Les faits,
aussi bien que le droit, exigeaient la condamnation de ces actes du Nica-
ragua qui, même s'ils n’équivalent pas à une agression armée, n’en cons-
tituent pas moins nécessairement une intervention illicite. Pour des raisons

262
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 273

qu'aucune considération judiciaire ou judicieuse n’étaye, la Cour a choisi
de déprécier ces faits, de ne pas en tirer de conséquences juridiques, et elle
semble méme, en réalité, cautionner la présentation erronée des faits par le
Nicaragua. Ainsi, la Cour a peut-étre mis en cause la validité d’un arrét qui
est lié aux éléments de fait sur lesquels il repose. Il s’ensuit que la crédibilité
du Nicaragua n’a pas été établie et que celle de la Cour a été ébranlée. De
plus, 4 mon avis, la Cour a encore affaibli son arrét en laissant supposer
que, sur le plan juridique, on appliquerait peut-être deux poids deux
mesures à l’emploi de la force dans les relations internationales : l’inter-
vention serait exclue sauf, semble-t-il, dans le cadre du « processus de
décolonisation ». Je regrette vivement de devoir dire qu’à mon sens la
Cour, loin de s’être assurée des faits et du droit comme le veut son Statut,
s’est déconsidérée.

III. PREMISSES FACTUELLES

A. Le Gouvernement nicaraguayen est arrivé au pouvoir grâce à certaines
des formes mêmes d'intervention dont il se plaint actuellement (appendice,
par. 2-7)

17. Le renversement en 1979 du président Somoza par une rébellion
largement répandue et populaire, placée sous la direction des forces com-
battantes des sandinistes, a reçu une aide vitale de la part de gouverne-
ments étrangers. Le président Castro a regroupé diverses factions de la
direction sandiniste en un directoire composé de neuf comandantes, qui
gouvernent aujourd’hui le Nicaragua, et Cuba a fourni aux forces sandi-
nistes unies de grandes quantités d’armes, des services de conseillers sur le
terrain et a assure leur formation. Le Venezuela a fourni aux sandinistes
des armes, de l’argent et un appui logistique. Le Costa Rica a offert un
sanctuaire à de très nombreuses forces sandinistes basées sur son territoire
et il a été le principal intermédiaire pour l’acheminement des grandes
quantités d’armes fournies par des Etats tiers et destinées aux sandinistes.
Le Panama a lui aussi servi d’intermédiaire dans le même sens et a détaché
des membres de la garde nationale panaméenne auprès des forces qui
combattaient le régime Somoza. Pour sa part, le Honduras n’a pas pu, ou
n’a pas voulu, prendre des mesures effectives contre les forces sandinistes
qui opéraient à partir de son territoire. Ainsi, les sandinistes, qui se plai-
gnent aujourd’hui d'intervention étrangère, en particulier de l’envoi sur
leur territoire de forces irrégulières qui ont trouvé refuge dans des pays
voisins et qui sont financées, entraînées et approvisionnées par un Etat
étranger, sont en fait arrivés au pouvoir grâce à une intervention étrangère
qui revêtait les mêmes formes et qui était dirigée contre le gouvernement
qu'ils combattaient alors.

18. De plus, la chute du président Somoza a été facilitée par d’autres
pressions étrangères exercées sur son gouvernement. Les Etats-Unis ont
usé de leur influence pour empêcher l'octroi de prêts internationaux au

263
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 274

Gouvernement nicaraguayen. Ils ont mis fin 4 leur aide militaire et a la
fourniture de matériel militaire au Gouvernement du Nicaragua, et ils ont
persuadé d’autres gouvernements gros fournisseurs de cesser de lui vendre
des munitions. A l'Organisation des Etats américains, de vives pressions
ont été exercées sur le président Somoza pour qu’il démissionne, pressions
qui ont abouti à l'adoption le 23 juin 1979 d’une résolution dans laquelle
la dix-septième réunion de consultation des ministres des relations exté-
rieures demandait le « remplacement immédiat et définitif du régime
Somoza ».

B. Le nouveau Gouvernement du Nicaragua s’est fait reconnaître par les

autres Etats en contrepartie d'engagements internationaux touchant ses

politiques intérieure et extérieure, engagements qu'il a délibérément enfreints
(appendice, par. 8-13)

19. En réponse à la résolution précitée — où était aussi recommandée
l'instauration au Nicaragua d’un gouvernement démocratique qui garan-
tirait les droits de l’homme de tous les Nicaraguayens et qui organiserait
des élections libres — la junte gouvernementale de reconstruction nationale
du Nicaragua a adressé à POEA « ainsi qu'aux ministres des relations
extérieures des Etats membres de l'Organisation », le 12 juillet 1979, son
plan écrit concernant la démission de Somoza et sa prisé du pouvoir. La
junte y prenait l'engagement que, dès que les Etats membres de lOEA
reconnaitraient le gouvernement de reconstruction nationale comme gou-
vernement légitime du Nicaragua, celui-ci, une fois au pouvoir, promul-
guerait et appliquerait immédiatement des lois qui répondraient aux pres-
criptions de l’'OFA. Les Etats membres de OFA ont exécuté leur part de
ce marché international, individuellement et collectivement, en reconnais-
sant rapidement le gouvernement de reconstruction nationale comme
gouvernement légitime du Nicaragua ainsi que le souhaitait la junte. Mais
les sandinistes — qui n’ont pas tardé à s'emparer du contrôle exclusif de la
junte et des formations ultérieures du Gouvernement nicaraguayen et l'ont
conservé — n’ont pas exécuté leur part du marché. Au contraire, ils ont
manqué sur des points importants aux assurances que la junte avait don-
nées à OFA et à ses membres, et cela dans le cadre d’une politique
gouvernementale délibérée, bien avant que l’état d'urgence consécutif
aux agressions armées contre le gouvernement révolutionnaire puisse le
justifier.

C. Le nouveau Gouvernement du Nicaragua a reçu de la communauté
internationale, y compris des Etats-Unis, une aide sans précédent (appendice,
par. 14-15)

20. L’avènement du gouvernement révolutionnaire au Nicaragua a été
salué pratiquement dans le monde entier. L’aide a afflué au Nicaragua, en
provenance de pays de l'Est, de pays occidentaux et de l Amérique latine.
Parmi les pays occidentaux figuraient non seulement ceux d'Europe mais

264
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 275

aussi les Etats-Unis, lesquels, au cours des dix-huit premiers mois d’exis-
tence du gouvernement sandiniste, ont accordé au Nicaragua une aide
économique plus importante qu'aucun autre pays et plus élevée que toute
l’aide qu’ils avaient accordée en vingt ans au régime de la famille Somoza.
L'administration Carter s’est employée à nouer des relations amicales avec
le nouveau Gouvernement nicaraguayen qui, pour sa part, a adopté un
hymne national où il est proclamé que les Yankees sont « les ennemis de
l'humanité ». Les Etats-Unis ont posé comme condition fondamentale à
l'octroi de leur aide que le Nicaragua ne favorise ni la violence ni le
terrorisme dans d’autres pays — condition destinée à décourager l'appui à
l'insurrection au Salvador qui, lorsque les sandinistes sont arrivés au
pouvoir au Nicaragua, couvait plus qu’elle ne flambait.

D. L'administration Carter a suspendu l'aide au Nicaragua en janvier 1981

en raison de son soutien à l'insurrection au Salvador, attesté notamment

par des documents saisis sur des guérilleros salvadoriens (appendice,
par. 16-22)

21. Face à des preuves convaincantes qui établissaient que le Gouver-
nement du Nicaragua fournissait massivement en armes les insurgés d’El
Salvador — dont l’action devait culminer avec l’« offensive finale » de
janvier 1981 — l’administration Carter, vers la fin de son mandat, a sus-
pendu l’aide économique au Gouvernement du Nicaragua et repris l’aide
militaire au Gouvernement d’El Salvador. Au nombre de ces preuves
figuraient des documents saisis, démontrant la participation de pays com-
munistes, en particulier Cuba, et du Nicaragua à unification, à la plani-
fication, à l'entraînement, à l’armement et à l’approvisionnement de l’in-
surrection salvadorienne dont les installations de commandement et de
contrôle se trouvaient au Nicaragua.

E. L'administration Reagan a mis fin à l’aide au Gouvernement nica-

raguayen tout en le dispensant de son obligation de rembourser l’aide déjà

accordée dans l'espoir qu'il mettrait fin à son aide aux insurrections à

l'étranger ; plus tard, l'administration Reagan a offert à deux reprises de

reprendre l'aide si le Nicaragua cessait d'appuyer l'insurrection au Salvador
mais ces offres n'ont pas été acceptées (appendice, par. 23-24)

22. En avril 1981, l'administration Reagan a mis fin à l’aide au Gou-
vernement du Nicaragua, qui avait été suspendue, car son aide à l’insur-
rection au Salvador était étayée par des preuves. Comme la suspension de
cette aide par l'administration Carter, en janvier, et les protestations diplo-
matiques instantes des Etats-Unis, appuyées par des rapports détaillés
des services de renseignement, avaient dans une certaine mesure réussi à
persuader le Gouvernement nicaraguayen d'interrompre sa fourniture
d’armes aux insurgés salvadoriens, l'administration Reagan a renoncé au
remboursement de l’aide prévu par la législation américaine. En août 1981,
les Etats-Unis ont officiellement offert au Gouvernement du Nicaragua de

265
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 276

reprendre l’aide, à condition que celui-ci mette fin à son assistance aux
rebelles d’El Salvador, laquelle avait alors repris. Les Etats-Unis ont réitéré
leur offre en avril 1982 mais le Nicaragua n’a accepté aucune de ces offres.
Il a nié avoir apporté une telle assistance.

F. L'administration Reagan a précisé au Gouvernement nicaraguayen en

1981 qu'elle considérait la révolution sandiniste « comme irréversible » ;

comme condition à la coexistence, elle a exigé qu’il soit mis fin à l'envoi
d'armes au Salvador (appendice, par. 25-26)

23. Le dossier du Nicaragua contient un pièce indiquant qu’en 1981 les
Etats-Unis ont dépêché M. Thomas ©. Enders, alors sous-secrétaire
d'Etat, à Managua et qu’à l’occasion d’entretiens au plus haut niveau avec
le Gouvernement nicaraguayen il a donné l’assurance — selon la trans-
cription d’une conversation communiquée par le Nicaragua — que le
Gouvernement des Etats-Unis était disposé à accepter la révolution nica-
raguayenne « comme irréversible » à condition que le Nicaragua mette fin
au flux d’armes vers El Salvador.

G. Devant la Cour, des représentants du Gouvernement du Nicaragua ont

soutenu à tort que celui-ci n'avait « jamais » fourni d'armes ou d'assistance

matérielle à l'insurrection au Salvador, «jamais» eu d'installations

salvadoriennes de commandement et de contrôle sur le territoire nicaraguayen

et « jamais » permis que son territoire fut utilisé pour l'entraînement
d'insurgés salvadoriens (appendice, par. 27)

24. Le ministre des relations extérieures du Nicaragua a produit devant
la Cour une attestation, invoquée à plusieurs reprises par le Nicaragua, où
il déclare ce qui suit : « En réalité, mon gouvernement ne participe pas et
n’a jamais participé à la fourniture d’armes ou autres approvisionnements
à une quelconque des factions opposées dans la guerre civile au Salvador. »
Un autre ministre du Nicaragua, produit par le Nicaragua en tant que
témoin principal devant la Cour, a affirmé sous serment que son gouver-
nement n’avait « jamais » eu pour politique de fournir des armes aux forces
d’ opposition en Amérique centrale. Enfin, et c’est la dernière fois que le
Gouvernement nicaraguayen s’est exprimé sur cette question essentielle,
l'agent du Nicaragua a écrit ce qui suit dans une lettre en date du
26 novembre 1985 adressée à la Cour :

« Ainsi qu’il l’a constamment affirmé, le Gouvernement du Nica-
ragua n’a jamais fourni d’armes ou d'assistance matérielle aux insur-
gés au Salvador, ni accepté que son territoire fût utilisé à une telle fin.
I] n’a jamais permis aux insurgés salvadoriens d’établir un siège, une
base d’opérations ou de commandement, ou un dispositif de contrôle
sur le territoire nicaraguayen, et il n’a jamais permis que son territoire
soit utilisé pour y entraîner les insurgés salvadoriens. »

25. Après mûre réflexion, j'en suis arrivé à la conclusion que ces décla-

266
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 277

rations sont fausses. A mon avis, il est possible de le prouver et c’est ce que
je fais dans l’appendice à la présente opinion, où je traite des éléments de
fait.

26. Dire que les responsables gouvernementaux usent de dissimulation,
c'est bien entendu énoncer un lieu commun. On pense souvent que la rai-
son d’Etat justifie des déclarations incomplètes, trompeuses ou contraires
aux faits. Par leur nature même, les opérations de couverture sont cen-
sées couvrir, rendre crédible le « niable ». En l’occurrence, certaines dé-
clarations de représentants des Etats-Unis au Conseil de sécurité des
Nations Unies ont été moins que franches et il a été établi qu’elles étaient
en contradiction avec d’autres déclarations émanant des plus hautes auto-
rités des Etats-Unis. De plus, le Gouvernement des Etats-Unis a formulé à
l'encontre du Gouvernement du Nicaragua certaines allégations qui sem-
blent erronées ou exagérées, ou du moins non étayées par les éléments
d’information rendus publics.

27. On ne saurait cependant mettre sur le même plan les déclarations
officielles faites devant la Cour et les déclarations officielles faites ailleurs.
Il faut établir la vérité avant de rendre la justice. Il est inadmissible que les
représentants du gouvernement d’une partie à une affaire portée devant la
Cour déforment délibérément la réalité, car la fonction judiciaire s’en
trouve menacée dans son essence même. Tel est le cas en particulier
lorsqu'il arrive, comme dans la présente affaire, que les déformations
portent sur des faits dont le caractère essentiel est discutable mais dont
l'importance qu'ils revêtent au regard de la décision que la Cour est appelée
à rendre ne l’est pas.

H. En dépit de ses dénégations, le Gouvernement nicaraguayen sert en fait
depuis 1979 de plaque tournante pour l'acheminement d'armes et de munitions
destinées aux insurgés salvadoriens ; le commandement et le contrôle de
l'insurrection salvadorienne sont exercés à partir du territoire nicaraguayen,
avec la coopération des Gouvernements cubain et nicaraguayen ; les insurgés
salvadoriens sont entraînés à Cuba et au Nicaragua ; à un moment donné, la
station de radiodiffusion des insurgés salvadoriens a émis à partir du territoire
nicaraguayen ; l'appui politique et diplomatique apporté par le Nicaragua
à l'insurrection salvadorienne est absolu, public et constant (appendice,
par. 28-188)

28. H me semble qu’objectivement il ne fait aucun doute que le Gou-
vernement du Nicaragua, peu après l’arrivée des sandinistes au pouvoir, a
commencé à fournir une aide matérielle aux insurgés d’El Salvador et qu’il
a continué de le faire jusqu’à aujourd’hui (et certainement jusqu’à la
période pendant laquelle la Cour a été saisie de la présente affaire). Ainsi
que le montre l’exposé détaillé des faits dans l’appendice ci-après, le
Nicaragua a servi d’intermédiaire convaincu pour l’acheminement de très
grandes quantités d’armes destinées aux insurgés salvadoriens et pour leur
approvisionnement continu en munitions, matériels et médicaments, en
provenance de Cuba, du Viet Nam, de l’Ethiopie et de certains Etats

267
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 278

d'Europe de l’Est. La fourniture d’armes semble avoir été massive en vue
de l’« offensive finale » des insurgés salvadoriens prévue pour janvier 1981,
avoir considérablement diminué ensuite, avoir repris en 1982 et être irré-
gulière mais non négligeable depuis ; il semble qu’une fourniture impor-
tante et peut-être vitale de munitions, d’explosifs et de médicaments a été
maintenue presque continûment. Le Nicaragua a aidé à l'entraînement
d’insurgés salvadoriens à Cuba et au Nicaragua même. Des centres de
commandement et de contrôle des opérations militaires des insurgés sal-
vadoriens ont opéré à partir du territoire nicaraguayen, et ils continuent
peut-être de le faire. Des dirigeants militaires et politiques de l’insurrection
salvadorienne ont été basés au Nicaragua ; cela est incontestable pour la
période qui précède un assassinat qui a eu lieu à Managua en 1983 et qui a
été entouré de publicité, à savoir l’assassinat par des révolutionnaires
rivaux d’une dirigeante de l’insurrection salvadorienne qui y résidait, et un
suicide retentissant à Managua, celui d’un dirigeant encore plus illustre de
l'insurrection salvadorienne à la suite de cet assassinat. Après l’arrivée des
sandinistes au pouvoir, la station de radiodiffusion de l’insurrection sal-
vadorienne a émis pendant un certain temps à partir du territoire nicara-
guayen. L’appui politique et diplomatique que le Nicaragua a apporté en
vue du renversement du Gouvernement d'El Salvador par les insurgés
salvadoriens a été absolu, public et constant.

29. Ces faits ont été dans une large mesure reconnus par des respon-
sables du Gouvernement nicaraguayen dans des déclarations faites par
eux. Selon une source publique autorisée citant ses propos, le président
Ortega a déclaré en 1985 (et il ne l’a jamais nié) :

« Nous sommes disposés ... à suspendre sous contrôle international
tout transit par notre territoire d’aide militaire ou autre destinée aux
Salvadoriens. Nous avons dit que la seule chose que nous demandions
était que l’on ne nous attaque pas... »

Le quasi-aveu du président Ortega est encore plus probant si l’on se reporte
aux termes qu’il a employés en espagnol : « estamos dispuestos ... a suspen-
der todo transito por nuestro territorio de ayuda militar u otra a los sal-
vadorenos... » Le Nicaragua ne pouvait « suspendre » que ce qui était en
cours. (La Cour écarte ces propos du président Ortega qu’elle considére
comme manifestement non convaincants ; voir ci-aprés le paragraphe 149.
Les propos du président Ortega sont reproduits intégralement aux para-
graphes 30 et 31 de l’appendice à la présente opinion.) En outre, pas plus
tard qu’en avril 1986, le président Ortega a accordé une autre interview a
un organe de presse ; on rapporte qu’il a déclaré que le Nicaragua était prét
à consentir à mettre fin à l’aide aux « forces irrégulières » de la région en
échange de l'abandon par les Etats-Unis de leurs pressions militaires sur le
Nicaragua. et qu’il a qualifié cela d’« arrangement réciproque » (ibid,
par. 33).

30. Ces faits concernant l’appui matériel du Nicaragua à l'insurrection
au Salvador sont corroborés par ce qu’ont admis des dirigeants de lin-
surrection salvadorienne, et confirmés encore plus explicitement et vigou-

268
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 279

reusement par les déclarations de transfuges de cette insurrection et de
transfuges sandinistes. Ces faits sont fermement attestés par les Gouver-
nements d'El Salvador et du Honduras, principales cibles actuelles de la
politique nicaraguayenne d’appui à l'insurrection et à la subversion à
l'étranger. Les déclarations du Gouvernement du Costa Rica et sa poli-
tique diplomatique postérieure à l'accession des sandinistes au pouvoir
confirment cette évaluation des faits.

31. Le Gouvernement des Etats-Unis a toujours maintenu que tels
étaient les faits et il a fourni d’abondants éléments de preuve à l’appui de
ses affirmations. Presque aucun d’eux n’a été réfuté de façon spécifique
ou satisfaisante par le Nicaragua — ou par la Cour — en la présente affaire.
Il convient de citer, au nombre de ces éléments de preuve, des envois
d’armes à destination d’El Salvador saisis alors que, partis du Nicaragua,
ils transitaient par le Honduras et le Costa Rica, des documents saisis sur
des insurgés salvadoriens, qui indiquaient que leurs armes provenaient
directement du Nicaragua, et des armes, dont il a été établi, après vérifi-
cation de leur numéro de série, qu’elles avaient été abandonnées par des
soldats américains au Viet Nam et qui, avant d’être saisies sur des insurgés
salvadoriens, avaient été expédiées du Viet Nam à Cuba et de là au
Nicaragua pour être remises aux insurgés salvadoriens. Par ailleurs, le
Congrès des Etats-Unis, qui n’a pas appuyé pleinement la politique du
Gouvernement des Etats-Unis à légard du Nicaragua, a maintes fois
appuyé pleinement cette version des faits. Ce qui est non moins concluant,
c’est que d’éminents membres du Congrès des Etats-Unis qui sont contre
l'appui apporté par les Etats-Unis aux contras et ne sont pas partisans des
pressions armées sur le Nicaragua (ils disposent des rapports des services
de renseignements du Gouvernement des Etats-Unis en la matière) ont
conclu, comme c’est le cas de M. Boland, que l'insurrection au Salva-
dor :

« dépend pour survivre — qu’il s’agisse des armes, des munitions, du
financement, de la logistique ou des installations de commandement
et de contrôle — d’une aide extérieure, qui vient du Nicaragua et de
Cuba … contrairement aux dénégations répétées des autorités du
Nicaragua, ce pays se trouve engagé à fond dans son appui à l’insur-
rection salvadorienne ».

32. De même, des critiques bien au courant de la politique des Etats-
Unis en Amérique centrale concluent, comme Christopher Dickey dans
son ouvrage intitulé With the Contras, A Reporter in the Wilds of Nicaragua,
1985 :

«à mesure que les résultats des élections parvenaient, donnant la
victoire à Reagan et à sa plate-forme républicaine, les sandinistes se
montraient plus généreux envers les rebelles salvadoriens. A la mi-
novembre, les Salvadoriens se plaignaient de ne pouvoir distribuer
tout leur matériel.

269
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 280

Tant d’armes ne pouvaient être cachées. Certaines furent saisies.
D’autres furent découvertes grâce à l’interception de messages radio-
phoniques. Dès lors, la nouvelle administration Reagan a pu apporter
la preuve que ... le combat pour El Salvador et le combat pour le
Nicaragua étaient un seul et même combat. » (P. 75.)

Sur le point de savoir si les envois d’armes ont cessé en 1981, Dickey
conclut qu’en 1982: « En fait, les envois d’armes aux salvadoriens ...
n'avaient pas cessé. Ils s'étaient même accrus. » (Ibid. p. 133.)

I, En 1979, des membres de la garde nationale du Nicaragua se sont enfuis

au Honduras, d'où ils ont mené des opérations de harcèlement contre le

Nicaragua. Des officiers de l'armée argentine ont commencé à entraîner ces

contre-révolutionnaires à la fin de 1980 ou au début de 1981 et ont continué de
le faire jusqu'en 1984 (appendice, par. 189-190)

33. Au moment de la chute du président Somoza, en juillet 1979, un
certain nombre d’anciens membres de la garde nationale du Nicaragua se
sont enfuis au Honduras, d’où ils ont monté de petits coups de main contre
le Nicaragua. A un moment mal défini, mais qui se situerait vers la fin de
1980 ou au début de 1981, des officiers argentins, détachés par le gouver-
nement militaire qui dirigeait alors ’ Argentine, ont commencé à entraîner
ces contre-révolutionnaires — les contras — au Honduras et en Argentine.
Ces officiers argentins n’ont été rappelés qu’au début de 1984, quelques
mois après la chute du régime militaire en Argentine. Le premier Etat à
intervenir contre le Gouvernement nicaraguayen n’a donc pas été les
Etats-Unis mais l’Argentine (apparemment avec l’appui du Gouverne-
ment du Honduras). On ne sait pas avec précision si cette intervention
argentine a bénéficé à l’origine d’un appui des Etats-Unis. Ce que l’on sait
avec précision, c’est que, lorsque les Etats-Unis eux-mêmes ont commencé
à appuyer les contras (tout à la fin de 1981 ou au début de 1982), leurs
agents ont coopéré avec ceux de l’Argentine et les ont apparemment aidé
financièrement. L’entrainement des contras semble être resté essentielle-
ment l’affaire des Argentins jusqu’au début de 1984.

J. En novembre 1981, après que le Nicaragua eut rejeté les demandes

réitérées des Etats-Unis pour qu'il mette fin à son appui matériel aux insurgés

salvadoriens, les Etats-Unis ont décidé d'exercer des pressions militaires sur le

Nicaragua pour le contraindre à faire ce qu'il ne voulait pas faire (appendice,
par. 169-170, 173, 110, 121-122, 128-129)

34. En novembre 1981, huit mois après que les Etats-Unis eurent mis fin
à leur aide au Nicaragua, et trois mois après que le Nicaragua s’abstint de
répondre positivement aux Etats-Unis, qui lui avaient demandé d’une
manière claire et pressante (et au niveau élevé qu’impliquait la mission

270
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 281

confiée à M. Enders) de cesser d’apporter son appui matériel aux insurgés
salvadoriens en échange de la reprise de l’aide des Etats-Unis et d’autres
mesures d'encouragement, les Etats-Unis ont décidé d’exercer des pres-
sions militaires sur le Nicaragua pour le contraindre à faire ce qu’il ne
voulait pas. Ces pressions furent bien accueillies par le Gouvernement d'El
Salvador, auquel les Etats-Unis apportaient alors une assistance matérielle
importante, occupé qu’il était à repousser les attaques des rebelles et à
soutenir une économie défaillante. El Salvador fit savoir clairement qu’il
considérait que les pressions exercées par les Etats-Unis sur le Nicaragua
constituaient des mesures prises dans le cadre de la légitime défense contre
l'agression et l’intervention dont il était victime de la part du Nicaragua, et
il maintient ce point de vue.

K. Les Etats-Unis ont affirmé que leur appui aux contras avait pour but

d'interdire le trafic d'armes à destination d'El Salvador, bien que tel ne fit

manifestement pas l'objectif des contras (appendice, par. 156-173, et arrêt de
la Cour)

35. Les Etats-Unis ont dit que leur programme avait pour but d’inter-
dire le trafic d’armes et de mettre fin aux autres formes d’appui materiel
apporté par le Nicaragua aux rebelles salvadoriens. Tel était bien le but de
la politique des Etats-Unis dans les premiers temps (du moins si « inter-
dire » doit signifier « faire cesser »), ainsi qu’il ressort non seulement de la
mission méme dont M. Enders s’est chargé en 1981 mais aussi du fait qu’en
1982 les Etats-Unis ont offert de cesser d’apporter leur appui aux contras
si le Nicaragua cessait d’apporter le sien à la rébellion au Salvador. Le
Nicaragua a refusé et, en continuant à nier en dépit des faits qu’il aidait les
rebelles salvadoriens, il s’est complètement aliéné la sympathie des auto-
rités des Etats-Unis. Mais les contras, aux côtés desquels se rangèrent
bientôt des sandinistes déçus et mécontents ainsi que des campesinos
opprimés, avaient évidemment un autre objectif, le renversement du
régime sandiniste.

L. En octobre 1983, à la suite apparemment des pressions des Etats-Unis, le

Nicaragua a proposé quatre traités, ce qui a été interprété comme une offre de

sa art de mettre fin à l'appui à la rébellion au Salvador si les Etats-Unis

cessaient d'appuyer les contras et le Gouvernement d’El Salvador (appendice,
par. 174-178)

36. En octobre 1983, sous l'effet apparemment des pressions des Etats-
Unis, le Nicaragua a présenté quatre projets de traités, ce qui a été géné-
ralement interprété comme une offre de sa part de mettre fin à l'appui à la
rébellion au Salvador si les Etats-Unis cessaient d’aider non seulement les
contras mais aussi le Gouvernement d’El Salvador. Les Etats-Unis refu-
sèrent.

271
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 282

M. En 1983, les Etats-Unis ont demandé au Nicaragua de réduire son arsenal

militaire, de rompre ses liens avec l’Union soviétique et Cuba et d’honorer l’enga-

gement qu'il avait pris envers ’OEA et ses membres d’instaurer une société
démocratique (appendice, par. 194-198)

37. Immédiatement après leur prise du pouvoir, et bien avant qu’une
quelconque menace militaire ne pèse sur le Nicaragua, les sandiaistes se
mirent à constituer une arsenal militaire sans précédent en Amérique
centrale. Un très grand nombre de conseillers militaires de Cuba, et un
nombre moins important mais appréciable de conseillers militaires de
l’Union soviétique et d’autres Etats d'Europe orientale, ainsi que de la
Libye et de l'Organisation de libération de la Palestine, s’établirent bientôt
au Nicaragua ; des fonctionnaires de Cuba et d’autres pays communistes
furent placés à des postes clés dans les ministères nicaraguayens. Les
nombreux éléments de la société nicaraguayenne qui s'étaient opposés au
régime Somoza et avaient appuyé à ses débuts la junte du gouvernement de
reconstruction nationale furent écartés, et les élections que les sandinistes
qualifiaient de « désagrément bourgeois » furent reportées jusqu’à la fin de
1984. A partir de 1983, les Etats-Unis ne demandèrent plus seulement au
Nicaragua de cesser d'appuyer la subversion chez ses voisins et de s’oc-
cuper de ses propres problèmes ; ils lui demandèrent également de réduire
son arsenal militaire. de rompre ses liens avec Cuba et l'Union soviétique,
et d’honorer l’engagement qu’il avait pris envers l'OEA et ses membres
d'instaurer une société pluraliste et démocratique dans laquelle le gouver-
nement serait librement élu au suffrage universel, lequel devait s'étendre
aux forces d'opposition représentées par les contras et leurs alliés politiques
(dont certaines personnalités démocrates du Nicaragua étaient venues
grossir les rangs).

N. Au début de 1984, les Etats-Unis ont entrepris une action militaire directe
quoique secrète contre le Nicaragua, en attaquant ses installations pétrolières
et en minant ses ports (appendice, par. 199, et arrêt de la Cour)

38. Au début de 1984, afin d’intensifier leurs pressions sur le Nicaragua,
les Etats-Unis ont entrepris une action militaire directe quoique secrète
contre le Nicaragua. Des commandos d'Amérique latine au service de la
CIA lancèrent des attaques contre des réservoirs de pétrole et des oléoducs
ainsi que contre des installations portuaires au Nicaragua, et des agents des
Etats-Unis posèrent des mines dans les ports et dans les eaux territoiriales
du Nicaragua. Le mouillage de mines et les autres actions militaires
directes des Etats-Unis contre le Nicaragua cessèrent à l'époque où la Cour
rendit son ordonnance en indication de mesures conservatoires, en mai
1984, mais l'appui des Etats-Unis aux contras a été maintenu, avec cepen-
dant des interruptions et des limitations imposées par le Congrès depuis
le milieu de 1984. L’entrainement militaire des forces contras par des
conseillers des Etats-Unis semble avoir cessé, et l’aide a été limitée aux
formes dites « humanitaires » (non meurtrières).

272
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 283

O. Depuis janvier 1985 en particulier, les déclarations des Etats-Unis peuvent

être interprétées comme subordonnant la cessation de leur appui aux contras

à une modification radicale de la politique du Gouvernement nicaraguayen

ou, à défaut, au renversement du Gouvernement nicaraguayen (appendice,
par. 200-205)

39. Depuis janvier 1985 en particulier, lorsqu'ils ont cessé de participer
à l'instance introduite devant la Cour, les Etats-Unis ont fait des décla-
rations qui peuvent être interprétées comme subordonnant la cessation de
leur appui aux contras à une modification radicale de la politique et de la
composition du Gouvernement nicaraguayen ou, à défaut, au renverse-
ment de ce gouvernement. Les Etats-Unis semblent considérer que, si le
régime sandiniste n’est pas tempéré de manière à déboucher sur un partage
du pouvoir avec l’opposition, il n’est pas possible de se fier au Gouver-
nement nicaraguayen quand il promet de cesser d’entretenir la subversion
chez ses voisins. Les Etats-Unis ont insisté pour que le Gouvernement
nicaraguayen négocie avec les contras mais le Gouvernement nicaraguayen
a refusé.

P. Ilest prouvé que les contras, les forces gouvernementales nicaraguayennes
et les insurgés salvadoriens ont commis des atrocités et que la CIA a prôné des
actes contraires au droit de la guerre (appendice, par. 206-224)

40. Il est prouvé que les contras et, dans une certaine mesure, les forces
gouvernementales et les agents gouvernementaux du Nicaragua ont com-
mis des atrocités. La CIA a préparé et fait publier un manuel qui incite les
contras à commettre des actes contraires au droit de la guerre. Au Salvador,
des atrocités ont été commises par les insurgés avec l’appui du Nicaragua et
des escadrons de la mort d’extréme droite.

Q. Les consultations de Contadora destinées a rétablir la paix en Amérique
centrale s'étendent à la démocratisation des régimes des cing pays d'Amérique
centrale (appendice, par. 225-227)

41. Depuis janvier 1983, les Etats d'Amérique latine appartenant au
groupe de Contadora s’efforcent avec persévérance et par tous les moyens
de rétablir des relations de paix et de coopération entre le Nicaragua, El
Salvador, le Honduras, le Costa Rica et le Guatemala. Leur initiative ne
porte pas seulement sur les problèmes que posent l’appui aux forces
irrégulières, le trafic d’armes, les manœuvres militaires, les bases étran-
gères, les conseillers militaires étrangers, les effectifs militaires et les pres-
sions économiques extérieures. Elle porte aussi sur la démocratisation des
régimes des cinq pays d'Amérique centrale. Les initiateurs des consulta-
tions de Contadora, auxquelles le Nicaragua participe, sont partis de l’idée
que dans les Etats d’Amérique centrale en litige certains processus poli-
tiques sont une source de préoccupations internationales. Ce sont ces
préoccupations que traduisent les propositions de Contadora.

273
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 284

IV. LE DROIT

A. Introduction

42. Comme il ressort de l’arrêt de la Cour et des différentes opinions de
ses membres, y compris de la présente opinion dissidente, le droit se prête à
plus d’une interprétation dans l’affaire à l’examen, et cela sur bien des
points. Je commencerai par les questions préliminaires et les questions de
procédure suivantes : recevabilité et justiciabilité, problèmes non résolus
de compétence résultant de la réserve relative aux traités multilatéraux
(réserve Vandenberg) figurant dans la déclaration d'acceptation faite par
les Etats-Unis d'Amérique conformément à la clause facultative ou résul-
tant du traité bilatéral d'amitié, de commerce et de navigation, et pro-
blèmes liés à la non-comparution d’une partie et à la demande d’inter-
vention d’un Etat. J’examinerai ensuite les multiples questions juridiques
relatives au fond et surtout la question de savoir si l’aide matérielle
apportée par le Nicaragua pour renverser le Gouvernement d'El Salvador
équivaut à une agression armée contre El Salvador, agression à laquelle il a
été riposté au titre de la légitime défense collective, après que les Etats-
Unis se furent légitimement joints au Salvador.

B. Questions de recevabilité et de justiciabilité
1. Questions politiques

43. Dans son arrêt du 26 novembre 1984, la Cour a refusé de faire droit
aux arguments présentés par les Etats-Unis en vue de démontrer que la
présente espèce n'était pas recevable (C.1.J. Recueil 1984, p. 429-441).
Dans mon opinion dissidente jointe à l’arrêt de la Cour, j'ai écrit :

« Or, bien que n’acceptant pas toutes les conclusions de la Cour sur
ce sujet [la recevabilité], je n’estime pas convaincants au stade actuel
les arguments des Etats-Unis sur l’irrecevabilité de instance. C’est
pourquoi je me suis joint à la Cour en votant en faveur de la receva-
bilité de la requête ... [cette conclusion] ne préjuge pas néanmoins ma
position sur les questions de recevabilité qui pourront se poser lors de
la procédure sur le fond. » ([bid., p. 562.)

44. Arrivé à ce stade de la procédure, je me vois fondé à développer mon
point de vue. Je dirai, en résumé, que je demeure fort peu convaincu de la
valeur des thèses des Etats-Unis sur la recevabilité. Cependant, compte
tenu des faits de l’espèce, tels qu’ils ont évolué au cours de la procédure sur
le fond, je suis parvenu à la conclusion qu’il vaut mieux dire qu'il y a un
élément essentiel de l'affaire qui n’est pas justiciable.

45. Je ne peux pas accepter l'argument — que les Etats-Unis n’in-
voquent d’ailleurs pas — selon lequel l'emploi de la force par un pays qui
se trouve ou prétend se trouver en état de légitime défense est une question

274
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 285

« politique » qui n’est par conséquent pas justiciable. Cette these n’est pas
convaincante au regard du droit international coutumier comme du droit
de la Charte des Nations Unies.

46. Aux termes de l’article 51 de la Charte : « Aucune disposition de la
presente Charte ne porte atteinte au droit naturel de légitime défense,
individuelle ou collective, dans le cas où un Membre des Nations Unies est
Yobjet d’une agression armée. » Or cette disposition ne peut raisonnable-
ment s’interpréter comme signifiant que seul l'Etat qui exerce le droit de
légitime défense qu’il invoque est juge de la légitimité de ses actions. La
Charte autorise expressément le Conseil de sécurité à constater « l’exis-
tence d’une menace contre la paix, d’une rupture de la paix ou d’un acte
d’agression... » Il est donc clair que le Conseil de sécurité est habilité à se
prononcer sur la légitimité du recours par un Etat à la légitime défense et à
décider si ce recours est légitime ou s’il constitue au contraire un acte
d’agression. Les Etats-Unis le reconnaissent bien. D'ailleurs ils ne préten-
dent pas que l’emploi de la force par des Etats au titre de la légitime défense
constitue un acte politique qui ne dépend pas de la manière dont les autres
Etats voient la situation en droit. Ce que les Etats-Unis soutiennent, c’est
que cette appréciation de la situtation incombe collectivement au Conseil
de sécurité, en premier lieu, et, en second lieu mais d’une manière moins
nette, à l’Assemblée générale et aux organismes régionaux agissant sous
l'autorité du Conseil de sécurité, mais que la Cour n’a pas reçu un tel
pouvoir d'appréciation.

47, Néanmoins, d’éminents juristes internationaux ont soutenu et con-
tinuent de soutenir que l'emploi de la force en état de légitime défense est
une question politique sur laquelle aucun tribunal, y compris la Cour
internationale de Justice, ne devrait statuer. Des analogies ont été établies
avec la retenue dont font preuve les juridictions nationales qui refusent de
se prononcer sur certaines questions — telles que la légalité de l'emploi par
l'Etat de ses forces armées à l'échelon international — au motif qu'il s’agit la
de questions politiques confiées à d’autres autorités et il a été affirmé que la
Cour internationale de Justice devait ou devrait faire preuve d’une retenue
semblable.

48. Ce raisonnement soulève deux questions : l'emploi de la force par
un Etat qui se trouve ou prétend se trouver en état de légitime défense est-il
une question politique qui, par essence, n’est pas justiciable ? Si l'emploi de
la force par un Etat au titre de la légitime défense dépend d’une évaluation
de la situation en droit, la responsabilité de cette évaluation a-t-elle été
confiée au Conseil de sécurité et refusée à la Cour ?

49. Les bases théoriques de la thèse qui répond par la négative à la
première question ont fait Pobjet de recherches approfondies dans un
ouvrage de Hersch Lauterpacht qui n’a jamais été surpassé et qui a trait à
un sujet fondamental : The Function of Law in the International Commu-
nity, 1933. Selon cet auteur :

« La notion juridique de légitime défense exige, par nature, que le
choix d'y recourir relève d’abord de l’appréciation de l'Etat concerné.

275
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 286

En effet, si le recours 4 la légitime défense était subordonné 4 une
autorisation préalable d’un organe judiciaire, il ne s’agirait plus
d’une légitime défense de soi-même ; il s’agirait de l’exécution d’une
décision judiciaire. » (Op. cit., p. 179.)

Cependant, observe Lauterpacht, la doctrine selon laquelle la légitimité de
l'exercice du droit de légitime défense

« n’est pas susceptible d’être appréciée judiciairement ... ne peut être
admise comme étant juridiquement exacte. Si la notion de légitime
défense est une notion juridique ... tout acte accompli en vertu de la
légitime défense doit étre alors susceptible d’évaluation en droit... Le
droit de légitime défense est un principe juridique général et, en tant
que tel, il est nécessairement reconnu dans toute sa portée en droit
international. Mais ce n’est pas un droit fondamentalement différent
du droit correspondant dont jouissent les particuliers en droit interne.
Dans les deux cas il s’agit d’un droit absolu, dans la mesure où aucun
système juridique ne peut l’ignorer ; dans les deux cas i] s’agit aussi
d’un droit relatif, dans la mesure où il est reconnu et réglementé par le
droit. Ii est reconnu dans la mesure — et dans la seule mesure — où le
fait d’y recourir n’est pas en soi illégal. Il est réglementé dans la mesure
où il incombe aux tribunaux de décider s’il est nécessaire d’y recourir,
et jusqu'à quel point et pendant combien de temps. Il n’y a pas le
moindre rapport entre le contenu du droit de légitime défense et la
thèse selon laquelle il est au-dessus de la loi et n’est pas susceptible
d’une appréciation en droit. Une telle thèse est contradictoire puis-
qu'elle prétend être fondée sur un droit mais qu’elle écarte toute
réglementation juridique et toute appréciation en droit. Comme tout
litige qui soulève d'importants problèmes, la question du droit de re-
courir à la guerre au titre de la légitime défense est susceptible de faire
l’objet d’une décision de justice, et ce n’est que si les Etats décident
que les questions de cette nature ne seront pas tranchées par un tri-
bunal étranger que ces questions peuvent ne pas être justiciables. »
({bid., p. 179-180.)

50. Au procès de Nuremberg, où la contribution de Lauterpacht a été si
grande — tant en ce qui concerne la conception et la composition de la
juridiction matérielle du tribunal qu’en ce qui concerne les arguments
avancés devant cette juridiction par le conseil du Royaume-Uni — Lau-
terpacht, après avoir eu à subir le défilé des témoignages d’actes de bar-
barie organisée d’une indicible horreur, a néanmoins eu le privilège de voir
un tribunal historique marquer de son sceau le raisonnement si convain-
cant qu’il avait tenu :

« On a prétendu au surplus que, dans ce cas, et, conformément aux
réserves formulées par diverses puissances signataires, lors de la con-
clusion du Pacte Briand-Kellogg, il appartenait à Allemagne de juger
en dernier ressort de la nécessité d’une action préventive. Mais si le
droit international doit jamais devenir une réalité, la question de

276
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 287

savoir si une action entreprise sous le prétexte de la légitime défense
était de caractère agressif ou bien défensif, devra faire l’objet d’une
enquête appropriée et d’un arbitrage. » (Procès des grands criminels
de guerre devant le Tribunal militaire international, Nuremberg, 14 no-
vembre 1945-Ier octobre 1946, jugement. p. 219.)

2. Pouvoir de la Cour de se prononcer sur les emplois en cours de la force

51. Quant à la seconde thèse, suivant laquelle l'appréciation de la légi-
timité du recours par un Etat à la légitime défense est une question confiée
principalement au Conseil de sécurité, et qui est exceptionnellement refu-
sée à Cour, elle est théoriquement défendable et politiquement plausible.
Rien n’empéchait en pricipe les Etats, lorsqu'ils ont créé la nouvelle orga-
nisation internationale dont la Cour est un organe principal, de ne confier
ce pouvoir d’appréciation qu’au Conseil de sécurité ou à ce dernier et à
d’autres organes politiques, tels que l Assemblée générale et les organismes
régionaux agissant sous l’autorité du Conseil de sécurité. Est-ce bien cela
qu'ont fait les auteurs de la Charte des Nations Unies et du Statut de la
Cour ? Voilà à quoi doit répondre un membre de la Cour.

52. Au cours de la phase de l’instance relative à la compétence et à la
recevabilité, les Etats-Unis ont présenté une analyse pénétrante à l’appui
de leur thèse suivant laquelle, à en croire l’esprit et la lettre de la Charte, les
auteurs de cet instrument entendaient laisser entièrement au Conseil de
sécurité le soin de se prononcer sur l’existence d’une agression. Les Etats-
Unis ont fait observer que la requête adressée à la Cour par le Nicaragua
reposait sur l’assertion selon laquelle l'intégrité territoriale et l’indépen-
dance politique du Nicaragua étaient alors l’objet d’un emploi illicite de la
force par les Etats-Unis. Le Nicaragua lui-même, bien avant de recourir à
la Cour, a cherché en vain à obtenir du Conseil de sécurité qu’il déclare que
les activités des Etats-Unis qu'il alléguait constituaient une agression
contre le Nicaragua. (Dans la communication que le Nicaragua a adressée
au Conseil de sécurité le 29 mars 1984, celui-ci était prié d'examiner « la
recrudescence des agressions dont est actuellement victime » le Nicaragua
(S/16449). Les actes dont le Nicaragua se plaignait au Conseil de sécurité
et que ce pays qualifiait de nouveaux actes d’agression (S/PV.2525, p. 6, 16,
18, 23, 63, 68-70, et S/PV.2529, p. 95-96) étaient les actes mémes dont le
Nicaragua s’est plaint dans sa requête introductive d’instance devant la
Cour. Dans la requête elle-même, il est dit que le Nicaragua a appelé
l'attention du Conseil de sécurité et de l’Assemblée générale des Nations
Unies « sur ces agissements des Etats-Unis, sur leur caractère de menace
ou d’atteinte à la paix et d’actes d'agression » (par. 12).) Les Etats-Unis ont
relevé que le fait que le Conseil de sécurité n’avait pas fait droit aux
demandes du Nicaragua était sans importance ; la Cour n’était ni com-
pétente pour renverser les décisions du Conseil de sécurité ni habilitée a
exercer des fonctions expressément confiées au Conseil de sécurité.

53. Les Etats-Unis ont soutenu « qu’il n’a jamais été dans les intentions
des rédacteurs de la Charte des Nations Unies de faire jouer l’article 36,

277
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 288

paragraphe 2, du Statut de la Cour ... [a propos d’une] utilisation illicite de
la force armée, se déroulant en ce moment même...» (audience du
16 octobre 1984, matin). Ils ont soutenu que l’article 24 de la Charte ne
confère certes au Conseil de sécurité que la responsabilité « principale » du
maintien de la paix et de la sécurité internationales, mais que c’est à
l’Assemblée générale et à des organismes régionaux, et non à la Cour, que
des responsabilités complémentaires ont été conférées. La Cour doit jouer
un rôle qui est expressément et clairement défini au chapitre VI de la
Charte en matière de règlement pacifique des différends internationaux.
Mais, s'agissant d’une affaire ayant trait davantage à une « action en cas de
menace contre la paix, de rupture de la paix et d’acte d’agression » au sens
du chapitre VII de la Charte, rien dans celle-ci ou dans le Statut ne laisse
entendre que la Cour ait un rôle à jouer. Au contraire, comme il ressort des
actes de la conférence de San Francisco, il a été décidé « de laisser au
Conseil l'entière appréciation de ce qui constitue une menace à la paix, une
atteinte à la paix, ou un acte d’agression » (Conférence des Nations Unies
sur l’organisation internationale, vol. 11, p. 33). Pour les Etats-Unis, il était
clair, lorsqu'ils ont ratifié la Charte et le Statut, que ce dernier « n’auto-
riserait pas la Cour à empiéter sur les fonctions du Conseil de sécurité ou
sur celles de l’Assemblée générale » (rapport de la commission des affaires
étrangères intitulé The Charter of the United Nations, 19° Congrès, pre-
mière session, 1945, p. 14).

54. Les Etats-Unis ont bien admis que l’article 12, paragraphe 1, de la
Charte dispose que tant que le Conseil de sécurité remplit, à l'égard d’un
différend particulier, les fonctions qui lui sont attribuées, l’Assemblée
générale ne doit faire aucune recommandation sur ce différend, tandis que
la Cour n’est pas soumise à une interdiction expresse de ce genre ; mais ils
ont soutenu que c'était parce que:

« les rédacteurs de la Charte entendaient que, parmi les organes des
Nations Unies, seule l’Assemblée générale eût un rôle complémen-
taire de celui du Conseil de sécurité en ce qui concerne le maintien de
la paix et de la sécurité internationales. On n’a tout simplement
jamais envisagé à la conférence de San Francisco que la Cour aurait,
ou devrait avoir, compétence pour se charger de telles questions. »
(Audience du 16 octobre 1984, après-midi.)

55. Pour ce qui est des précédentes affaires mettant en cause l’emploi de
la force armée dont la Cour a été saisie, comme celles du Détroit de Corfou
et des incidents aériens, les Etats-Unis ont souligné que, dans tous les cas,
l’action incriminée avait déjà eu lieu :

« Dans chaque affaire, la Cour était priée de statuer sur les droits et
devoirs des parties à propos d’une action entièrement passée, qui
n'était plus en cours, et qui n’était pas seulement un des maillons de
toute une chaîne d’actions. » (Ibid)

56. Malgré la force de ces arguments et l’appui qu’ils trouvent dans les
passages du compte rendu de la conférence de San Francisco cités par les

278
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 289

Etats-Unis, je ne peux admettre que l’idée des rédacteurs de la Charte et du
Statut ait été d’exclure de la compétence de la Cour les différends relevant
du chapitre VII de la Charte des Nations Unies, ni que la pratique des Etats
quant à l'interprétation de la Charte et du Statut confirme un tel des-
sein.

57. Il se peut fort bien, comme un conseil des Etats-Unis l’a affirmé,
qu’« on n'ait tout simplement jamais envisagé à la conférence de San
Francisco que la Cour aurait, ou devrait avoir, compétence pour se charger
de telles questions ». Il se peut fort bien que, si la question avait été
résolument posée, il eût été décidé d’exclure de la compétence de la Cour le
pouvoir de statuer sur des questions soumises au Conseil de sécurité en
vertu du chapitre VII ou impliquant l’emploi continu de la force armée
dans les relations internationales. On peut certainement faire valoir qu’au-
cune puissance disposant du droit de veto au Conseil de sécurité n’a
envisagé le risque, alors que l’exercice de ce droit lui permettait de faire
échec à toute accusation d’agression portée contre elle au Conseil de
sécurité, d’être stigmatisée par un arrêt de la Cour la déclarant coupable
d'agression dans l’affaire et les circonstances mêmes où elle aurait exercé
son veto au Conseil de sécurité.

58. Mais si cette argumentation est parfaitement défendable, elle est à
mon sens insuffisante. Tout d’abord, parce que nulle disposition du Statut
de la Cour n’indique que les différends impliquant l'emploi continu de la
force armée sont exclus de sa compétence. Au contraire, l’article 36 du
Statut est rédigé en termes compréhensifs. Le paragraphe 1 prévoit que la
compétence de la Cour « s’étend à toutes les affaires » que les parties lui
soumettront ainsi qu’« à tous les cas spécialement prévus dans la Charte
des Nations Unies ou dans les traités et conventions en vigueur ». Le
paragraphe 2 dispose que les Etats pourront reconnaître la juridiction de la
Cour « sur tous les différends d’ordre juridique » ayant pour objet :

« a) l'interprétation d’un traité ;
b) tout point de droit international ;
c) la réalité de tout fait qui, s’il était établi, constituerait la violation
d’un engagement international ;
d) la nature ou l'étendue de la réparation due pour la rupture d’un
engagement international. »

Ces termes généraux n’excluent pas de la juridiction de la Cour les diffé-
rends relatifs à l'emploi continu de la force. Certes, un Etat reconnaissant
la compétence de la Cour en vertu de l’article 36, paragraphe 2, pourrait en
exclure les différends impliquant l’emploi de la force armée, et certains
pays l’ont fait. Mais ce n’est pas le cas des Etats-Unis. (H reste qu’on peut se
demander si, dans l'expression « tous les différends d'ordre juridique »
employée dans leur déclaration d'adhésion à la clause facultative, les
Etats-Unis ont entendu inclure les différends impliquant l’emploi de fa
force, pour les motifs exposés dans l’opinion de M. Oda en la présente
affaire.)

59. Maintenant, si on envisage le texte de la Charte, dont le Statut de la

279
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 290

Cour forme partie intégrante, la situation est moins nette. La thèse des
Etats-Unis trouve quelque appui dans la structure et les termes de la
Charte et dans les travaux préparatoires. Mais cet appui est ambivalent,
comme le montrent les interprétations opposées des Etats-Unis et de la
Cour quant aux implications de l’article 12, paragraphe 1, de ia Charte. On
ne saurait déduire d’indices aussi ambigus une restriction d'aussi grande
portée à la compétence de la Cour.

60. De plus, si le Conseil de sécurité est habilité par la Charte à constater
l'existence d’un acte d’agression, ce n’est pas en tant que juridiction. Il peut
conclure à l'existence d’une agression — ou, plus fréquemment, refuser de
conclure dans ce sens — pour des considérations politiques plus que juri-
diques. Si décisifs que soient les faits susceptibles de constituer l'agression,
le Conseil de sécurité n’outrepasse pas ses droits en décidant qu’une
constatation d’un acte d'agression ferait régresser la cause de la paix au lieu
de la promouvoir. En bref, le Conseil de sécurité est un organe politique
guidé par des motifs politiques. I} peut tenir compte de considérations
juridiques mais, à la différence d’un tribunal, n’est pas tenu de les appli-
quer.

3. Affaire du Personnel diplomatique et consulaire des Etats-Unis à
Téhéran

61. Ces conclusions sont confirmées par les arguments avancés par les
Etats-Unis eux-mémes dans l’affaire du Personnel diplomatique et consu-
laire des Etats-Unis à Téhéran. I! faut rappeler que, peu après la prise
d’otages en Iran, les Etats-Unis ont demandé l’aide du Conseil de sécurité
pour obtenir leur libération. Par une lettre du 9 novembre 1979, ils ont
demandé au Conseil de sécurité que soit examiné d’urgence ce qui pourrait
être fait afin que les otages soient relâchés. Le 25 novembre 1979, le
Secrétaire général de Organisation des Nations Unies a, dans l’exercice de
la compétence exceptionnelle que lui confère l’article 99 de la Charte pour
attirer l’attention du Conseil de sécurité sur toute affaire qui, à son avis,
pourrait mettre en danger le maintien de la paix et de la sécurité interna-
tionales, demandé que le Conseil de sécurité se réunisse d'urgence en vue
de rechercher une solution pacifique de la crise des otages. Dans son allocu-
tion devant le Conseil, le 27 novembre 1979, le Secrétaire général a déclaré
que la situation en Iran constituait une menace pour la paix et la sécurité
dans la région et qu'elle risquait d’avoir des conséquences très graves pour
le monde entier (S/PV.2172). Le 29 novembre 1979, les Etats-Unis ont
adressé à la Cour internationale de Justice une requête introductive d’ins-
tance contre l'Iran. Le 4 décembre 1979, le Conseil de sécurité a adopté a
Punanimité une résolution demandant au Gouvernement iranien de libérer
immédiatement le personnel détenu. Lors des audiences qui eurent lieu le
10 décembre devant la Cour sur la demande parallèle des Etats-Unis en
indication de mesures conservatoires, le Président de la Cour a conclu son
exposé introductif en posant à l’agent des Etats-Unis la question suivante :
« Quelle portée ja Cour devrait-elle attacher, aux fins de la présente ins-

280
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 291

tance, à la résolution 457 adoptée par le Conseil de sécurité le 4 décembre
19797 » (C.LJ. Mémoires, Personnel diplomatique et consulaire des Etats-
Unis à Téhéran, p. 19.)

62. La réponse apportée à cette question par M. Roberts Owen, alors
conseiller juridique du département d’Etat, est instructive :

« Je voudrais ici, en réponse à une question posée par le Président
de la Cour, présenter une derniére observation sur la compétence.
Comme la Cour le sait, le Conseil de sécurité des Nations Unies s’est
occupé du présent différend et, dans la résolution 457 adoptée il y a six
jours, le Conseil adresse un urgent appel au Gouvernement de l'Iran
pour qu’il relâche immédiatement les otages. Dans ces conditions, il
ne serait peut-être pas inconcevable de soutenir que la Cour doit
s'abstenir d’exercer sa compétence à l'égard du même différend.

J'affirme respectueusement que tout argument à cet effet serait
indéfendable. Certes, il est impressionnant de constater que les quinze
pays représentés au Conseil de sécurité, quinze pays représentant des
vues et des philosophies très diverses, ont voté à l’unanimité, 15 voix
contre zéro, en faveur de la résolution dont j’ai parlé. Il n’en reste pas
moins que le Conseil de sécurité est un organe politique auquel il
incombe de chercher à résoudre les problèmes internationaux par des
moyens politiques. Par contraste, la Cour internationale de Justice est
un organe judiciaire chargé d'employer des méthodes judiciaires pour
résoudre les problèmes relevant de sa compétence. Absolument rien
dans la Charte des Nations Unies, ni dans le Statut de ja Cour, ne
donne à penser que l’action du Conseil de sécurité aurait pour effet
d’exclure celle de la Cour, même si les deux actions sont à certains
égards parallèles. A l’opposé, aux termes de l’article 12 de la Charte
des Nations Unies, tant que le Conseil de sécurité remplit ses fonc-
tions à l'égard d’un différend, l’Assemblée générale ne doit faire
aucune recommandation sur ce différend, mais la Charte n’impose
aucune restriction comparable à la Cour. Comme Rosenne l’a fait
observer à la page 87 de son traité The Law and Practice of the
International Court of Justice, le fait que l’un des organes politiques
des Nations Unies s’occupe d’un différend donné n'empêche pas la
Cour de se prononcer sur ceux des aspects du même différend qui
relèvent de sa compétence.

En résumé, les Etats-Unis ont saisi la Cour d’un différend qui re-
lève manifestement de sa compétence obligatoire et je crois pouvoir
affirmer que si nous arrivons à établir que l'indication de mesures
conservatoires est justifiée et nécessaire conformément à l’article 41
du Statut, il incombera à la Cour d’indiquer de telles mesures, indé-
pendamment de toute disposition parallèle qu’aurait pu adopter le
Conseil de sécurité des Nations Unies. » (/bid., p. 28-29. Voir aussi
p. 33-34.)

63. A la demande des Etats-Unis, le Conseil de sécurité s’est réuni de
nouveau fin décembre, lorsqu'il est devenu manifeste que lIran n’avait

281
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 292

aucune intention de se conformer a l’ordonnance en indication de mesures
conservatoires du 15 décembre 1979, qui demandait essentiellement la
libération immédiate des otages. Le 31 décembre 1979, le Conseil a adopté
une résolution dans laquelle il exprimait son inquiétude à propos de la
situation « qui pourrait avoir des conséquences graves pour la paix et la
sécurité internationales », rappelait l’avis du Secrétaire général selon
lequel la crise en cours entre l’Iran et les Etats-Unis constituait une
« menace grave pour la paix et la sécurité internationales », tenait expres-
sément compte des termes de l’ordonnance rendue par la Cour le
15 décembre 1979, rappelait les termes de l’article 2, paragraphes 3 et 4, de
la Charte, déplorait le maintien en détention des otages à l’encontre de
l'ordonnance de la Cour, demandait instamment à l’Iran de libérer immé-
diatement les otages et décidait de se réunir le 7 janvier 1980 « pour
examiner la situation et, en cas d’inobservation de la présente résolution,
pour adopter des mesures efficaces conformément aux articles 39 et 41 de
la Charte des Nations Unies ».

64. Ainsi, dans une affaire qui se poursuivait alors activement devant la
Cour, le Conseil de sécurité a jugé parfaitement opportun de prendre des
mesures et d’envisager d’en prendre d’autres en application du cha-
pitre VII dela Charte. En l’occurrence, il a été fait échec aux autres mesures
par l'exercice du droit de veto. Néanmoins, je ne crois pas que ce rappel des
actions engagées parallèlement devant le Conseil de sécurité et la Cour par
les Etats-Unis à propos d’une question censée relever du chapitre VIT de la
Charte puisse s’accorder avec la thèse qu’ils soutiennent dans la présente
espèce, selon laquelle la Cour ne saurait connaître d’une affaire impliquant
l'emploi continu de la force armée motif pris que la Charte conférerait
l'entière responsabilité de telles affaires aux organes politiques de l’Orga-
nisation. Comme la Cour l’a affirmé dans son arrêt du 24 mai 1980 :

«il ne semble être venu à l’esprit d’aucun membre du Conseil qu’il y
eût ou pit y avoir rien d’irrégulier dans l’exercice simultané par la
Cour et par le Conseil de sécurité de leurs fonctions respectives. Le fait
n’est d’ailleurs pas surprenant. » (Personnel diplomatique et consulaire
des Etats-Unis à Téhéran, C.LJ. Recueil 1980, p. 21-22, par. 40.)

La Cour cite ensuite les termes de l’article 12 de la Charte.

65. Certes, l’affaire du Personnel diplomatique et consulaire des Etats-
Unis à Téhéran n’impliquait pas un emploi continu de la force dans les
relations internationales du même type que celui mis en jeu dans la pré-
sente espèce. Mais il convient de rappeler que les Etats-Unis ont expliqué
leur expédition avortée de sauvetage des otages par « l'exercice de leur
droit inhérent de légitime défense, en vue de sauver les ressortissants
américains qui sont et demeurent les victimes de l’attaque armée iranienne
contre notre ambassade », et qu’ils ont porté cette expédition à la con-
naissance du Conseil de sécurité « en application de l’article 51 de la
Charte des Nations Unies » (C.1J. Mémoires, Personnel diplomatique et
consulaire des Etats-Unis à Téhéran, p. 486). C'était là, à mon sens, une
qualification juridique valable de la tentative de sauvetage puisqu'il y avait

282
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 293

eu une attaque armée contre l’ambassade des Etats-Unis, et que des otages
américains étaient détenus par la force des armes dans des conditions que
les Etats-Unis considéraient avec raison comme dangereuses. Dans son
arrêt du 24 mai 1980, la Cour elle-même, sans se prononcer sur le caractère
licite de l’opération de sauvetage, parle de « l’attaque armée perpétrée le
4 novembre 1979 par des militants contre l'ambassade des Etats-Unis »
(CLS. Recueil 1986, p. 29). Au moment où l’arrêt a été rendu, les faits
n’appartenaient pas entièrement au passé comme dans l'affaire du Détroit
de Corfou ; l’emploi de la force contre les otages se poursuivait et la menace
contre la paix — situation visée au chapitre VII — provoquée par leur
détention persistait.

66. Mais si, à mon avis, l'affaire du Personnel diplomatique et consu-
laire des Etats-Unis à Téhéran montre que la Cour peut statuer sur les
aspects juridiques d’une affaire soumise simultanément à l’examen actif
du Conseil de sécurité en vertu du chapitre VII de la Charte, il existe une
différence capitale, sous l’angle de la complexité des faits, entre l'affaire du
Personnel diplomatique et consulaire des Etats-Unis à Téhéran et celle dont
la Cour est actuellement saisie.

67. Dans la première espèce, il n’y avait pas de désaccord important sur
les circonstances matérielles de la prise d’otages et de la détention. L’Iran
les divulguait tandis que les Etats-Unis et la communauté internationale
les condamnaient. Incontestées pour l’essentiel, elles étaient en outre
attestées par une masse de renseignements indiscutés soumis à la Cour par
les Etats-Unis.

68. Dans la présente espèce, la situation est très différente. Les Parties
s'opposent radicalement sur l'exposé des faits. Il est exact que certaines
allégations du Nicaragua contre les Etats-Unis sont étayées par des décla-
rations officielles des Etats-Unis qui reviennent à les reconnaître. Mais les
allégations des Etats-Unis contre le Nicaragua sont niées avec véhémence
par celui-ci — même si, comme il ressort de l’appendice à la présente
opinion, les dénégations du Nicaragua sont contredites par ses propres
déclarations et par d’autres moyens de preuve. La parfaite exactitude des
accusations portées par les Etats-Unis contre le Nicaragua a été établie
dans la mesure où il ressort des faits, d’une part, que c’est le Nicaragua qui
a engagé une action armée subversive contre le Gouvernement d'El Sal-
vador avant que les Etats-Unis n’y répliquent par des mesures tendant à
venir en aide au Salvador contre le Nicaragua et, de l’autre, que le Nica-
ragua a maintenu son appui matériel aux forces qui visent à renverser par la
violence le Gouvernement d’El Salvador. Néanmoins, une question déli-
cate reste en partie dans l’ombre.

4. La Cour ne peut pas se prononcer sur la nécessité d'un emploi continu de la
force dans les circonstances de l'espèce

69. Pour que la riposte des Etats-Unis au comportement agressif du
Nicaragua soit licite, il faut qu'elle soit nécessaire. La Cour est-elle en
mesure de statuer sur la nécessité d’un recours continu des Etats-Unis à des

283
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 294

mesures de légitime défense collective? J'en doute pour la principale
raison que, pour se prononcer sur cette nécessité, la Cour doit examiner si
les Etats-Unis agissent ou non raisonnablement en refusant les assurances
tardives du Gouvernement nicaraguayen quant à sa volonté de laisser en
paix les gouvernements des pays voisins si les Etats-Unis cessent de l’in-
quiéter. Il est extrêmement difficile à la Cour de porter actuellement un tel
Jugement, lequel implique inévitablement une appréciation des motifs et
de la bonne foi du Nicaragua et des Etats-Unis.

70. On peut dire que les pressions exercées par les Etats-Unis sur le
Nicaragua étaient justifiées par la nécessité, de la fin de 1981 à la moitié de
1983 au moins, époque où il semble que le Nicaragua se soit montré prêt à
affirmer sa volonté de ne pas appuyer la rébellion au Salvador (notamment
mais non exclusivement par sa proposition relative aux quatre traités dont
il est question aux paragraphes 174 à 178 de l’appendice), à condition que
les Etats-Unis cessent de soutenir les contras et le Gouvernement d’El
Salvador. On peut interpréter l’acceptation par le Nicaragua de la liste
d’objectifs du groupe de Contadora en date du 9 septembre 1983 comme la
consécration de sa position. Mais si ces apparences sont vraies, la Cour
peut-elle vraiment juger, sur la base de critéres juridiques, si les Etats-Unis
ont eu raison ou tort de rejeter cette offre tardive du Nicaragua ? Si le
comportement antérieur du Nicaragua, par son caractère illégitime et
équivoque, avait convaincu les Etats-Unis qu’ils ne pouvaient ajouter foi à
ce changement de position ou de tactique de sa part, peut-on leur reprocher
d’avoir rejeté les quatre projets de traités du Nicaragua et les déclarations
qu’il a faites par la suite dans le même esprit, sur un plan bilatéral et dans le
cadre des consultations de Contadora, les Etats-Unis craignant que le
Nicaragua. une fois les contras abandonnés ou dispersés, et au moment
choisi par lui, ne reprenne ses actes de subversion armée contre les pays
voisins ? Après tout, le Gouvernement nicaraguayen a affirmé (dans un
discours prononcé par un des neuf comandantes au pouvoir) que sa poli-
tique d’« interventionnisme » — c’est le terme choisi par le commandant
Bayardo Arce — « ne peut cesser ». (« Commander Bayardo Arce’s Secret
Speech before the Nicaraguan Socialist Party (PSN) », Department of State
Publication 9422, 1985, p. 4.)

71. C’est là une question raisonnable, mais je doute qu’elle soit justi-
ciable. Je dis cela, non pas à cause de ce que les Etats-Unis ont appelé le
caractère « on going » (« en cours ») de l’affaire et la nature « changeante »
de son évolution. Le Statut de la Cour prévoit à juste titre que celle-ci peut
connaître d’affaires « en cours » ; sinon, les dispositions du Statut l’habi-
litant à indiquer « quelles mesures conservatoires du droit de chacun
doivent être prises à titre provisoire » n’auraient aucun sens. Je ne crois pas
non plus que la réponse à la question outrepasse la capacité de la Cour à
cause du refus des Etats-Unis de prendre part à la procédure devant la
Cour sur le fond ou principalement à cause de ce refus. Il serait difficile à la
Cour d'établir quels sont les véritables motifs de la politique d’une partie
sur une question comme celle-ci, et si cette politique est raisonnable, même
si cette partie comparaissait. La Cour n’est pas en mesure d’ordonner la

284
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 295

communication des archives de la CIA et de la Maison-Banche — ni celles
du Gouvernement nicaraguayen, sans parler de celles du Gouvernement
cubain et autres tenants de la subversion au Salvador. Que le tribunal de
Nuremberg soit parvenu en fin de compte (« ultimately » est le terme
employé en anglais par le tribunal) à apprécier la nécessité, après examen
des faits et au vu d’un moyen de preuve offert par accusation (les archives
saisies chez le défendeur), est une chose. Mais c’en est une autre si la Cour
doit se prononcer en toute assurance sur les politiques — et les mobiles —
des Etats immédiatement intéressés, surtout dans le cas où non seulement
une partie fait défaut et se refuse de toute façon pour des raisons de sécurité
à divulguer des renseignements qu’elle estime secrets mais où d’autres
Etats tout autant intéressés de près à l'instance n’y participent pas non plus
et ne sont apparemment pas dans de meilleures dispositions. D’énormes
difficultés attendaient la Cour si elle voulait se prononcer sur la validité
d’une allégation de légitime défense collective en l’absence non seulement
des Etats-Unis, partie à l’affaire, mais aussi d’autres pays participant à
cette action «collective », à savoir El Salvador et le Honduras, qui
n'étaient pas parties à l’affaire. Comme on le verra on ne saurait reprocher
à El Salvador de ne pas être intervenu dans la phase sur le fond ; con-
trairement à ce qu’affirme le Nicaragua les allégations faites par El Sal-
vador ne peuvent pas être démenties par le refus de ce pays de comparaître
pour les défendre.

72. S'agissant d’un gouvernement qui, comme celui du Nicaragua, n’a
pas affaire à un congrès dominé par l'opposition, qui n’est pas contraint
d’adopter une loi sur l’allocation de crédits aux services de renseignements,
qui n’est pas soumis à la tutelle d’une commission restreinte du rensei-
gnement ni aux révélations d’une presse libre, dont les ministères se font
assister de conseillers envoyés par des régimes autoritaires, dont l’idéologie
n’est pas libérale, et dont les ministres déforment la réalité devant la Cour,
il est d’autant plus difficile d’établir la vérité quant à ses actions et, a
fortiori, quant à ses mobiles.

73. De plus, s’il est vrai que, par une appréhension plus complète des
faits la Cour aurait été mieux à même de se prononcer sur la nécessité de
l’action des Etats-Unis au regard de la légitime défense alléguée, il est à
noter qu’elle ne s’est pas souciée de rechercher ces faits, comme on le verra.
Même si l’on admet que les pouvoirs d’investigation de la Cour auraient
peut-être pu, si elle les avait exercés, lui permettre de prendre une décision
en meilleure connaissance de cause sur la nécessité ou l’absence de néces-
sité des actions des Etats-Unis au regard de la légitime défense collective, le
fait est que la Cour s’est abstenue de les exercer.

74. Eu égard à l’ensemble de ces considérations, la Cour aurait bien fait
de conclure prudemment qu’une question qui est au cœur de l'affaire —
celle de savoir si l’argument de légitime défense invoqué par les Etats-Unis
est justifié — n’est pas actuellement justiciable. Or, la Cour a décidé de se
prononcer sur cette question en se fondant sur les faits mis en lumière, tels
qu’elle les avait établis.

75. Amon avis, l'établissement des faits par la Cour n’est pas seulement

285
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 296

critiquable en raison du caractère particulier de l’affaire et, peut-être, du
refus de la Cour d’exercer ses pouvoirs d’investigation ; la Cour, en partie à
cause d’une mauvaise application des règles de preuve qu’elle a énoncées
pour la présente espèce, n’a même pas reconnu ni apprécié correctement les
faits qui ressortent effectivement du dossier et de la présente opinion
dissidente, y compris le fait que le Gouvernement nicaraguayen a délibé-
rément déformé la vérité. Elle n’a pas non plus tiré les conclusions juri-
diques exactes des faits qu’elle semble à certains égards reconnaître, en
refusant par exemple d’appliquer au Nicaragua ce principe général fon-
damental du droit défini de façon si imagée par l’expression « mains
propres ».

76. Etant donné que je ne partage pas l’avis de la Cour selon lequel la
question de la nécessité des actions des Etats-Unis est en l’état actuel des
choses justiciable, je me sens tenu d’exprimer un jugement — comme l’a fait
la Cour — sur la base des faits qui lui sont soumis et qui appartiennent
au domaine public, aussi incomplets qu'ils puissent être. Pour les raisons
exposées aux paragraphes suivants de la présente opinion, ma conclusion
est que les Etats-Unis ont agi et continuent d’agir raisonnablement — en
tout cas de manière non déraisonnable — en décidant que l’exercice conti-
nu des pressions armées et autres sur le Nicaragua est nécessaire pour
juguler l'exercice continu par le Nicaragua de pressions armées et autres
sur El Salvador. Si l’action des Etats-Unis est nécessaire, elle est alors
justifiée en droit.

77. Cela ne veut pas dire que — comme il est souligné au paragraphe 5 de
la présente opinion — j’approuve ou désapprouve les politiques pour-
suivies par les Etats-Unis vis-à-vis du Nicaragua, d’El Salvador ou d’autres
pays d’Amérique centrale. Je conclus simplement que, au regard du droit
international, les Etats-Unis agissent de façon licite en exerçant des pres-
sions armées et autres sur le Nicaragua dans le but de l’amener à renoncer
définitivement à son action armée subversive contre le Gouvernement d’El
Salvador et ceux d’autres pays voisins.

C. La pertinence et l'effet
de la réserve relative aux « traités multilatéraux »

1. La Cour était et est tenue d'appliquer la réserve

78. Je pense qu’une des faiblesses de la décision de la Cour sur la
compétence réside dans la manière dont elle a traité la réserve relative aux
« traités multilatéraux » (réserve Vandenberg), apportée par les Etats-Unis
à leur acceptation de la juridiction obligatoire de la Cour, laquelle dispose
que cette juridiction ne s'étend pas

«aux différends résultant d’un traité multilatéral, à moins que
1) toutes les parties au traité que la décision concerne soient égale-
ment parties à l'affaire soumise à la Cour, ou que 2) les Etats-Unis
d'Amérique acceptent expressément la compétence de la Cour ».

286
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 297

Pour les motifs que j’ai exposés dans mon opinion dissidente, je reste
persuadé que la Cour a éludé l’application de cette réserve (voir
C.I.J. Recueil 1984, p. 602-613).

79. Le fait que la Cour n’a pas donné effet à la réserve relative aux traités
multilatéraux au stade de l'affaire auquel elle était censée en avoir, celui de
la compétence, a eu des conséquences regrettables. Les Etats-Unis ont pris
motif de cette carence pour se retirer de l'affaire. Ils l'ont aussi invoquée
pour retirer leur acceptation de la compétence obligatoire de la Cour. Dans
une déposition devant la commission des affaires étrangères du Sénat,
faite le 4 décembre 1985, M. Abraham D. Sofaer, conseiller juridique du
département d'Etat, s’est exprimé ainsi :

« Nous avons sérieusement envisagé la possibilité de modifier notre
déclaration de 1946 au lieu d’y mettre fin, mais nous sommes arrivés à
la conclusion qu’une modification ne répondrait pas à nos préoccu-
pations. Aucun libellé restrictif que nous pourrions rédiger n’empé-
cherait la Cour de se déclarer compétente si elle voulait connaître
d’une affaire déterminée, comme le démontre le sort qu’elle a fait
subir à notre réserve relative aux traités multilatéraux dans l'affaire du
Nicaragua. Cette réserve exclut les différends résultant d’un traité
multilatéral à moins que toutes les parties au traité que la décision
concerne ne comparaissent aussi devant la Cour. Malgré les exposés
écrits et oraux du Nicaragua devant la Cour, qui mettaient expressé-
ment en cause El Salvador, le Honduras et le Costa Rica par des
allégations relatives à des violations des chartes des Nations Unies et
de Organisation des Etats américains et demandaient que les Etats-
Unis cessent de prêter assistance à ces pays, malgré des déclarations
reçues directement de ceux-ci, une majorité de la Cour a refusé de
reconnaître que la décision les concernerait et elle a refusé de donner
effet à la réserve. » (« The United States and the World Court »,
Department of State Current Policy No. 769, p. 3.)

Cet argument n’a d’ailleurs pas prévalu qu’à Washington ; il y a tout lieu de
redouter que d’autres Etats qui ont accompagné de réserves leur déclara-
tion, en vertu de la clause facultative, pourraient retirer cette déclaration en
craignant eux aussi que la Cour n’applique pas leurs réserves si l’occasion
s’en présentait. Un Etat est déjà revenu sur son adhésion, peut-être dans
cette crainte.

80. Mais si la Cour a évité l’application de la réserve relative aux traités
multilatéraux dans la phase sur la compétence, elle l’a jointe au fond au
motif que « ce n’est qu’à partir du moment où les grandes lignes de son
arrêt se dessineraient qu’elle pourrait déterminer quels Etats seraient
«affectés » (C.J. Recueil 1984, p. 425, par. 75). Ainsi, alors que les
grandes lignes de Parrét se dessinaient, la Cour a tranché la question de
savoir si l’un quelconque des Etats parties aux quatre traités invoqués par
le Nicaragua, en particulier la Charte des Nations Unies et la charte de
l'OEA, serait affecté par cet arrêt. Elle est parvenue à la conclusion qu’El

287
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 298

Salvador serait affecté — conclusion correcte qui, toutefois, n’était pas
moins évidente au stade de la compétence qu’aujourd’hui.

81. En fait, l'évidence de la conclusion selon laquelle El Salvador
(comme le Honduras et le Costa Rica) serait inéluctablement affecté par
l'arrêt de la Cour, quelle qu’en soit la teneur, était à mon avis non seule-
ment démontrable mais démontrée en 1984, au stade de la compétence
(voir C.L.J. Recueil 1984, p. 604-608). L’arrét rendu aujourd’hui en apporte
une nouvelle démonstration : la Cour s’est appliquée à expliquer pourquoi
il apparaît maintenant qu’El Salvador sera affecté, alors que ce n’était pas
le cas en 1984. La Cour affirme que, de façon générale, si la demande était
rejetée sur la base des faits, aucun tiers ne pourrait être affecté par l'arrêt.
Elle poursuit :

« Dans l'hypothèse où la Cour conclurait en l’espèce que l'emploi
de la force par les Etats-Unis contre le Nicaragua n’est pas suffisam-
ment établi, la question de la justification par la légitime défense ne se
poserait pas, et il serait exclu qu’El Salvador puisse être « affecté » par
la décision. »

82. Cette explication n’est manifestement pas convaincante. Première-
ment il n’était pas moins patent en 1984 qu'aujourd'hui que les Etats-Unis
avaient fait usage de la force contre le Nicaragua. A la date du 26 novembre
1984, cet emploi de la force contre le Nicaragua avait non seulement donné
lieu à des accusations de la part de celui-ci mais, par la voie législative ou
par toute autre voie, les Etats-Unis l’avaient officiellement et à plusieurs
reprises reconnu, et c'était un fait de notoriété dans le monde entier. Toute
tentative faite par la Cour pour laisser entendre le contraire est totalement
indéfendable. Deuxièmement, comme je l’ai fait observer en 1984:

« L’idée exprimée par la Cour, en disant que, dans l’hypothèse où
elle rejetterait la requête du Nicaragua, aucun Etat tiers ne pourrait se
dire affecté par l'arrêt, n’est pas plus convaincante. Autant dire, pour
transposer l'affaire sur le plan interne, que si un individu A est accusé
devant un tribunal du pays dont il est ressortissant d'actes de terro-
risme, avec trafic d’armes et de stupéfiants, et que les individus B, C et
D, ressortissants étrangers se trouvant hors du ressort du tribunal,
sont cités sans étre inculpés, ils ne seront pas concernés — juridique-
ment, économiquement, moralement ou de toute autre manière — par
un jugement aux termes duquel A est déclaré non coupable. »

83. La Cour a conclu à juste titre dans l'arrêt rendu aujourd’hui que
l'application de la réserve relative aux traités multilatéraux ne peut être
évitée au motif que les Etats-Unis, n’ayant pas participé à l'instance sur le
fond, n'auraient pas soulevé cette exception au moment où, apparemment,
la Cour leur a reconnu cette faculté. Vu que la Cour elle-même avait dit
que, à partir du moment où les grandes lignes de son arrêt se dessineraient
elle pourrait déterminer quels Etats seraient « affectés », cela supposait
qu’à ce stade elle examinerait la question. Pour leur part, les Etats-Unis
avaient officiellement soulevé, arguments à l’appui, une exception fondée

288
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 299

sur la réserve relative aux traités multilatéraux ; ils n’ont jamais retiré cette
exception ni renoncé à la faire valoir ; la Cour en reste saisie après en
avoir différé l'examen jusqu’à la procédure sur le fond. Il y a plus, si la Cour
avait évité d'appliquer la réserve au motif que les Etats-Unis n'étaient pas
présents pour en réclamer l’application, elle aurait enfreint la lettre et
l'esprit de l’article 53 du Statut. Compte tenu de cette disposition impé-
rative, la Cour « doit » avant de statuer sur la demande, « s’assurer non
seulement qu’elle a compétence ... mais que les conclusions sont fondées en
fait et en droit ». Ayant sursis à l'examen d’une exception préliminaire
d’incompétence au motif que cette exception ne présentait pas un caractère
exclusivement préliminaire, la Cour restait tenue de procéder à son examen
durant la phase de l’affaire à laquelle elle l’avait renvoyée, que la partie qui
l'avait invoquée fût ou non présente pour la soutenir. Toute décision
contraire aurait privé d’effet l’article 53 du Statut et serait allée à l’encontre
de ce que la Cour a dit de l'interprétation de l’article 53 dans l’affaire du
Personnel diplomatique et consulaire des Etats-Unis à Téhéran :

« 33. Il est regrettable que le Gouvernement de l'Iran ne se soit pas
présenté devant la Cour pour développer ses arguments sur les ques-
tions de droit et de fait qui se posent en l'espèce et qu’en conséquence
la Cour n'ait pas eu l’aide que l’exposé de ces arguments et toute
preuve présentée à l’appui auraient pu lui apporter. Néanmoins,
lorsqu'elle applique Particle 53 du Statut, la Cour doit, en vertu d’une
Jurisprudence constante, commencer par examiner d’office toute
question préliminaire de recevabilité ou de compétence que paraissent
soulever en l'espèce les renseignements à sa disposition et dont le
règlement pourrait faire obstacle à la poursuite de Pexamen au fond
des thèses du demandeur. » (Personnel diplomatique et consulaire des
Etats-Unis à Téhéran, arrêt, CJ. Recueil 1980, p. 18.)

84. La principale thèse du Nicaragua contre l’application de la réserve
relative aux traités multilatéraux à ce stade a consisté à dire que l’argument
des Etats-Unis suivant lequel El Salvador, le Honduras et le Costa Rica
seraient affectés par la décision en l'espèce ne valait plus à partir du
moment où les Etats-Unis reconnaissent leur dessein de renverser le Gou-
vernement nicaraguayen. Le Nicaragua soutient que le renversement est
incompatible avec la légitime défense et que, dans ces conditions, l’argu-
ment des Etats-Unis « disparaît tout simplement » (mémoire du Nicara-
gua, p. 185).

85. Cet argument est simple, mais exagérément simpliste. En premier
lieu, il n’est nullement établi que les Etats-Unis cherchent à renverser le
Gouvernement nicaraguayen (appendice à la présente opinion, par. 23-26,
157-159, 200-205). En second lieu, à supposer, pour les besoins de la
démonstration, que le but des activités militaires et paramilitaires des
Etats-Unis au Nicaragua et contre celui-ci soit de renverser le gouverne-
ment de ce pays, il ne s’ensuit pas que cela serait nécessairement incom-
patible avec l’argument tiré de la légitime défense et équivaudrait à y

289
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 300

renoncer. Il y a des cas, à vrai dire la plupart, où le renversement du
gouvernement agresseur pourrait constituer un acte de légitime défense
non nécessaire et disproportionné, mais dans d’autres ce peut être un acte
nécessaire et proportionné. Tout dépend des faits, s’ils peuvent être établis.

86. La position officielle des Etats-Unis a été et demeure qu’ils ne
cherchent pas à renverser le Gouvernement du Nicaragua et que les pres-
sions qu’ils continuent d'exercer sur ce gouvernement sont des mesures
licites de légitime défense collective prises pour venir en aide à El Salvador.
Contrairement à ce qu’a prétendu le Nicaragua devant la Cour, les Etats-
Unis n’ont renoncé à aucun de ces moyens. Le Nicaragua a beau soutenir
que les Etats-Unis, en se retirant de l’affaire, ont cessé d’invoquer la
légitime défense collective pour justifier juridiquement l’exercice de pres-
sions sur le Nicaragua, l'ouvrage « Revolution Beyond Our Borders », publié
par le département d’Etat en septembre 1985, soit neuf mois environ après
l'annonce par les Etats-Unis de leur retrait, réaffirme cette justification. Le
15 janvier 1986 encore le secrétaire d'Etat Shultz, dans une conférence
donnée en public sur le thème « Low-Intensity Warfare : the Challenge of
Ambiguity », déclarait :

« Après avoir perpétré une agression contre leurs voisins et fourni
des armes à des terroristes comme le groupe M-19 en Colombie, [les
Nicaraguayens] ont eu le cynisme de s’adresser à la Cour internatio-
nale de Justice pour nous accuser d’agression simplement parce que
nous aidons EI Salvador à se défendre. » (Department of State Cur-
rent Policy No. 783, p. 1).

87. Puisque la clause relative aux traités multilatéraux est une réserve en
vigueur, qui limite la portée de l'acceptation de la juridiction de la Cour par
les Etats-Unis, la Cour est tenue de l’appliquer et donc de revenir à la
question dont elle a différé l'examen dans son arrêt du 26 novembre 1984 :
El Salvador, le Honduras et le Costa Rica, ou l’un d’entre eux, seront-ils
« affectés » par l’arrêt de la Cour dans la présente phase de l’affaire ?

88. Il est clair que l’arrêt de la Cour, qui fait droit aux principales
demandes du Nicaragua et rejette les principaux moyens des Etats-Unis,
affecte nécessairement El Salvador, le Honduras et le Costa Rica. Ceux-ci
sont affectés non seulement dans leurs droits, mais d’un point de vue
politique, militaire, économique et moral (on notera que la réserve relative
aux traités multilatéraux ne précise pas qu’ils doivent l’être juridiquement).
Les exposés mêmes du Nicaragua renforcent cette conclusion. Comme je
l'ai fait observer dans mon opinion dissidente jointe à l’arrêt du 26 no-
vembre 1984 :

« Dès le paragraphe 1 de sa requête, il est dit que les Etats-Unis ont
installé plus de « dix mille mercenaires ... dans plus de dix camps de
base au Honduras, le long de la frontière avec le Nicaragua...» ... Le
Nicaragua prétend également que deux mille « mercenaires », soute-
nus par les Etats-Unis, opèrent contre son territoire, à partir du Costa
Rica ... et que le Gouvernement costa-ricien agit de concert avec les

290
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 301

Etats-Unis... De plus, lors des audiences qui viennent de se tenir,
l'agent du Nicaragua a affirmé que, dans ce même différend, « les
Etats-Unis possèdent des bases, des stations de radar, des avions
espions, des bateaux espions, que les armées d’El Salvador et du
Honduras sont à leur service... » — en d’autres termes, que les Etats-
Unis agissent de concert avec le Honduras et El Salvador. Il est en
conséquence manifeste que, si les faits avancés par le Nicaragua sont
tenus pour exacts et si la Cour décide de faire droit aux demandes du
Nicaragua, sa décision concernera nécessairement les intérêts du
Honduras, du Costa Rica et d’El Salvador. Cela ressort avec une clarté
particulière de ce que le Nicaragua demande à la Cour de dire et
juger … alinéa g) de sa requête : les Etats-Unis

«ont le devoir exprès de mettre fin et de renoncer immédiate-
ment ... à tout appui de quelque nature qu’il soit — y compris l’en-
trainement et la fourniture d’armes, de munitions, de fonds, d’ap-
provisionnements, d’assistance, de direction ou toute autre forme
de soutien — à toute nation … se livrant ou se disposant à se livrer à
des actions militaires ou paramilitaires au Nicaragua ou contre
celui-ci... »

En effet les Etats-Unis fournissent un soutien actif au Honduras et à
El Salvador sous forme d’entrainement, d’armements, de crédits,
etc. ; le Nicaragua lui-même, dans sa requête et en plaidoirie, a affir-
mé que le Honduras et El Salvador se livrent, de concert avec les
Etats-Unis, à des actions militaires ou paramilitaires au Nicaragua ou
contre celui-ci ; et le Honduras et El Salvador, dans leurs communi-
cations à la Cour, ont déclaré qu’en réalité c’est le Nicaragua qui s’est
livré et qui se livre contre eux à divers actes d’agression directe ou
indirecte, y compris des agressions armées... Autrement dit, le Nica-
ragua demande à la Cour un arrêt enjoignant aux Etats-Unis de
mettre fin et de renoncer aux actions collectives qu'il affirme être
dirigées contre lui, alors que les Etats-Unis, le Honduras et El Sal-
vador affirment que ces mêmes actions sont des actes de légitime
défense collective contre les agressions du Nicaragua. La décision de
la Cour sur ce point critique ne pourra donc pas ne pas « concerner »
le Honduras, El Salvador et — vu les allégations du Nicaragua — le
Costa Rica en plus des Etats-Unis. »

89. Bien que les conclusions finales du Nicaragua en l’espéce eussent été
rédigées en termes généraux, elles ne remettaient pas en cause l’analyse qui
précède. Il était demandé à la Cour de dire et juger que :

« les Etats-Unis ont violé les obligations de droit international indi-
quées dans le mémoire ... [et] d’énoncer avec clarté l'obligation qu'ont
les Etats-Unis de mettre fin auxdites violations du droit internatio-
nal... » (audience du 20 septembre 1985).

291
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 302

La Cour a statué au fond et en faveur de la demande du Nicaragua. Les
allégations de celui-ci tendaient, par leur essence même, à stigmatiser les
Etats-Unis comme coupables d’avoir violé les obligations dont ils sont
tenus de ne pas employer la force contre le Nicaragua et de ne pas inter-
venir contre lui ; de la même manière et nécessairement, les allégations du
Nicaragua, par leur essence même, entraînaient le rejet du moyen de
défense invoqué par les Etats-Unis, à savoir qu’ils agissent dans l’exercice
de la légitime défense collective. Or El Salvador et le Honduras appuient la
thèse selon laquelle les Etats-Unis agissent dans l’exercice de la légitime
défense collective non pas seulement en paroles, mais par leurs actes « sur
le terrain ». El Salvador et le Honduras sont nécessairement « affectés »
par la décision de la Cour sur l'argument de légitime défense collective
avancé par les Etats-Unis, et ils devaient Pétre, que la Cour accepte ou
rejette cet argument. Affirmer le contraire, au motif que les seules Parties à
la présente instance sont les Etats-Unis et le Nicaragua et que l’arrét de la
Cour ne vise et ne lie que ces deux Etats, n’aurait évidemment pas été
convaincant. Non seulement une telle prise de position aurait rendu ino-
pérante la réserve relative aux traités multilatéraux, mais elle aurait été
contraire au sens des articies 62 et 63 du Statut, qui reconnaissent et
envisagent la possibilité que des Etats non parties à l’affaire soient « af-
fectés » par la décision.

90. Le Nicaragua soutenait en outre que ni El Salvador, ni le Costa Rica,
ni le Honduras ne pouvaient être « affectés » par une décision en l’espèce,
car une décision favorable aux demandes du Nicaragua contre les Etats-
Unis ne porterait atteinte à « aucun » droit ou intérêt « légitime » de ces
Etats. Un tel argument est spécieux. Le Nicaragua estime peut-être que les
Etats voisins n’ont pas le droit et qu’il n’est pas de leur intérêt de résister
aux insurrections appuyées par les sandinistes ; que leur intérêt bien
compris consiste à se soumettre à ce que le commandant Bayardo Arce
proclame être « la dictature du prolétariat » (Arce, loc. cit., p. 4). Mais les
Gouvernements d’El Salvador, du Honduras et du Costa Rica ne partagent
évidemment pas cette manière de voir ; ils semblent croire qu’il est juste de
résister à l'appui que le Nicaragua fournit à la subversion. Quant à savoir
s'ils peuvent y résister « légitimement », cela dépend des faits qui carac-
térisent les actes du Nicaragua et du droit qui les régit, ainsi que des faits et
du droit mis en cause par les réactions des Etats-Unis, d’El Salvador, du
Honduras et du Costa Rica. Cela ne dépend pas de la détermination, avant
dire droit et avant examen des faits, de ce qui est légitime.

2. Les rapports entre le droit international coutumier et la réserve

91. L’argumentation du Nicaragua en ce qui concerne la réserve relative
aux traités multilatéraux repose sur l’idée que les demandes fondées sur le
droit international général et coutumier et sur des traités bilatéraux ne
relèvent pas de cette exception et que la Cour peut donc statuer à leur sujet.
Bien que la question ne soit nullement aussi simple — comme je l’ai indiqué
dans mon opinion dissidente jointe à l’arrêt du 26 novembre 1984, aux

292

 
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 303

paragraphes 85 à 90 — le Nicaragua a raison de faire observer qu’au
paragraphe 73 de l’arrêt de 1984 la Cour a jugé que des principes comme
ceux

« du non-recours 4 la force, de la non-intervention, du respect de
l'indépendance et de l’intégrité territoriale des Etats et de la liberté
de navigation conservent un caractère obligatoire en tant qu’éléments
du droit international coutumier, bien que les dispositions du droit
conventionnel auxquelles ils ont été incorporés soient applicables ».

92. Après avoir approfondi le problème des rapports entre les principes
et dipositions de la Charte des Nations Unies et de la charte de l'OEA
d’une part et de l’autre du droit international coutumier — question sur
laquelle j’ai expressément réservé ma position au paragraphe 90 de mon
opinion dissidente jointe à l’arrêt de la Cour du 26 novembre 1984 — je suis
parvenu aux conclusions suivantes.

93. Les Parties à la présente affaire, les Etats-Unis et le Nicaragua, sont
toutes deux Membres de l'Organisation des Nations Unies et de l’Orga-
nisation des Etats américains et sont liées par les chartes de ces organi-
sations. Les principes fondamentaux de droit international qui régissent
aujourd’hui l'emploi de la force dans les relations internationales sont
énoncés dans la Charte des Nations Unies et, pour ce qui concerne les Etats
du continent américain, les principes fondamentaux de droit international
auxquels ils sont tenus en ce qui concerne l’intervention dans les affaires
d’autres Etats américains figurent dans la charte de l'Organisation des
Etats américains. La réserve relative aux traités multilatéraux soustrait de
la juridiction de la Cour les différends résultant d’un traité multilatéral à
moins que toutes les parties au traité que la décision concerne ne soient
également parties à l'affaire soumise à la Cour. Il a été démontré qu’El
Salvador, le Honduras et le Costa Rica ne manqueront pas d’être affectés
par la décision de la Cour — conclusion que la Cour a elle-même acceptée
en substance, tardivement — alors que ces Etats ne sont pas parties à
l'instance. I] s’ensuit que la Cour ne peut pas statuer sur les demandes du
Nicaragua en invoquant et en appliquant les principes et les dispositions de
Pune et l’autre charte. La Cour peut-elle donner vraiment effet à la réserve
relative aux traités multilatéraux en appliquant néanmoins ces principes et
dispositions au motif que ceux-ci, ou certains d’entre eux, appartiennent au
droit international coutumier ?

94. La thèse selon laquelle les principes, sinon les dispositions, de la
Charte des Nations Unies régissant l'emploi de la force dans les relations
internationles ont été incorporés dans le droit international coutumier fait
dans l’ensemble autorité, même si la pratique des Etats témoigne d’une
adhésion assez erratique aux principes de droit proclamés par la Charte.
D'ailleurs, on pourrait même soutenir que la pratique des Etats, par
opposition à ce qu’ils prônent, montre bien que les restrictions à l’usage de
la force dans les relations internationales figurant dans la Charte ne font
pas partie du droit international coutumier.

95. Néanmoins, même si l’on accepte un argument qui est généralement

293
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 304

admis, à savoir que les restrictions de la Charte relatives à l'emploi de la
force ont été incorporées dans le droit international coutumier, si bien que
des pays comme la Suisse, les deux Corées et certains Etats minuscules,
quoique non membres de l’Organisation des Nations Unies, sont liés par
les principes de l’article 2 de la Charte, ii n’en demeure pas moins que le
Nicaragua et les Etats-Unis sont Membres de l'Organisation des Nations
Unies (ainsi que de POEA). Puisqu'ils sont liés par les chartes de ces
organisations, ce serait faire une application fictive du droit que de les
traiter comme s’ils ne l’étaient pas et comme s’ils n'étaient tenus qu’au res-
pect du droit international coutumier, encore que cela revienne essentiel-
lement au même — non pas probablement si l’on songe à une règle de pro-
cédure comme celle qui impose l’obligation de rendre compte au Conseil
de sécurité en vertu de l’article 51, mais du point de vue de la substance
de l’article 2, paragraphe 4. Agir de la sorte reviendrait à appliquer le droit
pertinent en l'espèce — lequel comprend la réserve relative aux traités
multilatéraux — en ignorant cette réserve au lieu de l'appliquer. Etant
donné que l’article 2, paragraphe 4, et l’article 51 (ainsi que les dispositions
comparables de la charte de POEA et celles traitant de l’intervention)
constituent les normes juridiques spécifiquement acceptées comme perti-
nentes par les Parties en litige, et que la réserve relative aux traités mul-
tilatéraux interdit à la Cour d’appliquer au différend ces normes telles
qu’elles sont énoncées dans ces traités, j’en conclus que la Cour n’a pas
compétence pour appliquer au différend tant lesdits traités que les normes
qu’ils contiennent.

96. Ma conclusion vaut, qu’il soit ou non exact d’affirmer que ces
principes font aussi partie du droit international coutumier contemporain
sur l’emploi de la force dans les relations internationales. Si, comme la
Commission du droit international l’a déclaré, « les principes relatifs à la
menace ou à l’emploi de la force énoncés dans la Charte sont des règles du
droit international général qui sont aujourd’hui d’application univer-
selle », et « le paragraphe 4 de l’article 2, ainsi que d’autres dispositions de
la Charte, énoncent avec toute l'autorité voulue le droit coutumier mo-
derne concernant la menace ou l’emploi de la force » (Annuaire de la Com-
mission du droit international, 1966, vol. IT, p. 269), et si, comme un conseil
du Nicaragua l’a soutenu, ces dispositions de Particle 2, paragraphe 4,
« reprennent les principes généraux du droit international » (audience du
25 avril 1984), la Cour n’est guère fondée à examiner l'affaire dont elle est
saisie en ignorant les termes de l’article 2, paragraphe 4. Certes, une norme
de droit peut se trouver à la fois dans le droit international coutumier et
dans un traité. Un traité codifiant une norme coutumière ne supplante pas
nécessairement la coutume et il est certain que le passage d’une disposition
d’un traité universel dans le droit international coutumier n’a pas pour
effet que le second supplante le premier. Mais en l’espèce la Cour se trouve
en présence d’une réserve à sa compétence que le poids de sa jurisprudence
de plus de soixante ans l’oblige à appliquer, afin de lui donner effet plutôt
que de l’en priver. Comme l’a dit sir Hersch Lauterpacht à propos de la
compétence de la Cour :

294
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 305

«la pratique établie de la Cour qui est, de son côté, conforme au
principe fondamental du réglement judiciaire international ... veut
que la Cour ne se déclare pas compétente à moins que l intention de lui
conférer compétence n'ait été établie sans aucun doute raisonnnable »
{affaire relative à Certains emprunts norvégiens, arrêt, C.I.J. Recueil
1957, p. 58).

Ainsi, la Cour est tenue de donner son effet propre à la réserve relative aux
traités multilatéraux. Il ne lui est pas loisible d'éviter son application par le
biais d’un argument qui, s’il est techniquement défendable, reviendrait
concrètement à rendre inopérante une limitation que les Etats-Unis ont
mise à la juridiction de la Cour. En conséquence, tout en reconnaissant que
la conclusion inverse formulée par la Cour peut se défendre, je conclus que
l'identité fondamentale, encore qu’incomplète peut-être, qui est générale-
ment admise entre les principes de la Charte et ceux du droit international
coutumier sur l’emploi de la force dans les relations internationales, au lieu
d'autoriser la Cour à appliquer les principes coutumiers aux problèmes qui
sont au cœur de la présente affaire, lui interdit de procéder ainsi en raison
des limitations imposées à sa juridiction par la réserve relative aux traités
multilatéraux.

97. I] reste que cette interdiction ne s’étend pas aux questions touchant
la liberté de la navigation, domaine régi par le droit international coutu-
mier bien avant la Charte et qui n’a pas été intégré dans celle-ci.

98. On ne saurait non plus prétendre de façon convaincante que les
dispositions générales de la charte de l’'OEA relatives à l’intervention
constituent le droit international coutumier et général. Aucun traité uni-
versel n’a incorporé ces dispositions dans le droit international général. On
ne trouve guère d’indices dans la coutume — dans la pratique des Etats — qui
suggèrent, et encore moins démontrent, l’existence d’une pratique accep-
tée comme étant le droit qui serait en tous points conforme aux normes de
non-intervention prescrites par la charte de l'Organisation des Etats amé-
ricains. Dans la pratique des Etats d'Amérique — des Etats latino-améri-
cains comme des autres — il n’y a aucune ébauche d’une règle coutumière
de non-intervention qui soit aussi catégorique et générale que les dispo-
sitions de la charte de POEA. On peut donc soutenir que, dans la présente
espèce, la Cour peut appliquer le droit international coutumier relatif à la
non-intervention tel qu’il existe, c’est-à-dire un droit beaucoup plus étroit
que celui édicté par la charte de l'Organisation des Etats américains pour
les Etats qui y sont parties. Il est reconnu depuis longtemps que, par
essence, ce droit interdit l’ingérence dictatoriale d’un Etat dans les affaires
d’un autre. La réserve relative aux traités multilatéraux n’interdirait donc
pas à la Cour d’examiner si les mesures prises par les Etats-Unis contre le
Nicaragua, directement et indirectement, constituent une ingérence dic-
tatoriale dans les affaires de ce pays.

99. Mais on peut soutenir au contraire que, comme en l'occurrence, les
Etats-Unis et le Nicaragua (ainsi que les Etats « affectés ») sont liés par les
termes de la charte de l’OEA et que les dispositions de cet instrument non

295
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 306

seulement visent l’ingérence dictatoriale mais qu’elles vont beaucoup plus
loin dans l'interdiction de l'intervention, « qui peut le plus peut le moins » ;
en conséquence, puisque la charte de l'OEA énonce entre les Parties, et
entre elles et les Etats concernés, les normes juridiques spécifiques et
pertinentes, et que la réserve relative aux traités multilatéraux interdit à la
Cour d’appliquer ces normes, il s’ensuit que la Cour n’a pas compétence
pour connaître des griefs d'intervention en l'espèce qui doivent tous s’in-
terpréter à la lumière des termes extensifs de la charte de POEA. Je pense
que ce dernier argument, bien que discutable, est le plus fort. De plus, les
griefs d'intervention en l’espèce sont si intimement liés à ceux relatifs à
l'emploi illicite de la force — les faits sur lesquels reposent ces deux chefs de
la requête sont si proches — que l’artifice du raisonnement reconnaissant à
la Cour compétence pour connaître des accusations d’intervention et lui
déniant compétence pour statuer sur celles d’emploi illicite de la force
renforce cette conclusion.

D. La question de la compétence en vertu du traité d'amitié,
de commerce et de navigation

100. Dans son arrêt du 26 novembre 1984, la Cour a conclu non seu-
lement qu’elle était compétente en vertu de la clause facultative du Statut
de la Cour mais qu’elle avait aussi une compétence, « aussi limitée soit-
elle », en vertu des termes du traité d’amitié, de commerce et de navigation
de 1956 entre le Nicaragua et les Etats-Unis (C.J. Recueil 1984, p. 426).
La Cour a souligné que ce traité contient une clause compromissoire ainsi
congue :

« Tout différend qui pourrait s’élever entre les parties quant à
Pinterprétation ou à l’application du présent traité et qui ne pourrait
pas être réglé d’une manière satisfaisante par la voie diplomatique
sera porté devant la Cour internationale de Justice, à moins que les
parties ne conviennent de le régler par d’autres moyens pacifi-
ques. »

La Cour, ayant observé que le Nicaragua alléguait la violation par les
Etats-Unis de certaines dispositions du traité, a conclu :

« Vu ces dispositions du traité de 1956, et notamment celles ...
prévoyant la liberté de commerce et de navigation, et les mentions de
la paix et de l’amitié que l’on trouve dans le préambule, il n’est pas
douteux que, dans les circonstances où le Nicaragua a présenté sa
requête à la Cour et d’après les faits qui y sont allégués, il existe un
différend entre les Parties ... quant à l’« interprétation ou à l’appli-
cation » du traité. En conséquence la Cour conclut que, dans la
mesure où les demandes formulées dans la requête du Nicaragua
révèlent l'existence d’un différend sur l'interprétation ou l'application
des articles du traité de 1956 ... la Cour a compétence pour en con-
naître en vertu de ce traité. »

296

 
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 307

101. Indépendamment du fait qu’a ce stade le Nicaragua et la Cour
n’ont pas vraiment réussi à lier les griefs du Nicaragua contre les Ftats-
Unis visant l’emploi illicite de la force aux termes de ce traité de commerce,
cette conclusion apparemment défendable de la Cour ne l’est que parce
que celle-ci passe sous silence les termes de l’article XXI, paragraphe 1,
alinéa d), du traité, qui sont les suivants

« 1. Le présent traité ne fera pas obstacle à application de me-
sures :
d) nécessaires à l’exécution des obligations de l’une ou l’autre partie
relatives au maintien ou au rétablissement de la paix et de la

sécurité internationales ou à la protection des intérêts vitaux de
cette partie en ce qui concerne sa sécurité... »

Voici ce que j’ai conclu sur ce point dans mon opinion dissidente jointe à
l'arrêt de la Cour du 26 novembre 1984 :

« Or on ne saurait prétendre — et d’ailleurs le Nicaragua, pas plus
que la Cour, ne le prétend - que, pour la raison que le traité « ne fera
pas obstacle à l’application de mesures » ... nécessaires à l’exécution
des obligations de l’une ou l’autre partie relatives au maintien de la
paix et de la sécurité internationales ou à la protection des intérêts
vitaux de cette partie en ce qui concerne sa sécurité, ces exclusions
mêmes autorisent la Cour à statuer sur des griefs fondés sur le traité
qui ont trait ... au maintien de la paix et de la sécurité internationales,
ou à la protection des intérêts vitaux en matière de sécurité. Il est
évident que, lorsqu'un traité exclut de ses dispositions certains sujets,
ces sujets ne relèvent pas du champ d’application de la clause juri-
dictionnelle du traité. Et le fait que cette clause soit bien une clause
d'exclusion ne ressort pas seulement de ses termes, mais aussi des
travaux préparatoires du traité, dont le compte rendu était joint en
annexe aux écritures des Etats-Unis dans l'affaire du Personnel diplo-
matique et consulaire des Etats-Unis à Téhéran (C.I.J. Mémoires,
annexe 50, p. 233). On trouve en effet dans cette documentation une
liste d’une vingtaine de traités d’amitié, de commerce et de navigation,
y compris celui conclu avec le Nicaragua, suivie d’un « Mémorandum
sur la clause relative au règlement des différends figurant dans le traité
d'amitié, de commerce et de navigation conclu avec la Chine » qui
contient le paragraphe suivant :

« La clause compromissoire … est limitée aux questions intéres-
sant l’interprétation ou l’application dudit traité, c’est-à-dire qu’il
s'agit d’une clause compromissoire spéciale et non pas générale.
Elle vise un traité dont la négociation a donné lieu à une docu-
mentation volumineuse précisant l'intention des parties. Ce traité
porte sur des questions qui sont communes à un très grand nombre
de traités, conclus au cours d’une longue période par pratiquement
tous les pays. Une bonne partie de ce qui fait généralement l’objet

297
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 308

du traité et, dans certains cas, sous un énoncé quasi identique, a
donné lieu à des décisions judiciaires rendues par les tribunaux des
Etats-Unis mêmes et d’autres pays. Les sources faisant autorité
pour l'interprétation dudit traité sont donc dans une large mesure
bien établies et bien connues. En outre, il est expressément précisé
que certaines questions importantes, notamment l'immigration, le
commerce de fourniture militaire et « les intérêts vitaux du pays en
période de crise nationale » n'entrent pas dans le champ d'application
du traité. Vu ce qui précède, il est difficile d’imaginer comment
Particle XXVIII pourrait faire courir au Gouvernement des Etats-
Unis le risque d’une action judiciaire au sujet d’une question de
nature a le géner. » (P. 235. Les italiques sont de moi.)

Un deuxiéme mémorandum, intitulé « Mémorandum du départe-
ment d’Etat sur les dispositions du traité de commerce relatives à la
Cour internationale de Justice » conclut de méme, tant en ce qui
concerne la portée de la compétence reconnue à la Cour en vertu des
traités d’amitié. de commerce et de navigation, que pour ce qui est des
clauses d'exclusion en matière de sécurité nationale :

«ce document [du département d'Etat] … dégage un certain
nombre d'éléments qui, à son avis, rendent la disposition satisfai-
sante. Il s’agit notamment du fait que la disposition est limitée
aux différends qui s’éléveraient très précisément au sujet du traité
intéressé, du fait aussi que ces traités portent sur des questions
bien connues au sujet desquelles les comptes rendus de la négocia-
tion donnent une information détaillée, du fait qu’il existe déjà de
nombreux précédents concernant l'interprétation d’un bon nombre
des questions visées dans ces traités et du fait que des questions
relevant de la compétence nationale comme la politique d’immi-
gration et la sécurité militaire sont exclues du champ d'application de
ces traités par des réserves expresses. » (1bid., p. 237. Les italiques
sont de moi.)

Il ressort donc de l'article XXI du traité de 1956 que les parties à cet
instrument entendaient exclure de son champ d’application le type de
demandes (« rétablissement de la paix et de la sécurité internatio-
nales » et protection des « intérêts vitaux ... en ce qui concerne [la]
sécurité ») à l'appui desquelles le Nicaragua tente d’invoquer ledit
traité. » (C.LJ. Recueil 1984, p. 635-637, par. 128.)

102. Le Nicaragua, dans son mémoire sur le fond, et un de ses conseils,

au cours d'une plaidoirie pourtant longue et détaillée sur plusieurs dispo-
sitions du traité, ont été remarquablement peu diserts sur l’article XXI,
paragraphe 1, alinéa d). Ils n'ont pas dit mot des travaux préparatoires
que je viens de citer. Sur la disposition proprement dite du traité, le
mémoire du Nicaragua contient les passages suivants :

« Cependant, les parties à un traité ne peuvent s’exonérer de toute

298
312  MILITARY AND PARAMILITARY ACTIVITIES (DISS. OP. SCHWEBEL)

E. The Effect of the Absence of
Et Salvador

107. Before turning to the question of the effect on the Court’s proce-
dures of the absence of the United States from this stage of the proceed-
ings, observations on the absence of El Salvador are in order. From the
outset of the case, the United States maintained that the immediate object
of Nicaraguan activities tantamount to armed attack is El Salvador, and
the United States presented an affirmative defence essentially based on the
contention that it acts in collective self-defence with El Salvador. On
15 August 1984, El Salvador filed a Declaration of Intervention under
Article 63 of the Statute which, while supporting these United States
contentions, sought to show why, under the treaties on which Nicaragua
relied in its Application, the Court lacked jurisdiction in the case. At the
time, the logic of El Salvador’s claim to intervene under Article 63 in the
jurisdictional phase of the proceedings was summarized in the following
way :

“First, El Salvador claims to be acting in collective self-defence
with the United States to resist Nicaraguan intervention and aggres-
sion ;

Second, the United States claims to be acting in collective self-
defence with El Salvador to resist Nicaraguan intervention in and
aggression against El Salvador ;

Third, El Salvador itself, by reason of the terms of its adherence to
the Court’s compulsory jurisdiction, is not subject to the Court’s
jurisdiction in this class of matter involving claims of aggression,
self-defence, etc., and El Salvador does not consent to the Court’s
jurisdiction ;

Fourth, the Court cannot adjudge the legality of the actions of the
United States of which Nicaragua complains without in effect adjudg-
ing the legality of the actions of El Salvador, for the United States and
El Salvador act jointly in collective self-defence against Nicara-
gua ;

Fifth, since the Court cannot exercise jurisdiction either in the
absence of El Salvador whose rights are at issue, or where Nicaragua
directly seeks to bring El Salvador before the Court in this class of
matter, it equally cannot exercise jurisdiction where the effect of
Nicaragua’s action against the United States — were the Court to
assume jurisdiction over it — would be indirectly to bring El Salva-
dor’s rights before the Court in the very class of matter which El
Salvador’s adherence to the Court’s compulsory jurisdiction ex-
cludes.” (My dissenting opinion to the Court’s Order of 4 October
1984, I. CJ. Reports 1984, p. 227.)

El Salvador then also reserved the right in a later, substantive phase of the

302
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 309

responsabilité pour les violations des dispositions dudit traité en se
contentant d’invoquer une disposition exonérative. C’est à la Cour, et
non aux parties, qu’il appartient de déterminer la validité de telles
assertions.

L’alinéa d) [de l’article XXI, paragraphe 1] ... ne peut ... être invoqué
pour justifier les activités des Etats-Unis. En effet, cette disposition se
réfère implicitement aux dispositions de la Charte des Nations Unies
qui visent le maintien de la paix et de la sécurité internationales. Or il a
été démontré ... que les activités militaires et paramilitaires menées
par les Etats-Unis au Nicaragua et contre celui-ci sont complètement
incompatibles avec ces dispositions de la Charte. » (Mémoire du
Nicaragua, par. 430 et 432.)

103. Dans sa plaidoirie, le conseil du Nicaragua a nié l'importance de
l’article XXI, paragraphe 1, alinéa d). Sur le point de savoir si les mesures
prises par les Etats-Unis contre le Nicaragua sont nécessaires à l'exécution
de leurs obligations relatives au maintien de la paix et de la sécurité
internationales, il a dit que les conditions préalables à l’application de cette
disposition « ne sont évidemment pas réunies en l'espèce ». Quant à savoir
si les mesures prises par les Etats-Unis contre le Nicaragua sont nécessaires
à la protection des intérêts essentiels de sécurité des Etats-Unis, le conseil a
entendu traiter de cette question en traduisant « intérêts essentiels de
sécurité » par « intérêts vitaux », puis en affirmant que cette disposition
visait l’« état de nécessité » (en oubliant qu’une autre disposition du traité
réserve le droit des Parties « de prendre les mesures nécessaires au maintien
de l’ordre et à la protection de la santé et de la sécurité publiques et des
bonnes mœurs »). Le conseil du Nicaragua a fait peu de cas des affirma-
tions des Etats-Unis selon lesquelles les politiques du Nicaragua envers ses
voisins et son intégration de plus en plus poussée au bloc soviétique
constituent pour les Etats-Unis un défi à leurs « intérêts essentiels de
sécurité ». Pour sa part, la Cour considère que le minage des ports nica-
raguayens par les Etats-Unis et leurs attaques directes contre des ports et
des installations pétrolières, tout comme leur embargo commercial, ne
« sauraient en aucun cas » être justifiés par la « nécessité » de protéger les
intérêts vitaux de sécurité des Etats-Unis. La Cour conclut aussi qu’un Etat
— en l'occurrence les Etats-Unis agissant en vertu de l’article XXI, para-
graphe 1, alinéa d), du traité — ne saurait avoir quelque « obligation » de
mettre en œuvre des mesures de légitime défense collective, réserve faite
des obligations imposées par les décisions du Conseil de sécurité en appli-
cation du chapitre VII de la Charte des Nations Unies ou par l'OEA en
vertu des articles 3 et 20 du traité interaméricain d’assistance mutuelle
(traité de Rio).

104. On peut débattre la question de savoir si les mesures qui ont été
prises en l'occurrence par les Etats-Unis contre le Nicaragua sont des
mesures « nécessaires à l'exécution des obligations de l’une ou l’autre

299
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 310

partie relatives au maintien ou au rétablissement de la paix et de la sécurité
internationales ou à la protection des intérêts vitaux de cette partie en ce
qui concerne sa sécurité ». Cette question, dans la mesure où elle se rap-
porte auxdites obligations, sera examinée ultérieurement. On peut néan-
moins observer à ce point que l'affirmation de la Cour selon laquelle les
seules obligations d’agir au titre de la légitime défense collective sont celles
imposées par te Conseil de sécurité des Nations Unies ou par POEA ne fait
pas que traduire une interprétation erronée du droit conventionnel per-
tinent. Si la Cour avait raison — ce qui n’est pas le cas — les obligations des
Etats parties au traité de l’Atlantique Nord et au pacte de Varsovie, entre
autres traités, seraient illusoires. Ainsi, en vertu de l’article 5 du traité de
l'Atlantique Nord :

« Les parties conviennent qu’une attaque armée contre l’une ou
plusieurs d’entre elles survenant en Europe ou en Amérique du Nord
sera considérée comme une attaque dirigée contre toutes les parties, et
en conséquence elles conviennent que, si une telle attaque se produit,
chacune d’elles, dans l’exercice du droit de légitime défense, indivi-
duelle ou collective, reconnu par l’article 51 de la Charte des Nations
Unies, assistera la partie ou les parties ainsi attaquées en prenant
aussitôt, individuellement et d’accord avec les autres parties, telle
action qu'elle jugera nécessaire, y compris l'emploi de la force armée,
pour rétablir et assurer la sécurité dans la région de l’Atlantique
Nord. »

(Voir, dans le même sens, l’article 4 du traité d’amitié, de coopération et
d’assistance mutuelle signé à Varsovie le 14 mai 1955.) Quant à la con-
clusion de la Cour selon laquelle les pressions directes des Etats-Unis sur le
Nicaragua ne « sauraient en aucun cas » être justifiées par la « nécessité »
de protéger les intérêts vitaux de sécurité des Etats-Unis, on peut dire que,
dans la mesure où la Cour, ou toute autre juridiction, peut porter un tel
jugement, celui-ci semble ignorer l’action subversive du Nicaragua contre
ses voisins, laquelle affecte certainement les intérêts vitaux de sécurité des
Etats-Unis (voir C.J. Recueil 1984, p. 195-199). (On peut rappeler que
Lauterpacht, dans son ouvrage intitulé The Function of Law in the Inter-
national Community, conclut qu’il est « douteux qu'aucun tribunal puisse,
dans l'exercice de ses fonctions judiciaires, rejeter l’assertion de PEtat qui
prétend qu'un différend affecte sa sécurité » (p. 188)).

105. Il est clair en tout cas que l’article XXI du traité dispose que « le
présent traité ne fera pas obstacle à l’application de [telles] mesures ».
L'application de ces mesures n’est pas réglementée par le traité et cette
clause est bien une clause dérogatoire. A mon avis, quand un traité exclut
certaines matières de son champ d'application, il les exclut aussi sur le plan
juridictionnel. « Devant des termes aussi explicites, on voit mal comment
un tribunal pourrait invoquer le traité pour exercer sa propre juridiction
à l'égard de matières qui en ont été expressément exclues. » (W. Michael
Reisman, « Has the International Court Exceeded its Jurisdiction ? ».

300
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 312

E. Les effets de l'absence
d'El Salvador

107. Avant de passer à la question des effets que la non-comparution
des Etats-Unis à la présente phase de l’instance a eus sur la démarche de la
Cour, il convient de s'arrêter sur absence d'El Salvador. Dès le début de
l'instance, les Etats-Unis ont soutenu qu’El Salvador était la cible directe
des activités du Nicaragua assimilables à une agression armée et ils ont
essentiellement axé leur argumentation sur la thèse selon laquelle ils exer-
cent avec El Salvador leur droit de légitime défense collective. Le 15 août
1984, El Salvador a déposé une déclaration d’intervention sur la base de
l'article 63 du Statut dans laquelle il appuie les thèses des Etats-Unis tout
en essayant de démontrer pourquoi, en raison des traités invoqués par le
Nicaragua dans sa requête, la Cour n’a pas compétence en l’espèce. A
l’époque, la logique de l'argumentation par laquelle El Salvador cherchait à
intervenir en vertu de l’article 63 dans la phase de la compétence avait été
résumée comme suit :

« Premièrement, El Salvador affirme exercer avec les Etats-Unis
son droit de légitime défense collective contre une intervention et une
agression du Nicaragua.

Deuxièmement, les Etats-Unis affirment exercer avec El Salvador
leur droit de légitime défense collective contre une intervention du
Nicaragua au Salvador et une agression du Nicaragua contre El Sal-
vador.

Troisièmement, El Salvador lui-même, en raison des termes de son
adhésion à la juridiction obligatoire de la Cour, n’est pas soumis à
ladite juridiction pour la catégorie de questions se rapportant à des
actes d'agression, de légitime défense, etc., et El Salvador ne consent
pas présentement à cette juridiction de la Cour.

Quatrièmement, la Cour ne peut se prononcer sur la légalité des
actes dont le Nicaragua accuse les Etats-Unis sans se prononcer en
fait sur la légalité des actes d’El Salvador étant donné que les Etats-
Unis et El Salvador agissent conjointement en exerçant leur droit de
légitime défense collective contre le Nicaragua.

Cinquièmement, la Cour ne pouvant exercer sa juridiction ni en
l'absence d'El Salvador, dont les droits sont en cause, ni sur la caté-
gorie des questions pour lesquelles le Nicaragua cherche directement
à traduire El Salvador devant elle, elle ne peut davantage l'exercer sur
l'instance intentée par le Nicaragua contre les Etats-Unis, puisque, si
la Cour se déclarait compétente, les droits d’El Salvador se trouve-
raient indirectement soumis à l’examen de la Cour dans la catégorie
même de questions qu’exclut l'adhésion d’El Salvador à la juridiction
obligatoire de la Cour. » (Extrait de mon opinion dissidente jointe à
l'ordonnance de la Cour du 4 octobre 1984, C.1J. Recueil 1984,
p. 227.)

A l’époque, El Salvador s’est aussi réservé le droit — pour une phase

302

 
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 313

ultérieure sur le fond de l’affaire — de se faire entendre au sujet de lin-
terprétation et de l’application des conventions auxquelles il était partie et
que le Nicaragua avait invoquées.

108. Depuis la création de la Cour, ce n’était que la deuxième fois qu’un
Etat demandait à intervenir sur la base de l’article 63 du Statut et la
première que la demande portait sur la phase de la compétence. La requête
d'El Salvador n’était dépourvue ni d'importance ni d'intérêt, mais elle
posait un certain nombre de questions que la Cour aurait bien fait d’élu-
cider lors des audiences visées à l’article 84 du Règlement de la Cour, lequel
dispose que, « si... il est fait objection à ... la recevabilité d’une déclaration
d'intervention, la Cour entend, avant de statuer, l'Etat désireux d’inter-
venir ainsi que les parties ».

109. Or le Président de la Cour — celui de l’époque — a fait publier le
27 septembre 1984 un communiqué de presse dont il ressortait en réalité
que la demande d'intervention d’El Salvador serait rejetée. Ce communi-
qué de presse a été diffusé avant même tout délibéré de la Cour sur cette
demande. (Voir à ce propos l’opinion individuelle de M. Oda, C.L.J.
Recueil 1984, p. 221, et mon opinion dissidente, ibid., p. 232-233.)

110. Lorsque la Cour s’est réunie, elle s’est empressée de rendre une
ordonnance rejetant la demande d'intervention d'El Salvador, tout en
refusant de l’entendre, malgré les termes de l’article 84 du Règlement (et
bien qu’El Salvador ait demandé à être entendu). Le Nicaragua, bien que
prétendant n’avoir «rien à objecter », a formulé des objections, et sa
position semble en fait avoir été adoptée par la Cour. (Voir C.L.J. Recueil
1984, p. 227-233.) L’ordonnance que la Cour a rendue avant l’examen des
faits et par laquelle elle a refusé d'entendre El Salvador et a rejeté som-
mairement sa demande contient un minimum de motifs, si bien qu’on peut
la considérér comme pratiquement non motivée.

111. Ces questions de procédure ont fait l’objet d’une analyse appro-
fondie de la part d’un spécialiste des affaires de la Cour, M. Jerzy Sztucki,
professeur de droit international à l’Université d’ Uppsala. Cet auteur ne se
borne pas à estimer non fondés, du point de vue de la procédure et du droit,
le refus d’entendre El Salvador et même celui de l’autoriser à intervenir au
stade de la compétence. Il se voit même forcé de conclure que :

« la décision de la Cour risque de renforcer les soupçons de politisa-
tion de la justice et de parti pris anti-occidental — soupçons qui se sont
déjà fait jour sur d’autres points dans l’affaire du Nicaragua » (« In-
tervention under Article 63 of the I.C.J. Statute in the Phase of the
Preliminary Proceedings : the “Salvadoran Incident” », American Jour-
nal of International Law, vol. 79, octobre 1985, p. 1036).

112. On peut raisonnablement supposer que la maniére dont la Cour a
traité la déclaration d’intervention d’El Salvador, au regard de la procé-
dure, a influencé la décision prise par cet Etat de ne pas exercer son droit
d@ intervention au stade du fond — décision qui, à son tour, a forcément
influé beaucoup sur le déroulement de la procédure sur le fond et qui a pu

303
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 314

influer de même sur l'élaboration de l’arrêt par la Cour (on peut sans doute
en dire autant de l’absence des Etats-Unis).

113. Le Nicaragua a soutenu que, puisque El Salvador n’était pas
intervenu dans la phase consacrée au fond, on devait en tirer des conclu-
sions contraires quant à la véracité des faits allégués par El Salvador dans
sa déclaration d’intervention. À mon avis, on ne peut raisonnablement rien
déduire de semblable, en raison notamment de la manière dont la Cour a
traité la déclaration d'El Salvador. Dans ces conditions, et aussi bien pour
cette raison que pour d’autres — notamment le retrait des Etats-Unis — il
aurait été surprenant qu’El Salvador choisisse d’intervenir au stade du
fond. Quoi qu’il en soit, il était juridiquement libre d’intervenir ou non.
Mais ce n’est pas parce qu’El Salvador a choisi de ne pas intervenir que ses
moyens de fait et de droit devaient être négligés. Or, comme on le verra,
non seulement le Nicaragua a soutenu qu’ils ne devaient pas être pris en
considération, mais la Cour, dans ses attendus, ne tient pas compte des
moyens de fait et de droit d'El Salvador.

F. Les effets de l'absence des Etats-Unis

1. Evénements ayant influencé l'absence des Etats-Unis

114. Dans leur déclaration du 18 janvier 1985 par laquelle les Etats-
Unis se retirent de la présente procédure — déclaration qui est elle-même
critiquée dans les opinions que sir Robert Jennings et M. Lachs ont jointes
au présent arrêt — les Etats-Unis, outre qu'ils rejettent les conclusions de la
Cour quant à la compétence et à la recevabilité, mentionnent comme motif
de leur retrait le fait que la Cour a rejeté « sommairement » la demande
dE! Salvador, « sans donner de raisons et sans même entendre El Salva-
dor, en violation du droit d’El Salvador et au mépris des propres règles de
la Cour » (International Legal Materials, vol. XXIV, n° 1, janvier 1985,
p. 248). Comme autre cause de leur retrait, les Etats-Unis critiquent d’une
façon plus générale, « la hâte avec laquelle la Cour s’est prononcée sur ces
questions — qui est relevée dans plusieurs des opinions individuelles ou
dissidentes... » (ibid. ; voir C.J. Recueil 1984, p. 207, 474, 616). Dans une
lettre du 19 avril 1984, le Gouvernement des Etats-Unis avait déjà exprimé
ses préoccupations devant le fait que ouverture de la procédure orale
relative à la demande en indication de mesures conservatoires avait lieu a
une date qui ne lui donnerait pas une marge suffisante pour pouvoir, au
sens de l’article 74, paragraphe 3, du Règlement de la Cour, se faire dûment
« représenter » à l'audience, « ce laps de temps étant manifestement insuf-
fisant pour qu'il puisse faire pleinement valoir ses arguments... »

115. Le 27 décembre 1984, trois semaines environ avant que les Etats-
Unis n’annoncent leur décision de se retirer de l’affaire, le Président de la
Cour (à l’époque) a donné à l’Associated Press, à La Haye, une interview
dans laquelle, selon le texte publié, le Président Elias aurait déclaré, au
sujet de la notification faite par les Etats-Unis en 1984 relativement à la
juridiction obligatoire de la Cour acceptée par eux en 1946 : « Dans un

304
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 315

système civilisé de droit international, il n’est pas acceptable qu’une
nation, quelle qu’elle soit, rétracte ainsi sans préavis un engagement
solennel. » D’après l’Associated Press, le Président Elias aurait poursuivi
en ces termes: « Lorsqu'un Etat rétracte son acceptation de notre juri-
diction sans préavis, cela mène à l'anarchie et au désordre. » Il aurait dit
encore : « Un Etat qui défie la Cour ne s'en tirera pas comme cela. Bien que
certains Etats veuillent donner l'impression qu’ils ne s’en soucient guère, ils
s’en soucient en réalité. » On lisait ensuite que M. Elias concédait que
l’'éventuelle politisation de la Cour était « une question très, très impor-
tante », mais que, selon lui, la Cour n’était pas utilisée comme tribune de
propagande en l'affaire opposant le Nicaragua aux Etats-Unis :

« On dit souvent que le différend actuel entre les Etats-Unis et le
Nicaragua est une affaire purement politique. Mais c’est une question
d’agression ; une violation de droits et obligations juridiques entre
Etats. Le Nicaragua était fondé a porter l'affaire devant la Cour et
nous nous sommes prononcés dans ce sens. S’il s’était agi d’une affaire
purement politique, sans questions de droit dont nous puissions con-
naître, nous laurions tout de suite rejetée. »

L’Associated Press fait dire encore au Président de l’époque que, si la Cour
ne possède aucun pouvoir d'exécution, elle « peut aider à édifier un ordre
public mondial et à faire de lui une force réelle » par ses décisions. Le
Président aurait contesté la thèse des Etats-Unis suivant laquelle une
instance devant la Cour compromettrait les négociations de Contadora, et
fait observer que les Etats-Unis avaient obtenu une décision de la Cour au
sujet des otages américains à Téhéran, alors même que des négociations
bilatérales se poursuivaient. « Nous avons pris parti pour les Américains
cette fois-là », a-t-il déclaré, d’après P Associated Press. « Et voilà Pune des
raisons pour lesquelles nous avons déclaré recevable la plainte du Nica-
ragua. Nous ne pouvons pas nous déjuger de façon flagrante. » Selon le
texte publié, le Président Elias aurait aussi déclaré que linvasion de la
Grenade dirigée par les Etats-Unis était « contraire » à une « attitude
respectueuse de la primauté du droit ». « Les petites nations se demandent
ce qui est arrivé à la primauté du droit quand les Etats-Unis peuvent se
conduire de cette manière », a dit le Président Elias au sujet de l'invasion de
la Grenade en 1983, toujours selon l’Associated Press. D’après la même
source, il aurait déclaré ensuite que : « le droit international moderne ne
tolérera pas la diplomatie de la canonnière des siècles passés. » A ce sujet,
M. Shabtai Rosenne a écrit :

« Qu'un juge, et à plus forte raison le Président, s'exprime en public
sur une affaire en cours est un fait absolument sans précédent et est
contraire à toutes les normes d'administration de la justice ... cette
interview, qui a été donnée avant que les Etats-Unis n’annoncent leur
intention de ne pas participer à la suite de instance ... et qui peut
méme avoir précipité leur décision, a été rapportée dans la presse. »
(«The Changing Role of the International Court», {srael Law
Review, vol. 20, 1985, p. 196, note 33.)

305
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 316

2. Le sens de l'article 53 du Statut

116. L'article 53 du Statut de la Cour est ainsi libellé :

« 1. Lorsqu'une des parties ne se présente pas, ou s’abstient de faire
valoir ses moyens, l’autre partie peut demander à la Cour de lui
adjuger ses conclusions.

2. la Cour, avant d’y faire droit, doit s'assurer non seulement
qu’elle a compétence aux termes des articles 36 et 37, mais que les
conclusions sont fondées en fait et en droit. »

117. Comment doit s'entendre et s’interpréter l’article 53 ? Il est clair
que la Cour peut statuer en l’absence d’une partie. Auparavant, elle doit
« s’assurer » — « must ... satisfy itself » — non seulement qu’elle a compé-
tence, « mais que les conclusions sont fondées en fait et en droit ». Comme
la Cour l’a affirmé dans l'affaire du Détroit de Corfou, il faut qu’elle
« acquière la conviction » que les conclusions de la partie comparante sont
fondées (C.1.J. Recueil 1949, p. 248). Il est hors de propos d’affirmer —
comme l’a fait un conseil du Nicaragua — que toute objection à ces
conclusions doit être prouvée par la partie qui la soulève ; ce qui compte
c’est la conviction de la Cour. Si, comme en l'espèce, le défendeur a soulevé
des objections, le requérant doit, pour avoir gain de cause, convaincre la
Cour que ces objections ne sont pas pertinentes.

118. Il est également vrai que des conclusions ne peuvent être dites
fondées en fait et en droit que si on ne leur oppose pas activement des
moyens de défense suffisants, fondés en fait et en droit. Si de tels moyens de
défense positifs sont fondés en fait et en droit, les conclusions doivent alors
être rejetées, quelle que soit la valeur que l’on puisse leur attribuer en
l'absence desdits moyens. Cela est élémentaire. Si A allègue dans sa
demande que B l'a assailli, et si B allègue, pour sa défense, qu'ayant surpris
A en train d’assaillir leur voisin commun C il a volé au secours de C et qu'il
a alors frappé A, mais pas plus fort que cela n’était nécessaire pour
l'empêcher d’attaquer C, on ne peut conclure que la demande de A est
fondée en fait et en droit que s’il est démontré que le moyen de défense
invoqué par B ne Pest pas. Il n’y a pour moi pas d’autre interprétation
possible de Particle 53. Cette interprétation présente une importance
décisive au regard de la présente espèce.

119. Le fait — que je regrette personnellement — que les Etats-Unis ont
décidé de ne pas participer à la procédure sur le fond ne change rien à la
conclusion qui précède. Quelque regrettable que puisse être leur absence,
une partie ne transgresse pas le Statut en ne participant pas à la procédure
devant la Cour (voir H. W. A. Thirlway, Non-appearance before the Inter-
national Court of Justice, 1985, p. 64-82). En s’abstenant de prendre part à
la présente instance sur le fond, les Etats-Unis agissent de la manière
envisagée par l’article 53 : ils ne se sont pas présentés et ils se sont abstenus
de faire valoir leurs moyens — non pas la totalité de leurs moyens, mais une
partie de leurs moyens, puisque après avoir opposé activement une défense
au fond dans les phases antérieures de l’affaire ils se sont abstenus de

306
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 317

présenter, dans la phase actuelle, des pièces de procédure écrite ou des
plaidoiries qui les justifient pleinement. Telles sont précisément les con-
ditions dans lesquelles la Cour est tenue de s’acquitter de sa tâche, laquelle
consiste à s’assurer que les conclusions sont fondées en fait et en droit.

120. Pour s'assurer tant du bien-fondé des conclusions que de la valeur
des moyens opposés à celles-ci, la Cour ne doit pas s’en tenir aux écritures
de la partie comparante. En réalité, si ces écritures ne la satisfont pas, elle
n’a pas le droit de s’en contenter. En l’espèce, les pièces de procédure des
deux Parties contiennent nombre d’éléments relatifs à des points de fond
contestés : en effet, les Etats-Unis ont bien participé aux phases anté-
rieures de l’affaire et soumis de longues pièces avec annexes, où figure, sur
les questions de fait et de droit, une abondante documentation sur laquelle
ils s'appuient pour reprocher au Nicaragua une intervention ayant le
caractère d’une agression contre ses voisins (voir, en particulier, annexes
au contre-mémoire (sur la compétence et la recevabilité) présentées par
les Etats-Unis d’ Amérique, n°s 42 à 105 et 110, surtout l’annexe 50. Voir
aussi deux importants documents présentés en 1984 par les Etats-Unis con-
formément à l’article 50 du Règlement : Department of State, Communist
Interference in El Salvador. Documents Demonstrating Communist Support
of the Salvadoran Insurgency, 1981 ; et Department of State and Depart-
ment of Defense, Background Paper : Nicaragua’s Military Build-Up and
Support for Central American Subversion, 1984. Les annexes et documents
susmentionnés renferment une grande partie des données qui ont été
reprises dans l’ouvrage publié en septembre 1985 par le département
d’Etat sous le titre « Revolution Beyond Our Borders », Sandinista Inter-
vention in Central America.) De plus, dans les piéces de procédure du Nica-
ragua, de nombreux éléments vont à l'encontre de ses propres demandes.
Le Nicaragua a produit des centaines d’articles de presse et de longs
extraits de lois et débats du Congrès et de déclarations gouvernementales
des Etats-Unis, dont certains éléments démentent ses allégations. On ne
voit pas pourquoi la Cour n'aurait pas dû attribuer le même poids à ces
éléments qu’aux passages des mêmes sources qui corroborent les alléga-
tions nicaraguayennes. Cependant, et nonobstant ce qu’ont plaidé les
Etats-Unis et le Nicaragua, il existe des sources que le Nicaragua n’a pas
invoquées, et qui sont pourtant d’une nature semblable à celles qu’il
invoque, à savoir d’autres articles de presse et d’autres passages de débats
du Congrès. etc. Il aurait été indéfendable que la Cour accorde une éven-
tuelle valeur probante à l’article A du New York Times parce qu'il s’agit
d'une des centaines de coupures versées au dossier par le Nicaragua, mais
qu'elle refuse toute valeur probante à l’article B du New York Times, parce
que ni le Nicaragua ni même les Etats-Unis ne l’ont présenté.

121. Si la Cour, pour « s’assurer » du bien-fondé des conclusions, juge
nécessaire d'utiliser des documents des Nations Unies, des articles de
journaux, des comptes rendus de débats du Congrès. des ouvrages et
articles de commentateurs et d’autres sources du domaine public — y
compris des publications et documents du Gouvernement des Etats-Unis
— intéressant les faits et le droit en l'espèce, c’est pour elle non seulement

307
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 318

un droit mais une obligation de le faire, que ces éléments figurent ou non
dans les pièces de procédure des Parties. De même, si les écritures de la
Partie comparante n’emportent pas la conviction de la Cour ou des juges
sur des questions de fait ou de droit, ceux-ci ont la faculté, sinon l’obliga-
tion, d'interroger selon le cas l’agent, les conseils ou les témoins.

122. Que dire du cas du document intitulé « Revolution Beyond Our
Borders » ? L'analyse qui précède suggère et la pratique de la Cour indique
que celle-ci est en droit de tenir compte d’une telle publication bien qu’elle
ne constitue pas une pièce de procédure officielle du Gouvernement des
Etats-Unis, dûment soumise à la Cour. Là encore, il eût été indéfendable
que la Cour tienne compte de la masse de documents présentés par le
Nicaragua, qui inclut notamment des articles de journaux sur les activités
et les politiques des gouvernements, mais qu’elle exclue une déclaration
officielle hautement pertinente d’un gouvernement partie à l’affaire. Cette
manière d’agir aurait été d’autant plus indéfendable que cet ouvrage avait
été publié sous la forme d’un document des Nations Unies, auquel le
Nicaragua avait apporté un démenti officiel.

123. De plus, la pratique de la Cour montre qu'elle s’est maintes fois
fondée sur des communications irrégulières émanant d'Etats parties à une
affaire et qu’elle s’est même fondée sur des documents et déclarations
d'Etats absents qui ne lui étaient pas adressés et qui avaient été publiés
après la clôture de la procédure orale. Pas moins de quinze arrêts et
ordonnances de la Cour font état de communications et de documents
émanant d’un Etat non comparant. En outre, nombre d’opinions indivi-
duelles et dissidentes mentionnent les communications et documents de
tels Etats.

124. Dans les affaires des Essais nucléaires, la Cour ne s’est pas bornée à
tenir compte, dans son arrêt, de déclarations émanant d’un Etat absent ;
ces déclarations n'étaient pas destinées à la Cour, et certaines d’entre elles
— qui avaient un caractère décisif — avaient été faites après la fin des
plaidoiries. La Cour a alors jugé qu’elle était

« tenue de prendre en considération des faits nouveaux survenus tant
avant qu'après la clôture de la procédure orale. Etant donné la non-
comparution du défendeur, il incombe tout particulièrement à la
Cour de s’assurer qu’elle est bien en possession de tous les faits dis-
ponibles. »

Et la Cour a cité, en leur accordant une importance capitale, les déclara-
tions publiques de certaines autorités frangaises relatives aux essais
nucléaires futurs, mais en ajoutant : « Il est vrai que ces déclarations n’ont
pas été faites devant la Cour, mais elles sont du domaine public... Il est bien
entendu nécessaire d'examiner toutes ces déclarations... » En suite de quoi
la Cour a déclaré que, bien qu'ayant conscience de l’importance du prin-
cipe que traduit la maxime audi alteram partem, « elle ne pense pas que ce
principe l'empêche de prendre en considération des déclarations posté-
rieures à la procédure orale...» (C.LJ. Recueil 1974, p. 263-265).

125. L'étude de Thirlway intitulée Non-appearance before the Interna-

308
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 319

tional Court of Justice contient un exposé complet des travaux prépara-
toires de l’article 53, dont il ressort qu’il ne peut être donné gain de cause au
demandeur en l’absence du défendeur que si le premier présente « le plus
de preuves » et justifie sa cause « de la façon la plus complète » (p. 24).
Thirlway rappelle que le membre américain du comité consultatif de
juristes qui a élaboré le Statut de la Cour permanente de Justice interna-
tionale, l’éminent homme d’Etat Elihu Root, était accompagné de James
Brown Scott, grand spécialiste du droit international qui était secrétaire de
la Fondation Carnegie pour la paix internationale. Scott a apparemment
siégé au comité comme s’il en était membre et a assisté Root pendant toutes
les séances (voir Philip C. Jessup, Elihu Root, 1939, vol. II, p. 419, 426). I a
rédigé à l'intention du conseil d’administration de la fondation un rapport
publié en 1920, qui contient le passage suivant au sujet de l’exercice par la
Cour de la compétence qu’elle tient de l’article 53 du Statut, passage qui est
cité dans l’ouvrage de Thirlway :

« La condition essentielle de l’exercice de la compétence en une
telle affaire est et doit être que le demandeur, bien qu'il agisse ex parte,
présente sa cause de façon aussi complète que si le défendeur était
présent, et que la Cour tienne spécialement compte des intérêts du
défendeur absent. Cela ne signifie pas que la Cour doive prendre parti.
Cela veut dire en revanche que la Cour, sans épouser la cause du
défendeur, n’en doit pas moins agir comme son conseil. On dit fort
bien en français que « les absents ont toujours tort ». La Cour doit
partir du principe que la partie absente a raison et non pas tort, sauf au
demandeur à prouver le contraire. » (P. 25.)

Or, si la Cour doit tenir « spécialement compte des intérêts du défendeur
absent » et même « partir du principe que la partie absente a raison et non
pas tort, sauf au demandeur à prouver le contraire », cela signifie qu’en
l'espèce, pour que la Cour pit donner gain de cause au Nicaragua, il aurait
fallu que celui-ci eût établi que les moyens de défense positifs invoqués par
les Etats-Unis n’étaient pas fondés. Pour les raisons exposées ci-dessus,
cette conclusion s'impose, même si l’on n'accepte pas l'interprétation
donnée par Scott de l’article 53. Cependant l'interprétation de Scott ren-
force cette conclusion et va même plus loin, car c’est à l'Etat comparant
qu’elle impose la charge de la preuve : c’est lui qui doit démontrer que
l'Etat absent a tort, et la Cour doit partir du principe « que la partie absente
a raison et non pas tort, sauf au demandeur à prouver le contraire ».
126. Malgré la fidélité avec laquelle Scott a sans doute traduit Pinten-
tion des rédacteurs de l’article 53 du Statut, on peut hésiter à accepter
ce qui semble être sa conclusion, à savoir que l’article 53 renverserait la
charge de la preuve. Une telle conclusion risquerait d'inciter les Etats
à faire défaut, avec l’espoir de se trouver en meilleure posture que s'ils
comparaissaient. La tendance des défendeurs à ne pas comparaître, qui
s'est manifestée tout particulièrement et à plusieurs reprises depuis que

309

 
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 320

Islande a fait défaut dans l'affaire relative à la Compétence en matière de
pêcheries, en 1972, ne renforce ni le prestige ni l'efficacité de la Cour et
constitue d’ailleurs un des traits les plus préoccupants de l’évolution de
celle-ci. De plus, comme je l’ai laissé entendre au début de la présente sec-
tion, il est hors de propos de parler du fardeau de la preuve puisque ce qui
compte, c’est que, si des objections sont opposées aux conclusions de la
partie comparante, cette partie parvienne à convaincre la Cour que ces
objections sont mal fondées, de façon que celle-ci statue conformément
aux exigences de l’article 53.

127. Je pense que, correctement compris, l’article 53 n’accorde à l'Etat
comparant aucun avantage en dehors de celui qu’il tire de l’absence de
l'Etat qui fait défaut. Si, dans une affaire comme celle dont la Cour est
saisie, la partie non comparante oppose un moyen de défense positif à la
demande (moyen qui pourrait être aussi opposé par la Cour ou par un
juge), la partie comparante doit, pour avoir gain de cause, démontrer que
ce moyen n’est pas bon. L’absence d’une partie aura pour effet, selon les
cas, de faciliter cette démonstration ou de la compliquer. Il est révélateur
que le Nicaragua se soit précisément efforcé d’établir que le moyen de
défense positif invoqué par les Etats-Unis n’était fondé ni en fait ni en
droit : le débat a été engagé et bien engagé. Quant à savoir si les efforts du
Nicaragua ont réussi, c’est une tout autre question.

G. L'appréciation par la Cour des éléments de preuve

1. Le titre de l'affaire

128. Le titre même de l’affaire montre que, dès le début, la Cour l’a mal
comprise. À mon avis, cette mauvaise compréhension a profondément
influencé son appréciation des moyens de preuve. Elle éclaire l’optique de
la Cour en l’affaire, optique qui, à mon sens, consiste à mettre l’accent sur
ce qui apparaît comme des actes délictueux des Etats-Unis et à réduire
l'importance des actes délictueux attribuables au Nicaragua. En effet, le
titre de l'affaire retient la thèse essentielle du Nicaragua (et les termes
essentiels de sa requête : voir les paragraphes 26 a) et 26 g)): l’affaire
concerne, et concerne exclusivement, les Activités militaires et paramili-
taires au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d'Amérique).
Or, dès le début, les Etats-Unis ont eux aussi exposé à la Cour une thèse qui
était opposée à celle-ci et qui voulait que le principal souci de la Cour — si
elle devait se saisir de l'affaire au fond, ce que contestaient les Etats-Unis —
devait être de s’attacher essentiellement à examiner les activités du Nica-
ragua au titre de son aide aux rebelles salvadoriens et autres, au Salvador et
contre celui-ci ainsi que dans des pays voisins et contre ceux-ci. Les
Etats-Unis, tout en s’employant à contester la compétence de la Cour et la
recevabilité de la requête nicaraguayenne, ont constamment allégué, ce qui
constituait un moyen de défense positif, que leurs activités au Nicaragua et
contre celui-ci étaient et sont justifiées en tant qu’actes de légitime défense

310
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 321

collective destinés à soutenir El Salvador. L:ans ces conditions, il est
singulier que la Cour ait adopté — et conservé — pour cette affaire un titre
qui reflète de façon aussi évidente et exclusive l’essentiel de la thèse du
Nicaragua. Une telle prise de position de la part de la Cour est sans
précédent.

129. Si l’on se reporte à la liste de toutes les affaires dont la Cour actuelle
a eu à connaître — liste qui figure dans les Annuaires de la Cour — on ne
trouve aucun titre comparable. La première affaire, par exemple, est inti-
tulée Détroit de Corfou (Royaume-Uni c. Albanie). Si un titre analogue à
celui de la présente espèce lui avait été donné, il aurait été libellé à peu près
comme suit : Activités de mouillage de mines dans le détroit de Corfou contre
le Royaume-Uni. Or la Cour a choisi une formule neutre, par laquelle il était
implicitement admis que l’Albanie pouvait avoir des moyens de défense à
opposer à la requête du Royaume-Uni. Et elle l’a fait à propos d’une affaire
qui, peut-être plus que toute autre dont elle a été jusqu'ici saisie, présente
des points communs avec la substance de la présente espèce, puisque
lemploi de la force et des questions d'intervention étaient aussi en jeu. Sur
un total d’un peu plus de soixante-dix affaires dont la Cour actuelle a eu à
connaître jusqu'ici, aucune n’est intitulée de façon à ne refléter que la thèse
du demandeur, et par conséquent à exclure celle du défendeur — excepté la
présente affaire.

130. La Cour a toujours agi comme les tribunaux ont coutume de le
faire. Les procès portent généralement comme titre « Dupont c. Durand »,
et non pas « Intrusion illicite de Dupont sur le fonds de Durand ». D'ailleurs,
dans certains systèmes juridiques, le souci d'objectivité et de modération
est tel qu’il n’est pas fait mention du nom des parties au procès, celui-ci
n'étant connu que par le numéro qui lui est attribué, ou par un numéro de
page dans le recueil d’arréts où il est publié.

131. Dans une lettre qu’il a adressée au Greffier le 27 avril 1984, l’agent
des Etats-Unis, se référant au titre de l’affaire, a déclaré que « les Etats-
Unis considèrent le titre sus-énoncé comme préjugeant la question ». Ila
alors demandé qu’« il soit remplacé par une formule plus neutre ». Il a
développé ce point de vue dans une lettre du 2 mai 1984. Or la Cour n’a pas
donné suite à sa demande, malgré les défauts évidents du titre.

2. La Cour n'a pas usé de son pouvoir d'établir des faits

132. Dansles affaires des Essais nucléaires, la Cour a déclaré avec raison
que : « Etant donné la non-comparution du défendeur, il incombe tout
particulièrement à la Cour de s'assurer qu’elle est bien en possession de
tous les faits disponibles. » (C.1.J. Recueil 1974, p. 263.) Dans son arrêt du
26 novembre 1984 sur la compétence et la recevabilité en la présente
affaire, la Cour a noté, à propos des difficultés qu’elle rencontrerait selon
les Etats-Unis pour établir les faits alors que la force était employée dans une
situation où des considérations de sécurité s’imposaient, que la Cour
« dispose de pouvoirs considérables pour obtenir ces preuves » (C.L.J.
Recueil 1984, p. 437). D'après son Statut, la Cour dispose effectivement de

311
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 322

tels pouvoirs, comme cela ressort des articles 49 et 50. Etant donné Ia con-
troverse due au fait que les Etats-Unis accusaient le Nicaragua de soutenir
l'insurrection étrangère et que le Nicaragua rejetait énergiquement ces
accusations — malgré les preuves à l'appui de ces accusations qui ont été
révélées lors de la procédure orale —, on aurait pu penser que la Cour aurait
choisi, pour obtenir les preuves, d’user des pouvoirs considérables sur
lesquels elle avait appelé l’attention lors de la phase de la compétence.
Par exemple, la Cour aurait pu. en vertu de l’article 50 du Statut, confier
à une commission appropriée de juges ou à un autre organisme la tâche
d'effectuer une enquête sur les faits dans les territoires du Nicaragua, des
Etats-Unis d'Amérique, d’El Salvador, du Honduras, du Costa Rica, du
Guatemala et de Cuba, enquête qui aurait pu conduire à des éléments de
preuve que certains gouvernements prétendaient avoir en leur possession,
et qui aurait pu permettre d'interroger des personnes bien informées mais
qui n'auraient sans cela pas pu ou pas voulu comparaître devant la Cour.
133. A ce sujet, il y a lieu de rappeler en particulier que le Gouvernement
de la République d’El Salvador, dans sa déclaration d'intervention de
1984, a affirmé qu’il avait la « preuve positive » du transit par le Nicaragua
d'armes destinées à des éléments subversifs salvadoriens, qui avaient été pré-
cédemment livrées aux sandinistes (déclaration d'intervention, par. VII, D).
Lors d’une conférence de presse, le président Duarte a également parlé de
preuves qu'il était disposé à produire à la Cour internationale de Justice.
Parlant de « preuves tangibles ... que le Nicaragua envoie des armes au Sal-
vador... », le président Duarte a affirmé que « ces preuves existent... Nous
allons présenter toutes ces preuves à la Cour, à La Haye, le moment venu. »
(Conférence de presse du 30 juillet 1984, Foreign Broadcast Information
Service (FBIS), Daily Report, Latin America, reproduit dans les annexes
au contre-mémoire présenté par les Etats-Unis d'Amérique (sur la compé-
tence et la recevabilité), annexe 54, p. 1, 5). Dans sa déclaration d’inter-
vention, El Salvador affirme aussi que « le quartier général » des rebelles
salvadoriens, « installé près de Managua, est le centre de commandement
d’où sont dirigées les opérations de guérilla et où est coordonné l’appui
logistique, y compris les envois de munitions, de vêtements et d’argent... »
(par. V), que le Nicaragua « offre des abris et des cachettes aux éléments
subversifs du FMLN, et les moyens de communication de ce groupe sont
installés dans le nord-ouest du Nicaragua. Ces moyens de communication
sont utilisés pour transmettre des instructions et des messages aux unités
subversives opérant sur le territoire salvadorien. » (Par. VI.) De plus :

« le Front sandiniste de libération nationale a mis à la disposition des
guérilleros salvadoriens, à partir du milieu de l’année 1980, certains
centres d'entraînement situés sur le territoire nicaraguayen … dirigés
par des militaires cubains et nicaraguayens ... installés à EI Paraiso, à
Jocote Dulce, à Bosques de Jilao, et au kilomètre 14 sur l'autoroute du
Sud. Les deux premiers de ces endroits se trouvent dans la banlieue
sud de Managua ; les deux autres, à l’extérieur de la même ville. »
(Ibid.)

312
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 323

La déclaration d'El Salvador contient un certain nombre d’allégations
spécifiques de ce genre (par. [{T- VIII, IX, X). Il est affirmé en outre, dans la
déclaration d’intervention, qu’El Salvador a non seulement renouvelé en
1984 ses demandes d'assistance auprès des Etats-Unis, lesquels étaient
priés d’agir au titre de la légitime défense collective, mais que ces demandes
avaient été formulées précédemment par la junte gouvernementale révo-
lutionnaire et par le Gouvernement du président Magaña, dès octobre
1979 peut-être (par. XII).

134. Non seulement la Cour n’a pas décidé de procéder à une enquête en
vertu de Particle 50 de son Statut, pour des raisons qui tiennent surtout à
l'attitude des Etats-Unis et qu’on peut comprendre dans une certaine
mesure. En plus, sans justification aucune, la Cour a même négligé de
demander à El Salvador de lui communiquer « la preuve positive » des
menées subversives du Nicaragua qu’El Salvador prétendait posséder. La
Cour va jusqu’à dire qu'il n’est pas prouvé qu’E} Salvador ait jamais
demandé, avant que le Nicaragua n’introduise la présente instance, que les
Etats-Unis d'Amérique lui apportent leur assistance au titre de la légitime
défense collective. Or la Cour n’a pas invité El Salvador à produire les
moyens de preuve étayant la thèse officielle qu’il a présentée à la Cour et
suivant laquelle il avait formulé de telles demandes des années auparavant.
De même qu’au moment d'adopter un titre pour l’affaire la Cour avait paru
essentiellement se préoccuper des allégations du Nicaragua et non des
moyens de défense opposés par les Etats-Unis à ces allégations, elle s’est
montrée peu encline à prendre les mesures qu’elle aurait pu prendre pour
établir ou réfuter les faits relatifs aux allégations des Etats-Unis et d'El
Salvador, et ce bien qu’il lui faille, selon l’article 53 de son Statut, « s'as-
surer » que les conclusions sont fondées en fait.

3. Les règles de preuve énoncées et appliquées par la Cour

135. Comme la Cour le fait observer à juste titre dans le présent arrêt,
lune des principales difficultés qu’elle a rencontrées a été d'établir les faits
intéressant le différend. L'absence des Etats-Unis pendant la procédure
sur le fond n’a fait qu’aggraver ces difficultés. Dans la mesure où des
problèmes de preuve ont nui à l'établissement des prétentions des Etats-
Unis quant aux faits, ce sont les Etats-Unis qui, en ne comparaissant pas,
ont aggravé leurs propres difficultés — et celles de la Cour. Mais on peut
aussi conclure que les Etats-Unis se sont retirés de ia procédure non
seulement parce qu'ils n'étaient pas disposés à accepter les conclusions de
la Cour sur sa compétence et la recevabilité de la requête, mais encore en
réaction contre certaines décisions de procédure prises par la Cour (voir la
déclaration des Etats-Unis du 18 janvier 1985, loc. cir., et le paragraphe 114
de la présente opinion). Pour sa part, la Cour affirme dans le présent arrêt.
à propos de légalité entre les parties, qu’« à plus forte raison lorsque la
situation est compliquée par une non-comparution croit-elle indispensable
d'assurer entre les parties une égalité aussi parfaite que possible ».

136. Cette affirmation doit être appréciée eu égard à ce qu’a fait la Cour.

313
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 324

Dans le présent arrêt, la Cour a énoncé en matière de preuve des règles qui,
tout en paraissant raisonnables, me semblent à la réflexion discutables.
Qui plus est, je trouve que la manière dont la Cour a réglé en pratique les
problèmes de preuve n’a pas été de nature à « assurer entre les parties une
égalité aussi parfaite que possible ».

137. La Cour dit être en possession d’informations documentaires de
nature et d’origine variées. Elle déclare qu’elle a accueilli les articles de
presse et les extraits d'ouvrages « avec beaucoup de prudence », et que
« même quand ils paraissaient répondre à une norme d’objectivité élevée »,
elle les a considérés « non pas comme la preuve des faits, mais comme des
éléments qui peuvent contribuer, dans certaines conditions, à corroborer
leur existence, à titre d’indices venant s’ajouter à d’autres moyens de
preuve ». Elle ajoute qu’« il reste que la notoriété publique d’un fait peut
être établie par de tels éléments et que la Cour peut en tenir compte dans
une certaine mesure ».

138. S'agissant des déclarations émanant de personnalités politiques
officielles de haut rang, elles « possèdent une valeur probante particulière
lorsqu'elles reconnaissent des faits ou des comportements défavorables à
l'Etat que représente celui qui les a formulées. Elles s’analysent alors en
une sorte d’aveu. » La Cour maintient dans son arrêt que, vu le devoir
élémentaire d'assurer l'égalité entre les Parties, « ni l’article 53 du Statut, ni
aucune autre base, n’aurait pu justifier une attitude sélective ». La Cour ne
peut cependant accorder à ces sources la même valeur selon que le texte de
la déclaration officielle considéré figure dans une publication officielle ou
non et selon qu'il a été ou non traduit. La Cour conclut aussi que son arrêt
doit être basé sur les faits intervenus jusqu’à la clôture de la procédure orale
sur le fond de l’affaire.

139. Ces critères semblent assez raisonnables, et conçus en réalité pour
assurer une égalité parfaite entre les Parties. Mais le sont-ils vraiment ? Il
est de fait que l’application de ces règles de preuve favorise un gouverne-
ment tel que le Gouvernement du Nicaragua et défavorise un gouverne-
ment tel que celui des Etats-Unis. Comme tout ce qui a trait à l’adminis-
tration, au Congrès et à Ja vie publique a un caractère assez ouvert et
démocratique aux Etats-Unis, il n’est guère difficile de trouver des textes et
aveux officiels du gouvernement, signés, certifiés et publiés. En revanche,
comme le Gouvernement du Nicaragua est assez fermé et autoritaire, on ne
trouve pas dans la presse nicaraguayenne, contrôlée et censurée, des textes
gouvernementaux certifiés de ce genre ou des aveux de cette sorte. A vrai
dire, la Cour est mal placée pour tenir compte de telles considérations ; il
n'empêche qu’elles existent.

140. Quant à la décision de 1a Cour de fonder son jugement sur les seuls
faits survenus avant la date de la clôture de la procédure orale, il est à noter
que le précédent de la Cour qui semble le plus pertinent va précisément
dans le sens contraire (affaires des Essais nucléaires, C.J. Recueil 1974,
p. 263-265 ; voir aussi le paragraphe 124 de la présente opinion).

314
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 325

141. Néanmoins, vu les contraintes inhérentes auxquelles la Cour est
soumise, On pourrait estimer qu’elle a, en matière de preuve, des vues
appropriées, ou en tout cas inévitables, à condition que ces vues se con-
crétisent de manière à assurer dans toute la mesure du possible cette égalité
parfaite entre les parties à laquelle la Cour tend. En fait, l’application
concrète des règles de preuve que la Cour a énoncées dans la présente
affaire a nui à la confirmation des prétentions des Etats-Unis. C’est pour
les raisons exposées dans les paragraphes qui suivent que j’ai abouti, à mon
grand regret, à cette conclusion fâcheuse.

142. Les Etats-Unis ont dûment déposé en 1984 à la Cour de nombreux
documents probants à l'appui de leurs assertions quant au soutien matériel
apporté par le Nicaragua à l'insurrection armée au Salvador. Certaines de
ces informations sont contenues dans un ouvrage intitulé Communist
Interference in El Salvador, Documents Demonstrating Communist Support
of the Salvadoran Insurgency, choix de documents qui auraient été saisis sur
des insurgés salvadoriens et qui sont résumés aux paragraphes 16 4 20 de
l’appendice à la présente opinion. Certes, il est possible de contester sur
certains points un livre blanc des Etats-Unis qui analyse ces documents
(annexe 50 au contre-mémoire des Etats-Unis), mais les documents eux-
mêmes ont été qualifiés d’authentiques par des critiques bien informés de
la politique des Etats-Unis en Amérique centrale (paragraphes 19 et 151 de
Pappendice à la présente opinion). Leur authenticité n’a pas été mise en
doute à la Cour ou par la Cour. Dans ses écritures et ses plaidoiries, le
Nicaragua ne semble pas s'être référé spécifiquement à ces documents.
Dans le présent arrêt, la Cour ne s’y réfère qu’en passant, essentiellement
pour faire observer que, puisque ces documents emploient presque tou-
jours des noms de code (comme « Lagos » — lacs — pour « Nicaragua »), la
Cour ne peut se prononcer sur ces documents sans l’assistance des experts
des Etats-Unis qui auraient pu être cités comme témoins si les Etats-Unis
avaient comparu. La Cour omet de relever que le recueil de documents
contient en préface une clé (chronologie et organisation) et que chaque
document est lui-même précédé d’un glossaire où les codes sont expliqués.
C’est ainsi qu’au début du document A, le glossaire A commence par
expliquer que le mot « Fidel » désigne « Fidel Castro ». De plus, un
appendice aux écritures du Nicaragua — qui est un moyen de preuve du
Nicaragua — renferme lui aussi une explication des noms de code et un
commentaire instructif sur les documents eux-mêmes rédigé par M. C. W.
Bill Young, membre du Congrès (voir mémoire du Nicaragua, annexe E,
pièce I, p. 37 et suiv.). A mon avis, un petit effort d'imagination suffit pour
comprendre le sens de ces documents. Ces documents sont très accablants
pour le Nicaragua. Les Etats-Unis ont également déposé à la Cour en 1984
un Background Paper: Nicaragua’s Military Build-Up and Support for
Central American Subversion, loc. cit, compilation et analyse de données
factuelles, dont mention est faite aux paragraphes 77 et 168 de l’appendice
à la présente opinion. La Cour n’examine pas sérieusement ces données ni
leur analyse. L’unique fait que la Cour juge bon d’établir d’après cette
publication est que les Etats-Unis ont survolé le territoire du Nicaragua —

315
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 326

fait dont témoignent les photographies aériennes d’installations nicara-
guayennes reproduites dans le Background Paper. La Cour ne juge pas
intéressant, et encore moins concluant, de relever que, sur une de ces
photographies, celle du camp militaire de Rio Blanco au Nicaragua, on
peut lire sur le sol le sigle salvadorien « FMLN ». De même, la Cour ne dit
rien des photographies reproduites dans cette publication qui montrent
des armes et des documents qui auraient été saisis en mars 1983 sur un
groupe de guérilleros salvadoriens interceptés au Honduras, et en parti-
culier de la photographie d’un document sur lequel on peut lire nettement
« FSLN » et « FMLN » (loc. cit.).

143. L'importance de ces documents tient aux révélations qu’ils con-
tiennent. [ls sont également importants du point de vue de l’idée que la
Cour se fait des preuves. La Cour exclut de très grandes quantités d’élé-
ments qui confirment les accusations portées par les Etats-Unis contre le
Nicaragua quant à l’appui matériel qu’il fournit à l'insurrection au Salva-
dor, motif pris apparemment que ces articles de presse, ouvrages, etc., ne
peuvent être produits que s’ils confirment d’autres éléments de preuve.
Ces articles de presse, ouvrages et rapports du Congrès — de même que
certains aveux publics du président et d’autres responsables du Nicaragua
— corroborent en réalité la teneur de ces documents, lesquels sont les autres
éléments de preuve. Mais la Cour, en écartant ces pièces, s’estime appa-
remment fondée à exclure des éléments qui, en application de ses règles de
preuve, pourraient par ailleurs être admis en tant qu’éléments corroborant
des faits établis par ces documents.

144. Ainsi donc, après avoir déclaré dans son arrêt qu’elle était pour
accueillir « avec beaucoup de prudence » les articles de presse et les extraits
d'ouvrages, la Cour maintient qu’ils ne peuvent que contribuer « dans
certaines conditions » à attester l’existence d’un fait. Dans quelles condi-
tions ? Il se trouve qu'il s’agit en fait essentiellement des conditions en-
tourant la corroboration des prétentions du Nicaragua. Et dans son arrêt
la Cour juge bon, plus d’une fois, de citer à cet effet des sources journa-
listiques. Comment se fait-il que la Cour utilise si peu, pour corroborer les
prétentions des Etats-Unis, les très abondants articles de presse, rapports
du Congrès et autres rapports qui étayent les thèses des Etats-Unis —
rapports dont beaucoup ont été soumis comme preuves par le Nicaragua ?
C’est peut-être parce que, selon les critères avancés par la Cour, ils ne
corroborent pas des faits établis indépendamment. Mais ce n’est là qu'une
présomption, et cette présomption est dénuée de tout fondement en la
présente affaire.

145. Ne nous bornons pas aux informations documentaires visées ci-
dessus, que des articles de presse, rapports du Congrès et autres rapports
étayent. Considérons l’ensemble des données réunies et présentées dans
l’appendice à la présente opinion. Elles montrent de bien des façons, avec
force détails et sur la foi de nombreuses sources — certaines contraires aux
intérêts du Gouvernement des Etats-Unis en la présente affaire —. que
le Gouvernement du Nicaragua s'emploie avec constance, depuis 1979, a
renverser le Gouvernement d’El Salvador en accordant une aide matérielle

316
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 327

à l'insurrection armée dans ce pays. Ces données corroborent des faits
établis indépendamment ; elles prouvent la réalité, la matérialité et l’am-
pleur desdites activités du Nicaragua. C’est en lisant l’appendice à la
présente opinion qu’on se rendra le mieux compte de cette abondance de
confirmations. Mais quels faits saillants établis indépendamment — outre
les faits mentionnés dans les deux documents des Etats-Unis cités plus
haut — ces données confirment-elles ?

146. Le premier témoin du Nicaragua — que le conseil du Nicaragua a
traité davantage en expert qu’en témoin — venu déposer sur la question de
savoir si le Nicaragua avait participé à l’envoi d’armes aux insurgés sal-
vadoriens, M. David MacMichael, a admis devant la Cour, en réponse à
mes questions, que « l’on peut considérer comme un fait qu’au moins à la
fin de 1980 et au début de 1981 le Gouvernement nicaraguayen était
impliqué dans l’expédition d’armes aux insurgés d’El Salvador » (appen-
dice, par. 76). Il a reconnu que l’ancien secrétaire d'Etat démocrate,
Edmund Muskie, avait dit la vérité lorsqu'il avait déclaré en janvier 1981
que les armes et approvisionnements expédiés par avion aux insurgés
salvadoriens au Salvador l’étaient à la connaissance et avec l'assistance des
autorités nicaraguayennes (ibid.). Il a reconnu que les dirigeants militaires
de l'insurrection salvadorienne sont basés au Nicaragua (ibid., par. 73). Il
a témoigné sur ces questions, et d’autres questions encore, à partir de son
propre examen des éléments de preuve. Il n’a pas produit de preuve par
ouï-dire. M. MacMichael a déclaré avoir examiné toutes les données,
brutes et analysées, que les services de renseignements des Etats-Unis
avaient recueillies sur la question de l’aide du Nicaragua à l'insurrection
salvadorienne pour la période 1979-1983 (jusqu’à ce qu’il quitte son poste à
la CIA, au début de 1983). Certes, il ne pouvait rien faire d’autre que de
donner son propre avis sur ces informations, et l’allusion de la Cour à ce
propos est fondée. Mais l’avis de M. MacMichael pour la période allant de
l'arrivée des sandinistes au pouvoir, en juillet 1979, au printemps 1981 est
corroboré par diverses sources probantes, ainsi qu’il est établi dans l’ap-
pendice à la présente opinion. En outre, lesdites conclusions de M. Mac-
Michael n’ont été mises en doute ni par lé Nicaragua ni par aucun membre
de la Cour. D'ailleurs, une fois la lumière faite sur ces aveux, les conseils du
Nicaragua, qui avaient auparavant longuement interrogé M. MacMichael,
se sont manifestement bien gardés de le rappeler à la barre pour lui poser
d’autres questions, afin d’essayer de regagner le terrain qu’il avait si mal-
heureusement fait perdre au Nicaragua.

147. Lors de sa déposition, M. MacMichael a aussi déclaré que, après le
début de 1981, il ne pouvait être établi que le Nicaragua avait expédié des
armes à l'insurrection salvadorienne (conclusion à laquelle on peut con-
sidérer qu'il a apporté une restriction lorsqu'il a affirmé que des cargaisons
d’armes devant passer par le Nicaragua avaient été saisies au Costa Rica en
1982). Les abondantes informations rassemblées dans l’appendice à la
présente opinion montrent bien que le flux d’armes était suspendu au
printemps 1981, mais elles montrent aussi qu’il a repris très brusquement
en 1982, puis qu’il s’est poursuivi, irrégulièrement semble-t-il et dans une

317
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 328

moindre mesure. Autrement dit, ces informations ne corroborent pas
Yopinion de M. MacMichael pour la période postérieure au printemps
1981. Mais ce n’est guère une raison pour exclure des informations qui
confirment son témoignage pour la période antérieure au printemps 1981.
Ce n’est pas non plus une raison pour exclure des informations concernant
la période postérieure à 1981, informations qui sont importantes parce
qu’elles montrent à l'évidence que les assertions du Nicaragua concer-
nant la période postérieure à 1981 sont elles aussi fausses, ne serait-ce
qu’en raison du fait que ces informations, bien que n’étayant pas l'opinion
de M. MacMichael pour la période postérieure à 1981, sont renforcées
par d'autres informations d'importance, dont les quasi-aveux du président
du Nicaragua. On se souviendra que la Cour estime que des déclarations de
personnalités politiques de haut rang possèdent « une valeur probante
particulière ».

148. Il importe de rappeler que, dans son arrêt, la Cour omet de noter
que ces déclarations sous serment du témoin du Nicaragua, M. Mac-
Michael, pour la période antérieure à 1981 sont en contradiction flagrante
avec celles du ministre des relations extérieures du Nicaragua et celles d’un
autre témoin vedette, le commandant Carrion, un des neuf comandantes
qui gouvernent le Nicaragua. De fait, le commandant Carrion s’est con-
tredit en temoignant devant la Cour que le Nicaragua n’avait « jamais » eu
pour politique de fournir des armes à des insurgés étrangers, alors qu'il
maintenait dans le méme temps, dans une déposition produite par le
Nicaragua devant la Cour, qu’« il y a bien longtemps » que le Nicaragua
n'avait pas envoyé d’armes aux insurgés d’El Salvador (appendice, par. 55).
Il est aussi à noter que le Nicaragua a accordé beaucoup de poids — et que
la Cour fait de même — à une déclaration sous serment de M. Edgar
Chamorro, transfuge des contras, mais que la Cour omet de souligner non
seulement que d’autres éléments de preuve (articles de presse) soumis par
le Nicaragua ne corroborent pas certains points de cette déclaration de
M. Chamorro, mais encore que ces mêmes éléments de preuve sont consti-
tués par des propos de celui-ci qui contredisent certains points de sa décla-
ration sous serment.

149. Je ne doute pas qu’en ce qui concerne les éléments de preuve la
Cour s’est efforcée d’assurer une égalité parfaite entre les Parties, mais je
dois conclure à regret qu’elle n’y est pas parvenue. Prenons un autre
exemple frappant. Comme indiqué plus haut, la Cour maintient qu’elle a
évité une « attitude sélective » à l'égard des déclarations reproduites dans
la presse, y compris les déclarations de personnalités politiques du rang le
plus élevé. Or, la Cour tient compte de déclarations du président Reagan
parues dans la presse, alors qu’elle n’accorde pas de poids aux déclarations
faites par le président Ortega à l’occasion d’interviews accordées à la presse
en janvier 1985 et en avril 1986, lorsqu'il a admis que le Nicaragua était
disposé à suspendre son aide matérielle aux insurgés d'El Salvador à
condition que les Etats-Unis mettent un terme à leur aide matérielle aux
contras (voir ci-dessus par. 29 et appendice, par. 30-33). Ces déclarations
réitérées du président Ortega ont été publiées d’abord en 1985 dans leur

318
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 329

version originale, en espagnol, dans le New York Times et dans l’ABC de
Madrid, puis en 1986, dans d’autres termes mais dans le même sens, dans le
Wall Street Journal. Non seulement le Nicaragua semble ne pas avoir
demandé que des rectificatifs soient apportés à ces articles de presse, non
seulement ces organes de presse n’ont pas publié de rectificatif, mais dans
le cas du New York Times il a été confirmé que la déclaration du président
Ortega — diffusée à plus d’un million d'exemplaires — n’a pas fait l’objet
d’une communication de la part du Gouvernement nicaraguayen. A l’As-
semblée générale des Nations Unies, le représentant d’El Salvador a cité
des passages de cette déclaration du président Ortega publiée dans le New
York Times ; Yauthenticité et la portée de cette déclaration n’ont pas été
niées par le représentant du Nicaragua, lequel a par ailleurs participé au
débat. Néanmoins, la Cour considère que la déclaration faite par le pré-
sident Ortega en 1985 est de peu d'importance parce que, suppose-t-elle,
elle signifie peut-être simplement que le Nicaragua est disposé à suspendre
l’acheminement des armes aux Salvadoriens à travers le Nicaragua, à
condition que les Etats-Unis indiquent au Nicaragua les itinéraires
empruntés. Sur quoi la Cour se base-t-elle pour faire cette supposition ?
Elle se base sur le fait qu’une offre dans ce sens avait été faite par le
président Ortega à M. Enders en 1981, plus de trois années auparavant,
offre que M. Enders avait déclinée en disant que les Etats-Unis ne pou-
vaient divulguer au Nicaragua leurs sources de renseignements. La Cour
conclut aussi que la déclaration du président Ortega ne peut vouloir dire ce
qu'elle dit puisqu'elle est en contradiction avec la politique officielle
maintes fois exposée du Nicaragua, en contradiction avec ses dénégations
énergiques quant à la fourniture d’armes aux insurgés salvadoriens. Mais le
propre de tout aveu est d’être en contradiction avec la position que défend
son auteur. De plus, le président Ortega a fait une déclaration dans le
même sens une année plus tard, à l’occasion d’une interview accordée au
Wall Street Journal. Il est évident que, quand le président Ortega a déclaré
sans détours que le Nicaragua était disposé à suspendre le passage sur son
territoire de l’aide militaire destinée aux Salvadoriens en échange de l’arrêt
des attaques contre le Nicaragua, il a fait, pour reprendre l’expression
employée par le représentant d'El Salvador à l’Assemblée générale des
Nations Unies, « un aveu éloquent » (A/40/PV.90, p. 83). La Cour a-t-elle
réservé à cet aveu le sort qu’il convenait pour garantir une égalité parfaite
entre les Parties ?

150. Il faut reconnaître qu’il ne devait pas être facile de défendre la
crédibilité de la these nicaraguayenne. D’une part, la Cour tient pour établi
qu'entre juillet 1979 et les tout premiers mois de 1981 un flux intermittent
d’armes destinées à l’opposition armée au Salvador traversait le territoire
du Nicaragua. D’autre part, elle constate qu’elle :

« ne dispose pas d’éléments suffisants pour pouvoir conclure avec
certitude que, depuis les premiers mois de 1981, opposition armée au
Salvador ait continué à recevoir, du territoire du Nicaragua, une assis-

319
331 MILITARY AND PARAMILITARY ACTIVITIES (DISS. OP. SCHWEBEL)

Salvador ; perhaps that is why the Nicaraguan Agent and counsel found it
prudent not to pursue the question. As noted, Mr. MacMichael stated that
when former Secretary of State Muskie made charges to this effect,
declaring that arms were being flown to Salvadoran insurgents from
Nicaragua “certainly with the knowledge and to some extent the help of
Nicaraguan authorities”, he spoke the truth (Hearing of 19 September
1985, afternoon ; see this opinion’s appendix, para. 76). Mr. MacMichael
confirmed that defectors from Nicaragua and a crashed and captured
aircraft in El Salvador from Papalonal contributed to establishing as a fact
the use of the facilities at Papalonal to fly arms to the Salvadoran insur-
gency (ibid.). Not only the Ortega/Enders transcript but an admission by
President Ortega in an interview with a correspondent of the New York
Times confirms the employment of Papalonal for the shipment of arms to
the insurgents in El Salvador (appendix, paras. 57-58).

153. Despite all this, the Court finds itself able to conclude that it still
remains to be proved that any aid to the insurgents in El Salvador is
imputable to the authorities of Nicaragua. It repeats that the Government
of Nicaragua cannot be held “responsible for any flow of arms” at any time
to the insurgency in El Salvador. It thus infers, for example, that the
Government of Nicaragua, before the representations of the United States
Ambassador, did not know of the existence of the airport at Papalonal, and
was not party to its employment. The Court would have the world believe
that a substantial military airport not far from Managua could be
designed, built, brought into operation and used for months for many
flights carrying arms to Salvadoran insurgents, all without the knowledge
and support of the Nicaraguan Government. These are its conclusions.
Mine are that the Court, in so sustaining the credibility of Nicaragua’s
case, has strained the credibility of the Court.

H. The Nicaraguan Government’s Material Support of Insurgency in El
Salvador Is Legally Tantamount to an Armed Attack by Nicaragua upon
El Salvador

154. The facts demonstrating the reality, actuality and extent of actions
of the Nicaraguan Government in materially supporting insurgency in El
Salvador have been sketched above and are presented in detail in the
appendix to this opinion (paras. 28-188). Are those actions legally tanta-
mount to an armed attack by Nicaragua upon El Salvador ? The Court — in
a decision fundamental to its Judgment — has concluded that they are
not.

321
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 331

étaient irréfutables. Le témoin du Nicaragua, M. MacMichael, avait
reconnu auparavant que l'aéroport de Papalonal avait été utilisé par des
aéronefs transportant des armes aux insurgés d’Ei Salvador ; c’est peut-
être pour cette raison que l’agent et les conseils du Nicaragua ont jugé
prudent de ne pas insister. Comme je l’ai indiqué, M. MacMichael a
déclaré que, lorsque l’ancien secrétaire d'Etat Muskie avait porté des
accusations dans ce sens, en déclarant que des armes étaient expédiées par
avion aux insurgés salvadoriens à partir du Nicaragua « certainement à la
connaissance et, dans une certaine mesure, avec l'assistance des autorités
nicaraguayennes », il disait la vérité (audience du 19 septembre, après-
midi ; voir appendice à la présente opinion, par. 76). M. MacMichael a
confirmé que, pour établir que les installations de Papalonal avaient servi à
l’expédition par voie aérienne d’armes aux insurgés salvadoriens, on s’était
fondé notamment sur les dires des déserteurs du Nicaragua et sur la saisie
au Salvador d’un avion accidenté en provenance de Papalonal (ibid.). Non
seulement le compte rendu des entretiens entre M. Ortega et M. Enders
mais aussi des déclarations faites par le président Ortega à l’occasion d’une
interview accordée à un correspondant du New York Times confirment
l'utilisation de Papalonal pour l'expédition d’armes aux insurgés d’El
Salvador (appendice, par. 57-58).

153. Maigré tout, la Cour estime pouvoir conclure qu'il reste à prouver
qu’une aide, quelle qu’elle soit, aux insurgés d’El Salvador est imputable
aux autorités du Nicaragua. Elle répète que le Gouvernement du Nicara-
gua ne peut être tenu « pour responsable des envois d’armes » à l’insur-
rection au Salvador, à quelque période que ce soit. Elle en déduit donc, par
exemple, que le Gouvernement du Nicaragua, avant les représentations de
l'ambassadeur des Etats-Unis ignorait existence de l’aéroport de Papa-
lonal et qu’il n’en était pas un utilisateur. La Cour voudrait faire croire au
monde qu’un important aéroport militaire, situé à proximité de Managua,
a pu être conçu, construit, mis en service et utilisé des mois durant pour de
nombreuses expéditions d’armes aux insurgés salvadoriens, à l'insu du
Gouvernement du Nicaragua et sans son aide. Telles sont ses conclusions.
Les miennes sont que la Cour, en accordant ainsi crédit à la thèse du
Nicaragua. a porté atteinte à son propre crédit.

H. L’appui matériel apporté par le Gouvernement du Nicaragua à
l'insurrection au Salvador équivaut juridiquement à une agression armée du
Nicaragua contre El Salvador

154. Les faits établissant la réalité, l'actualité et l'ampleur des actions du
Gouvernement nicaraguayen visant à appuyer matériellement l’insurrec-
tion au Salvador ont été exposés ci-dessus et sont décrits en détail dans
lappendice à la présente opinion (par. 28-188). Ces actions équivalent-
elles en droit à une agression armée du Nicaragua contre El Salvador ? La
Cour — dans une décision fondamentale pour son arrêt — a conclu que
non.

321
333  MILITARY AND PARAMILITARY ACTIVITIES (DISS. OP. SCHWEBEL)

on behalf of that state; ... (Yearbook of the International Law
Commission, 1974, Vol. II, Part I, p. 277.)

Commenting on this provision in the Third Report on State Respon-
sibility to the International Law Commission, former Special Rap-
porteur, Judge Roberto Ago, writes :

‘The attribution to the State, as a subject of international law, of
the conduct of persons who are in fact operating on its behalf or at
its instigation is unanimously upheld by the writers on inter-
national law who have dealt with this question.” (/bid, 1971,
Vol. IL, Part I, p. 266.)

Judge Ago continues :

‘... private persons may be secretly appointed to carry out parti-
cular missions or tasks to which the organs of the State prefer not to
assign regular State officials ; people may be sent as so-called
“volunteers” to help an insurrectional movement in a neighbouring
country — and many more examples could be given’. (Jbid,
p. 263.)

229. Brownlie supports this view. In International Law and the Use
of Force by States, he notes that although ‘the terms “use of force” and
“resort to force” are frequently employed by writers these terms have
not been the subject of detailed consideration’. His own analysis,
based on a survey of the literature, follows :

‘There can be little doubt that “use of force” is commonly understood
to imply a military attack, an “armed attack”, by the organized
military, naval, or air forces of a state ; but the concept in practice and
principle has a wider significance. ... governments may act by means
of completely “unofficial” agents, including armed bands, and “volun-
teers”, or may give aid to groups of insurgents on the territory of
another State.’ (International Law and the Use of Force by States,
1963, p. 361.)

Brownlie notes that although sporadic operations by armed groups
might not amount to armed attack

‘it is conceivable that a co-ordinated and general campaign by
powerful bands or irregulars, with obvious or easily proven compli-
city of a government of a state from which they operate would con-

323
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 333

personnes agissait en fait pour le compte de cet Etat ; … » (Annuaire
de la Commission du droit international, 1974, vol. II, première
partie, p. 288.)

L’ancien rapporteur spécial de la Commission, M. Roberto Ago,
écrivait à ce sujet dans son troisième rapport sur la responsabilité des
Etats :

« L’attribution à l’Etat, sujet de droit international, du compor-
tement de personnes agissant en fait pour son compte ou sur son
instigation est unanimement soutenue par les auteurs de droit
international qui ont traité la question. » (/bid., 1971, vol. II,
première partie, p. 281.)

Et M. Ago ajoutait :

« des particuliers sont secrètement préposés à l’accomplissement
de missions ou de besognes déterminées dont les organes de
l'Etat estiment préférable de ne pas charger directement de vrais
agents de l'Etat ; des personnes sont envoyées, en tant que pré-
tendus « volontaires », aider un mouvement insurrectionnel dans
un pays voisin — et les exemples pourraient se multiplier ». (/bid.
p. 278.)

229. Brownlie est du même avis. Dans son ouvrage, International
Law and the Use of Force by States, il fait remarquer que, bien que « les
expressions « emploi de la force » et « recours à la force » soient
fréquemment employées par les auteurs, elles n’ont pas fait l’objet
d’une étude détaillée ». Après quoi il propose sa propre analyse, faite à
partir de la doctrine :

« Certes l'expression « emploi de la force » est communément inter-
prétée comme désignant une attaque militaire, une « agression
armée » par les forces terrestres, navales ou aériennes organisées d’un
Etat ; mais cette notion a en pratique et en principe une signification
plus large … les gouvernements peuvent agir par l'intermédiaire
d'agents complètement « non officiels » tels que des bandes armées,
ou par l'intermédiaire de « volontaires », ou encore ils peuvent fournir
une aide à des groupes d’insurgés opérant sur le territoire d’un autre
Etat. » (International Law and the Use of Force by States, 1963,
p. 361.)

Et Brownlie ajoute que, si les opérations sporadiques de groupes
armés n’équivalent pas toujours à une agression armée, en revanche

« on peut concevoir qu'une campagne organisée et générale, menée par
de puissantes bandes armées ou par de puissants groupes d'irréguliers,
avec la complicité évidente ou facile à prouver du gouvernement de

323
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 334

l'Etat à partir duquel ils opèrent, constitue une « agression armée »
(International Law and the Use of Force by States, 1963, p. 278-
279).

231. Rosalyn Higgins considère elle aussi que l’emploi d’irréguliers
pour commettre des agressions armées contre un autre Etat constitue,
« d’un point de vue pratique », un emploi de la force (« The Legal
Limits to the Use of Force by Sovereign States, United Nations
Practice », British Year Book of International Law, vol. 37, première
partie, 1961, p. 278). Cet auteur décrit les circonstances qui ont donné
une importance accrue aux emplois indirects de la force dans la
pratique des Nations Unies. A San Francisco, fait-elle remarquer,
l'accent était mis essentiellement sur les méthodes conventionnelles
d'agression armée ; mais « les événements malheureux des quinze der-
nières années » ont obligé à reviser en grande partie la notion d’em-
ploi de la force (ibid., p. 288-289). Les « activités normatives » menées
par l’Assemblée générale et la Commission du droit international
pour définir l'agression indirecte et pour la mettre hors la loi ne se sont
donc pas produites in vacuo, mais résultent de tout un ensemble
constitué par les efforts continus pour définir l'agression, par les prin-
cipes de Nuremberg et par la suite d’incidents auxquels ont eu à faire
face le Conseil de sécurité et l’Assemblée générale (ibid, p. 290).

232. Rifaat décrit également la façon dont les dangers de l'emploi
indirect de la force ont peu à peu pris valeur d’évidence. Depuis 1945,
écrit cet auteur, les Etats ont plus souvent recours à des bandes armées
ou à d’autres emplois clandestins de la force, pour tenter d'échapper
aux interdictions énoncées à l’article 2, paragraphe d :

« Les Etats, tout en acceptant apparemment l’obligation de ne
pas employer la force dans leurs relations mutuelles, commencèrent
à rechercher d’autres méthodes de pression clandestine afin de
poursuivre leurs politiques nationales sans confrontation armée
directe.

L’incompatibilité de l'agression armée externe, de type classique,
avec les règles actuelles des relations internationales, a conduit à
l'apparition d’autres méthodes d’agression clandestine ou indi-
recte. » (International Aggression, 1979, p. 217.)

Parmi ces méthodes figurent « la subversion, le fait de fomenter des
luttes civiles, l’aide aux bandes armées ou l’envoi d’irréguliers pour
appuyer les groupes rebelles dans les pays visés » ...

233. Il existe donc à notre époque une doctrine pratiquement unanime
au sujet de l’emploi indirect de la force par l'intermédiaire de groupes
armés de mercenaires ou d'irréguliers. Les doutes qui pouvaient exister
à ce sujet dans les milieux juridiques avant la seconde guerre mondiale
ont été dissipés par les événements de la période qui a suivi ce conflit.

324
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 335

Pour que l'interdiction de l'emploi de la force qui est énoncée à l’article 2,
paragraphe 4, ait un sens, il faut qu'elle s'applique aussi à cet aspect
nouveau et dangereux de l’activité militaire menée par des mercenaires
ou des irréguliers armés. Comme l'écrit Novogrod, « soutenir que
l'agression directe et l’agression indirecte ne peuvent pas être à titre
égal des violations de l’article 2, paragraphe 4, de la Charte serait
pousser le respect de la lettre jusqu’au fétichisme » (Indirect Aggres-
sion, p. 227).

2. L’attitude des Etats-Unis

234. Les Etats-Unis ont toujours été parmi les plus ardents défen-
seurs de l’idée que l’emploi d’un groupe armé par un Etat pour mener
des activités militaires contre un autre Etat équivaut à un emploi de la
force. Là encore, il suffira de citer quelques-uns seulement des prin-
cipaux auteurs, parmi tous ceux qui se sont exprimés dans ce sens.

235. Dès 1947, M. Austin, représentant des Etats-Unis, condamnait
devant le Conseil de sécurité le soutien fourni à ja guérilla en
Grèce :

« À mon avis, nous ne devons pas donner un sens étroit aux
dispositions de la « Grande Charte » des Nations Unies. À notre
époque, il y a, pour un Etat désireux d'employer la force contre
l'intégrité territoriale d’un autre Etat, maintes manières de procé-
der. L’invasion par des armées organisées ne constitue pas le seul
moyen de porter atteinte à l'indépendance d’un pays. De nos jours,
on peut employer la force efficacement en recourant aux moyens
détournés de l’infiltration, de l’intimidation et du subterfuge.

Mais personne ne s’y trompe. Aucun homme intelligent, con-
naissant les faits, ne peut manquer de reconnaître qu’il y a, dans le
cas qui nous occupe, recours à la force, si habile que soit le sub-
terfuge. Nous devons reconnaître ce que les citoyens intelligents et
avertis savent déjà. En soutenant la guérilla dans le nord de la
Grèce, la Yougoslavie, la Bulgarie et l’ Albanie ont employe la force
contre l'intégrité territoriale et l'indépendance politique de la
Grèce. En fait, elles ont commis les actes mêmes que l'Organisation
des Nations Unies a été chargée d'empêcher, et elles ont enfreint le
plus important des principes fondamentaux qui sont à la base de
notre Organisation. » (Conseil de sécurité, deuxième année, procès-
verbaux officiels, 1947, 147e et 148e séance, p. 1120-1121.)

236. En 1965, dans une étude rédigée pour le conseiller juridique du
département d'Etat, Richard Baxter concluait :

« Si l’on peut voir dans l'envoi de volontaires une forme d’agres-
sion indirecte, il arrive aussi que l’action de l’Etat responsable soit
évidente au point que l’agression n’ait plus d’indirect que le nom. Il
existe en effet toute une gamme de comportements possibles,
depuis les départs de volontaires individuels sur le territoire d’un

325
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 336

Etat neutre, ce qui n’est pas une violation de l’obligation de neu-
tralité de l’Etat, jusqu’à l'engagement pur et simple de l’Etat sous le
voile de la notion de « volontaires ». Il faudrait que la définition de
l'emploi de la force précise les cas où la responsabilité de l'Etat est
engagée. » (Study of the Principles of International Law Concerning
Friendly Relations and Co-operation among States in Accordance with
the Charter of the United Nations, 1965, p. 1-12.)

237. En 1969, la même position était adoptée par John Lawrence
Hargrove, représentant des Etats-Unis au comité spécial des Nations
Unies sur la question de la définition de l'agression :

« La Charte parle, à l’article 2, paragraphe 4, de l’emploi de la
force dans les relations internationales ; elle ne fait pas de diffé-
rence entre les divers types de force illégale, en définissant le plus ou
moins d’illégalité d’après les diverses formes de force employée. Les
articles 1 et 39 de la Charte parlent d’« agression » ; eux non plus ne
font aucune différence entre les types d’agression en fonction des
formes de violence qui peuvent avoir la préférence de tel ou tel
agresseur. I] n’y a tout simplement dans la Charte, du début à la fin,
aucune disposition qui indique que les Etats puissent de quelque
façon que ce soit tourner la condamnation que fait la Charte des
actes de force illégaux dirigés contre un autre Etat en choisissant
avec prudence des moyens adaptés à des fins illégitimes. » (Décla-
ration de John Lawrence Hargrove, représentant des Etats-Unis au
comité spécial sur la question de la définition de l’agression,
25 mars 1969, communiqué de presse USUN-32 (69), p. 5.)

238. La même position fut adoptée en 1973 par M. Schwebel, alors
représentant des Etats-Unis auprès de ce comité. Ecrivant un an avant
l'adoption de la définition, M. Schwebel affirmait que « la Charte des
Nations Unies ne fait pas de distinction entre les emplois de la force
directs et indirects », et que « les formes d’agression modernes les plus
fréquentes tendent à être des formes d’agression indirectes. » (« Ag-
gression, Intervention and Self-Defence in Modern International
Law », Recueil des cours, Académie de droit international, La Haye,
t. 136 (1972-IT), p. 458.)

3. La pratique des Nations Unies

239. La pratique constante des Nations Unies confirme l’idée que tout
engagement substantiel dans les activités de groupes insurgés armés
constitue une violation de l'interdiction de l'emploi de la force énoncée à
l’article 2, paragraphe 4, de la Charte.

240. Presque dès leur création, les Nations Unies se sont appliquées
à définir et à préciser la notion d’emploi de la force inscrite dans la
Charte, et il existe toute une série de résolutions et autres textes qui,
définissant ou condamnant l’emploi de la force et l'agression, tradui-

326
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 337

sent une évolution progressive, allant de l’illégitimité proclamée des
actes de soutien aux groupes insurgés jusqu’à des condamnations
formelles prononcées en vertu de l’article 2, paragraphe 4. Le projet de
déclaration sur les droits et devoirs des Etats, adopté en 1949 par la
Commission du droit international, imposait aux Etats, entre autres
devoirs, celui :

« de s'abstenir de fomenter la guerre civile sur le territoire d'un autre
Etat, et d'empêcher que des activités ne s'organisent sur son propre
territoire afin de la fomenter » (article 4, Rapport de la Commission
du droit international, documents officiels de l'Assemblée générale,
quatrième session, supplément n° 10, p. 9, doc. A/925, 1949).

De même, le projet de code des crimes contre la paix et la sécurité de
l'humanité, lui aussi rédigé par la Commission du droit international,
comptait parmi les crimes énumérés :

« 4) L’incursion sur le territoire d’un Etat, en provenance du
territoire d’un autre Etat, de bandes armées agissant à des fins
politiques ;

5) Le fait, pour les autorités d'un Etat, d'entreprendre ou d’encou-
rager des activités visant à fomenter la guerre civile dans un autre Etat,
ou le fait, pour les autorités d’un Etat, de tolérer des activités
organisées visant à fomenter la guerre civile dans un autre Etat. »
(Rapport de la Commission du droit international, documents officiels
de l'Assemblée générale, neuvième session, supplément n° 9, p. 10-12,
doc. A/2693, 1954.)

241. L'Assemblée générale, elle aussi, a condamné à maintes re-
prises l’emploi de la force par l'intermédiaire de groupes insurgés.
Dans sa résolution de 1950 sur la paix par les actes, elle a dénoncé
« l'intervention d’un Etat dans les affaires intérieures d'un autre
Etat aux fins d’en changer, en recourant à la menace ou à l'emploi de
la force, le gouvernement légalement constitué ». (Résolution 380 (V).)

« Quelles que soient les armes utilisées, toute agression, qu'elle soit
perpétrée ouvertement, qu'elle prenne la forme d’une incitation à la
guerre civile dans l'intérêt d’une puissance étrangère, ou qu’elle se pro-
duise de toute autre manière, est le plus grave de tous les crimes contre la
paix et la sécurité du monde tout entier. »

(Voir aussi la résolution 290 (IV) de l’Assemblée générale sur les
éléments essentiels de la paix et sa déclaration de 1965 sur l’inadmis-
sibilité de l'intervention dans les affaires intérieures des Etats et
la protection de leur indépendance et de leur souveraineté, résolu-
tion 2131 (XX).)

242. La position de l’Assemblée à l'égard de l'emploi de groupes
insurgés armés a encore été précisée dans sa déclaration de 1970 sur
les relations amicales et la coopération entre les Etats, inscrite dans sa
résolution 2625 (XXV), adoptée sans vote le 24 octobre 1970. ...

327
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 338

243. Le premier principe affirmé dans cette déclaration est Pinterdic-
tion de l'emploi de la force, pour laquelle l'Assemblée reprend les termes
de l’article 2, paragraphe 4, de la Charte. Ce principe s’applique aux
diverses formes de participation aux activités de bandes armées qui sont
prévues dans la déclaration :

« Chaque Etat a le devoir de s'abstenir d'organiser ou d'encourager
l’organisation de forces irrégulières ou de bandes armées, notamment
de bandes de mercenaires, en vue d’incursions sur le territoire d’un
autre Etat.

Chaque Etat a le devoir de s'abstenir d'organiser et d'encourager
des actes de guerre civile ou des actes de terrorisme sur le territoire d’un
autre Etat, d'y aider ou d’y participer, ou de tolérer sur son territoire
des activités organisées en vue de perpétrer de tels actes, lorsque les
actes mentionnés dans le présent paragraphe impliquent une menace
ou l’emploi de la force. »

244. D'après M. Lachs, « les moyens indirects d'attaquer les Etats
sont interdits » par cette déclaration (« The Development and Gene-
ral Trends of International Law in Our Time », Recueil des cours, La
Haye, t. 169 (1980-IV), p. 166). De même, pour M. Jiménez de Aré-
chaga, ancien Président de la Cour, la déclaration de 1970 représente
« une étape importante dans le déroulement de certaines implications
de l’article 2, paragraphe 4 ». Cet auteur voit les origines de la décla-
ration dans un recours accru aux méthodes d'agression indirecte
depuis 1945, sous forme « d’envoi de forces irrégulières ou de bandes
armées, ou de soutien ou d’encouragement donné par un gouverne-
ment à des actes de guerre civile dans un autre Etat ». Reconnaissant
que « ces actes impliquent parfois l'emploi de la force », il affirme que
le but de la déclaration était simplement d'empêcher les Etats de faire
« indirectement ce que la Charte les empêche de faire directement »
(Recueil des cours, La Haye, t. 159 (1979-1), p. 93).

245. L'évolution de la question au sein des Nations Unies a culminé
avec l'adoption, en 1974, de la résolution 3314 (X XTX), comportant une
définition de l'agression approuvée par la Sixième Commission, et
adoptée à l’Assemblée générale par consensus le 14 décembre 1974.

246. L'article premier de la définition décrit l'agression par « l'emploi
de la force armée par un Etat contre la souveraineté, l'intégrité territo-
riale ou l’indépendance politique d’un autre Etat ». Ainsi la définition de
Pagression renvoie elle aussi, de manière directe et explicite, à l’inter-
diction de l'emploi de la force qui est énoncée à l'article 2, paragraphe 4,
de la Charte. L'article 3 de la définition précise certains actes qui
réunissent les conditions de l’agression, c’est-à-dire qui constituent un
emploi de la force en violation de l’article 2, paragraphe 4, de la
Charte. On notera aux fins de la présente affaire que, parmi ces actes,
figurent à l'article 3, alinéa g) :

« L'envoi par un Etat ou en son nom de bandes ou de groupes armés,
de forces irrégulières ou de mercenaires qui se livrent à des actes de

328
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 339

force armée contre un autre Etat d’une gravité telle qu'ils équivalent
aux actes énumérés ci-dessus, ou le fait de s'engager d’une manière
substantielle dans une telle action. »

247. L'Union soviétique avait proposé de placer cet alinéa sous un
titre particulier : « Agression indirecte » (projet de proposition sou-
mis par l’Union soviétique, comité spécial de l’Assemblée générale
pour la question de la définition de l’agression, document des Nations
Unies A/AC.134/EL.12). Cependant, dans le texte définitif, cet alinéa
n’est pas différencié des autres formes d'agression, plus avouées, le
comité spécial ayant admis l'idée que la Charte des Nations Unies ne
permet pas de distinguer entre un Etat employant lui-même la force et un
Etat employant la force par l'intermédiaire de groupes insurgés armés
(voir Rapport de la Sixième Commission, document des Nations Unies
A/8929, p. 6, 1974 ; voir aussi Stone, Conflict through Consensus, 1977,
p. 89). La définition condamne l'envoi de bandes armées comme cons-
tituant un emploi de la force au même titre que l'invasion directe, le bom-
bardement, le blocus ou les autres formes classiques d'agression armée
(voir ibid, p. 75 ; voir aussi Ferencz, « A Proposed Definition of
Aggression », International and Comparative Law Quarterly, vol. 22,
1973, p. 421 ; voir également la déclaration de 1981 sur l’inadmissi-
bilité de l’intervention et de l’ingérence dans les affaires intérieures
des Etats, Documents officiels de l’Assemblée générale, trente-sixiéme
session, document des Nations Unies A/Res.36/103 (1981)). » (Les
italiques sont de moi.)

158. Sur cette question, ainsi que le souligne le mémoire du Nicaragua,
les Etats-Unis et le Nicaragua sont d’accord. Comme les Etats-Unis l’ont
officiellement fait observer dans le cadre du présent litige :

« Un des éléments distinctifs du débat public sur le conflit qui
frappe l’Amérique centrale est que toutes les parties intéressées
admettent le principe selon lequel un pays qui fournit des équipe-
ments, un appui logistique, des moyens d’entrainement et d’autres
moyens matériels aux forces insurgées en lutte contre le gouverne-
ment d’un autre pays se livre à un emploi de la force qui est juridi-
quement impossible à distinguer des opérations militaires de type
conventionnel menées par des forces armées régulières. Ainsi, l’es-
sentiel du débat n'est pas de savoir quelle est la norme juridique
applicable, mais quels sont les faits à apprécier à la lumière de cette
norme juridique incontestée. » (« Revolution Beyond Our Borders »,
p. 1.)

159. Pour sa part, El Salvador affirme dans sa déclaration d’interven-
tion que:
« le Nicaragua est devenu une base a partir de laquelle des terroristes
s'efforcent de renverser le gouvernement élu par la population de
notre nation. Ces terroristes sont dirigés, armés, approvisionnés et
entraînés par le Nicaragua dans le but d’arrêter la vie économique, de

329
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 340

provoquer la déstabilisation sociale et de placer la population sous la
terreur et à la merci des agressions armées d'éléments subversifs
dirigés et basés au Nicaragua... Le fait est que nous sommes les
victimes de l’agression et des attaques armées du Nicaragua, et cela
depuis 1980 au moins. » (Par. III et IV.)

160. Dans l’arrét rendu aujourd’hui, la Cour reconnait que les vues des
parties quant au droit applicable à leur différend ont une très grande
importance, en particulier lorsque ces vues concordent. La Cour ne nie pas
non plus qu’en Pespéce les Parties sont d’accord sur la définition des actes
qui peuvent constituer une agression armée. Néanmoins, sur la délicate
question de savoir si l’assistance apportée par un Etat à des forces armées
irrégulières étrangères qui cherchent à renverser le gouvernement d’un
autre Etat peut équivaloir à une agression armée du premier pays contre le
second, la Cour parvient à une conclusion opposée à l’avis concordant des
deux Parties.

161. La conclusion de la Cour n’est pas conforme à la doctrine domi-
nante, au droit et à la pratique. Elle va a l’encontre des vues exprimées par
M. Brownlie, qui sont citées dans le mémoire du Nicaragua et selon
lesquelles l’« emploi de la force » peut comprendre non seulement une
agression armée organisée par les forces régulières d’un Etat mais aussi la
fourniture d’une « aide à des groupes d’insurgés opérant sur le territoire
d'un autre Etat ». Elle va à l'encontre de la conclusion de M. Brownlie
selon laquelle une campagne générale menée par des irréguliers avec la
complicité du gouvernement de l’Etat à partir duquel ils opèrent peut
constituer une « agression armée ». Elle va à l’encontre de ce que le
mémoire du Nicaragua qualifie de « doctrine pratiquement unanime à
notre époque au sujet de l’emploi indirect de la force...» Et elle va à
l'encontre de la position soutenue par les Etats-Unis depuis 1947 suivant
laquelle appui d’un pays aux guérilleros opérant contre un autre pays
équivaut à une agression armée contre l'intégrité territoriale et l’indépen-
dance politique de ce dernier. Elle va à l’encontre de ce qui constitue,
comme l’observe à juste titre le Nicaragua, une pratique constante de
l'Organisation des Nations Unies qui voit dans « tout engagement subs-
tantiel » dans les activités de groupes insurgés armés une violation de
« l'interdiction de l'emploi de la force énoncée à l’article 2, paragraphe 4,
de la Charte ». Elle va à l'encontre des nombreuses déclarations dans
lesquelles les Nations Unies ont mentionné le devoir des Etats, au regard
du droit international, de s'abstenir de fomenter la guerre civile — forme
d’agression que l’Assemblée générale a dénoncée comme « le plus grave de
tous les crimes contre la paix et la sécurité ». Elle va à l'encontre des termes
de la déclaration relative aux « relations amicales », que la Cour traite
comme une expression autorisée du droit international coutumier — dé-
claration qui se fonde sur l’article 2, paragraphe 4, de la Charte pour
proclamer que : « Chaque Etat a le devoir de s’abstenir d’organiser et
d’encourager des actes de guerre civile ou des actes de terrorisme sur le ter-
ritoire d’un autre Etat, d’y aider ou d’y participer, ... lorsque les actes ...

330
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 341

impliquent une menace ou l’emploi de la force. » Elle va à l’encontre de la
conclusion de M. Lachs selon laquelle « les moyens indirects d’attaquer les
Etats sont interdits » par cette déclaration. Elle va aussi à l’encontre de la
conclusion de M. Jiménez de Aréchaga suivant laquelle cette déclaration,
« étape importante dans le déroulement de certaines implications de l’ar-
ticle 2, paragraphe 4 », vise l’agression indirecte, y compris le soutien
donné par un gouvernement à des actes de guerre civile dans un autre Etat.
De tels actes, souligne-t-il, « impliquent parfois l'emploi de la force et il ne
faut pas permettre aux Etats de faire indirectement ce que la Charte
les empêche de faire directement... » Enfin la conclusion de la Cour est
contraire à la lettre et à l'esprit de la définition de l’agression adoptée par
les Nations Unies et qui est invoquée tant par le Nicaragua que par la Cour.

1. La conclusion de la Cour est incompatible avec la définition de l'agression
donnée par l’Assemblée générale

162. La conclusion à laquelle la Cour est parvenue sur cette question va
à l'encontre des nombreuses sources autorisées qui sont citées dans le
mémoire du Nicaragua, qu’il s’agisse de la pratique des Etats ou de l’in-
terpréation des Nations Unies, mais la Cour n’est pas la première à sou-
tenir que des actes de subversion armée — d’« agression indirecte » —
perpétrés par un Etat contre un autre ne peuvent être assimilés à une
agression armée. Au cours des longs débats à l’issue desquels l’Assemblée
générale des Nations Unies a finalement adopté la définition de l’agres-
sion, les avis sur cette question étaient partagés. L'Union soviétique, un des
principaux instigateurs de l'adoption d’une définition de l'agression, énu-
mérait parmi les actes d’« agression armée (directe ou indirecte) » de son
projet de définition :

« l'emploi par un Etat de la force armée consistant à envoyer sur le
territoire d’un autre Etat des bandes armées, des mercenaires, des
terroristes ou des saboteurs, ainsi que le recours à d’autres formes
d’activité subversive, impliquant l'emploi de la force armée, en vue de
provoquer un bouleversement intérieur dans un autre Etat... »
(A/8719, p. 8 ; les italiques sont de moi).

Six Etats ~ Australie, le Canada, les Etats-Unis d'Amérique, l'Italie, le
Japon et le Royaume-Uni — ont proposé que l’emploi de la force dans les
relations internationales, « ouvertement ou secrétement, directement ou
indirectement », par un Etat contre l’intégrité territoriale ou Pindepen-
dance politique de tout autre Etat puisse constituer une agression armée
lorsqu'il est opéré par des moyens tels que :

« 6) le fait d'organiser, d'appuyer ou de diriger des bandes armées
ou des forces irrégulières ou volontaires qui procèdent à des incur-
sions ou à des infiltrations dans un autre Etat ;

7) le fait d'organiser, d'appuyer ou de diriger des luttes civiles
violentes ou des actes de terrorisme dans un autre Etat ; ou

331
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 342

8) le fait d’organiser, d’appuyer ou de diriger des activités subver-
sives tendant au renversement par la violence du gouvernement d’un
autre Etat » (A/8719, p. 13).

163. En nette contradiction avec ces conceptions de l’« Est » et de
l’« Ouest », treize Etats de petite et moyenne importance ont proposé un
projet de définition de l’agression qui ne s’appliquait pas aux emplois
directs aussi bien qu’aux emplois indirects de la force. Leur projet ne
mentionnait que « l'emploi de la force armée par un Etat contre un autre
Etat » et omettait manifestement, dans la liste des actes d’agression, les
actes de force opérés par des moyens indirects. Le projet des treize puis-
sances précisait ensuite, dans un passage distinct de la liste des actes
d'agression, que:

« Lorsqu'un Etat est victime sur son propre territoire d’actes de
subversion ou de terrorisme, ou des deux à la fois, commis par des
bandes irrégulières, volontaires ou armées organisées ou appuyées par
un autre Etat, il peut prendre toutes les mesures raisonnables et
appropriées pour préserver son existence et ses institutions, sans
invoquer le droit de légitime défense individuelle ou collective contre
l'autre Etat conformément à l’article 51 de la Charte.» (Ibid,

p. 10.)
Cette disposition complétait une autre clause ainsi conçue :

« Le droit naturel de légitime défense, individuelle ou collective,
d’un Etat ne peut être exercé qu’en cas d’attaque armée (agression
armée) par un autre Etat... » (/bid)

164. Comme M. Julius Stone — que Pon s’accorde à reconnaître comme
Yun des plus grands spécialistes du siècle pour ce qui est du droit de
Yemploi de la force dans les relations internationales — a conclu, à propos
de la proposition des treize puissances :

« supprimer le droit de légitime défense individuelle et collective était
évidemment Pobjet même de la proposition des treize puissances.
Cette proposition cherchait à atteindre cet objectif, d’une part en
s’abstenant de stigmatiser l’agression, d’autre part en employant des
termes exprès. L'adoption d’une telle disposition aurait été contraire à
la Charte et au droit international général tel qu’il avait été accepté à
bien des égards.

Premièrement, ... le droit international attribuait une responsabilité
à l'Etat qui, sciemment, servait de base à de telles activités parami-
litaires et il conférait à ’Etat victime des droits assez étendus de
légitime défense pour s’y opposer.

Deuxièmement, aucune des dispositions de la Charte visant à l’em-
ploi illicite de la force, armée ou non, ne justifie une distinction entre
l'emploi direct de la force par l’agresseur putatif et son emploi indirect
par l'intermédiaire de bandes armées, forces irrégulières, etc...

332
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 343

Troisièmement ... l’Assemblée générale a plus d’une fois inclus au
moins certains types d’agression «indirecte » dans sa définition de
I’ agression »...

Quatrièmement, on peut ajouter qu’au moins depuis la guerre civile
espagnole le recours à la force armée, sous ses formes les plus endé-
miques et les plus persistantes ... a eu lieu dans des circonstances qui
impliquent une « agression » dans le projet de l’Union soviétique et
celui des six puissances mais qui entraînent une absolution presque
totale dans le projet des treize puissances. » (Conflict through Con-
sensus, 1977, p. 89-90.)

On observera que le raisonnement juridique qui sous-tend l'arrêt de la
Cour en l’espèce sernble avoir été bien exprimé par cette proposition des
treize puissances que M. Stone a qualifié de « contraire à la Charte et au
droit international général... »

165. La proposition des treize puissances n’a pas été acceptée par
le comité spécial des Nations Unies pour la question de la définition
de l’agression. Elle n’a pas été acceptée par l’Assemblée générale. En
revanche, celle-ci a adopté par consensus une définition de l’agression
qui, sans reprendre dans leur totalité les propositions des six puissances
et de l’Union soviétique, en reprend quand même l'essentiel. L’énuméra-
tion à Particle 3 des actes qui réunissent « les conditions d’un acte d’agres-
sion » comprend notamment :

« g) l'envoi par un Etat ou en son nom de bandes ou de groupes
armés. de forces irrégulières ou de mercenaires qui se livrent à des
actes de force armée contre un autre Etat d’une gravité telle qu’ils
équivalent aux actes énumérés ci-dessus, ou le fait de s'engager d’une
manière substantielle dans une telle action. » (Les italiques sont de
moi.)

Ainsi que le relève M. Stone, après avoir étudié les débats du comité spécial
consacrés à la question :

« c’est le point de vue des six qui l’a emporté. Autrement dit, une telle
activité constitue une agression pure et simple, ouvrant droit au même
titre que toute autre agression directe à l’exercice du droit de la légitime
défense conformément au droit international général et à Particle 51
de la Charte. » (Loc. cit., p. 75.)

Comme l’a dit aussi l'ambassadeur de Chypre, M. Rossides, qui en est ap-
paremment l’auteur, l’article 3, alinéa g), introduit dans la définition « une
forme d’agression indirecte ... pour autant que cette agression indirecte
corresponde en pratique à une attaque armée » (1479e séance de la Sixième
Commission de l’Assemblée générale, 18 octobre 1974, A/C.6/SR.1479,
par. 15).

166. Il a été démontré plus haut et il ressort de l’appendice à la présente
opinion que le Gouvernement du Nicaragua est « engagé d’une manière

333
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 344

substantielle » dans l’envoi de bandes et groupes armés et de forces irré-
gulières au Salvador. Le Nicaragua n’a apparemment pas « envoyé » des
troupes nicaraguayennes irrégulières combattre au Salvador mais il s’est
« engagé d’une manière substantielle » dans Penvoi et le rappel des chefs
de l'insurrection salvadorienne. Comme l’a admis dans sa déposition
M. MacMichael, un des principaux témoins du Nicaragua, et ainsi qu’il
ressort d’autres moyens de preuve (voir les paragraphes 73, 87 à 92, 95, 96,
99 à 112, 105, 168, 116, 120, 124 à 126, 143 à 145, 149, 186, 188 de l’appen-
dice à la présente opinion), l’état-major de l'insurrection salvadorienne
a été établi au Nicaragua, d’où partaient les ordres, et d’où ses membres
pouvaient se rendre au Salvador et revenir à leur base nicaraguayenne
avec l’appui total du Gouvernement nicaraguayen, situation qui équivaut
foncièrement à l’« envoi » par le Nicaragua des chefs chargés de diriger l’in-
surrection au Salvador. Ainsi que conclut M. Stone, si l’article 3, alinéa g),
« exige qu’il y ait eu un « envoi » dans le pays visé, il incrimine l'Etat hôte
non seulement lorsqu'il a lui-même procédé à l’envoi, mais aussi lorsqu'il
s’est « engagé de manière substantielle dans une telle action » (loc. cit.
p. 75-76). L’engagernent substantiel du Nicaragua se traduit en outre par
la fourniture d’armes, munitions, autres approvisionnements, par l’entraî-
nement qui a été dispensé des moyens de commandement et de contrôle,
par un sanctuaire et par des formes mineures d’assistance aux insurgés sal-
vadoriens. Ces insurgés, à leur tour, se livrent à des actes de force armée
contre un autre Etat, El Salvador. Ces actes sont d’une telle gravité qu'ils
équivalent aux autres actes énumérés à l’article 3 de la définiton de
Pagression, tels que l’invasion, l'attaque, le bombardement et le blocus. Les
milliers de Salvadoriens tués ou blessés et le préjudice considérable infligé
à l'infrastructure et à l’économie savadoriennes par ces attaques des
insurgés appuyés comme ils le sont par le Nicaragua démontrent ample-
ment la gravité de leurs actes.

167. I] ne s’ensuit pas seulement que les multiples actes d'intervention
subversive du Nicaragua contre El Salvador sont des actes d’agression, les-
quels tombent sous le coup des interdictions de la définition de l'agression.
On relévera aussi que cette définition — contrairement à la proposition des
treize puissances — se garde bien d'interdire à un Etat d’exercer le droit de
légitime défense individuelle ou collective s’il « est victime sur son propre
territoire d’actes de subversion ou de terrorisme, ou des deux à la fois,
commis par des bandes irrégulières, volontaires ou armées organisées ou
appuyées par un autre Etat ». Cette interdiction, qui avait été proposée, a
été jugée inacceptable par la communauté internationale. Il est au con-
traire évident, compte tenu de la définition et du droit international cou-
tumier ainsi que de la pratique des Nations Unies et des Etats, que c’est
précisément dans ces circonstances qu’un Etat est habilité à agir au titre de
la légitime défense individuelle ou collective. Pour y être habilité, il n’a pas
à démontrer que les forces irrégulières opérant sur son territoire agissent en
qualité d’agents de l'Etat ou des Etats étrangers qui les appuient. Il lui
suffit d’établir que cet Etat ou ces Etats sont « engagés de manière subs-
tantielle » dans l’envoi desdites forces irrégulières sur son territoire.

334
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 345

168. Il ne faut pas s’exagérer l'importance de la définition de l’agression
par l’Assemblée générale — ni d’aucune autre définition de l'agression. Il
ne s’agit pas d’un texte conventionnel mais d’une résolution de l’Assemblée
générale qui reconnaît à juste titre la primauté de la Charte des Nations
Unies et le rôle prépondérant que joue le Conseil de sécurité en cas
d'agression. Cette définition est soumise à des conditions et elle présente
des faiblesses, des ambiguïtés et des obscurités. Elle est sujette à évolution,
comme doit l’être toute définition de l’agression car ce n’est en fin de
compte que dans chaque cas d’espèce, à la lumière des circonstances
particulières, que lagression peut être définie et établie. D’autre part,
cette définition de l’agression ne figure pas dans une résolution de l’As-
semblée générale qui aurait pour objet de proclamer des principes de
droit international coutumier non réglementés par la Charte des Nations
Unies. La portée juridique de telles résolutions a suscité une controverse
qui est sans intérêt ici. Cette résolution est plutôt une interprétation
par l’Assemblée générale des dispositions de la Charte relatives à l'emploi
de la force armée — l’emploi de la force armée « en violation de la Charte ».
En tant que telle, elle est en soi importante. Considérée comme il con-
vient à la lumière des éléments de pratique et de doctrine rassemblés
dans le mémoire du Nicaragua — qu’on pourrait considérablement
étoffer aux mêmes fins — la définition ne peut être ignorée. En substance
néanmoins, l’arrêt de la Cour — tout en affirmant que la définition de
l'agression reflète le droit international coutumier — ne dit mot ni
de la portée de la définition de l’agression ni de la pratique des Etats
et de la doctrine lesquelles sont, sur ce point capital, consacrées par la
définition.

169. En réalité la Cour déprécie la définition de l’agression adoptée par
l’Assemblée générale mais cela ne ressort pas des termes de l’arrêt. Au
contraire, la Cour affirme :

« on peut considérer comme admis que, par agression armée, il faut
entendre non seulement l’action des forces armées régulières à travers
une frontière internationale mais encore « l'envoi par un Etat ou en
son nom de bandes ou de groupes armés, de forces irrégulières ou de
mercenaires qui se livrent à des actes de force armée contre un autre
Etat d’une gravité telle qu’ils équivalent » (entre autres) à une véri-
table agression armée accomplie par des forces régulières, « ou [au]
fait de s'engager d’une manière substantielle dans une telle action ».
Cette description, qui figure à l’article 3, alinéa g), de la définition de
l'agression annexée à la résolution 3314 (X XIX) de l’Assemblée géné-
rale, peut être considérée comme l’expression du droit international
coutumier. La Cour ne voit pas de raison de refuser d’admettre qu’en
droit international coutumier la prohibition de l’agression armée
puisse s'appliquer à l'envoi par un Etat de bandes armées sur le
territoire d’un autre Etat si cette opération est telle, par ses dimensions
et ses effets, qu’elle aurait été qualifiée d’agression armée et non de
simple incident de frontière si elle avait été le fait de forces armées

335
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 346

régulières. Mais la Cour ne pense pas que la notion d’« agression
armée » puisse recouvrir non seulement l’action de bandes armées
dans le cas où cette action revêt une ampleur particulière, mais aussi
une assistance à des rebelles prenant la forme de fourniture d’arme-
ments ou d’assistance logistique ou autre. On peut voir dans une telle
assistance une menace ou un emploi de la force, ou l'équivalent d’une
intervention dans les affaires intérieures et extérieures d’autres
Etats. »

170. Le raisonnement de la Cour n’est pas à l’abri de critiques, compte
tenu des termes de la définition de l’agression et du droit international cou-
tumier — sans parler des réalités de la guerre moderne. L'article 3, alinéa g),
ne range pas seulement l’envoi de bandes armées parmi les actes réunissant
les conditions d’un acte d’agression ; il spécifie que le fait pour un Etat de
« s’engager d’une manière substantielle » dans une telle action constitue un
acte d’agression. Ces termes sont d’une importance capitale en l'espèce.
Comme il est souligné au paragraphe 166 de la présente opinion et comme
il sera précisé dans l’appendice, le Nicaragua s’est engagé non seulement
substantiellement mais aussi profondément dans de nombreux aspects de
l'envoi de groupes d’insurgés armés au Salvador — en particulier dans
l’envoi des chefs de insurrection basés au Nicaragua —, quand bien même
le Nicaragua n’a pas lui-même envoyé directement ces bandes armées de
son territoire dans celui d’E] Salvador. L’envoi de bandes armées est une
chose ; le fait de « s'engager d’une manière substantielle » dans une telle
action en est une autre.

171. Supposons maintenant, pour les besoins de ma démonstration, que
la Cour soit fondée à conclure que la fourniture d’armes ou d’un appui
logistique aux rebelles n’équivaut peut-être pas en soi à une agression
armée (postulat auquel je ne souscris pas, ne serait-ce qu’en raison de
limprécision de l’expression « appui logistique » qui peut recouvrir le
transport, le cantonnement et l’approvisionnement de forces). Cela ne
signifie pas nécessairement que l’engagement d’un Etat dans l'envoi de
bandes armées ne peut être assimilé à une agression armée lorsque, en plus,
il est si substantiel qu’il englobe non seulement la fourniture d’armes et
d’une assistance logistique mais aussi la participation à la réorganisation
des rebelles, la fourniture à ceux-ci de moyens de commandement et de
contrôle sur son territoire pour renverser le gouvernement du pays voisin,
la fourniture d’un sanctuaire à l’état-major militaire et politique de l’in-
surrection étrangère, ce qui permet à celui-ci, pendant des périodes de
répit, de poursuivre ses plans et opérations en vue du renversement du
gouvernement voisin, la mise à la disposition de ces bandes armées sur son
territoire de moyens d’entraînement ainsi que de facilités de transit aux
insurgés étrangers qui vont s’entraîner dans les pays tiers, et l’autorisation
accordée aux rebelles d'exploiter des installations de radiodiffusion et
autres moyens de communication à partir de son territoire pour qu'ils
puissent poursuivre leurs activités subversives. Le fait est que cette assis-
tance multiforme et prolongée du Gouvernement nicaraguayen à l’insur-

336
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 347

rection salvadorienne a été un facteur majeur, et peut être le facteur
déterminant qui a abouti à la transformation d’actes d’insurrection terro-
riste qui étaient restés en grande partie sporadiques jusqu’en 1979, encore
que graves, en une guérilla organisée et efficace qui, aujourd’hui, pose un
redoutable défi au Gouvernement et au peuple d'El Salvador.

J. La question de savoir si des mesures de légitime défense ne peuvent
être prises que dans le cas d’une agression armée

172. La Cour a conclu à l’absence d’une agression armée du Nicaragua
contre El Salvador et à l’absence — ce qui est faux à mes yeux — de toute
action du Nicaragua équivalant à une agression armée contre El Salvador.
La Cour fait observer à juste titre que la question de la licéité d’une riposte
à une menace imminente d’agression armée n’a pas été soulevée en l’es-
pèce, et qu'en conséquence elle ne formule aucun avis sur cette question. Il
reste qu’on pourrait interpréter l'arrêt comme signifiant qu’un Etat ne peut
riposter au titre de la légitime défense et que des pays alliés ne peuvent
intervenir à ses cotés, au titre de la légitime défense collective, qu’en cas
d'agression armée. I] convient d’observer que, si c’est bien ainsi que doit
s’interpréter l’arrêt de la Cour, une telle conclusion constitue un obiter
dictum. La question de savoir si un Etat peut riposter au titre de la légitime
défense à des actions autres qu’une agression armée n’était pas posée en
l'espèce. Les Etats-Unis alléguaient que le Nicaragua était intervenu et
continuait à intervenir au Salvador et dans d’autres Etats voisins pour
fomenter et soutenir des agressions armées contre les gouvernements de ces
Etats et qu’en l’occurrence son intervention subversive avait constitué et
constituait une agression armée. Le Nicaragua niait et continue de nier
toute intervention de ce genre ; par ailleurs, il accuse les Etats-Unis de se
livrer directement et indirectement à des agressions armées contre lui.
Aussi bien le Nicaragua que les Etats-Unis reconnaissent que l'appui
matériel apporté par un Etat à des forces irrégulières qui cherchent à
renverser le gouvernement d’un autre Etat équivaut non seulement à une
intervention illicite mais aussi à une agression armée du premier contre le
second. C’est sur les faits, et non sur le droit, que porte essentiellement leur
désaccord. La question de savoir si un Etat a le droit de riposter au titre de
la légitime défense à des actions qui ne constituent pas une agression
armée, ou n’en sont pas l'équivalent, n’a pas été débattue.

173. Pour ma part, je ne me suis pas attaché à cette question importante
car je suis d’accord sur ce point avec les Parties. Il faut bien voir qu’en
l'espèce ce sont surtout les faits, et non le droit, qui font problème ; la
question extrêmement importante de savoir si un Etat peut exercer son
droit de légitime défense en l’absence d’une agression armée n’a pas été
discutée, ce qui se comprend. A toutes fins utiles, je tiens néanmoins à
préciser que je récuse personnellement toute interprétation de la Charte
des Nations Unies qui reviendrait à lire l’article 51 comme s’il était ainsi
libellé : « Aucune disposition de la présente Charte ne porte atteinte au
droit naturel de légitime défense, individuelle ou collective, dans le cas, et

337
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 348

dans le cas seulement, où un Membre des Nations Unies est l’objet d’une
agression armée... » Je ne pense pas que, dans sa lettre ni dans son esprit,
l’article 51 vise à supprimer le droit de légitime défense reconnu par le droit
international coutumier, ni à limiter sa portée aux termes exprès dans
lesquels il est rédigé. Je reconnais que la question est controversable et
qu’on peut émettre à son sujet des avis divergents mais je juge celui de sir
Humphrey Waldock plus convaincant que les interprétations opposées :

« L'article 51 restreint-il le droit coutumier pour ne le rendre
applicable qu’au cas de résistance à une agression armée par un autre
Etat ? Apparemment non. Le droit de légitime défense individuelle a
été considéré comme automatiquement exclu tant du Pacte [de la
Société des Nations] que du pacte de Paris qui n’en faisaient pas
mention. I] en serait allé de même de la Charte en l'absence de l’ar-
ticle 51 qui d’ailleurs ne figurait pas dans les propositions initiales de
Dumbarton Oaks. Comme on le sait, l’article 51 n’a pas été ajouté
pour définir le droit individuel de légitime défense mais pour préciser
la situation au regard des accords collectifs de défense mutuelle, en
particulier du traité interaméricain dit acte de Chapultepec. Vu que
ces accords traitent de la défense contre une agression extérieure, il
était naturel que l’article 51 vise le droit de se défendre contre « une
agression ». L’article 51 doit aussi être interprété dans son contexte, à
savoir le chapitre VII. Il réserve le droit de se défendre contre les
graves ruptures de la paix qui son dûment qualifiées d’agressions
armées. Ce serait mal comprendre le sens de l’article 51 que de l’in-
terpréter, par simple déduction, comme prohibant tout recours à la
force au titre de la légitime défense en riposte à un emploi illicite de la
force ne constituant pas une « agression armée ». Ainsi, je ne verrais
aucune violation de la Charte dans l’emploi de la force armée par le
Danemark ou la Suède pour empêcher l’abordage illicite en haute mer
d’un de leurs bâtiments de pêche dans la Baltique. L’arrêt rendu dans
l'affaire du Détroit de Corfou s'accorde entièrement avec ce point de
vue... » (C. H. M. Waldock, « The Regulation of the Use of Force by
Individual States in International Law », Recueil des cours, La Haye,
t. 81 (1952-IT), p. 496-497. Dans le même sens : D. W. Bowett, Se/f-
Defence in International Law, 1958, p. 182-193 ; Myres S. McDougal
et Florentino P. Feliciano, Law and Minimum World Public Order,
1961, p. 232-241 ; Oscar Schachter, « The Right of States to Use
Armed Force », Michigan Law Review, 1984, vol. 82, p. 1620-1634.)

K. Les vues de la Cour sur la contre-intervention et l'appui qu'elle apporte
implicitement aux « guerres de libération »

174. Lorsque, dans son arrêt, la Cour examine les questions que pose
l'intervention, elle déclare que, en fournissant un appui au Nicaragua, les
Etats-Unis ont commis « une violation indubitable du principe de non-
intervention ». Par ailleurs, la Cour estime possible — ce qui est assez
remarquable — d’absoudre le Nicaragua de tout acte d’intervention au

338
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 349

Salvador, malgré les multiples actes d’intervention commis par le Nicara-
gua au Salvador pour soutenir les insurgés salvadoriens. La Cour parvient
ensuite a la conclusion suivante : ,

« Sur le plan du droit, la Cour ne saurait considérer la riposte à une
intervention du Nicaragua comme une telle justification. L’agression
armée ouvrirait un droit à la légitime défense collective, mais un
recours à la force d’une moindre gravité ne saurait ... autoriser des
contre-mesures collectives impliquant l'emploi de la force. Les faits
reprochés au Nicaragua, à supposer même qu’ils aient ¢té établis et
qu’ils lui soient imputables, n’auraient pu justifier des contre-mesures
proportionnées que de la part de l’Etat qui en aurait été victime,
c’est-à-dire El Salvador, le Honduras ou le Costa Rica. Ils ne sauraient
justifier des contre-mesures prises par un Etat tiers, les Etats-Unis, et
en particulier une intervention impliquant l’usage de la force. »

175. On peut voir dans cette conclusion un obiter dictum de la Cour,
étant donné que la contre-intervention n’a pas été invoquée devant elle,
mais le fait que cette conclusion est inutile ne la rend pas plus exacte. A
mon avis, elle repose sur un certain nombre d’erreurs manifestes. La Cour
semble tenir le raisonnement suivant : quelque insidieux, soutenus, subs-
tantiels et effectifs que soient les efforts déployés par l'Etat A pour ren-
verser le gouvernement de l'Etat B, si ces efforts ne constituent pas une
agression armée contre l’Etat B ou n’équivalent pas à une telle agression. ils
n'habilitent pas P Etat B à recourir à la légitime défense et, par conséquent,
n’habilitent pas l'Etat C à se joindre à l’Etat B pour prendre des mesures de
légitime défense collective. L'Etat B, l'Etat victime, peut prendre contre
l'État A des contre-mesures dont la Cour ne précise pas l’ampleur. Mais
l'Etat C n’en est pas pour autant justifié à prendre contre l’Etat A des
contre-mesures impliquant l’usage de la force.

176. Selon moi, le raisonnement de la Cour, tel qu’appliqué en l’espèce
en tout cas, est erroné pour les raisons suivantes : a) un Etat n’est pas
nécessairement et absolument contraint de ne recourir à la légitime défense
que s’il est l’objet d’une agression armée ; b) quoi qu’il en soit, une agres-
sion armée n’est pas seulement constituée par le fait que des forces armées
régulières traversent des frontières internationales ; il ne s’agit pas seule-
ment de l’envoi par l'Etat A de bandes armées de l’autre côté d’une
frontière internationale, pour attaquer l’Etat B ou renverser son gouver-
nement ; aux termes de la définition de l’agression, il s’agit du « fait de
s'engager d’une manière substantielle dans une telle action » et l'on trouve
précisément un exemple de ce genre d'engagement susbstantiel dans l’en-
gagement multiforme du Nicaragua, consistant à encourager et à soutenir
Pinsurrection salvadorienne ; c) dans le cas présent, où le Nicaragua a
accompli et continue d’accomplir des actes de soutien à l'insurrection
armée contre le Gouvernement d’El Salvador, actes que ce pays et les
Etats-Unis ont dénoncé et qui sont établis dans l’appendice à la présente
opinion, le Gouvernement d'El Salvador pouvait soit recourir à la légitime
défense, soit capituler. Des mesures de contre-intervention moins rigou-

339
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 350

reuses ne suffisaient pas. I] a décidé de recourir à la légitime défense mais il
n’est pas en mesure de porter la bataille sur le territoire de Etat agresseur,
le Nicaragua ; d) dans ces conditions, El Salvador peut rechercher une
assistance dans la légitime défense collective. Pareille assistance peut en
tout cas avoir lieu sur le territoire d’El Salvador, notamment sous forme de
financement, de ravitaillement et d’entrainement des troupes d’El Salva-
dor par les Etats-Unis. Or, comme je l’indiquerai plus loin, le droit inter-
national contemporain reconnaît qu’un Etat tiers peut exercer des mesures
impliquant l’emploi de la force contre l’agresseur sur son propre territoire
et contre ses propres forces armées et ressources militaires.

177. Pour toutes les raisons qui précèdent, j'estime que la Cour n’est pas
convaincante lorsqu'elle expose ce qu’elle considère comme l’application
du droit de ia contre-intervention à la présente affaire. D’une manière plus
générale, je pense qu'elle soulève des questions délicates. Supposons que le
soutien que l'Etat À apporte à la subversion dans l'Etat B soit assez
important et efficace pour mettre en péril l'indépendance politique de
l'Etat B mais n’équivale pas à une agression armée contre cet Etat. Sup-
posons en outre que l’Etat A n’intervienne pas seulement pour son propre
compte contre l'Etat B mais de concert avec une grande puissance et un
mouvement international organisé, lequel remporte depuis longtemps des
succès au service de la cause de la subversion et de l’expansion, sur les plans
idéologique et pratique, et qu'il ait les moyens et la volonté de stimuler
encore le progrès de ce que ce mouvement considère comme étant déter-
miné par l’histoire. Si l’obiter dictum de la Cour devait être considéré
comme énonçant le droit auquel les Etats se soumettent, d’autres grandes
puissances et d’autres Etats seraient ou risqueraient d’être pratiquement à
court de moyens pour intervenir efficacement en vue de protéger lindé-
pendance politique de l’Etat B ainsi que de tous autres Etats se trou-
vant dans une situation semblable, lesquels sont pour la plupart de petits
Etats. Selon la Cour, l'Etat B pourrait prendre des contre-mesures contre
l'Etat A, mais il n’est pas précisé s’il pourrait s’agir de mesures impliquant
l'emploi de la force. Ce qu’elle affirme c’est que les Etats tiers ne sauraient
recourir à l’emploi de la force, que la protection de l'indépendance poli-
tique — ou de l'intégrité territoriale — de l'Etat B dépende ou non de
l'application de telles mesures. En résumé, la Cour semble fournir — tout à
fait gratuitement — une recette pour le renversement des gouvernements
faibles par des gouvernements prédateurs, tout en niant aux éventuelles
victimes ce qui peut, dans certains cas, être leur seul espoir de survie.

178. Une autre considération apparemment incidente de la Cour vient
amplifier considérablement les conséquences fâcheuses de l'interprétation
qu’elle donne de la portée de la contre-intervention licite. Lorsqu’elle
examine la nature de l'intervention prohibée, au paragraphe 206 de son
arrêt, la Cour fait observer qu’un certain nombre d’exemples d’interven-
tions étrangères dans un Etat, au bénéfice de forces d'opposition au gouver-
nement de celui-ci, ont pu être relevés au cours des dernières années. Elle
ajoute : « La Cour ne songe pas ici au processus de décolonisation. Cette
question n’est pas en cause en la présente affaire. » La Cour se demande

340
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 351

ensuite si les Etats jouissent d’un droit général qui les autoriserait à
intervenir, directement ou non, avec ou sans force armée, pour appuyer
l'opposition interne d’un autre Etat, dont la cause paraitrait particulière-
ment digne en raison des valeurs politiques et morales avec lesquelles elle
s identifierait. C’est à juste titre que la Cour fait observer que l'apparition
d’un tel droit général supposerait une modification fondamentale du droit
coutumier relatif au principe de non-intervention.

179. La conséquence, ou assurément une conséquence possible de la
juxtaposition de ces déclarations de la Cour, est que, pour celle-ci, il existe
ou il peut exister un droit d'intervention non pas général mais particulier, à
condition que ce droit favorise le « processus de décolonisation ». Autre-
ment dit, ces déclarations de la Cour peuvent s’interpréter comme signi-
fiant que la Cour admet par voie de conséquence une exception à l’inter-
diction de l'intervention et se prononce pour la licéité des interventions qui
visent à soutenir des « guerres de libération », ou du moins certaines
d’entre elles, tout en condamnant les interventions d’un autre caractère
politique.

180. Dans le droit international contemporain, le droit à l’autodéter-
mination, à la liberté et à l’indépendance des peuples est universellement
reconnu ; le droit des peuples de lutter pour parvenir à ces fins est uni-
versellement accepté ; mais ce qui n’est pas universellement reconnu et ce
qui n’est pas universellement accepté, c’est le droit de ces peuples d'obtenir
une assistance ou un appui de l'extérieur sous forme d'intervention.
Autrement dit, un mouvement ou un Etat étranger peut fournir une assis-
tance morale, politique et humanitaire à un peuple luttant pour l’auto-
détermination mais un mouvement ou un Etat étranger ne peut pas
intervenir dans cette lutte en recourant à la force, ni en fournissant des
armes, des approvisionnements ou tout autre appui logistique dans le
cadre de la rébellion armée. Il en va ainsi, qu’il ait été proclamé ou non que
la lutte s’inscrivait dans le processus de décolonisation ou était dirigée
contre la domination coloniale. En outre, dans bien des cas, on peut se
demander quelles entités se prêtent à la décolonisation. La question de
savoir ce qu'est une colonie et qui est le colonisateur suscite d'énormes
divergences de vues. Les exemples ne manquent pas de ce qui pourrait être
qualifié, par esprit de chicane, de colonies — mais sans que cela soit
nécessairement déraisonnable. Il suffira, dans le cas présent, de souligner
que tout est question de point de vue.

181. C’est aussi bien pour des raisons de principe que pour des raisons
pratiques que, pendant des années, les grands Etats ont adhéré aux consi-
dérations rappelées dans le paragraphe précédent. Il ne faut pas s’attendre
à ce que l’idée qu’ils se font du droit ou du contenu du droit soit in-
fluencé par un obiter dictum ambigu formulé d’autorité par la Cour sur
une question dont on ne trouve pas trace dans l'argumentation des Parties.
Tout au plus pourrait-on peut-être considérer qu’en énonçant cette pro-
position inutile la Cour ne prend pas position sur la licéité d’une inter-
vention s'inscrivant dans le processus de décolonisation, mais qu’elle se
borne à faire allusion à un phénomène qui fait l’objet de points de vue

341
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 352

divergents dans la communauté internationale. Mais même ainsi il est
difficile de comprendre pourquoi la Cour a soulevé une question aussi
controversée, d’autant plus qu’elle reconnaît que cette question n’est pas
en cause dans la présente affaire.

L. El Salvador a le droit de recourir à la légitime défense
contre l'agression armée du Nicaragua

182. Si, comme on l’a vu, El Salvador non seulement « estime être l’objet
d’une agression armée réelle de la part du Nicaragua » (déclaration d’inter-
vention, par. 1), mais est en fait — et selon le droit admis aujourd’hui —
effectivement l’objet d’une telle agression, il s’ensuit que ce pays peut
invoquer et mettre en œuvre contre le Nicaragua le « droit naturel de
légitime défense, individuelle ou collective », que lui reconnaît l’article 51
de la Charte des Nations Unies. Ce droit, il le possède non seulement en
vertu de l’article 51 de la Charte des Nations Unies, mais conformément
aux principes interaméricains applicables, qui sont rappelés ci-après. Il le
possède également sur la base des principes du droit international coutu-
mier. L'existence, en droit international coutumier, de ce que l’article 51
appelle « le droit naturel de légitime défense, individuelle ou collective », ne
fait aucun doute. Comme l’écrivait Lauterpacht : « le droit de recourir à la
force … à des fins de légitime défense constitue une limite permanente à la
prohibition du recours à la force dans tout système de droit » (Oppenheim’s
International Law, vol. IT, 7e éd., p. 187). « Le droit de légitime défense est
un principe général de droit et, comme tel, il est nécessairement reconnu
sans restriction en droit international. » (H. Lauterpacht, The Function of
Law in the International Community, p. 179-180.)

183. Une hypothèse éclairera notre propos. Supposons simplement que
le Nicaragua reste ce qu’il est mais qu’El Salvador soit un Etat comparable
à un des grands pays d'Amérique latine — doté d’un territoire et d’une
population décuplés et d’un potentiel militaire largement supérieur à ce
qu’il est effectivement. Supposons en outre qu’El Salvador ainsi agrandi
soit victime des actes d'intervention par la force dans lesquels le Nicaragua
est en fait « engagé de manière substantielle » depuis 1979, ainsi qu’il a été
établi. Peut-on supposer qu’El Salvador ainsi agrandi aurait mais n’exer-
cerait pas lui-même par la force un droit de légitime défense direct contre
le Nicaragua ? Si El Salvador a fait preuve de modération, s’il n’a pas
protesté aussi promptement ni aussi bruyamment et formellement qu’il
aurait pu le faire, s’il n’a pas tenté lui-même d’attaquer les dépôts, abris,
bases d’entraînement, et moyens de commandement et de contrôle dont les
insurgés salvadoriens disposent sur le territoire du Nicaragua, n'est-ce pas
plutôt faute de moyens que parce qu’il n’était pas juridiquement fondé à le
faire? Autrement dit, toutes les questions que l’on peut légitimement
soulever quant au recours d’El Salvador à la légitime défense contre
l'agression bien établie du Nicaragua ne sauraient mettre en cause son titre
Juridique.

342
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 353

184. Les questions qu’il convient d’examiner sont plutôt les suivantes :
en l’occurrence, les Etats-Unis pouvaient-ils légitimement agir de concert
avec El Salvador, dans le cadre de la légitime défense collective, contre le
Nicaragua ? S'ils le pouvaient, était-ce seulement sur le territoire d'El
Salvador, ou cette défense pouvait-elle s'exercer sur le territoire du Nica-
ragua ? Dans ce dernier cas, les mesures prises ont-elles été nécessaires et
proportionnées à l’agression armée du Nicaragua contre El Salvador ?
Quelles conséquences faut-il attacher au fait que les Etats-Unis n’ont pas
porté ces mesures à la connaissance du Conseil de sécurité ? Si l’on conclut
que les Etats-Unis ont agi dans le cadre de la légitime défense collective,
cela constitue-t-il une justification suffisante face aux accusations suivant
lesquelles ils auraient manqué aux responsabilités qui leur incombent en
droit international à Pégard du Nicaragua ?

M. Les Etats-Unis ont le droit d'agir de concert avec El Salvador
dans le cadre de la légitime défense collective

1. La position d’El Salvador

185. El Salvador soutient que :

« notre nation ne peut ni ne doit rester indifférente devant cette
agression manifeste et cette déstabilisation par la violence de la so-
ciété salvadorienne, qui oblige l'Etat et le gouvernement à se défendre
par des moyens légitimes. Aussi avons-nous demandé et continuons-
nous à demander l’assistance des Etats-Unis d'Amérique et de di-
verses autres nations démocratiques ; cette assistance nous est
nécessaire, d’abord pour nous défendre contre cette agression étran-
gère, qui soutient le terrorisme subversif sur notre territoire, ensuite
pour limiter et réparer les dommages économiques que ce conflit nous
inflige. » (Déclaration d'intervention, par. III.)

EI Salvador ajoute que :

« Placés devant cette agression, nous nous sommes trouvés obli-
gés de nous défendre, mais, nos moyens économiques et militaires
n'étant pas suffisants pour faire face à un appareil international qui
dispose de ressources illimitées, nous avons recherché un appui et une
assistance à l'étranger. L’article 51 de la Charte des Nations Unies
nous donne le droit naturel et inhérent de prendre des mesures indi-
viduelles et collectives de légitime défense. C’est en songeant à cela
que le président Duarte, pendant sa récente visite aux Etats-Unis et
lors de ses entretiens avec les membres du Congrès de ce pays, a
réaffirmé l'importance, pour notre défense, de l’assistance des Etats-
Unis et des nations démocratiques. » (/bid., par. XII.)

Et El Salvador conclut en ces termes :
« De l’avis d’El Salvador, la Cour ne peut donc pas statuer sur les
griefs du Nicaragua contre les Etats-Unis sans se prononcer sur la

343
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 354

légitimité ou la légalité de toute action armée attribuée aux Etats-
Unis par le Nicaragua ni, par conséquent, sur le droit qu'ont El
Salvador et les Etats-Unis de recourir à des mesures collectives de
légitime défense. Les griefs du Nicaragua contre les Etats-Unis sont
directement liés aux griefs d’E] Salvador contre le Nicaragua...

Une action en justice contre les Etats-Unis invoquant l'assistance
fournie par ce pays à la demande expresse d’El Salvador pour per-
mettre à ce pays d’assurer sa légitime défense ne saurait avoir de suite
sans que cela implique une prise de position — sous forme de décision
Judiciaire, de reconnaissance ou d’attribution — concernant le droit de
légitime défense, individuelle ou collective, que reconnaît à toute
nation l’article 51 de la Charte des Nations Unies. » (/bid., par. XIV.)

186. Le Nicaragua affirme dans ses observations du 10 septembre 1984
sur la déclaration d'intervention d’El Salvador que celle-ci

« comporte une série de paragraphes où sont alléguées des activités du
Nicaragua qu'El Salvador qualifie d’« attaque armée ». A cet égard, il
importe que la Cour sache que c’est la première fois qu’El Salvador se
déclare victime d’une attaque armée de la part du Nicaragua. »

La Cour reprend cette thèse du Nicaragua et conclut que les moyens de
preuve disponibles l’autorisent à penser que les Etats-Unis n’ont pas reçu,
avant la déclaration d'intervention d'El Salvador du 15 août 1984, de
demande d’assistance d’El Salvador (ou du Honduras ou du Costa Rica),
pour qu’ils exercent leur droit de légitime défense collective contre une
prétendue agression armée du Nicaragua.

187. L’inconvénient de la thèse du Nicaragua et des conclusions concor-
dantes de la Cour, c’est qu’elles ne sont pas dûment étayées par les faits.
li ressort en effet des citations reproduites aux paragraphes 110, 116, 117,
118, 121, 128 et 129 de l’appendice à la présente opinion qu’El Salavador a
maintes fois affirmé faire l’objet d’une agression armée de la part du
Nicaragua bien avant le dépôt de sa déclaration d'intervention et qu’à
plusieurs reprises il a publiquement indiqué qu’il demandait en consé-
quence l’aide des Etats-Unis.

188. En concluant différemment, la Cour omet de tenir compte des
déclarations d’El Salvador citées aux paragraphes susmentionnés de l’ap-
pendice mais en retient d’autres d’où sont absentes de telles affirmations et
demandes. Elle ajoute :

« La Cour relève cependant que, d’après le compte rendu fourni par
l'agent du Nicaragua de l'entretien du 12 août 1981 entre le président
Ortega du Nicaragua et M. Enders, ce dernier aurait évoqué les
mesures que pourraient prendre les Etats-Unis

« [si] la course aux armements en Amérique centrale se développe à

un point tel que certains des pays de la région [c’est-à-dire des pays

voisins du Nicaragua] nous invitent à les protéger au titre du traité
interaméricain [d’assistance mutuelle] »,

344
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 355

ce qui pourrait laisser entendre qu'aucune demande de cet ordre
n'avait encore été présentée. Certes le compte rendu a été établi
unilatéralement et l’on ne saurait présumer qu'il soit exact et oppo-
sable aux Etats-Unis. Mais en l’absence de preuves directes d’une
demande d'assistance formelle que l’un des trois Etats aurait adressée
à ces derniers, la Cour considère que ce document n’est pas entière-
ment dénué d'importance. »

189. Si la Cour estime qu’il faut accorder une certaine portée à ce
compte rendu, j'estime pour ma part que la Cour a mal interprété les termes
du traité interaméricain d’assistance mutuelle (le « traité de Rio ») men-
tionné par M. Enders. Ce traité contient deux dispositions distinctes en
vertu desquelles les Etats-Unis peuvent protéger El Salvador. La première
est énoncée aux paragraphes 1 et 2 de l’article 3, qui sont ainsi libellés :

« 1. Les hautes parties contractantes conviennent qu’une attaque
armée provenant de quelque Etat contre un Etat américain sera con-
sidérée comme une attaque contre tous les Etats américains ; en
conséquence, chacune desdites parties contractantes s'engage à aider
à faire face à l'attaque, en exercice du droit immanent de légitime
défense individuelle ou collective que reconnaît l’article 51 de la
Charte des Nations Unies.

2. A la demande de l’Etat ou des Etats directement attaqués, et
jusqu’à la décision de l'organe de consultation du système interamé-
ricain, chaque partie contractante pourra déterminer les mesures
immédiates qu'elle adoptera individuellement, en accomplissement
de l'obligation dont fait mention le paragraphe précédent et confor-
mément au principe de solidarité continentale. L’organe de consul-
tation se réunira sans délai, dans le but d'examiner ces mesures et de
déterminer celles de caractère collectif qu’il convient d’adopter. »

Il est évident que l’observation précitée de M. Enders ne visait pas une
attaque armée au sens de l’article 3 puisque les propos qu’il tenait à ce
moment-là ne concernaient que le développement de la course aux arme-
ments en Amérique centrale, dans lequel le Nicaragua a nettement joué un
rôle de premier plan. (Voir à l'appui de cette conclusion la suite du compte
rendu de l’entretien entre M. Ortega et M. Enders cité au paragraphe 157
de l’appendice.) Quelle disposition du traité de Rio M. Enders avait-il alors
en vue ? Vraisemblablement l’article 6, qui est ainsi libellé :

« Si l’inviolabilité ou l'intégrité du territoire, la souveraineté ou
l'indépendance politique de quelque Etat américain étaient affectées
par une agression qui ne soit pas une attaque armée ou par un conflit
extracontinental ou intracontinental, ou par quelque autre fait ou
situation susceptible de mettre en péril la paix de l’ Amérique, organe
de consultation se réunira, immédiatement, afin de décider des me-
sures qui. en cas d'agression, doivent être prises pour venir en aide à la

345
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 356

victime de l’agression, ou, en tout cas, celles qu’il convient de prendre
pour la défense commune, et pour le maintien de la paix et de la
sécurité continentales. »

Hi est possible que, du point de vue d’El Salvador et des Etats-Unis — point
de vue que l’organe de consultation de l'OEA pouvait être amené à par-
tager — la constitution d’un arsenal exceptionnel au Nicaragua apparais-
sait comme un fait ou une situation susceptible de mettre en péril la paix
(comme dans le cas de la crise des missiles cubains). Mais je pense que
lesdits propos de M. Enders n’importent pas quand on cherche à établir s’il
est vrai qu'avant et après le 12 août 1981 El Salvador a, ainsi qu’il l’affirme,
demandé l’aide des Etats-Unis pour faire face à des actes du Nicaragua
qu'il considérait comme équivalant à une agression armée contre lui.

190. Comme il a été observé ci-dessus, si la Cour avait quelque motif de
douter de l'exactitude des affirmations d’El Salvador à cet égard, il lui
aurait été parfaitement possible de l’inviter à fournir des preuves à l'appui
des allégations formulées dans sa déclaration d'intervention. Mais la Cour
a préféré tirer une conclusion douteuse d’un compte rendu d’entretien
fourni par le Nicaragua, tout en passant sous silence des déclarations d'El
Salvador qui sont du domaine public et qui corroborent ses affirmations.
La Cour croit pouvoir prendre pour argent comptant les diverses alléga-
tions du Nicaragua et de témoins produits par lui mais dénie toute valeur à
l'affirmation d'un Etat, par ailleurs étayée par des éléments de preuve
relevant du domaine public, selon laquelle cet Etat subit depuis des années
une agression armée et a demandé qu’on lui vienne en aide pour la
repousser.

191. Au surplus, il semble que seules comptent pour la Cour la décla-
ration officielle et publique par laquelle un Etat annonce qu'il est victime
d'une agression armée et la déclaration officielle et publique par laquelle il
demande de l’aide. Mais où est-il écrit que, lorsqu'un Etat favorise en
sous-main la subversion dans un autre Etat par une multitude de moyens
équivalant à une agression armée, celui-ci n’a pas le droit de solliciter
officieusement et discrètement une aide étrangère ? On peut rétorquer
qu'aux termes de l’article 51 de la Charte des Nations Unies les mesures
prises par des Membres dans l’exercice du droit de légitime défense doivent
être immédiatement portées à la connaissance du Conseil de sécurité. Cet
argument, qui n’est pas dénué de valeur, est néanmoins insuffisant à mon
avis, pour les raisons que j’exposerai plus loin (voir les paragraphes 221 à
227 de la présente opinion).

2. La position des Etats-Unis

192. Pour leur part, les Etats-Unis, s'exprimant par le canal de leur
secrétaire d’Etat, ont soumis 4 la Cour une déclaration sous serment ainsi
congue :

« Paffirme que les Etats-Unis reconnaissent et respectent les inter-
dictions dont la Charte des Nations Unies frappe la menace ou
l'emploi de la force, et qu’ils considèrent leur politique et leurs acti-

346
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 357

vités en Amérique centrale, notamment à l’égard du Nicaragua,
comme pleinement compatibles avec les dispositions de la Charte des
Nations Unies. Dans lexercice du droit naturel de légitime défense
collective, et dans le respect des obligations dont ils sont tenus en
vertu du traité interaméricain d’assistance mutuelle, les Etats-Unis
ont appuyé des activités militaires menées contre des forces que le
Nicaragua dirigeait ou soutenait : c'était là opposer un moyen néces-
saire et proportionné de résistance et de dissuasion aux activités
militaires et paramilitaires du Nicaragua contre ses voisins, dans
l'attente d’un règlement pacifique du conflit. J’affirme de surcroît que
la politique des Etats-Unis dans la région n’a ni pour objet ni pour but
de renverser le Gouvernement du Nicaragua. Notre position à cet
égard est claire et notoire. Comme le président Reagan l’a déclaré
dans une lettre ouverte au sénateur Baker, le 4 avril 1984 :

« Les Etats-Unis ne cherchent pas à déstabiliser ou renverser le
Gouvernement du Nicaragua, ni à imposer ou établir par la force
une forme particulière de gouvernement dans ce pays.

Nous essayons, entre autres choses, d'inciter les sandinistes à
participer à des négociations utiles et à conclure avec leurs voisins
des accords constructifs et vérifiables sur la paix dans la région.

Selon nous, l’une des conditions préalables de la réussite de toute
négociation à cet égard est que le Gouvernement du Nicaragua
cesse de s’ingérer dans les affaires intérieures ou extérieures de ses
voisins, comme il en est tenu à titre de membre de l'OEA. »

3. La pertinence des dispositions du traité interaméricain d'assistance
mutuelle

193. C’est dans les dispositions du traité de Rio que se trouve la réponse
à la question de savoir si les Etats-Unis ont le droit d’agir avec El Salvador
dans le cadre de la légitime défense collective. Le Nicaragua n’a invoqué le
traité de Rio ni dans sa requête ni dans son argumentation, d’où il découle,
à mon avis, que le différend ne résulte pas de ce traité multilatéral et qu’il
ne tombe donc pas — du moins peut-on le soutenir — sous le coup de la
réserve relative aux traités multilatéraux. Ce qui compte en tout cas, c’est
qu'’El Salvador, les Etats-Unis et le Nicaragua sont parties au traité de Rio
et qu’ils sont liés par cet instrument.

194. Le traité de Rio, qui a été conclu après l'entrée en vigueur de la
Charte des Nations Unies, fait suite à l’acte de Chapultepec. Ce dernier
instrument, adopté à la conférence interaméricaine sur les problèmes de
guerre et de paix en 1945, établit le principe suivant lequel une attaque
contre un Etat américain, quel qu’il soit, serait considérée comme un acte
d'agression contre tous les autres Etats américains. L’article 51 de la
Charte des Nations Unies a été rédigé essentiellement sur les instances des
Etats latino-américains, qui entendaient se réserver la possibilité d’agir
dans l’exercice de la légitime défense individuelle et collective conformé-
ment à l’acte de Chapultepec :

347
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 358

« Les travaux préparatoires montrent que l’article 51 visait à sau-
vegarder les dispositions du traité de Chapultepec prévoyant une
défense collective en cas d’agression armée. Aux termes du rapport de
commission présenté à ce sujet à la conférence de San Francisco,
« Pemploi des armes dans l’exercice de la légitime défense demeure
admis et sans restriction »... Quand l’article 51 a été adopté en 1945, il
visait à légitimer les dispositions de l’acte de Chapultepec relatives à la
sécurité. Ce traité disposait en effet qu’une agression contre un Etat
américain serait considérée comme un acte d’agression contre tous. Il
en a été fait mention expresse à la conférence de San Francisco comme
raison des mesures de légitime défense collective prévues à l’ar-
ticle 51... Quand un Etat vient en aide à un autre, le problème qui se
pose du point de vue juridique n’est pas de savoir si le premier a un
droit de défense individuelle mats si le second est victime d’une at-
taque extérieure. » (Oscar Schachter, loc. cit., p. 1633-1634, 1639.)

Parlant au nom des Etats d’Amérique latine, le ministre des relations
extérieures de la Colombie a présenté comme suit, à San Francisco, l’in-
terprétation officielle de l’article 51 :

« Pour les pays de l’Amérique latine, comme l’a dit le sénateur
Vandenberg, l’origine du terme « défense collective » n’est autre que
la nécessité de maintenir les systèmes régionaux tels que le [système
interaméricain]. La Charte, d’un point de vue général, est une cons-
titution, et elle rend légitime le droit de défense collective exercé
conformément aux pactes régionaux, du moment que ceux-ci ne
s’opposent pas aux buts et principes de l'Organisation exprimés dans
la Charte. Si un groupe de pays liés entre eux par un accord régional se
déclarent solidaires pour leur défense mutuelle, comme dans le cas des
Etats américains, ils déclencheront cette défense en commun au
moment où l’un d’eux sera attaqué. Et le droit de défense n’appartient
pas seulement au pays directement victime de l’agression ; il s’étend
aux pays qui, par des accords régionaux, se sont rendus solidaires du
pays directement attaqué. Ceci s’applique typiquement au système
américain. L’acte de Chapultepec prévoit la défense collective de
l'hémisphère, et précise que si un pays américain est attaqué, tous les
autres se considérent attaqués également. En conséquence, est légi-
time de la part de tous ces pays toute mesure prise pour repousser
l'agression, et autorisée par l’article examiné hier par le sous-comité.
L’approbation de l’article rendrait une telle mesure conforme à la
Charte, et un accord régional pourrait être mis en application, à
condition que le but n’en soit pas illégitime, comme le serait, par
exemple, une agression en commun contre un autre Etat. On peut en
déduire que Papprobation de l’article impliquerait que l’acte de
Chapultepec n’est pas en contradiction avec la Charte. » (Documents
de la Conférence des Nations Unies sur l’organisation internationale,
vol. 12, p. 691-692.)

 

348
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 359

195. Le traité de Rio, qui a donc été conclu pour faire suite à l’acte de
Chapultepec et conformément à la Charte des Nations Unies contient les
dispositions citées au paragraphe 189 de la présente opinion. On notera
qu'aux termes de l’article 3 de ce traité, dans le cas où l'Etat attaqué le
demandera, « chaque partie contractante pourra déterminer les mesures
immédiates qu’elle adoptera individuellement, en accomplissement de
l'obligation » de traiter une attaque contre un Etat américain comme une
attaque contre tous les Etats américains. Elle sera libre de le faire jusqu’à ce
que l’organe de consultation de l'OEA ou le Conseil de sécurité des Nations
Unies prenne les mesures nécessaires au maintien de la paix et de la
sécurité internationales. Par contre, si un Etat américain est victime d’une
« agression qui ne soit pas une attaque armée ... l’organe de consultation se
réunira, immédiatement, afin de décider des mesures qui, en cas d’agres-
sion, doivent être prises pour venir en aide à la victime... » (art. 6).

196. En application du traité de Rio et dans l'exercice de son droit
naturel reconnu par l’article 51 de la Charte des Nations Unies, El Salvador
a résisté à l’agression armée du Nicaragua en recourant à la légitime
défense, et les Etats-Unis ont déterminé de même «les mesures immé-
diates [à prendre] individuellement, en accomplissement de l’obligation »
qu’ils avaient souscrite de traiter une attaque contre un Etat américain
comme une attaque contre tous les Etats américains, eux-mêmes y com-
pris. D’après la lettre et l'esprit du traité de Rio, les Etats-Unis ont le droit
de déterminer eux-mêmes les mesures à prendre jusqu’à ce que OEA ou le
Conseil de sécurité des Nations Unies prennent à leur tour des mesures ; ils
n’ont besoin de l’autorisation préalable ni de POEA m du Conseil de
sécurité. Ce faisant les Etats-Unis exécutent l'obligation qu'ils ont sous-
crite d’agir dans l'exercice de la légitime défense collective (contrairement
à l'opinion indéfendable de la Cour). Comme l’ancien directeur du dépar-
tement juridique de OFA l’a écrit :

« Alors que la légitime défense n’est qu’un droit selon la Charte des
Nations Unies, selon l’article 3 du traité de Rio elle est à la fois un
droit et une obligation. Cette différence s’explique par le fait que ce
traité est fondé sur une promesse d’assistance mutuelle. » (Francisco
V. Garcia Amador, « The Rio de Janeiro Treaty : Genesis, Develop-
ment, and Decline of a Regional System of Collective Security »,
Inter-American Law Review, vol. 17, 1985, p. 11-12.)

197. Si, comme le montre l’article de M. Garcia Amador, le système de
sécurité collective de l'OEA n’a pas toujours parfaitement fonctionné, et si
le traité de Rio proprement dit fait l’objet de revisions importantes qui ne
sont pas encore entrées en vigueur, il faut quand même noter que l’inter-
prétation que l'OEA a donnée et l'application qu’elle a faite de ce traité lors
de circonstances analogues tendent à corroborer l'interprétation des obli-
gations juridiques que les Etats-Unis donnent actuellement. En riposte aux
efforts maintes fois déployés par Cuba pour renverser certains gouverne-
ments d'Amérique latine pendant les années soixante, l'organe de consul-

349
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 360

tation du système interaméricain s’est réuni et a adopté des résolutions qui
reconnaissaient que de telles activités subversives pourraient aboutir à
l'exercice du droit de légitime défense individuelle ou collective. C’est ainsi
que la résolution I de la neuvième réunion de consultation de 1964 contient
notamment les déclarations suivantes :

« La neuvième réunion de consultation des ministres des relations
extérieures, faisant office d’organe de consultation en application des
dispositions du traité interaméricain d’assistance mutuelle,

ayant pris connaissance du rapport de la commission d’enquête
désignée le 3 décembre 1963 par le Conseil de Organisation des Etats
américains, faisant provisoirement fonction d’organe de consultation,
et

Considérant :

Que, dans les conclusions du rapport précité, il est établi que « la
République du Venezuela a été la cible d’une série d’actions soutenues
et dirigées par le Gouvernement de Cuba, qui visaient ouvertement à
déstabiliser les institutions vénézuéliennes et à renverser le Gouver-
nement démocratique du Venezuela par des actes de terrorisme, de
sabotage, de violence et de guérilla » ; et

Que les actes précités, comme tous actes d'intervention et d’agres-
sion, sont contraires aux principes et aux buts du système interamé-
ricain,

Décide :

1. De déclarer que les actes constatés par la commission d’enquéte
constituent une agression et une intervention du Gouvernement de
Cuba dans les affaires intérieures du Venezuela, et affectent tous les
Etats membres.

2. De condamner catégoriquement le Gouvernement actuel de
Cuba pour ses actes d'agression et d’intervention contre l’inviolabilité
du territoire, la souveraineté, et l'indépendance politique du Vene-
zuela.

5. D’avertir le Gouvernement de Cuba que, s’il persiste à com-
mettre des actes présentant les caractéristiques d’une agression et d’une
intervention contre un ou plusieurs Etats membres de l’organisation,
les Etats membres protégeront leurs droits essentiels d’Etats souve-
rains en recourant à la légitime défense, soit individuellement, soit
collectivement, voire en employant la force armée, jusqu’à ce que
l'organe de consultation prenne des mesures pour garantir la paix et la
sécurité dans l'hémisphère. » (Inter-American Institute of Internatio-
nal Legal Studies, The Inter-American System, 1966, p. 168-169.)

Le paragraphe 5 de cette résolution étaye clairement l'opinion selon
laquelle, d’après le droit en vigueur entre les Etats membres de POEA, les

350
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 361

actions du Nicaragua qui sont en cause dans la présente espèce sont
précisément de celles qui justifient l'emploi de la force armée au titre de la
légitime défense individuelle ou collective.

4. La situation au regard de la Charte des Nations Unies et du droit inter-
national coutumier

198. Pour l'essentiel, l’action des Etats-Unis est tout aussi manifeste-
ment conforme à l’article 51 de la Charte des Nations Unies qu’au traité de
Rio — à ceci près que les Etats-Unis n’ont pas porté immédiatement à la
connaissance du Conseil de sécurité les mesures prises dans l’exercice de
leur droit de légitime défense collective. (Le traité de Rio reconnaît d’ail-
leurs aussi la compétence postérieure du Conseil de sécurité.) On verra plus
loin ce qu’implique cette omission. Mais avant de quitter le système in-
teraméricain, il convient de noter aussi que le texte revisé de la charte
de l'Organisation des Etats américains prévoit, que « l’agression contre
un Etat américain constitue une agression contre tous les autres Etats amé-
ricains » (art. 3). Quant à Particle 27, il est ainsi conçu :

« Toute agression exercée par un Etat contre l'intégrité ou l’invio-
labilité du territoire ou contre la souveraineté ou l’indépendance
politique d’un Etat américain sera considérée comme une agression
contre les autres Etats américains. »

199. Lauterpacht, après avoir fait observer que le droit de « légitime
défense contre une agression physique doit être considéré comme un droit
naturel, tant des individus que des Etats », cite l’article 51 de la Charte et
poursuit en ces termes :

« On notera que, en un sens, l’article 51 élargit le droit de légitime
défense comme on le comprend habituellement — et le droit corres-
pondant de recourir à la force — en autorisant la légitime défense aussi
bien individuelle que collective. Cela signifie qu'un Membre des
Nations Unies peut prendre des mesures de légitime défense non
seulement quand il est lui-même l’objet d’une agression armée, mais
aussi quand une agression armée est dirigée contre un ou plusieurs
Etats dont la sécurité et l'indépendance sont jugées essentielles pour
la sécurité et l'indépendance de l'Etat qui résiste ainsi à l’agresseur ou
participe à une résistance armée contre lui. Cet élargissement de la
notion de légitime défense consacre bien l’idée qu’en définitive les
intérêts des membres de la communauté internationale au maintien de
la paix coincident. I] revient aussi à reconnaître en pratique que, à
défaut d’un mécanisme efficace des Nations Unies permettant de
réprimer les actes d’agression — et si ce droit de légitime défense
collective n’était pas reconnu —, la porte serait ouverte à l’annihilation
progressive des victimes des actes d’agression d’un ou de plusieurs
Etats qui prétendraient dominer le monde. Dans cette optique, la
légitime défense collective n’est rien d’autre qu’une conception ration-
nelle de la légitime défense individuelle. » (Oppenheim's International
Law, vol. IT, 7e éd., 1952, p. 155-156.)

351
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 362

Les Etats-Unis ont officiellement déclaré qu’à leur avis « les politiques et
les actions du Gouvernement du Nicaragua constituent une menace excep-
tionnelle et extraordinaire à la sécurité nationale et à la politique étrangère
des Etats-Unis... » (Executive Order du Président en date du Ie mai 1985
(annexe supplémentaire B du Nicaragua, pièce 1)). Dans son discours du
16 mars 1986, le président Reagan a parlé

« d’un danger grandissant en Amérique centrale qui menace la sécu-
rité des Etats-Unis... Je veux parler du Nicaragua... Ce n'est pas le
Nicaragua tout seul qui nous menace, mais ceux qui utilisent le
Nicaragua comme sanctuaire privilégié de leur lutte contre les Etats-
Unis. Les voisins du Nicaragua constituent leurs premiers objectifs. »

200. Si l’on juge les Etats-Unis (et El Salvador) non d’après la Charte
des Nations Unies et celle de ’OEA ou d’après les traités interaméricains
pertinents, mais d’après le droit international coutumier, il est tout aussi
évident que les Etats-Unis et El Salvador sont habilités à s'associer pour
exercer leur droit naturel de légitime défense collective et cela sans auto-
risation préalable d'aucune organisation internationale, universelle ou
régionale, Avant la Charte des Nations Unies — ou du moins avant le pacte
de Paris et la Société des Nations — les Etats étaient libres de recourir à la
force et d’entrer en guerre pour n’importe quelle raison ou sans raison. A
une époque où il était possible de recourir si librement à la force, une
limitation de l’emploi de la force au titre de la légitime défense était
inconcevable. En particulier, lorsqu'un Etat était victime d’une agression
armée, cet Etat et ses alliés étaient parfaitement libres de riposter dans
l'exercice de la légitime défense. (Il convient de rappeler que les critères
restrictifs retenus dans l'affaire du Caroline valaient pour la légitime
défense préventive, et non pour une riposte à une agression armée ou à
l'équivalent d’une telle agression.) Quant à l’état du droit international
pendant la période 1920-1939, on relèvera que les tribunaux militaires
internationaux de Nuremberg et de Tokyo ont estimé que l'interdiction
générale du recours à la force armée comportait nécessairement une
exception en faveur du recours à la force armée à des fins de légitime
défense, pour autant que les conditions justifiant la légitime défense
étaient réunies.

N. Considérations sur la nécessité et la proportionnalité

201. Au paragraphe 9 de la présente opinion, j'ai commencé à formuler
des considérations sur la nécessité et la proportionnalité des mesures prises
par les Etats-Unis contre le Nicaragua. Pour les raisons exposées ci-dessus
aux paragraphes 69 à 77, j'ai conclu qu'il était préférable de considérer
comme actuellement non justiciable la question de savoir si ces mesures
étaient nécessaires. La Cour a été d’un autre avis, et elle a conclu que les
actions directes et indirectes entreprises par les Etats-Unis contre le Nica-
ragua ne pouvaient pas se justifier en tant que mesures nécessaires de

352
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 363

légitime défense collective. S'il faut se prononcer sur la question de la
nécessité — et la Cour s’est prononcée sur cette question — il s’agit essen-
tellement de savoir si les Etats-Unis disposaient de moyens pacifiques
pour atteindre les buts qu’ils ont cherché à atteindre par la force. Dans un
rapport à la Commission du droit international, M. Ago s’est exprimé dans
les termes suivants :

« En soulignant l'exigence du caractère nécessaire de l’action menée
en état de légitime défense, on veut insister sur le point que l'Etat
agressé … ne doit en l’occurrence pas avoir eu de moyen autre d’arrêter
l'agression que le recours à l'emploi de la force armée. Autrement dit,
s’il avait pu atteindre ledit résultat par des mesures n’impliquant pas
l'emploi de la force armée, la justification du comportement adopté en
contradiction avec l'interdiction générale du recours à la force armée
ne pourrait pas jouer. Il y a là une précision qui va de soi et qui est
généralement reconnue ; elle ne demande donc pas une discussion
supplémentaire... » (« Additif au huitième rapport sur la responsabi-
lité des Etats », Annuaire de la Commission du droit international, 1980,
vol. IT, première partie, p. 67.)

202. Au début de 1979, les rebelles salvadoriens étaient relativement
faibles ; comme indiqué à la page 2 de l’annexe 50 au contre-mémoire des
Etats-Unis, avant 1980, les divers groupes de guérilleros au Salvador
étaient mal coordonnés, mal équipés ; ils étaient armés de pistolets, de
carabines et de fusils de chasse. (Le Nicaragua n’a produit aucune preuve à
l'encontre de ces assertions.) En janvier 1981, les insurgés ont pu organiser
leur « offensive finale » grâce à l’aide qu’ils avaient reçue directement de
Cuba et qui leur avait permis de renforcer leur cohésion, grâce à des
livraisons massives d’armes qui transitaient principalement par le Nica-
ragua, grace à l’entraînement qu’ils recevaient à Cuba et au Nicaragua et
grâce aux mesures de coordination et de commandement qui étaient prises
du Nicaragua. Depuis lors, ils ont été en mesure de maintenir leurs actes
d’hostilité à un certain niveau, bien fournis qu’ils étaient. Il est évident que
le Gouvernement d’El Salvador, confronté à une insurrection continuel-
lement alimentée par une intervention étrangère provenant en particulier
du Nicaragua et de Cuba, n’avait pas d’autre moyen d’action contre
l'agression interne et externe que le recours à la force armée. Si le Gouver-
nement d'El Salvador avait renoncé à combattre les insurgés, et s’il s’était
limité à se montrer prêt à négocier avec eux, le régime au pouvoir aurait été
renversé depuis des années. Le Gouvernement d’El Salvador s’est égale-
ment rendu compte qu’il ne pouvait résister efficacement à des insurgés
appuyés de l'étranger sans obtenir lui-même une assistance étrangère ; il a
alors demandé l’aide des Etats-Unis. Ceux-ci ont répondu à sa demande en
janvier 1981, en reprenant leur fourniture d’armes aux forces du Gouver-
nement d’El Salvador et en les entraînant de nouveau ainsi qu’en aug-
mentant son aide économique et financière. Par la suite, environ une année
plus tard, les Etats-Unis ont en outre exercé des pressions armées sur le
Nicaragua, qui était à l’origine de bon nombre des problèmes d’El Salva-

353
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 364

dor. Les mesures prises par les Etats-Unis contre le Nicaragua étaient-elles
nécessaires ? El Salvador n’était pas assez fort pour les appliquer lui-même
et il les a bien accueillies car elles allaient rendre moins efficace l’in-
tervention dont il était victime de la part du Nicaragua (voir les para-
graphes 121, 128 et 129 de l’appendice à la présente opinion).

203. A mon avis, il n’était pas déraisonnable de décider, comme les
Ftats-Unis Pont fait vers la fin de 1981, qu’il était nécessaire d’exercer des
pressions armées sur le Nicaragua. Pendant plus d’une année, les Etats-
Unis s’étaient efforcés d’aider El Salvador à réprimer l'insurrection et à
contrer l'intervention nicaraguayenne destinée à appuyer cette insurrec-
tion, en apportant à El Salvador une aide limitée à ce seul pays et en faisant
des représentations par la voie diplomatique au Gouvernement du Nica-
ragua. Les deux méthodes s'étaient révélées insuffisantes. L’insurrection
au Salvador était contenue mais non réprimée ; les souffrances humaines
et les dommages matériels qu’elle causait dans le pays continuaient d’être
d’une gravité inacceptable. Le Nicaragua n’avait pas répondu assez posi-
tivement et résolument aux prières, avertissements et offres des Etats-Unis
(comme la perspective d’une reprise de l’aide économique). Après de
nombreux mois d’expériences malheureuses, les Etats-Unis pouvaient rai-
sonnablement conclure, vers la fin de 1981, qu’il n’y avait aucune chance
que l'insurrection au Salvador se calme s'ils ne coupaient pas la route à
l'intervention étrangère qui la soutenait et qu’il n’y avait aucune chance
que le Nicaragua cesse son intervention à moins d’y être contraint. Lors-
qu'un Etat agresseur ne peut être persuadé de mettre fin à son agression, il
n’est pas déraisonnable de chercher à l’y contraindre.

204. Cependant, on pourrait soutenir que les Etats-Unis, après l'échec
de la mission Enders et de leurs autres représentations par la voie diplo-
matique, auraient dû, avant de prendre des mesures de force, recourir aux
moyens multilatéraux de règlement pacifique, notamment à ceux qu’of-
frent l'Organisation des Etats américains et l'Organisation des Nations
Unies. C’est là un argument de poids. Vraisemblablement, les Etats-Unis
ont jugé que de tels moyens auraient été inefficaces. Si plausible que puisse
être ce point de vue, on pourrait néanmoins soutenir que les Etats-Unis
auraient dû épuiser ces recours multilatéraux, encore qu’il y ait un certain
nombre de circonstances atténuantes.

205. Premièrement, les Etats-Unis ont maintenu leurs relations diplo-
matiques avec le Gouvernement du Nicaragua et se sont montrés disposés
à négocier avec lui (voir, par exemple, les propositions de règlement paci-
fique que les Etats-Unis ont faites au Nicaragua en 1982, même après avoir
commencé à apporter leur appui aux contras, appendice à la présente
opinion, par. 171). Plusieurs séries de négociations bilatérales ont été
organisées entre les Etats-Unis et le Nicaragua depuis que les Etats-Unis
ont pris des mesures de force. Deuxièmement, les Etats-Unis ont participé
à une importante initiative multilatérale visant à parvenir à un règlement
pacifique, mais le Nicaragua y a opposé un refus (appendice, par. 172).
Troisièmement, les Etats-Unis ont activement soutenu le processus de
Contadora, dès ses débuts en 1983 — ou ont affirmé l’avoir fait (les avis

354
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 365

sont partagés sur le point de savoir si les Etats-Unis — et le Nicaragua — ont
véritablement apporté leur appui au processus de Contadora). En l’ap-
prouvant catégoriquement, l'Organisation des Etats américains et l’Orga-
nisation des Nations Unies l’ont reconnu comme le mode de règlement
préférable et prioritaire auquel elles devaient donner le pas. Quatrième-
ment, le Conseil de sécurité de l'Organisation des Nations Unies a été saisi
à plusieurs reprises par le Nicaragua de ce que ce dernier qualifait de
différend bilatéral avec les Etats-Unis et ceux-ci ont joué un rôle actif lors
de l’examen de la question au Conseil de sécurité. Certes, ils ont plus d’une
fois exercé leur droit de veto pour empêcher l’adoption de résolutions
souhaitées par le Nicaragua (tandis que d’autres fois ils ont voté pour des
résolutions pertinentes). Mais le fait que le Conseil de sécurité ne soit pas
parvenu à adopter une résolution ne signifie pas pour autant qu’il n’a pas
réussi à s'occuper d’un différend ou d’une situation ou à examiner une
accusation de menace contre la paix, de rupture de la paix ou d’acte
d'agression.

206. Il reste que l’on peut contester la nécessité des mesures impliquant
l'emploi de la force que les Etats-Unis ont prises. Mais vu la difficulté de
trancher cette question à ce stade, comme je l’ai indiqué ci-dessus, et vu les
considérations qui précèdent, Je ne pense pas qu’on puisse conclure, en
droit, que ces mesures n'étaient pas nécessaires.

207. C’est en se fondant notamment sur les constatations suivantes que
la Cour a conclu que la nécessité ne justifiait pas les mesures prises par les
Etats-Unis contre le Nicaragua. Elle relève que ces mesures n’ont été
adoptées et n’ont commencé à produire leurs effets que plusieurs mois
après que la grande offensive lancée par les insurgés contre le Gouverne-
ment d’El Salvador eut été totalement repoussée (janvier 1981). Elle con-
clut que le péril majeur pour le Gouvernement salvadorien a ainsi pu être
« écarté » sans que les Etats-Unis aient déclenché leurs activités au Nicara-
gua et contre lui et elle en déduit qu’« il n’est donc pas possible de consi-
dérer celles-ci comme ayant été entreprises sous l’empire de la nécessité ».

208. A mon avis, cette déduction de la Cour est aussi simpliste que
péremptoire. Elle ne tient pas suffisamment compte des faits. Il est exact
que le complot ourdi entre Cuba, le Nicaragua et d’autres Etats pour armer
et appuyer l'insurrection au Salvador afin de renverser le gouvernement de
ce pays s’est d’abord traduit dans les faits par la préparation de l’« offen-
sive finale » de janvier 1981, et que cette offensive a échoué. Il est exact
qu’ensuite, au début de 1981, après avoir été pour ainsi dire pris en fla-
grant délit d’envoi massif d’armes et d’autres moyens d’assistance aux re-
belles salvadoriens, le Gouvernement du Nicaragua a suspendu les envois
d'armes — pendant quelque temps. Mais il est aussi exact que, lorsqu’en
août 1981 M. Enders a insisté auprès du commandant Ortega pour que le
Nicaragua cesse définitivement d’apporter son appui matériel aux insurgés
salvadoriens, le flux d'armes, de munitions, d’explosifs, etc., qui leur était
destiné et qui transitait par le Nicaragua avait repris, et que la fourniture
par le Nicaragua aux insurgés de postes de commandement et de contrôle,

355
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 366

d'installations d’entrainement et d’autres moyens d’assistance s’était pour-
suivie avec la même intensité. Il est aussi de fait qu’en 1982 les envois
aux insurgés d’armes transitant par le Nicaragua se sont de nouveau accrus
brusquement pour continuer irrégulièrement et dans de moindres pro-
portions apparemment. Pour sa part, le Gouvernement d’El Salvador a
continué d’être harcelé par les attaques d’insurgés bien armés et bien
équipés, en 1981, en 1982 et dans les années qui ont suivi ; il l’est encore à ce
jour. Par conséquent, on peut vraiment mettre en doute la conclusion
péremptoire de la Cour selon laquelle El Salvador n’avait plus besoin d’une
assistance des Etats-Unis telle qu’elle lui a été fournie par ceux-ci sous
forme d'activités au Nicaragua et contre le Nicaragua. La Cour peut bien
être d’avis que le péril majeur pour El Salvador avait été « écarté » avant
que les Etats-Unis n’interviennent, mais on peut supposer que tel n’a pas
été avis du Gouvernement d’El Salvador et des milliers de Salvadoriens
qui ont souffert ou qui sont morts depuis janvier 1981, victimes directes ou
indirectes des luttes civiles alimentées par intervention étrangère. La
Cour semble partir de l’idée qu’El Salvador peut être indéfiniment saigné
par des insurgés approvisonnés par le Nicaragua mais que ni El Salvador ni
aucun allié venant à son secours ne peut prendre en riposte des mesures
dirigées directement contre la voie d'acheminement principale, immédiate
et continue d’approvisionnement des insurgés en armes, munitions, explo-
sifs et médicaments, à savoir le Nicaragua. La Cour semble sensible à
l'argument selon lequel ce n’est que lorsque les insurgés sont en mesure,
grâce au matériel fourni par le Nicaragua, de préparer une « offensive
finale » massive qu’on est fondé à considérer comme nécessaires les me-
sures prises en riposte par les Etats-Unis contre le Nicaragua. Mais il
n’est pas sûr que ces considérations d’ordre militaire traduisent bien la
pensée de la Cour ou qu’elles soient plus convaincantes que le raisonne-
ment qui la fait aboutir à la conclusion que les activités des Etats-Unis ne
peuvent se justifier par la nécessité.

209. En fait, ce que la Cour estime c’est qu’on peut soutenir que les
Etats-Unis étaient peut-être fondés à riposter immédiatement et ouverte-
ment à l’appui que le Nicaragua avait apporté à l’« offensive finale » des
insurgés salvadoriens en janvier 1981, en recourant à l'emploi de la force
contre le Nicaragua, mais que rien ne peut justifier le recours déguisé à la
force armée plus tard. A mon avis, la Cour est parvenue là à une conclusion
particulièrement surprenante. Pendant la période qui s’est écoulée entre
janvier 1981 et le moment où le président Reagan a donné l'autorisation
d'exercer des pressions armées contre le Nicaragua, vers la fin de la même
année, les Etats-Unis ont déployé de grands efforts pour régler leur dif-
férend avec le Nicaragua par des moyens pacifiques. Ils ont essayé
notamment, par la mission Enders, de convaincre le Nicaragua de cesser
les activités par lesquelles il aidait à renverser le Gouvernement d’El
Salavador. Ce n’est que lorsque ces efforts ont échoué que les Etats-Unis
ont eu recours à des mesures de force. Peut-on vraiment reprocher aux
Etats-Unis d’avoir pris le temps d'essayer d’abord de recourir à des moyens
de règlement pacifique ?

356
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 367

210. De plus, où est-il prescrit que les mesures défensives prises pour
riposter à des mesures d’agression clandestines doivent avoir un caractère
déclaré ? Une telle position — qui semble être celle de la Cour — est
particulièrement indéfendable si l’on songe que les mesures clandestines
peuvent, dans certains cas, être plus modestes et plus faciles à lever que les
mesures obligeant à recourir ouvertement à la force. Les pertes en vies
humaines auraient-elles vraiment été moins lourdes au Nicaragua, et la
cause des Etats-Unis aurait-elle été meilleure si, au lieu d’en venir à
appuyer les contras, à miner secrètement les ports nicaraguayens et à
attaquer des réservoirs de pétrole, les Etats-Unis avaient fait effectuer par
l'aviation américaine, en janvier 1981, des raids contre les bases militaires
nicaraguayennes (et celles des insurgés salvadoriens) situées au Nicaragua
ainsi que contre les aéroports et les ports maritimes du Nicaragua, et s’ils
s'étaient efforcés d’interdire certains transports terrestres, maritimes et
aériens à partir du Nicaragua ?

211. Il est plus évident encore que les mesures prises par les Etats-Unis
n'étaient pas disproportionnées. J'ai constaté, au début de la présente
opinion, que ces mesures semblaient de prime abord proportionnées par
leur objet et leur nature à l’intervention du Nicaragua au Salvador. Pour sa
part, la Cour juge que le minage par les Etats-Unis des ports nicaraguayens
et les attaques qu’ils ont lancées contre les ports, les installations pétro-
lières, etc., ne satisfont pas au critère de la proportionnalité. Selon ses
propres termes : « quelles que soient les incertitudes existantes au sujet de
l'importance exacte de l’assistance que l’opposition armée au Salvador a
pu recevoir du Nicaragua, il est clair que ces dernières activités des Etats-
Unis sont sans proportion avec cette assistance ». Ce qui peut être clair
pour la Cour ne l’est pas pour moi, pour les raisons que j’ai exposées au
paragraphe 9 de la présente opinion. Les mesures prises par les Etats-Unis
apparaissent au contraire manifestement proportionnées aux dépréda-
tions très semblables que les insurgés salvadoriens ont causées au Salvador
et auxquelles les mesures prises par les Etats-Unis constituaient une
riposte.

212. De plus, pour que le critère de la proportionnalité soit respecté, la
proportionnalité ne doit nullement être parfaite. Comme M. Ago l’a fait
observer avec raison :

« L’exigence dite de la proportionnalité de l’action commise en état
de légitime défense a trait ... au rapport entre cette action et le but
qu’elle se propose d’atteindre, à savoir ... d’arrêter et de repousser
l'agression... I] serait par contre erroné de croire que la proportion-
nalité doive exister entre le comportement constituant l'agression
armée et celui qu’on lui oppose. Il se peut très bien que l’action requise
pour stopper et rejeter l'agression doive prendre des proportions qui
ne correspondent pas à celles de Pagression subie. Ce qui compte à ce
sujet est le résultat à atteindre par l’action « défensive », non pas les
formes, la substance et l’intensité de l’action elle-même. Un emploi
limité de la force armée peut parfois être suffisant à l'Etat agressé pour

357
369  MILITARY AND PARAMILITARY ACTIVITIES (DISS. OP. SCHWEBEL)

fully, which is not surprising in view of its plainly logical link with the
whole concept of self-defence.” (Loc. cit., p. 70.)

214. As observed above, the requirement of immediate response to
armed attack which Judge Ago sets out is equally met in the instant case by
the United States. There is no question of measures of force being exerted
in 1982 or later in response to aggressive acts which occurred only in the
period from the summer of 1979 to the winter of 1981. Rather, as is shown
in the appendix to this opinion, successive acts of aggressive intervention
by Nicaragua in El Salvador have continued at least into 1985, if not to the
present day. They were continuing when the United States mounted its
responsive armed pressures. Moreover, in so far as the question of the
timing of the initial application of armed pressures against Nicaragua is
concerned — and this is a question which the Court raises — not only was it
reasonable for the United States to pursue possibilities of peaceful settle-
ment before applying such pressures. The modalities of pressure which it
chose by their nature took time to organize. The contras could not be armed
and trained overnight. Again it may be asked, would it have been legal for
the United States Air Force to have bombed Nicaraguan bridges in Jan-
uary 1981 whereas it was illegal for the contras to have blown those bridges
with United States support in March 1982 ?

O. Measures of Collective Self-Defence May Lawfully Extend to
Nicaraguan Territory

215. Ifit be granted that the United States is entitled to take measures in
collective self-defence in support of El Salvador, must those measures be
confined to the territory of El Salvador or may they lawfully be applied —
as in fact they have been applied — to the territory of Nicaragua
itself ?

216. The question of whether a State suffering armed attack, or actions
tantamount to armed attack, must confine its defence to its own territory is
a question which has more pre-occupied scholars than statesmen. Learned
opinion is divided, but State practice, I believe, is not so indetermi-
nate.

217. Thus one may contrast the views of Professor Oscar Schachter with
those of Professor John Norton Moore. Professor Schachter, in addressing
the permissible limits of counter-intervention, observes that a principle has
“been proposed” for placing limits on counter-intervention, namely, “that
the counter-intervention should be limited to the territory of the state
where the civil war takes place”. He continues :

“This territorial limitation on counter-intervention has been ob-
served in nearly all recent civil wars. However, it apparently has been

359
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 369

tère immédiat de l’action menée en légitime défense devra être appré-
ciée. Notons, à toutes fins utiles, que la pratique et la doctrine sem-
blent être entièrement d’accord avec l'exigence considérée ici, ce qui
ne saurait surprendre, vu le lien logique évident que ladite exigence
présente avec la notion même de légitime défense. » (Loc. cit., p. 68.)

214. Comme je l’ai fait remarquer plus haut, l’exigence d’une réplique
immédiate à l’agression armée que M. Ago indique est également satisfaite
en l'espèce par les Etats-Unis. La force n’a pas été employée en 1982 ou
après en riposte à des actes d’agression se situant uniquement au cours de
la période qui va de l'été 1979 à Phiver 1981. En réalité, comme il ressort de
Pappendice à la présente opinion, certains actes successifs d’intervention
agressive du Nicaragua au Salvador se sont poursuivis jusqu’en 1985 au
moins, voire jusqu’à aujourd’hui. Ils se poursuivaient encore à l’époque où
les Etats-Unis ont commencé à riposter en exerçant des pressions armées.
Quant à savoir à quelle époque les Etats-Unis ont commencé à exercer des
pressions armées contre le Nicaragua — c’est une question que la Cour
soulève —, on observera non seulement qu’il était raisonnable que les
Etats-Unis exploitent les possibilités de règlement pacifique avant d’exer-
cer ces pressions, mais encore qu’en raison de leur nature les moyens de
pression qu'ils avaient choisis d’exercer exigeaient un certain temps de
préparation. Les contras ne pouvaient pas être armés et entraînés du jour
au lendemain. Là encore, on peut se demander si l’armée de l’air améri-
caine aurait pu bombarder licitement des ponts nicaraguayens en janvier
1981 alors que c’est illicitement que les contras ont fait sauter ces ponts
avec l’aide des Etats-Unis en mars 1982.

O. Les mesures de légitime défense collective peuvent licitement s'étendre
au territoire nicaraguayen

215. Si l’on admet que les Etats-Unis ont le droit de prendre des mesures
de légitime défense collective pour venir en aide au Salvador, ces mesures
doivent-elles être limitées au territoire d’El Salvador ou peuvent-eiles
licitement s'appliquer — comme ce fut le cas — au territoire du Nicaragua
lui-même ?

216. Savoir si un Etat victime d’une agression armée ou d’agissements
équivalant à une agression armée doit limiter sa défense à son propre
territoire est une question qui a préoccupé les publicistes davantage que les
hommes d’Etat. La doctrine est divisée mais il me semble que la pratique
n’est guère hésitante.

217. On peut, par exemple, opposer les points de vue d’Oscar Schachter
et de John Norton Moore. A propos des limites dans lesquelles une contre-
intervention est permise, le premier indique qu’il « a été proposé » d’établir
pour principe qu’une contre-intervention « devrait être limitée au territoire
de l’Etat en proie à la guerre civile ». Il poursuit :

« Cette limitation territoriale de la contre-intervention a été res-
pectée dans presque toutes les guerres civiles récentes. Les Etats-

359
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 370

Unis semblent toutefois l’avoir abandonnée dans la mesure où leur
« contre-intervention » aux côtés du régime salvadorien est allée jus-
qu’à appuyer les forces antisandinistes combattant sur le sol du Nica-
ragua. Les Etats-Unis ont justifié leur action par la disposition de
Particle 51 relative à la légitime défense collective, pour la raison pro-
bablement que le Nicaragua se livrait à une agression armée contre El
Salvador. Les Etats-Unis sont également « contre-intervenus » contre
le Nicaragua en minant les approches des ports nicaraguayens. »
(Loc. cit., p. 1643-1644.)

John Norton Moore rétorque :

« Cette règle « proposée » n’appartient pas au droit international et
n'y a pas sa place. Comme on l’a vu, la doctrine dominante a depuis
longtemps soutenu l’idée qu’une agression « indirecte » intensive
constitue une agression armée autorisant une riposte défensive con-
formément à l’article 51 de la Charte des Nations Unies et au droit
international coutumier. Puisqu’en vertu d’une règle traditionnelle
l’aide apportée à la demande d’un gouvernement à l’intérieur de ses
propres frontières est licite même en l’absence d’agression armée, le
but même de la constatation d’une agression armée est d'autoriser des
mesures défensives proportionnelles contre Etat agresseur. Rien ne
démontre que les auteurs de l’article 51 de la Charte entendaient
limiter la portée de ce texte comme le voudrait la règle proposée
ou que les Etats parties à la Charte ont adopté une telle règle. Con-
trairement à ce que pense Oscar Schachter, pour qui la limitation
proposée a été respectée «dans presque toutes les guerres civiles
récentes », les Etats-Unis l’ont expressément rejetée lors de la
guerre du Viet Nam quand d’aucuns ont soutenu qu’il était interdit
d’exercer contre le Nord-Viet Nam des mesures de défense en ri-
poste à son agression « indirecte » contre le Sud-Viet Nam. Cette
limitation semble avoir été aussi largement rejetée en pratique
par d’autres Etats, dont la France, l’Union soviétique, la Chine et
Israél.

En principe, le seul but d’une telle régle serait de chercher a circons-
crire les conflits de façon qu'ils risquent moins de s’étendre territoria-
lement. Mais il se pourrait bien que cette règle encourage les conflits et
les agressions « indirectes » car les Etats seraient convaincus qu’une
agression ne présente pas de sérieux risques : si elle réussit, ils gagnent ;
si elle échoue, ce n’est pas grave car ils peuvent recommencer. Comme
cette éventualité le montre bien, la faculté de se défendre en vertu
du droit international coutumier et de la Charte se traduit par un
droit de défense effective, le droit de prendre des mesures raison-
nables et nécessaires pour faire cesser rapidement l'agression et pour
protéger les valeurs menacées. Pourquoi El Salvador et d’autres Etats
d'Amérique centrale devraient-iis être obligés d’accepter d’être les
victimes d’une guerre secrète et interminable ? ... Les critères à appliquer
pour déterminer la portée réelle du droit de se défendre sont les critéres

360
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 371

bien établis de la nécessité et de la proportionnalité. » (« The Secret
War in Central America and the Future of World Order », American
Journal of International Law, janvier 1986, vol. 80, p. 190-194.)

218. D’après moi, la pratique suivie par les Etats depuis que la Charte
des Nations Unies est entrée en vigueur montre qu’au titre de la légitime
défense, individuelle ou collective, le combat peut être mené jusqu’à la
source de l’agression, que celle-ci soit directe ou indirecte. Par exemple,
durant la guerre de Corée, de 1950 à 1953, les Nations Unies n’ont pas
considéré que le droit international les obligeait à limiter leur riposte à
l'agression déclenchée par la Corée du Nord contre la République de
Corée au territoire de cette dernière. Bien au contraire, leurs forces ont
avancé dans le territoire de la République populaire démocratique de
Corée ; et, à ce jour, une frange du territoire qui faisait autrefois partie de la
Corée du Nord demeure sous le contrôle de la République de Corée. A
diverses reprises depuis le milieu des années cinquante, Israël a répliqué au
soutien apporté par l'étranger à des forces irrégulières opérant contre lui en
s’attaquant à ce qui était, selon lui, les bases étrangères de ces forces. De
toute évidence, Israël n’a pas estimé que le droit international limitait sa
riposte à son territoire ou aux territoires sous son contrôle. En 1958,
pendant la guerre d'Algérie, la France n’a pas estimé que le droit inter-
national Pobligeait à ne réagir, au soutien accordé aux insurgés algériens,
que sur le territoire de l’Algérie française. Au contraire, la France s’en est
pris à ce qui, selon elle, était une base rebelle, située à Sakiet-Sidi- Youssef
en Tunisie. Quand, en 1964, le Royaume-Uni a bombardé le fort de Harib à
l'intérieur du territoire de la République arabe yéménite, il a soutenu que
son action était licite, en raison d’actes antérieurs d’agression contre la
Fédération de l’Arabie du Sud dont il assurait alors la défense et les
relations extérieures. Le Royaume-Uni ne croyait pas devoir limiter sa
risposte défensive au territoire de la fédération. Pendant la dizaine d’an-
nées qu’a duré leur participation active à la guerre du Viet Nam, les
Etats-Unis n’ont pas estimé que le droit international les obligeait à ne
réagir au soutien accordé aux insurgés vietnamiens par le Nord-Viet Nam
que sur le territoire de la République du Viet Nam. Au contraire, ils ont
bombardé et miné le territoire et les eaux de la République démocratique
du Viet Nam. Par la suite, quand la République populaire de Chine a réagi
à l'assistance apportée par le Viet Nam à une faction qui s'était emparée du
pouvoir au Kampuchea démocratique — c’est-à-dire à ce qui était pour elle
une invasion vietnamienne du Kampuchea — elle n’a pas considéré que
le droit international l’obligeait à ne réagir qu’en territoire kampuchéen.
Au contraire, elle s’en est pris au territoire et aux forces armées de la
République socialiste du Viet Nam au Viet Nam. De la même façon,
pour réprimer la résistance kampuchéenne, le Viet Nam n’a pas cru
devoir restreindre son action au territoire du Kampuchea. Il a pénétré au
contraire sur le sol thaïlandais où les forces de résistance kampuchéennes
s'étaient réfugiées. Lorsqu'il a pris les armes contre l'Iran en 1979, l’Iraq a
invoqué notamment l’appui que l'Iran apportait selon lui à la subversion

361
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 372

en territoire iraquien. L’Iraq ne s’est pas contenté de lutter contre cette
subversion sur son propre territoire. L’Iran non plus n’a pas limité à son
propre territoire sa riposte contre Iraq ; au contraire, il s’est avancé en
territoire iraquien. L’ Union soviétique et l'Afghanistan, réagissant ces der-
nières années à l'assistance à la résistance afghane qu’ils prétendaient venue
du territoire pakistanais, n’ont pas jugé que le droit international limitait
leur riposte au territoire afghan ; le territoire pakistanais a subi des raids
aériens. Le Nicaragua lui-même n’a pas limité sa riposte aux attaques des
contras au territoire nicaraguayen, où elles ont cu lieu ; il a porté le combat en
territoire hondurien où des bases de contras étaient signalées. Le Nicaragua
ne s’est pas borné à exercer son droit de poursuite mais a apparemment
lancé des attaques préemptives contre les bases des contras au Honduras.

219. Ce qui compte en la matière ce n’est pas de savoir si l’on tient ou
non pour licites les actes susmentionnés des Nations Unies, d’Isarél, de la
France, du Royaume-Uni, des Etats-Unis, de la Chine, du Viet Nam, de
l’Iraq. de l’Union soviétique, de ’ Afghanistan et du Nicaragua. Je ne veux
nullement laisser entendre que tous ces actes ont la même valeur Juridique ;
certains étaient nettement licites, d’autres ne l’étaient nettement pas.
L'important est que ces actes, revendiqués comme licites par leurs auteurs,
attestent une pratique étatique abondante et significative, qui montre que
la limite proposée à la légitime défense et à la contre-intervention n’est pas
appliquée aujourd’hui comme règle de droit international. Elle n’est pas
consacrée par une pratique étatique généralement admise.

220. Néanmoins, si la règle suggérée n’est pas acceptée conviendrait-il
qu’elle le soit ? La victime d'une agression directe ou indirecte, et Etat ou
les Etats qui l’aident à résister à cette agression, devraient-ils limiter leur
riposte au territoire de la victime ? Le but d’un tel principe serait de
contenir les conflits de façon qu'ils ne s'étendent pas ou qu'ils risquent
moins de s'étendre territorialement. But assurément louable! Mais il
semble bien que les inconvénients que présenterait la mise en œuvre d’un
tel principe surpasseraient ses avantages. Limiter les hostilités au territoire
de la victime aurait notamment pour effet d'encourager la « victimisa-
tion » ; dans ce cas, l’agresseur potentiel n’en sera que plus porté 4 penser
qu’il ne prend pas grand risque à commettre un acte d’agression. I] pourra
se dire qu'il n'a pas grand-chose à perdre au déclenchement d’une agres-
sion occulte, par exemple en appuyant secrètement une insurrection contre
le gouvernement d’un Etat voisin. Si l'agression réussit, les buts de l’agres-
seur sont atteints ; sinon, il n’aura pas à en subir le contrecoup sur son
territoire. S'il n’a fait qu’accorder un appui appréciable à des insurgés
étrangers, ces derniers seront seuls à en supporter les conséquences.
L’agresseur perdra peut-être sa mise matérielle dans l’insurrection étran-
gère, mais rien de plus ; ses forces ne seront pas l’objet d’actes de semonce
sur son propre territoire, avec les dommages humains et matériels que cela
suppose. Ainsi, quand une tentative de subversion étrangère échoue, elle
peut être suivie d’une autre à un moment plus propice. L’agresseur peut
même accorder sans désemparer son soutien à l'insurrection étrangère,
protégé qu’il est dans une certaine mesure par la « règle » de droit inter-

362
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 373

national qui le met à l’abri d’une réaction défensive contre ses propres
forces, sur son propre territoire. En un mot, une telle règle encouragerait
l'agression plutôt que le contraire. Elle ne réussirait donc même pas à
limiter les risques d'expansion territoriale des hostilités. Mieux vaut ne pas
toucher au droit international actuel, lequel fait dépendre des dispositions
de la Charte des Nations Unies et des critères de la nécessité et de la
proportionnalité les limites dans lesquelles la légitime défense individuelle
et collective peut être exercée.

P. Les Etats-Unis n'ont pas porté à la connaissance du Conseil de sécurité
les mesures de légitime défense qu'ils prenaient

221. L'article 51 de la Charte des Nations Unies dispose que :

« Les mesures prises par des Membres dans l’exercice de ce droit de
légitime défense sont immédiatement portées à la connaissance du
Conseil de sécurité et n’affectent en rien le pouvoir et le devoir qu’a le
Conseil, en vertu de la présente Charte, d’agir à tout moment de la
manière qu’il juge nécessaire pour maintenir ou rétablir la paix et la
sécurité internationales. »

Les Etats-Unis n’ont pas porté à la connaissance du Conseil de sécurité le
fait qu’ils ont commencé, en décembre 1981 ou au début de 1982, à appuyer
les contras. Ils n'ont pas avisé non plus le Conseil de leurs actions ulté-
rieures. telles que l'attaque des installations pétrolières du Nicaragua ou le
minage de ses ports. Cela signifie-t-il que les mesures prises par les Etats-
Unis n'étaient pas des « mesures prises ... dans l'exercice de ce droit de
légitime défense » ?

222. A mon avis, aucune imputation semblable ne s'impose, et cela pour
plusieurs raisons. Premièrement, le droit de légitime défense est un droit
naturel ; la Charte stipule qu'aucune de ses dispositions ne porte atteinte à
ce droit naturel — on peut donc dire que cela vaut pour l’obligation de
porter les mesures prises à la connaissance du Conseil de sécurité. Deuxiè-
mement, si l'agression dont il s'agit — celle du Nicaragua — est occulte (et
elle l'est}, et si la riposte à cette agression est occulte (comme elle l’a été au
début, encore que partiellement), on voit mal comment elle pourrait alors
être portée à la connaissance du Conseil de sécurité. Un Etat qui entre-
prend une action secrète ne peut, en même temps, la porter publiquement
et officiellement à la connaissance du Conseil. Faut-il déduire de l’obli-
gation d'informer prévue à l’article 51 que, sous le régime de la Charte, les
agresseurs sont libres d’agir de façon secrète, mais que ceux qui se défen-
dent contre eux n'ont pas la même liberté ? Ce serait un résultat assez
bizarre. Selon une interprétation plus raisonnable des obligations qu’im-
pose la Charte, quand un Etat commet une agression, autrement dit une
violation grave de ses obligations juridiques internationales, et qu’il com-
met cette agression secrètement, il n’est pas fondé à se plaindre si un ou
plusieurs Etats, dans l’exercice de leur droit de légitime défense contre
cette agression, ripostent secrètement eux aussi. Ex injuria jus non oritur :
« Aucun droit ne peut naître d’un dommage. »

363
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 374

223. Troisièmement, il n’est pas du tout évident que, dans l’esprit de la
Charte des Nations Unies, et selon ce qui peut se déduire de l’obligation
d'informer le Conseil de sécurité, il soit interdit de recourir à des actions
clandestines de légitime défense. Les mesures défensives peuvent être
ostensibles ou secrètes, et elles Pont été dans des guerres qui se sont
déroulées avant et après l'entrée en vigueur de la Charte des Nations Unies.
Dans la guerre de Corée, l'appui des Nations Unies à des opérations
paramilitaires clandestines n’a pas été jugé illicite par l'Organisation. Au
cours des hostilités clandestines déclenchées par l'Indonésie contre la
Malaisie en 1965, le Royaume-Uni ne s’est pas borné à donner à la Malaisie
une assistance directe ; il aurait en outre fourni une assistance secrète aux
guérilleros et aux insurgés opérant contre les forces du président Sukarno
en territoire indonésien. Ces diverses mesures n’ont pas été portées à la
connaissance du Conseil de sécurité mais elles n’en perdent pas pour
autant leur caractère défensif. Ii apparaît donc qu’en riposte à une agres-
sion des mesures clandestines ont été et peuvent légitimement être prises et
qu’elles ne sauraient, vu leur nature, être portées à la connaissance du
Conseil de sécurité sans que leur sûreté et leur efficacité ne s’en trouvent
compromises.

224. Quatrièmement, il se peut qu’un Etat agissant en état de légitime
défense préfère agir secrètement, non parce qu’il doute — ou doit douter —
de la licéité de son action, mais pour d’autres raisons parfaitement res-
pectables. En l’espèce, il semble par exemple que le Gouvernement du
Honduras tienne à ne pas reconnaître officiellement ce qui est clair à titre
officieux : que les contras ont des bases au Honduras. Apparemment, le
Gouvernement du Honduras ne souhaitait pas, et continue à ne pas
souhaiter, s'engager ouvertement et officiellement dans la voie de relations
hostiles avec le Nicaragua même s’il dénonçait nettement la politique de
cet Etat. Si les Etats-Unis avaient opéré à visage découvert et avaient alors
fait rapport au Conseil de sécurité, cela aurait pu soulever des problèmes
auxquels le Honduras aurait attaché de importance. Par ailleurs, il a pu
sembler aux Etats-Unis que les chances de parvenir à un accommodement
diplomatique avec le Nicaragua seraient plus grandes si des pressions
discrètes et non proclamées étaient exercées sur ce pays. Si les Etats-Unis
ont agi de façon secrète plutôt qu’ostensible, c’est peut-être aussi pour des
raisons tenant à la surveillance exercée par le Congrès ou pour des motifs
de politique intérieure. Mais de telles considérations n’impliquent pas
nécessairement que les mesures prises par les Etats-Unis, ou leurs moti-
vations, n'avaient pas un caractère défensif. Pour toutes ces raisons, le fait
que les Etats-Unis n’ont pas porté à la connaissance du Conseil de sécu-
rité les mesures qu'ils prenaient ne signifie pas nécessairement qu’elles
n'avaient pas un caractère défensif ni que les Etats-Unis considéraient
qu'ils ne les avaient pas prises dans l’exercice de leur droit de légitime
défense collective.

225. Il faut ajouter que, si les Etats-Unis n’ont pas porté à la connais-
sance du Conseil de sécurité les mesures qu’ils disent avoir prises dans
l'exercice du droit de légitime défense, il est arrivé plus d’une fois, lors de

364
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 375

débats qui ont eu lieu au Conseil 4 la suite de plaintes du Nicaragua contre
les Etats-Unis, que ceux-ci fassent savoir qu’ils participaient à une action
défensive en riposte à des actes d’agression commis antérieurement et
présentement par le Nicaragua. Les Etats-Unis l’ont fait savoir bien avant
que le Nicaragua n’eût introduit la présente instance devant la Cour. Ainsi,
dès mars 1982, peu après que les contras, soutenus par les Etats-Unis,
eurent intensifié leurs activités, le Nicaragua a déposé une plainte devant le
Conseil de sécurité, et c’est le coordonnateur Ortega qui est venu y repré-
senter le Nicaragua. Mme Kirkpatrick lui a répondu par une longue dia-
tribe. Les accusations habituelles du Nicaragua et des Etats-Unis, qui sont
maintenant bien connues, furent échangées. Les Etats-Unis indiquérent,
lors du débat du Conseil de sécurité, qu’ils avaient pris certaines mesures
de riposte « pour la sauvegarde de [leur] propre sécurité et de celle d’autres
Etats menacés par le gouvernement sandiniste » (voir S/PV.2335, p. 48). I]
s'agissait en particulier de survols, mais les Etats-Unis concluaient que ces
mesures avaient été prises dans le cadre de la légitime défense individuelle
ou collective. Etant donné que les pressions militaires exercées à l’époque
par les Etats-Unis sur le Nicaragua étaient secrètes, on ne pouvait guère
s'attendre à ce qu’ils énumèrent expressément les mesures qu’ils avaient
prises pour aider les contras au titre de la légitime défense. Ils se sont
exprimés en termes généraux.

226. Répondant une nouvelle fois à une plainte du Nicaragua, Mme Kirk-
patrick a déclaré au Conseil de sécurité, le 2 avril 1982, que son gou-
vernement est attaché au principe de non-intervention mais que « de
toute évidence … cela ne signifie nullement que les Etats-Unis renoncent au
droit de se défendre, ni que nous n’aiderons pas les autres à se défendre... »
(S/PV.2347, p. 7.) Replacée dans son contexte, cette déclaration indique
aussi que les Etats-Unis songeaient à un droit de légitime défense collective
contre les actes du Nicaragua au Salvador. Dans la même veine, devant les
plaintes renouvelées du Nicaragua, Me Kirkpatrick a affirmé au Conseil
de sécurité, le 25 mars 1983 :

« Ainsi, il est légitime pour les gouvernements communistes d’en-
traîner les armées de guérilleros et de faire la guerre à leurs voisins non
communistes. Il est illégitime pour les non-communistes d’essayer de
se défendre eux-mêmes ou pour d’autres de les aider à se défendre. »
(S/PV.2423, p. 54-55.)

Le 9 mai 1983, Mme Kirkpatrick a déclaré au Conseil de sécurité :

« Le Gouvernement du Nicaragua une fois de plus s’est porté
devant le Conseil pour exiger que les Nations Unies lui accordent une
protection internationale pendant qu’il déstabilise ses voisins. Il pré-
tend qu'un peuple réprimé par les armes étrangères d’une superpuis-
sance n’a pas le droit de se défendre contre cette répression. »
(S/PV.2431, p. 62.)

On peut considérer qu’une fois de plus les Etats-Unis ont reconnu, quoique

365
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 376

en termes prudents, le droit d’El Salvador de demander une aide contre les
actes d’agression du Nicaragua et le droit des Etats-Unis de la leur accor-
der. Le 3 février 1984 a encore été l’occasion pour les Etats-Unis d’affirmer
au Conseil de sécurité : « Nous avons l'intention de poursuivre notre
coopération avec les amis que nous avons en Amérique centrale ... pour
défendre la liberté... » (S/PV.2513, p. 27.) Le 30 mars 1984, après avoir
dénoncé le soutien que le Nicaragua continuait d’apporter aux guérilleros
dans d’autres pays, et principalement au Salvador, les Etats-Unis ont
prétendu que le Nicaragua s’était adressé au Conseil de sécurité «en
cherchant à empêcher ses voisins de se défendre contre les efforts de
subversion et de renversement effectués contre les pays voisins à partir du
Nicaragua » (S/PV.2525, p. 41).

227. Malgré ce qui précède, il n’en reste pas moins que, si on la prend à
la lettre, une des conditions posées par la Charte des Nations Unies a été
violée. Cette condition relève de la procédure ; en elle-même, elle ne porte
pas atteinte et, d’après les termes de l’article 51, elle ne peut pas porter
atteinte au droit fondamental et naturel de légitime défense, individuelle
ou collective. Les mesures que les Etats-Unis ont prises pour venir en aide à
El Salvador, en recourant notamment à la force contre le Nicaragua. de
défensives qu’elles étaient ne deviennent pas agressives parce qu’elles n’ont
pas été portées à la connaissance du Conseil de sécurité. Il y a néanmoins
violation d’une disposition importante destinée à permettre au Conseil de
sécurité d'exercer en temps voulu sa compétence postérieure. Même s’il est
raisonnable de considérer que le Nicaragua est déchu du droit de se
plaindre des mesures clandestines de riposte des Etats-Unis, à cause des
actes d'intervention et d'agression clandestins qu’il a commis et commet
encore, la communauté internationale dans son ensemble, représentée par
le Conseil de sécurité, a intérêt que la paix et la sécurité internationales
soient maintenues et il ne faudrait pas que leur maintien soit hypothéqué
par le fait qu’un Etat n’a pas porté à la connaissance du Conseil de sécurité
les mesures défensives qu'il a prises.

228. Il convient cependant de rappeler que, si la licéité des actes des
Etats-Unis en l’espéce doit être appréciée, non pas par rapport à la Charte
des Nations Unies et aux autres traités invoqués par le Nicaragua mais, du
fait de la réserve américaine relative aux traités multilatéraux, par rapport
au droit international coutumier, on ne trouve pas trace, dans le droit
international coutumier, d’une obligation qu’auraient les Etats d'informer
le Conseil de sécurité. Par conséquent, dans l'affaire dont la Cour est saisie,
on peut conclure en tout état de cause que les Etats-Unis ne peuvent pas
être considérés comme ayant violé une obligation juridique internationale
parce qu’ils n’ont pas porté des mesures défensives à la connaissance du
Conseil de sécurité.

229. En ce qui concerne l'obligation d’informer le Conseil de sécurité
prescrite à l’article 51 de la Charte des Nations Unies, il semble que la Cour
se fonde dans son arrêt sur un autre argument, qui peut se résumer comme
suit : puisque El Salvador n'a jamais prétendu qu'il agissait au titre de la
légitime défense, avant de déposer sa déclaration d’intervention en la

366
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 377

présente affaire en 1984, et puisque les Etats-Unis n’ont jamais prétendu
qu'ils agissaient au titre de la légitime défense collective, avant que la
présente instance soit introduite, il est trop tard pour que ces deux Etats, ou
tout au moins les Etats-Unis, invoquent la légitime défense maintenant.
J'ai déjà exprimé des doutes quant à la réalité des faits sur lesquels la Cour
se fonde pour parvenir à cette conclusion (voir ci-dessus par. 186-190).

230. Après tout, une telle limitation existe-t-elle en droit international
général ? Aux termes de l’article 51 de la Charte, les mesures prises par des
Membres de l'Organisation des Nations Unies dans Pexercice de leur droit
de légitime défense individuelle ou collective « sont immédiatement por-
tées à la connaissance du Conseil de sécurité ». Mais, si ces mesures ne sont
pas portées à sa connaissance, s’ensuit-il qu’on ne peut pas prétendre
ensuite qu’il s'agissait de mesures de légitime défense ? Je ne le crois pas.
En effet, parvenir à une telle conclusion reviendrait à attribuer à une règle
de procédure, si importante soit-elle, le caractère décisif d’une règle de
droit matériel, ce qui ne serait pas justifié. Un Etat ne peut être privé ou se
priver lui-même de son droit naturel de légitime défense, individuelle ou
collective, pour n’avoir pas porté à la connaissance du Conseil de sécurité
les mesures qu'il a prises dans l’exercice de ce droit.

Q. Si les Etats-Unis sont fondés à invoquer la légitime défense,
cela suffit à réfuter pratiquement toutes les thèses nicaraguayennes

231. Quand un Etat est accusé d’avoir utilisé la force de manièreillicite,
alors qu'il était en fait en état de légitime défense, cet Etat est exonéré de
tout manquement à ses engagements internationaux. À mon avis, tel est
précisément la situation en l'espèce.

232. C’est dans cette optique que, lors de l'élaboration des projets
d'articles de la Commission du droit international sur la responsabilité
des Etats, dans le chapitre intitulé « Circonstances excluant lillicéité »,
M. Ago a proposé la disposition suivante :

« Article 34. Légitime défense

L’illicéité d’un fait d’un Etat non conforme à une obligation inter-
nationale envers un autre Etat est exclue si ce fait a été commis pour se
défendre soi-même ou un autre Etat d’une agression armée selon les
termes de l’article 51 de la Charte des Nations Unies. » (Annuaire de la
Commission du droit international, 1980, vol. Il, première partie,

p. 68.)

Il ressort du commentaire détaillé dont M. Ago a assorti cet article que
celui-ci exprime bien le droit international en la matière (ibid,
p. 50-68).

233. La Commission du droit international a approuvé la proposition et
le raisonnement de M. Ago, et elle a rédigé son projet d’article comme
suit :

367
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS, SCHWEBEL) 378

« Article 34. Légitime défense

L'illicéité d’un fait d’un Etat non conforme à une obligation inter-
nationale de cet Etat est exclue si ce fait constitue une mesure licite de
légitime défense prise en conformité avec la Charte des Nations
Unies. » (Annuaire de la Commission du droit international, 1980,
vol. II, deuxième partie, p. 50.)

Le commentaire de la Commission relatif à cet article contient les passages
suivants :

« 1) Le présent article ne vise la légitime défense que du point de vue
et dans le cadre des circonstances excluant l’illicéité... Son but est
uniquement de préciser que, là où les conditions nécessaires à l’exis-
tence d’un état de légitime défense sont remplies, un recours par un
Etat à Pemploi de la force armée effectué dans le but précis d’arrêter
ou de repousser une agression d’un autre Etat ne saurait être un fait
internationalement illicite, et cela en dépit de l’existence actuelle,
dans la Charte des Nations Unies et dans le droit international cou-
tumier, de l’interdiction générale du recours à l’emploi de la force. [Le
présent article] … se limite à prendre comme prémisse l’existence du
principe général admettant la légitime défense comme exception cer-
taine, et ne pouvant pas faire l’objet d’une renonciation, à l’interdic-
tion générale du recours à l'emploi de la force armée, et il se limite à en
tirer les conséquences qui s'imposent en ce qui concerne l'exclusion de
lillicéité des faits de l'Etat dans lesquels ce recours a lieu dans les
conditions qui constituent l’état de légitime défense.

L’existence, à la base du comportement adopté par l'Etat, d’un état de
légitime défense a pour effet ... de suspendre ou de supprimer tout à
fait en l’espèce le devoir d'observer l'obligation internationale qui,
dans le cas présent, est l'obligation générale de s'abstenir de l'emploi
ou de la menace de la force dans les relations internationales. Quand
on est en présence d’un état de légitime défense, l’élément objectif du
fait internationalement illicite, à savoir la violation de l'obligation
interdisant le recours à la force, fait défaut et, partant, aucun fait
illicite n’a pu avoir lieu. » (Ibid, p. 50, 58.)

R. Le minage des ports nicaraguayens était illicite à l'égard des Etats tiers
mais licite à l'égard du Nicaragua

234. Il n’est pas contesté que les eaux ou les ports nicaraguayens ont été
minés en 1984. Des preuves n’ont pas été présentées à la Cour, ni ne sont
apparues dans le domaine public, pour réfuter les affirmations nicara-
guayennes suivant lesquelles des agents du Gouvernement des Etats-Unis
avaient procédé au minage. Au contraire, le président des Etats-Unis et
d'autres responsables de l'exécutif américain ont admis que les Etats-Unis

368
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 379

étaient impliqués dans la pose de petites mines dans les eaux des ports
nicaraguayens, et il existe des preuves de leurs déclarations.

235. On ne sait pas trés bien si le minage visait 4 interrompre la navi-
gation commerciale ou s’il répondait éventuellement à un but de belligé-
rance, tel que l'interruption des expéditions d’armes en provenance de
pays communistes et à destination du Nicaragua, pour réexpédition aux
insurgés d’El Salvador, ou les deux à la fois. Les mines n'étaient pas
conçues pour provoquer des dommages importants et elles n’en ont pas
provoqué. Elles ont cependant causé des avaries aux navires de plusieurs
Etats. De plus, la marine nicaraguayenne a subi des pertes lors des opé-
rations de déminage, et le commerce du Nicaragua a souffert de ces évé-
nements.

236. Au XXE siècle, il a été fait abondamment usage de mines au cours
d'opérations de guerre. Leur emploi, dans certaines conditions, est envi-
sagé par la convention de La Haye de 1907 relative à la pose de mines de
contact sous-marines automatiques, à laquelle le Nicaragua et les Etats-
Unis sont parties. En droit international, un belligérant a la faculté de
prendre des mesures raisonnables (à fortiori dans les eaux intérieures de
son adversaire) pour empêcher les navires, y compris ceux qui battent
pavillon d’un Etat tiers, de faire relâche dans les ports ennemis. L'emploi
de mines au cours d’hostilités n’est donc pas en soi illicite. Il en est ainsi de
nos jours, que les hostilités soient déclarées ou non ; il n’est pas nécessaire
qu'un état de guerre ou de belligérance existe. Si l’emploi de la force par les
Etats-Unis contre le Nicaragua est licite, alors le recours au minage dans le
cadre de cet emploi de la force peut, en principe, l’être aussi, à condition
d’avoir le caractère d’une mesure prise dans l'exercice du droit de légitime
défense collective.

237. Ainsi que M. Ago l’a souligné dans les passages de son rapport à la
Commission du droit international cités au paragraphe 212 de la présente
opinion, les mesures de légitime défense, pour être proportionnées, n’ont
pas besoin d’être la réplique exacte des mesures offensives de l’agresseur. Il
faut rappeler en outre que, comme le Honduras l’a prétendu dans sa note
de protestation au Nicaragua du 30 juin 1983, le Nicaragua a apparem-
ment miné les routes honduriennes, ce qui a entraîné des pertes en vies
humaines (contre-mémoire des Etats-Unis, annexe 61); le minage de
routes au Salvador par les insurgés de ce pays, au moyen de mines terrestres
et d’explosifs qui seraient fournis par le Nicaragua ou transiteraient par ce
pays. est de pratique courante. Les pertes qui en résultent dépassent de
beaucoup celles qu’a provoquées ie minage des ports nicaraguayens. En
conséquence, le fait que le Nicaragua s’en soit tenu à poser des mines
terrestres ou à aider à les poser et se soit borné à menacer de miner les ports
étrangers (voir appendice, par. 119, 136), n’a pas en lui-même pour résultat
de rendre le minage des ports nicaraguayens par les Etats-Unis, dans
l'exercice de leur droit de légitime défense collective, disproportionné ou à
d’autres égards illicite à l'égard du Nicaragua.

238. Toutefois, à l'égard des Etats tiers dont les navires ont été en-
dommagés ou les ressortissants blesses par des mines posées par les

369
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 380

Etats-Unis ou pour leur compte, il se peut que les Etats-Unis assument une
responsabilité internationale. Les Etats tiers avaient et ont toujours le droit
de commercer avec le Nicaragua, et leurs navires celui de relacher dans les
ports nicaraguayens. S’il fallait admettre que les Etats-Unis peuvent
prendre des mesures équivalant à un blocus des ports nicaraguayens, par
exemple en minant ces ports, ce ne pourrait étre que si le minage des ports
nicaraguayens était annoncé publiquement et officiellement et si la navi-
gation internationale était dûment avertie par les Etats-Unis que des mines
seraient ou avaient été mouillées dans telles et telles eaux. Or aucun
avertissement de ce genre n’a été donné par les Etats-Unis, ni à Pavance ni
au moment de la pose des mines ; la navigation internationale n’a pas été
dûment alertée en temps voulu et de manière officielle. I] semble que les
contras aient fait des mises en garde contre le minage des ports nicara-
guayens (voir « The Mining of Nicaraguan Ports and Harbors, Hearing
and Markup before the Committee on Foreign Affairs », House of Repre-
sentatives, Ninety-eighth Congress, Second Session, on H. Con. Res. 290,
p. 31, 40). Mais on peut se demander s’il était dans l’ordre des choses que
les Etats tiers et leur marine prennent au sérieux de tels avertissements des
contras. On pourrait soutenir que les mises en garde des contras atténuent
peut-être la responsabilité des Etats-Unis ; mais je ne crois pas qu’elles les
dégageraient de toute responsabilité.

239. L’obligation incombant à un Etat de faire connaître l’existence
d’un champ de mines posées par lui ou dont il a connaissance a été affirmée
par la Cour en l’affaire du Détroit de Corfou (C.1.J. Recueil 1949, p. 22). A
cet effet, elle s’est fondée non sur la convention de La Haye de 1907,

« qui est applicable en temps de guerre, mais sur certains principes
généraux et bien reconnus, tels que des considérations élémentaires
d'humanité, plus absolus encore en temps de paix qu’en temps de
guerre, le principe de la liberté des communications maritimes et
l'obligation, pour tout Etat, de ne pas laisser utiliser son territoire aux
fins d’actes contraires aux droits d’autres Etats ».

Les Etats-Unis n’ont pas respecté cette obligation d’informer les Etats
tiers.

240. Par rapport au Nicaragua, cependant, un autre facteur entre en jeu,
en plus de ceux qui ont été indiqués ci-dessus. Le Nicaragua viole une
obligation très importante, que la Cour a mentionnée dans l’affaire du
Détroit de Corfou, celle « de ne pas laisser utiliser son territoire aux fins
d’actes contraires aux droits d’autres Etats ». Puisque le Nicaragua viole et
persiste à violer cette obligation primordiale, qu’il a commencé à le faire
plusieurs années avant la pose des mines et a persisté à le faire pendant et
après, il n’est pas fondé à se plaindre du minage de ses propres ports. Pour
reprendre la conclusion de l’opinion individuelle de Hudson dans l'affaire
des Prises d'eau à la Meuse (C.P.J.I. série A/B n° 70, p. 77):

370
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 381

« Un important principe d’équité semblerait être que, quand deux
parties ont assumé une obligation identique ou réciproque, une partie
qui, de manière continue, n’exécute pas cette obligation, ne devrait
pas être autorisée à tirer avantage d’une non-observation analogue de
cette obligation par l’autre partie ... un tribunal, lié par le droit
international, ne devrait pas reculer devant l’application d’un prin-
cipe si évidemment juste. »

Et, comme concluait Anzilotti dans son opinion dissidente en la même
affaire :

« Je n’ai vraiment aucun doute que le principe qui est à la base de
cette conclusion (inadimplenti non est adimplendum) soit si juste, si
équitable, si universellement reconnu qu’il doive être appliqué aussi
dans les rapports internationaux. Il s’agit, en tout cas, d’un de ces
« principes généraux de droit reconnus par les nations civilisées » que
la Cour applique en vertu de l’article 38 de son Statut. » (CPJ.
serie A/B n° 70, p. 50.)

Wilfred Jenks a souligné que : « La conviction de Hudson que ce principe
était applicable a été partagée par la majorité de la Cour (ibid., p. 25) et par
Anzilotti (ibid., p. 50). » (The Prospects of International Adjudication, 1964,
p. 326, note 30.) La Cour a conclu en ces termes :

« Dans ces conditions, la Cour estime difficile d’admettre que les
Pays-Bas soient fondés a critiquer aujourd’hui la construction et le
fonctionnement d’une écluse dont eux-mémes avaient antérieurement
donné l’exemple. » (Prises d’eau à la Meuse, C.P.J.I. série A/B n° 70,
p. 25.)

S. Les Etats-Unis ne sont pas intervenus illicitement
dans les affaires intérieures ou extérieures du Nicaragua

241. Se fondant sur les mêmes faits qu'il allègue contre les Etats-Unis en
ce qui concerne l'emploi de la force contre lui, le Nicaragua affirme en
outre que les Etats-Unis ont violé leurs obligations en vertu des articles 18,
19, 20 et 21 de la charte de l’Organisation des Etats américains et en vertu
du droit international coutumier. Sa thése est essentiellement que les
Etats-Unis sont intervenus illicitement dans les affaires intérieures et
extérieures du Nicaragua en essayant de modifier la politique du Gouver-
nement nicaraguayen ou le régime lui-méme.

242. Compte tenu des injonctions générales et catégoriques contre l’in-
tervention que contient la charte de l’'OEA et des règles beaucoup plus
limitées mais néanmoins importantes du droit international coutumier
relatives à la non-intervention, la thèse nicaraguayenne paraît extrême-
ment solide à première vue. A l’analyse, elle se révèle cependant inadé-
quate, et cela pour deux raisons (en plus de celles qui découlent de la

371
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 382

réserve relative aux traités multilatéraux). La première contribue beau-
coup à réfuter les thèses nicaraguayennes au sujet de l’intervention illicite.
La seconde les réduit à néant.

243. Il a été indiqué que, pour obtenir que l’OEA et ses membres la
reconnaissent comme succédant au gouvernement du président Somoza, la
junte de reconstruction nationale, donnant suite à la résolution de lOEA
du 23 juin 1979, s'était engagée vis-à-vis de l’'OFA et de ses membres à
gouverner conformément à des normes et pratiques démocratiques bien
définies (voir les paragraphes 8 à 13 de l’appendice à la présente opinion).
Il a aussi été indiqué que le Gouvernement nicaraguayen n’avait pas
respecté ses engagernents et que son attitude était délibérée et correspon-
dait à une politique gouvernementale voulue. (/bid.)

244, Il est admis en droit international qu’un gouvernement répond des
actes de révolutionnaires arrivés au pouvoir qui engagent leur responsa-
bilité civile et contractuelle (voir la sentence rendue par William H. Taft,
arbitre unique, dans l'affaire Tinoco, 1923, Nations Unies, Recueil des
sentences arbitrales, vol. I, p. 375). Comme l’a dit F. K. Nielsen :

« Un gouvernement est responsable des actes des révolutionnaires
qui ont triomphé. La règle de responsabilité s'applique à la respon-
sabilité civile ainsi qu’aux obligations contractuelles souscrites par les
révolutionnaires qui ont réussi à s'emparer du contrôle de l'Etat ou à
rejeter l’autorité d’un gouvernement établi. » (International Law
Applied to Reclamations, 1933, p. 32.)

{l est de même admis que les groupes d’insurgés peuvent conclure des
traités (voir les « Projets d’articles sur le droit des traités », accompagnés
d’un commentaire, rapport de la Commission du droit international sur les
travaux de sa dix-huitième session, Annuaire de la Commission du droit
international, 1966, vol. I], p. 193). La « règle … dont on constate qu’elle est
établie dans la pratique des Etats et acceptée par la doctrine... » est, selon
Hans Blix, que :

« Un gouvernement révolutionnaire est compétent en vertu du
droit international pour conclure des traités au nom de l'Etat qu'il dit
représenter … à la seule condition qu'il paraisse jouir de l’autorité
effective, de sorte qu’il soit hautement probable qu’il est à même en
fait de remplir les obligations qu’il est disposé à souscrire... » (Treaty-
Making Power, 1960, p. 146.)

245. Dans son avis consultatif sur les Décrets de nationalité promulgués à
Tunis et au Maroc (C.P.J.1. série B n° 4, p. 24), la Cour permanente de
Justice internationale a cerné dans des termes devenus classiques ce qui
relève de la compétence nationale :

« La question de savoir si une certaine matière rentre ou ne rentre
pas dans le domaine exclusif d’un Etat est une question essentielle-
ment relative : elle dépend du développement des rapports interna-

372
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 383

tionaux ... il se peut très bien que. dans une matière qui n’est pas, en
principe, réglée par le droit international, la liberté de l'Etat de dis-
poser à son gré soit néanmoins restreinte par des engagements qu'il
aurait pris envers d’autres Etats. En ce cas, la compétence de l'Etat,
exclusive en principe, se trouve limitée par des règles de droit inter-
national. »

Rien n'empêche un Etat ou une junte révolutionnaire capable de lier cet
Etat de prendre des engagements vis-à-vis d’autres Etats dans des do-
maines qui relèveraient normalement de sa compétence exclusive. C’est
ainsi qu'en vertu du statut du Conseil de l’Europe chacun des membres
de ce Conseil « reconnaît le principe de la prééminence du droit et le prin-
cipe en vertu duquel toute personne placée sous sa juridiction doit jouir
des droits de l’homme et des libertés fondamentales » (art. 3). Tout membre
du Conseil qui aurait gravement violé l’article 3 pourrait être suspendu de
son droit de représentation. Les événements montrent que le Conseil de
l’Europe entend faire respecter ces obligations internationales ; on ne
saurait s’en dégager en invoquant la compétence nationale et la non-
intervention.

246. De façon analogue, la junte nicaraguayenne de reconstruction
nationale, par les engagements qu’elle a pris non seulement envers l'OEA
mais envers ses membres, dont les Etats-Unis (membres qui, individuel-
lement, et en contrepartie desdits engagements, ont reconnu la junte
comme Gouvernement de la République du Nicaragua), a. elle aussi. fait
de son régime interne et de sa politique étrangère. dans la mesure résultant
de ses engagements, un élément de ses obligations internationales. Ainsi,
quelle que puisse être normalement « la liberté » du Nicaragua « de dis-
poser à son gré », cette liberté est « néanmoins restreinte par des engage-
ments … pris envers » les membres de l'OEA, y compris les Etats-Unis. Il
s'ensuit que, quand les Etats-Unis exigent que le Nicaragua s’acquitte des
engagements souscrits envers l'OFEA et ses membres, y compris les Etats-
Unis, qu’il s’agisse du respect des droits de l’homme, de faire régner la
justice civile et d'organiser des élections libres, et quand ils exigent que la
junte respecte ses promesses concernant « un gouvernement vraiment
démocratique ... et garantissant pleinement les droits de l’homme » et « les
libertés fondamentales », y compris « la liberté d'expression et de publi-
cation » et «la liberté syndicale ». ainsi qu’« une politique extérieure
indépendante de non-alignement » (voir les paragraphes 8 à 11 de l'ap-
pendice à la présente opinion), les Etats-Unis n’« interviennent » pas dans
les affaires intérieures ou extérieures du Nicaragua. Ces exigences ne sont
pas une « forme d’ingérence ou de tendance attentatoire à la personnalité
de l'Etat » du Nicaragua. I s’agit d'efforts parfaitement fondés en droit
pour inciter le Nicaragua à respecter ses obligations internationales.

247. La Cour a cependant jugé que, par les communications qu'il a
adressées en 1979 à l'OFA et à ses membres, le Nicaragua n’a pas pris
d'engagements. On relèvera que cette conclusion est incompatible non
seulement avec les vues des Etats-Unis que la Cour cite dans son arrêt, mais

373
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 384

aussi, apparemment, avec celles du Nicaragua (voir le paragraphe 53 de
l’appendice à la présente opinion). A mon avis, il est clair que les enga-
gements du Nicaragua sont en substance les suivants : en contrepartie du
fait que l’OEA et ses membres dépouillaient le gouvernement Somoza de sa
légitimité et reconnaissaient la junte comme le Gouvernement du Nica-
ragua, la junte s’est expressément engagée envers lOEA et ses membres à
« réaliser » des obligations précises (voir les paragraphes 8 à 13 de l’ap-
pendice, et en particulier le paragraphe 10). L’ancien directeur du dépar-
tement des affaires juridiques de l'OEA, M. F. V. Garcia Amador, m'a
renforcé dans cette conclusion lorsqu'il a déclaré que lesdits engagements
de la junte constituaient pour elle une « obligation formelle ». A son
avis :

« Ces obligations impliquent la constitution d’un gouvernement
démocratique où sont représentés les principaux groupes de l’oppo-
sition au précédent régime, et la garantie que la junte respectera les
droits de l’homme de tous les Nicaraguayens, sans exception. Les con-
ditions imposées par la réunion [la dix-septième réunion de consul-
tation des ministres des relations extérieures de POEA en 1979]
n'étaient pas inattendues, compte tenu en particulier de la résolution
adoptée le 23 juin 1979 qui proposait {le] « remplacement immédiat et
définitif du régime de Somoza » pour résoudre la situation au Nica-
ragua. » (Loc. cit., p. 40.)

248. Il est bien évident que, par les engagements écrits qu’elle a pris a
l'égard de l’OEA et de ses membres, la junte n’a pas conclu un accord
international ayant la forme d’un traité. Cependant, comme le reconnaît la
convention de Vienne sur le droit des traités (art. 3) et comme l’a jugé la
Cour permanente de Justice internationale en l'affaire du Statut juridique
du Groënland oriental (arrêt, 1933, C.P.JJ. série A/B n° 53, p. 71), un
engagement international qui oblige un Etat n’exige pas la forme écrite et
moins encore une forme particulièrement solennelle. Ii s’agit seulement de
savoir si l'organe étatique concerné a donné une assurance ou pris un
engagement qui, compte tenu des circonstances, doit être considéré comme
le liant. Quand un gouvernement révolutionnaire qui demandait à se faire
reconnaître a donné à des gouvernements étrangers certaines assurances,
celles-ci ont plus d’une fois été considérées par ces gouvernements comme
obligeant le gouvernement révolutionnaire et ses successeurs. Je ne vois pas
pourquoi en l'occurrence les assurances données par la junte n'étaient
pas obligatoires, d’autant qu’elles avaient été données non seulement à
POEA mais aussi à ses « Etats membres ». C’étaient des assurances que la
junte disait avoir « réaffirmées », qu’elle qualifiait de « décision » qui,
laissait-elle entendre, avait été prise par elle « conformément à la résolu-
tion de la dix-septième réunion de consultation des ministres des relations
extérieures de l'OEA adoptée le 23 juin 1979 ». Elle ajoutait que le gou-
vernement prendrait « immédiatement les mesures suivantes : ... Décré-
ter la loi organique qui régira les institutions de l'Etat » conformément a un
programme que le gouvernement de reconstruction nationale réalisera.

374
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 385

Comme la commission interaméricaine des droits de homme l’a reconnu,
POEA a nié la légitimité du gouvernement Somoza. Elle a reconnu la junte
a des conditions que celle-ci a acceptées. En contrepartie, la junte a
expressément stipulé ce qui suit : immédiatement après son installation au
Nicaragua. « les Etats membres de l'OEA ... procèdent [à sa reconnais-
sance] en tant que gouvernement légitime du Nicaragua... » ; pour sa part,
il « prend immédiatement les mesures suivantes ...: promulguer la loi
fondamentale ... Décréter la loi organique [et] mettre en œuvre [son]
programme » (appendice, par. 10). L'OEA et ses membres ont honoré leurs
engagements mais le Gouvernement du Nicaragua n’a pas honoré les siens.
Ii est clair non seulement qu’une obligation internationale est née mais
aussi qu'elle a été violée.

249. Il n’en découle cependant pas que les Etats-Unis ont le droit d’em-
ployer n'importe quel moyen pour amener le Nicaragua à honorer ses
obligations internationales. Selon la Charte des Nations Unies et selon le
droit international coutumier contemporain, un Etat n’a pas, d’une ma-
nière générale, le droit d'employer la force pour obliger un autre Etat
à s'acquitter de ses obligations juridiques internationales ; il ne peut
employer la force que s’il en est régulièrement requis par l'Organisation des
Nations Unies ou par des organismes régionaux agissant conformément
aux buts et principes des Nations Unies, ou encore dans l'exercice du droit
de légitime défense individuelle ou collective.

250. J'en arrive à la seconde raison, laquelle est décisive. Les Etats-Unis
affirment que les mesures de force qu'ils ont prises, directement et indi-
rectement. contre le Nicaragua, sont des mesures de légitime défense
collective. Si cette affirmation est fondée — et, pour les raisons exposées
ci-dessus. Je la crois fondée — c'est une justification à opposer aux accu-
sations du Nicaragua, qu’elles portent sur l'emploi illicite de la force ou sur
l'intervention dont il se dit l’objet. Cela ressort des termes mêmes de la
charte de l'OEA, dont les articles 21 et 22 sont ainsi conçus :

« Article 21

Les Etats américains s'engagent dans leurs relations internationales
à ne pas recourir à l'emploi de la force. si ce n’est dans le cas de
légitime défense, conformément aux traités en vigueur, ou dans le cas
de l'exécution desdits traités.

Article 22

Les mesures adoptées, conformément aux traités en vigueur, en vue
du maintien de la paix et de la sécurité, ne constituent pas une
violation des principes énoncés aux articles 18 et 20. »

Comme je l'ai montré ci-dessus, l'emploi de la force par les Etats-Unis
cadre non seulement avec la Charte des Nations Unies mais aussi avec le
traité de Rio — Pun des «traités en vigueur » auxquels renvoient les ar-
ticles 21 et 22 de la charte de l'OEA. En conséquence, les « mesures
adoptées, conformément aux traités en vigueur, en vue du maintien de la
paix et de la sécurité » par les Etats-Unis et El Salvador, dans l'exercice de

375
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 386

leur droit naturel de légitime défense collective, « ne constituent pas une
violation des principes énoncés aux articles 18 et 20 » de la charte de
lOEA. Elles ne contreviennent pas non plus au droit international cou-
tumier. Quand un Etat est accusé d’intervention alors qu'il agissait en fait
dans le cadre de la légitime défense collective, les mesures qu'il prend
s’entendent non comme une intervention illicite, mais comme des mesures
justifiées de contre-intervention ou de légitime défense.

T. Les Etats-Unis n’ont pas violé les obligations que le traité d'amitié,
de commerce et de navigation leur impose envers le Nicaragua

251. Si, comme je l’ai conclu plus haut, la Cour n’a pas compétence pour
se prononcer sur les griefs du Nicaragua fondés sur le traité bilatéral
d'amitié, de commerce et de navigation (voir les paragraphes 100 à 106 de
la présente opinion). il ne lui appartient pas de dire que les Etats-Unis ont
violé les obligations qu'ils ont envers le Nicaragua en vertu de ce traité. En
revanche, si la Cour est compétente, il convient alors d'examiner, comme le
fait la Cour, les violations de ce traité que le Nicaragua invoque.

252. Il est un point, parmi d’autres, sur lequel le Nicaragua revient
souvent quand il expose sa thèse : le traité dont il s’agit n’est pas qu’un
traité de commerce, mais aussi un traité d’amitié, et les actes commis par les
Etats-Unis (soutien apporté aux confras, attaques lancées contre des ins-
tallations pétrolières, minage de ports nicaraguayens, etc.) ne sont guère
amicaux. Cette dernière conclusion est évidemment exacte. En revanche,
les conseils du Nicaragua ne parlent pas des actes inamicaux commis
précédemment par le Nicaragua. Or, si c’est vraiment l’amitié qui est au
centre du traité (contrairement à ce que je pense), on peut dire que ces actes
ont engagé la responsabilité du Nicaragua en vertu de ce traité.

253. Peut-on considérer comme un acte amical, compatible avec ce que
le Nicaragua affirme être essence du traité, le fait que le Gouvernement
nicaraguayen a adopté, depuis qu’il a pris le pouvoir en 1979, un hymne
national qui contient le vers suivant : « Nous lutterons contre le Yankee,
ennemi de l'humanité », et ce malgré les représentations faites par les
Etats-Unis ? (Voir Lawrence E. Harrison, « The Need for a “Yankee
Oppressor”, Crisis and Opportunity, U.S. Policy in Central America and
the Caribbean, de Mark Falcoff et Robert Royal, 1984, p. 436.) La propa-
gande hostile aux Etats-Unis qui a paru régulièrement dans la presse offi-
cielle sandiniste, depuis que les révolutionnaires ont pris le pouvoir, y
compris pendant les dix-huit mois au cours desquels les Etats-Unis ont été
le principal dispensateur d’aide économique au Nicaragua, était-elle ami-
cale ? (/bid., p. 437.) Amicales, Jes attaques politiques que les ministres
nicaraguayens ont faites publiquement et 4 tout propos contre les Etats-
Unis depuis que les sandinistes ont pris le pouvoir ? (/bid.) Et la politique
ouverte et absolue que le Gouvernement nicaraguayen suivait pour aider a
renverser le Gouvernement d’El Salvador, allié des Etats-Unis, peut-elle
être considérée comme amicale ? Si la mention, dans le préambule du
traité, du resserrement des liens de paix et d’amitié doit être considérée

376
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 387

comme imposant aux parties l’obligation de se conduire de façon amicale
Pune envers l’autre, comme le soutient le Nicaragua et comme la Cour
semble le reconnaître dans une certaine mesure, comment se fait-il que la
Cour n'ait pas tenu compte de ces violations antérieures et persistantes du
traité par le Nicaragua ? Peut-être parce qu'elle a considéré qu’il fallait
distinguer, même dans le cas d’un traité d’amitié, la catégorie générale des
actes inamicaux de la catégorie particulière des actes qui tendent « à priver
le traité de son but et de son objet ». Mais, à mon avis, même cette catégorie
particulière qu’elle crée amène la Cour à étendre de façon injustifiée et
inopportune la compétence que lui confère un traité de ce genre.

254. En tout état de cause, la conclusion selon laquelle les Etats-Unis
ont violé les obligations qu'ils ont envers le Nicaragua en vertu du traité
n'est pas fondée, car le traité n’interdit pas à une partie de prendre des
mesures « nécessaires à l’exécution des obligations de l’une ou l’autre
partie relatives au maintien ... de la paix et de la sécurité internationales »
ou « à la protection des intérêts vitaux de cette partie en ce qui concerne sa
sécurité ». Pai démontré plus haut que les Etats-Unis soutiennent avec
raison que les mesures qu’ils ont prises pour aider El Salvador, y compris
les mesures dirigées contre le Nicaragua, étaient nécessaires à l'exécution
de Pobligation que leur impose le traité de Rio de considérer une attaque
contre El Salvador comme une attaque contre les Etats-Unis. En outre. les
Etats-Unis ont soutenu que les mesures qu’ils avaient prises étaient néces-
saires à la protection de leurs intérêts vitaux en ce qui concerne leur
sécurité, argument qui ne peut être rejeté vu que le Nicaragua est de plus en
plus intégré au groupe des Etats qui suivent P Union soviétique et vu que le
Nicaragua continue d'entretenir la subversion chez ses voisins. Si les Etats-
Unis sont fondés a invoquer soit la clause relative aux mesures nécessaires
au maintien de la paix, soit la clause relative aux mesures nécessaires à la
protection des intérêts vitaux d’une partie en ce qui concerne sa sécurité,
Pune ou l’autre de ces clauses constitue un moyen de défense suffisant pour
les disculper des accusations de violation du traité, si plausibles puissent-
elles sembler au regard des dispositions particulières du traité, notamment
en ce qui concerne le mouillage de mines et l'embargo commercial.

255. Pourtant, la Cour conclut que, s'agissant des pressions qu'ils ont
exercées sur le Nicaragua, les Etats-Unis ne peuvent pas être considérés
comme ayant agi en vertu de l’article XXI du traité, où il est stipulé que le
traité ne fera pas obstacle à l’application de mesures nécessaires à l’exé-
cution des « obligations » de l'une ou l’autre partie relatives au maintien ou
au rétablissement de la paix et de la sécurité internationales. La Cour
déclare :

« La Cour ne pense pas que la disposition du traité de 1956 puisse
s'appliquer à la mise en œuvre du droit de légitime défense indivi-
duelle ou collective. »

Voilà ce qu'elle déclare après avoir affirmé que par mesures nécessaires « à
l'exécution des obligations de l’une ou l'autre partie relatives au maintien
ou au rétablissement de la paix et de la sécurité internationales » il faut

377
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 388

entendre les mesures que l'Etat en question « doit prendre en exécution
d’un engagement international... » Mais la Cour ne dit pas pourquoi un tel
engagement fait défaut en l’espèce. Comme je l’ai démontré ci-dessus, les
Etats-Unis sont liés précisément par un engagement de ce genre, en vertu
du traité de Rio.

256. Il convient d’ajouter qu’aucun principe ni aucune disposition du
droit international ou du droit en général n'empêche un droit d’être aussi
une obligation. Un citoyen peut avoir le droit de vote ; dans de nombreux
pays, il a également l’obligation de voter. Un citoyen peut avoir le droit de
servir dans les forces armées de son pays; il peut également en avoir
l'obligation. Un Etat peut avoir le droit de prendre des mesures de légitime
défense collective si un autre Etat est victime d’une agression armée ; mais
le premier Etat peut aussi avoir contracté envers le second l'obligation
conventionnelle de prendre des mesures de légitime défense collective.
D'ailleurs, la notion même de sécurité collective implique qu’un Etat a à la
fois l’obligation et le droit d’aider les autres Etats à résister à une agression.
En la présente espèce, les Etats-Unis ont pris un tel engagement vis-à-vis
d'El Salvador conformément au traité de Rio. Par conséquent, les Etats-
Unis ont en même temps un droit et une obligation (c’est là une des
conclusions auxquelles parvient M. Garcia Amador dans sa magistrale
interprétation du traité de Rio ; voir ci-dessus le paragraphe 196). L’appui
apporté par les Etats-Unis à El Salvador pour résister à l’aide que le
Nicaragua fournit aux éléments subversifs au Salvador correspond donc
très exactement aux obligations souscrites en vertu du traité de Rio et du
traité bilatéral de 1956.

U. La responsabilité du chef de la violation du droit de la guerre

257. La Cour a conclu à juste titre que la responsabilité juridique
internationale du chef des violations du droit de la guerre par les contras ne
peut être imputée au Gouvernement des Etats-Unis. Pour des raisons
analogues, la responsabilité juridique internationale du chef de violations
du droit de la guerre par les insurgés au Salvador ne peut pas, à mon avis,
être imputée au Gouvernement du Nicaragua. Cependant, le Nicaragua est
responsable de toutes les violations du droit de la guerre commises par ses
forces armées et dont la preuve a été apportée (appendice à la présente
opinion, par. 13, 28, 206, 224, et les sources qui y sont mentionnées).

258. Néanmoins, la Cour déclare que les Etats-Unis, en produisant un
manuel intitulé Operaciones sicolôgicas en guerra de guerrillas et en le
répandant parmi les forces contras, « ont encouragé » des personnes ou des
groupes de personnes du Nicaragua « à commettre des actes contraires
aux principes généraux du droit humanitaire ».

259. Le droit international coutumier ne connaît pas le délit d’« encou-
ragement ». Il semble qu'aucun Etat n'ait jamais été tenu responsable
d’avoir violé les conventions de Genève de 1949 relatives à la protection
des victimes des conflits armés au motif qu’il aurait prôné des actes
contraires au droit humanitaire, bien qu’on puisse raisonnablement sou-

378
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 389

tenir qu’un Etat qui encourage à commettre des violations ne fait pas
respecter les conventions de Genève comme il y est tenu par les disposi-
tions de celles-ci. M. Ago a fait remarquer dans son septième rapport sur
la responsabilité des Etats, présenté à la Commission du droit internatio-
nal, qu'il serait erroné, « de céder à la tentation de rapprochements trop
faciles. » entre l'incitation adressée par un Etat souverain à un autre à
commettre un fait internationalement illicite et la figure juridique de
I’« instigation au délit » du droit pénal interne. Cette dernière figure juri-
dique « puise ses origines et trouve sa justification dans les mobiles psy-
chologiques de la détermination de la conduite individuelle — mobiles
auxquels on ne saurait assimiler ceux de la conduite étatique dans les
rapports internationaux ». M. Ago conclut qu’en droit international
« nous ne connaissons pas de cas où, sur un plan juridique, on a prétendu à
la responsabilité internationale d’un Etat uniquement du fait de cette
incitation » (Annuaire de la Commission du droit international, 1978, vol. 11,
première partie, p. 52, par. 62, 63.)

260. Comme il ressort clairement de l’arrét de la Cour et des observa-
tions que je formule sur ledit manuel dans l’appendice à la présente
opinion, ce manuel prône certains actes qui sont conformes au droit de la
guerre et d’autres actes qui en sont des violations flagrantes. II n’est pas
établi que ces recommandations reflétaient la politique délibérée des Etats-
Unis — il semble au contraire que le manuel soit dû à initiative irréfléchie
d’un ou de plusieurs subalternes —, mais elles sont néanmoins répréhen-
sibles. Ce qui est indiscutable, que le Gouvernement des Etats-Unis puisse
ou non être considéré comme responsable, en vertu du droit international,
de la publication de ce manuel du chef d’« encouragement », c'est qu’au-
cun gouvernement ne peut trouver de justification pour prôner officielle-
ment des actes contraires au droit de la guerre. C’est pour cette raison que
j'ai voté en faveur du sous-paragraphe pertinent du dispositif de l’arrêt.

261. Cependant. toutes ces recommandations, ainsi que les nombreuses
et odieuses violations du droit de la guerre attribuées à certains contras, et
dont on a des preuves (mais qui ne sont pas attribuées aux Etats-Unis), ne
transforment pas les mesures défensives prises par les Etats-Unis en
mesures agressives, constatation qui ne découle pas seulement du fait que
ces violations ne leur sont pas attribuées. La différence qui existe entre les
règles juridiques régissant le droit d'employer la force à l'échelon inter-
national et les régles juridiques qui régissent la maniere dont cette force
peut étre employée est a la fois importante et fondamentale. Au cours de la
seconde guerre mondiale, les gouvernements des Etats alliés, qui se fai-
saient appeler « Nations unies », ont agi licitement dans le cadre de la
légitime défense individuelle ou collective contre l’agression des puissances
de l’Axe. Mais cela ne signifie pas que les forces de ces Nations unies n'ont
commis aucune violation du droit de la guerre, quand bien même ces
violations étaient modestes par rapport aux crimes de guerre délibérés et
sans précédent perpétrés en particulier par l'Allemagne. Pourtant. ces
violations du droit de la guerre commises par les forces des Nations unies
n'ont pas transformé leur lutte défensive en une lutte d’agression.

379
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 390

V. Le Nicaragua est l'agresseur, car il a été le premier à employer
la force armée en violation de la Charte

262. Le Gouvernement de la République du Nicaragua s’est adressé à la
Cour en alléguant qu’il était victime d’actes illicites d’emploi de la force et
d'intervention. Il a cependant été démontré que : a) le Gouvernement du
Nicaragua est parvenu au pouvoir grâce précisément à certaines des formes
d'emploi de la force et d'intervention de l'étranger dont il se plaint à
présent ; b) depuis son arrivée au pouvoir, il a violé les engagements qu'il
avait pris envers l'OEA et ses membres dont certains l’ont aidé à s'emparer
du pouvoir ; c) le Gouvernement nicaraguayen s’est livré lui-même à des
actes équivalant à une agression armée contre El Salvador et à de multiples
actes d’intervention au Salvador et dans d’autres Etats voisins ; d) ces actes
d'agression du Gouvernement nicaraguayen ont été commis « en pre-
mier », c’est-à-dire avant que les Etats-Unis n’aient riposté par les mesures
dont le Nicaragua leur fait grief. Dans ces conditions, les thèses nicara-
guayennes sont d’une belle audace !

263. Dans la définition de l'agression adoptée par l’Assemblée générale
des Nations Unies le 14 décembre 1974 sont rangés parmi les actes qua-
lifiés d’actes d'agression non seulement « l’envoi par un Etat ou en son nom
de bandes ou de groupes armés, de forces irrégulières ou de mercenaires qui
se livrent à des attaques de forces armées contre un autre Etat ... ou le fait
de s'engager d’une manière substantielle dans une telle action » mais aussi
« l'emploi de la force armée en violation de la Charte par un Etat agissant le
premier [ce qui] constitue la preuve suffisante à première vue d’un acte
d'agression... » Cette interprétation des obligations qu’impose la Charte
est en accord plutôt qu’en désaccord avec le droit international coutu-
mier.

264. Il est clair en ’espéce que l’emploi de la force armée à l’échelon
international — c’est-à-dire le fait pour le Nicaragua de s'être « engagé
d’une manière substantielle » dans l’«envoi » au Salvador de bandes
armées qui se sont livrées à des actes de force armée contre cet Etat — a été
commis d’abord par le Nicaragua. Il a été établi que la participation des
sandinistes à l'armement, à l'entraînement, au commandement et au con-
trôle des insurgés salvadoriens, dont les dirigeants « envoyés » du Nica-
ragua au Salvador faisaient fréquemment la navette entre les deux pays,
remonte à 1979, qu’elle a atteint son maximum en janvier 1981 puis a fluc-
tué. Le Nicaragua, pour sa part, n’a établi aucun emploi de la force, direct
ou indirect, des Etats-Unis contre le Nicaragua, avant décembre 1981 ou
début de 1982. Il en résulte qu’en l'espèce l’agresseur est à première vue le
Nicaragua.

265. Il est révélateur que le Nicaragua ne rejette pas l’analyse juridique
qui précède, mais nie les faits sur lesquels elle repose. Le Nicaragua ne
soutient pas que ce qui constitue à première vue une agression n’en était
pas une parce que, s’il a appuyé l'insurrection au Salvador, c'était pour
réagir à une provocation ou attaque, ou à une menace imminente d’at-
taque, de la part d’El Salvador. Le Nicaragua ne soutient pas qu'il puisse

380
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 391

licitement essayer de renverser le Gouvernement d'El Salvador, dans le
cadre de ce que certains pourraient appeler une « guerre de libération ». Au
contraire il reconnaît indirectement que si, en fait, il s’est effectivement
livré à des actes d'intervention armée équivalant à une agression armée
contre El Salvador avant que les Etats-Unis n’aient riposté par des actes
d'intervention armée contre lui-même, c’est lui, le Nicaragua, qui est
l’agresseur. et non les Etats-Unis. C’est vraisemblablement la raison pour
laquelle officiellement le Nicaragua s’est évertué à nier devant la Cour ce
que ses dirigeants, son conseil et ses témoins ont implicitement ou expli-
citement reconnu, à savoir que le Nicaragua était engagé d’une manière
substantielle dans l’armement des rebelles d'El Salvador, en vue notam-
ment de leur « offensive finale » de janvier 1981. Bien que n’ayant peut-
être pas mesuré toute la portée de cet aspect tant qu’un procès à ce sujet
n’était pas engagé, il se rend apparemment pleinement compte à présent
qu’admettre qu’il était effectivement engagé, vu les proportions et le
moment de son engagement, reviendrait à vouer sa propre cause à
échec.

W. Les affirmations inexactes formulées devant la Cour par les représentants
du Nicaragua doivent jouer contre ses prétentions plutôt qu’en leur faveur

266. Comment le Nicaragua a-t-il tenté de sortir de ce dilemme ? Par
des affirmations inexactes, calculées et répétées. D’une part, ses ministres
— qui en droit international ont le pouvoir d'engager la responsabilité de
l'Etat (comme c'est le cas de l’agent du Nicaragua) — ont juré devant la
Cour que le Nicaragua n’avait « jamais » fourni d’armes ni d’autre assis-
tance matérielle aux insurgés d'El Salvador (voir le paragraphe 24 de la
présente opinion). D’autre part, il a été établi que le Nicaragua a fourni des
armes et autre assistance matérielle aux insurgés d'El Salvador (voir les
paragraphes 28 à 32, 133, 146 à 153 de la présente opinion et les para-
graphes 28 à 188 de l’appendice).

267. Comment la Cour apprécie-t-elle les affirmations erronées formu-
lées par les représentants d’une partie ? A mon avis, et Je regrette d’avoir à
le dire, en excluant, en sous-estimant ou en minimisant l'importance des
faits relatifs à l'appui matériel que le Nicaragua a apporté aux insurgés
salvadoriens, en considérant que cet appui ne peut être imputé au Gou-
vernement nicaraguayen, et en concluant que, même s’il était vrai que le
Nicaragua avait apporté apparemment quelques années plus tôt son appui
ou permis qu'un appui soit apporté aux insurgés salvadoriens, cet appui
n’équivaut pas à une agression armée du Nicaragua contre El Salvador. La
Cour va plus loin, en ne considérant même pas que les faits relatifs à l'appui
matériel fourni par le Nicaragua pour aider à renverser le Gouvernement
salvadorien constituent une intervention illicite du Nicaragua dans les
affaires intérieures d’El Salvador. Apparemment, pour la Cour. il est
illicite que les Etats-Unis interviennent dans les affaires du Nicaragua en
vue de renverser son gouvernement ou de modifier sa politique, mais il
n'est pas illicite — du moins la Cour ne dit pas qu’il est illicite — que le

381
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 392

Nicaragua intervienne dans les affaires d’E] Salvador en vue de renverser
son gouvernement ou de modifier sa politique — cela bien que l’interven-
tion du Nicaragua soit antérieure a celle des Etats-Unis. La Cour :

« considére qu’en droit international si un Etat, en vue de faire pres-
sion sur un autre Etat, appuie et assiste, dans le territoire de celui-ci,
des bandes armées dont l’action tend à renverser son gouvernement,
cela équivaut à intervenir dans ses affaires intérieures... »

La Cour applique strictement cette conclusion sans faille aux Etats-Unis
{malgré les moyens de défense que ceux-ci font valoir contre cette con-
clusion). Elle conclut que les Etats-Unis ont commis « une violation indu-
bitable du principe de non-intervention ». Pourtant elle s’abstient d’ap-
pliquer ce principe du droit international au Nicaragua, quoique l'appui ou
l'assistance que ce dernier a apportés aux bandes armées au Salvador ne
soient que trop évidents (et quoique le Nicaragua n’ait aucun moyen de
défense et n’en ait fait valoir aucun pour justifier son intervention, si ce
n'est le moyen consistant à en nier mensongérement la réalité). Comment
la Cour justifie-t-elle cette application remarquable du droit ? En fait, en
faisant sienne la thèse qui est à la base des affirmations du Nicaragua. En
conséquence, quelle que soit Pintention de la Cour, son arrêt a pour résultat
qu’au lieu de jouer contre les prétentions du Nicaragua, les déclarations
inexactes, calculées et capitales de ses représentants ont permis de protéger
ces prétentions et de les faire aboutir.

X. En tout état de cause la Cour doit rejeter les demandes du Nicaragua
parce qu’il a les mains sales

268. Le Nicaragua ne s’est pas présenté devant la Cour avec les mains
propres. Au contraire, comme agresseur, indirectement responsable —
mais responsable en définitive — d’un grand nombre de morts et de
destructions généralisées au Salvador, dépassant semble-t-il de beaucoup
en ampleur ce que le Nicaragua a subi, le Nicaragua a les mains odieu-
sement sales. Il a aggravé son cas par ses affirmations inexactes devant la
Cour. Ainsi, que ce soit en raison de son intervention armée illicite au
Salvador ou de sa tentative délibérée d’égarer la Cour sur la réalité de cette
intervention par les faux témoignages de ses ministres, le Nicaragua doit
être débouté de ses demandes contre les Etats-Unis.

269. Ainsi qu'il a été rappelé au paragraphe 240 de la présente opinion,
la Cour permanente de Justice internationale a appliqué une variante de la
doctrine des « mains propres » en laffaire des Prises d’eau à la Meuse. Le
motif qui l’a conduite à le faire a été exposé par Anzilotti dans une
déclaration célèbre qui n’a jamais été contredite : « Le principe ... (ina-
dimplenti non est adimplendum) est si juste, si équitable, si universelle-
ment reconnu qu’il doit être appliqué dans les relations internationales... »
(Elisabeth Zoller, Peacetime Unilateral Remedies : An Analysis of Counter-
measures, 1984, pp. 16-17). Ce principe a été longuement développé par

382
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 393

Hudson. Comme celui-ci l’a fait observer en rappelant les maximes d'équité
qui « ont exercé une grande influence au cours de la période créatrice du
développement du droit anglo-américain », « l'égalité est l'équité » et « qui
veut l'équité doit agir équitablement ». Un tribunal d'équité « refuse d’ac-
corder réparation au plaignant qui s’est mal conduit à l'égard de ce qui
fait le fond du litige » (citation dans Laws of England, de Halsbury. 2e éd.
1934, p. 87). Hudson constate qu’« un principe très semblable était admis
en droit romain ... l'exceptio non adimplenti contractus... » 11 démontre que
c'est sur ce principe que reposent certains articles du code civil allemand et
qu'il s’agit en fait d’« un principe général » de droit. Selon Hudson, on ne
pouvait ordonner à la Belgique de mettre fin à une certaine activité alors
que les Pays-Bas pouvaient persévérer dans une activité semblable — con-
clusion qui aurait dû être instructive dans le cas présent. Pour reprendre
les termes de Hudson, « la Cour est invitée à ordonner en quelque sorte
Vaccomplissement spécifique d’une obligation réciproque que le deman-
deur lui-même ne remplit pas. Elle doit évidemment refuser de le faire. »
(Loc. cit., p. 77-78. Voir aussi la conclusion de la Cour, p. 25.) Dans la
présente espèce aussi, le Nicaragua requiert la Cour d’ordonner F'accom-
plissement spécifique d’une obligation réciproque dont il ne s’acquitte pas
pour sa part et. là aussi, la Cour aurait dû évidemment refuser de le
faire.

270. La doctrine des « mains propres » trouve un appui direct non
seulement dans l'affaire des Prises d'eau à la Meuse, mais aussi, dans une
certaine mesure. dans la conclusion formulée par la Cour permanente de
Justice internationale dans l'affaire des Concessions Mavrommatis en
Palestine (C.P.J.1. série A n° 5, p. 50), quand elle a déclaré que
« M. Mavrommatis devait accomplir les actes qu'il a accomplis pour pré-
server ses contrats de la déchéance qui autrement les aurait frappés » (les
italiques sont de moi). Cette doctrine trouve une base encore plus solide
dans la conclusion formulée par Anzilotti en l'affaire du Statut juridique du
Groënland oriental (C.P.J.1. série A/B n° 53, p. 95), suivant laquelle « un
acte illégal ne peut servir de base à une action en justice ». Dans leurs
opinions dissidentes jointes à l'arrêt rendu dans l'affaire du Personnel
diplomatique et consulaire des Etats-Unis à Téhéran (C.1J. Recueil 1980,
p. 53-55, 62 et 63), MM. Morozov et Tarazi ont invoqué un principe
analogue. (La Cour permanente de Justice internationle a également
apporté un certain appui à la doctrine en Paffaire de l'Usine de Chorzow
(C.P.J.L. série À n° 9, p. 31), quand elle a conclu qu’« une partie ne saurait
opposer à l'autre le fait de ne pas avoir rempli une obligation ... si la
première, par un acte contraire au droit, a empêché la seconde de remplir
l'obligation en question... ») Le principe selon lequel un acte illicite ne peut
fonder une action en justice est, d’après Cheng, « généralement admis par
les tribunaux internationaux » (Bin Cheng. General Principles of Law as
Applied by International Courts and Tribunals, 1958, p. 155). Cheng cite
l'affaire du Clark Claim, 1862, dans laquelle un commissaire américain a
écarté la demande présentée au fom d’un citoyen américain en posant la
question suivante : « Pour ce qui est des Etats-Unis, peut-on admettre que

383
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 394

l’on profite de ses propres fautes ? ... Une partie qui demande justice doit se
présenter avec les mains propres... » (John Bassett Moore, History and
Digest of the International Arbitrations to which the United States Has Been
a Party, 1898, vol. IU, p. 2738, 2739.) Dans l'affaire Pelletier, en 1885, le
secrétaire d'Etat des Etats-Unis a « catégoriquement et sans délai » aban-
donné la demande présentée contre Haïti par un certain Pelletier — qui
avait pourtant bénéficié d’une décision arbitrale — en raison des fautes
commises par le plaignant :

« Ex turpi causa non oritur : ce principe a été appliqué par d’in-
nombrables décisions rendues sur la base du droit romain, dans les
nations de tradition latine, et en vertu de la common law en Angleterre
et aux Etats-Unis. » (Foreign Relations of the United States, 1887,
p. 607.)

Le secrétaire d’Etat citait en outre lord Mansfield comme ayant dit que :
«Le principe d'ordre public est: ex dolo malo non oritur actio. »
(P. 607.)

271. Plus récemment, sir Gerald Fitzmaurice — qui était à l’époque
conseiller juridique au Foreign Office et devait peu après être élu membre
de la Cour — a rappelé l'application dans le domaine international des
maximes de common law : « qui veut l’équité doit agir équitablement » et
« qui demande réparation en équité doit avoir les mains propres », pour
conclure :

« Ainsi, un Etat coupable d’une conduite illicite peut être privé du
nécessaire locus standi in judicio Yautorisant à se plaindre d’actes
illicites correspondants d’autres Etats, en particulier si ces actes
résultent des siens ou visent à répliquer aux siens — en d’autres termes
s'ils ont été provoqués par lui-même. » (« The General Principles of
International Law », Recueil des cours, Académie de droit interna-
tional, La Haye, t. 92 (1957-ID, p. 119. Pour d’autres exemples récents
qui montrent que la Cour est fondée à appliquer la doctrine des
« mains propres », voir Oscar Schachter, « International Law in the
Hostage Crisis », American Hostages in Iran, 1985, p. 344.)

272. Le Nicaragua est précisément un Etat de cette catégorie, coupable
d'une conduite illicite. Par conséquent, sa conduite aurait dû suffire pour
que la Cour conclue que le Nicaragua s'était lui-même privé du nécessaire
locus standi Yautorisant à se plaindre d’actes illicites correspondants des
Etats-Unis, d’autant plus que, si actes illicites il y avait, ceux-ci résultaient
des siens ou visaient à répliquer aux siens — en d’autres termes. avaient
« été provoqués par lui-même ».

(Signé) Stephen M. SCHWEBEL.

384
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 395

V. APPENDICE : ELEMENTS DE FAIT

1. Le présent appendice présente les données sur lesquelles s’appuient
les premisses énoncées a la section III de la présente opinion. I] est axé sur
les faits relatifs aux allégations portées contre le Nicaragua, lesquelles sont
particulièrement controversées et n’ont pas été suffisamment analysées par
la Cour. Aussi s’attache-t-il essentiellement aux faits qui ont trait à Pexis-
tence, à la nature, à la durée et au maintien de l'appui matériel apporté par
le Nicaragua à l'insurrection dans des pays voisins, notamment El Salva-
dor. Dans la mesure où d’autres prémisses d’ordre factuel sont générale-
ment acceptées, elles ne seront pas développées ici avec autant de
details.

A. Les sandinistes sont arrivés au pouvoir grâce à certaines des formes mêmes
d'intervention dont ils se plaignent actuellement

2. Foncièrement, le Nicaragua se plaint d’être victime d’une agression et
d'une intervention de la part des Etats-Unis. Le Gouvernement de la
République du Nicaragua soutient qu'il est le gouvernement légitime et
reconnu de cet Etat ; que celui-ci peut prétendre, en vertu du droit inter-
national contemporain, à n'être pas exposé à la menace ou à l'emploi de la
force contre son intégrité territoriale ou son indépendance politique ; et
qu'il a lui-même le droit de mettre en œuvre les politiques qu’il a choisies,
sans intervention étrangère visant à peser sur ces politiques, sa propre
composition et son maintien au pouvoir. Il affirme que les Etats-Unis
recourent à la menace et à l'emploi de la force contre son indépendance
politique et qu'ils interviennent au Nicaragua pour en renverser le gou-
vernement.

3. Etant donné ces accusations, il est instructif de rappeler que le gou-
vernement actuel de la République du Nicaragua est parvenu au pouvoir
avec le concours précisément de certaines des formes d’emploi de la force
et de certains des types d'intervention étrangère dont il se plaint à présent.
Le droit à la révolution à l'intérieur d'un Etat n’est pas en cause ici. C’est
néanmoins un fait que la révolution sandiniste ne s’est pas déroulée sim-
plement à l'intérieur d’un Etat — ce n'était pas un produit purement
intérieur. Au contraire. bien qu’essentiellement nicaraguayenne par ses
origines, par les forces combattantes et le soutien populaire, la révolution
qui a pris le pouvoir au Nicaragua en 1979 a été, dans une large mesure,
organisée, formée, armée, financée, appuyée et soutenue par des Etats
étrangers hostiles au Gouvernement nicaraguayen de l'époque. Celui-ci,
dominé depuis des décennies par la famille Somoza, était reconnu dans le
monde entier comme le Gouvernement de la République du Nicaragua. H
était au pouvoir depuis très longtemps. Ses représentants avaient signé la
Charte des Nations Unies et la charte de l'Organisation des Etats améri-

385

 
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 396

cains. Tout autant que le Gouvernement actuel de la République du
Nicaragua, il avait droit à la protection issue des principes et de la pratique
du droit international. (Finalement, quelques semaines avant la chute du
gouvernement Somoza, OFA était parvenue à la conclusion que ledit
gouvernement n’avait pas droit à cette protection à cause, apparemment,
de ses violations des droits de l’homme. Que cette décision fût ou non
justifiée en droit international, elle était sans précédent, contraire à la
pratique antérieure des Etats.)

4. Le Front sandiniste de libération nationale (Frente Sandinista de
Liberaciôn Nacional — FSLN) a été fondé au Honduras, le 23 juillet 1961,
par trois Nicaraguayens incontestablement guidés par l’exemple du pré-
sident Fidel Castro, avec son encouragement et son appui (voir David
Nolan, FSLN : The Ideology of the Sandinistas and the Nicaraguan Revo-
lution, 1984, p. 22-23). Pendant les quinze premiéres années de sa lutte, le
front comptait peu de membres. A l’époque du long séjour à Cuba de
Carlos Fonseca Amador, l’un de ses trois fondateurs et son premier
secrétaire général, il se manifestait principalement par la publication
occasionnelle d’un communiqué de La Havane. L’influence du régime
cubain de Fidel Castro ne parait pas avoir été moindre au cours des années
de formation du FSLN qu’elle ne l’est aujourd’hui. En 1975 le FSLN s’était
divisé en trois factions, chacune préconisant une stratégie propre pour la
prise du pouvoir. Le 26 décembre 1978, il fut annoncé 4 La Havane que les
trois factions du front sandiniste avaient décidé de fusionner, politique-
ment et militairement, opération dans laquelle on a dit que le prési-
dent Fidel Castro avait joué un rôle fondamental. En mars 1979, Radio
La Havane annonça la création du directoire unifié sandiniste de neuf
membres, soit trois désignés par chaque faction (il s’agit des neuf coman-
dantes de la Revoluciôn qui gouvernent aujourd’hui le Nicaragua).

5. Entre-temps, au Nicaragua même, un nouveau chef « charismatique »
était soudain apparu. Le 22 août 1978, des guérilleros sandinistes conduits
par Edén Pastora Gômez — dit « commandant Zéro » — s’emparèrent du
palais national à Managua, prenant quelque mille cinq cents personnes en
otages qui furent échangées contre cinquante-huit prisonniers politiques (y
compris le cofondateur et seul survivant du groupe initial du FSLN, Tomas
Borge Martinez, aujourd’hui ministre de l’intérieur). Déjà l’assassinat, le
10 janvier 1978, du rédacteur en chef de La Prensa, Pedro Joaquin Cha-
morro, avait provoqué un déchainement sans précédent de l’opposition au
gouvernement Somcza. L’exploit d’Edén Pastora galvanisa les énergies, et,
en septembre 1978, une insurrection ouverte éclata. Bien que ne faisant pas
partie du petit groupe des neuf, Edén Pastora fut nommé chef de l’armée
sandiniste en octobre 1978. Ses forces, nombreuses, bien armées et basées
au Costa Rica, d’où elles opéraient avec ’appui tacite du gouvernement,
affrontérent les troupes de Somoza au cours d’engagements à l'issue
incertaine. Fait plus important, dès l’été 1979 les guérilleros sandinistes
contrôlaient plusieurs villes et livraient bataille dans les principaux centre
urbains du nord et du centre du Nicaragua. Ces forces relativement
modestes jouissaient du soutien actif de la population ; des attaques et des

386
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 397

soulévements se produisaient un peu partout, et la garde nationale de
Somoza, largement concentrée dans le Sud pour lutter contre les troupes de
Pastora, avait du mal a faire face aux actions multiples et persistantes des
sandinistes dans d’autres régions. Les Etats-Unis avaient mis fin deux ans
auparavant à la fourniture d’armes, de munitions et de pièces de rechange
au gouvernement Somoza et ils décourageaient les autres gouvernements
de se substituer à eux. Le 29 mai, les forces de Pastora lancèrent une
offensive depuis le Costa Rica. Pressé de démissionner par les membres de
l'OEA, privé de l'appui politique et matériel des Etats-Unis, acculé à la
défaite par des assauts généralisés au nord et au centre ainsi que par
Poffensive de Pastora au sud, Somoza donna sa démission et s'enfuit à
létranger le 17 juillet. La garde nationale, harcelée de toutes parts, s’ef-
fondra et la junte de reconstruction nationale dans laquelle les sandinistes
ont joué un rôle fatidique s’'empara du pouvoir.

6. Bon nombre des guérilleros sandinistes qui avaient lutté avec tant de
détermination pour renverser le gouvernement Somoza avaient été entrai-
nés à Cuba (comme l’a reconnu dans sa déposition le commandant Car-
rion, audience du 13 septembre 1985). On a peine à croire que les dirigeants
sandinistes, dont certains firent des séjours prolongés à Cuba, n’y reçurent
aucune formation. Des conseillers militaires cubains prirent part à l’of-
fensive sandiniste finale du milieu de 1979. De grandes quantités d'armes
parvenaient aux sandinistes, à l’origine principalement du Venezuela (qui
fait partie aujourd’hui du groupe de Contadora) et, plus tard, de Cuba. Ces
armes étaient surtout débarquées au Costa Rica, où elles étaient distri-
buées aux forces sandinistes stationnées dans le pays, avec Pappui du
gouvernement. Une enquête effectuée depuis par l'assemblée nationale
costa-ricienne a établi que. de décembre 1978 à juillet 1979, il y avait eu au
moins soixante transports aériens vers le Costa Rica d’armes, de munitions
et d’autres fournitures destinées aux guérilleros sandinistes, en prove-
nance essentiellement de Cuba (Asamblea Legislativa, San José, C.R.. Comi-
sion de Asuntos Especiales, /nforme sobre el Träfico de Armas, Epe. 8768).
Le rapport démontre aussi qu'après la victoire des sandinistes certaines
de ces armes qui n'avaient pas encore été distribuées ont été réexpédiées
du Costa Rica au Salvador. Le Panama fournissait aussi des armes aux san-
dinistes. et des membres de la garde nationale panaméenne combattaient
à leurs côtés. Ces faits sont bien connus. indiscutés pour l'essentiel et
relatés par diverses sources (notamment Shirley Christian. Nicaragua,
Revolution in the Family, 1985, p. 29, 32, 78-81, 88-97). On possède moins
de détails sur l’approvisionnement des guérilleros sandinistes opérant à
partir du Honduras. Il est clair qu'ils constituaient une force importante,
tolérée par le Honduras même si elle n’a pas reçu du Gouvernement
hondurien l'appui déterminé que le Gouvernement du Costa Rica pro-
diguait au sud (voir la déclaration du représentant du Honduras à la
trente-neuvième session de l’Assemblée générale des Nations Unies,
A/39/PV.36, p. 77. ci-après par. 138). Toutes ces opérations étrangères
étaient, comme celles menées par les Etats-Unis pour appuyer les contras,
« clandestines ». Ni Cuba, ni le Venezuela, ni Panama, ni le Costa Rica

387
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 398

n’ont proclamé ni justifié leurs activités ; il n’y a pas eu de déclaration de
guerre, le Conseil de sécurité n’a pas été averti et il n’a même pas êté
prétendu que des agressions antérieures du Gouvernement nicaraguayen
auraient provoqué ces mesures si manifestement destinées à renverser ce
gouvernement.

7. Dans sa déposition, le commandant Carriôn a estimé que les forces
sandinistes représentaient en 1979 un total de quelque trois mille à quatre
mille hommes en armes (audience du 13 septembre 1985). Il a reconnu
qu'un tiers environ de ces effectifs étaient basés au Costa Rica (ibid.). Le
commandant Carrion a, à juste titre ou non, minimisé le rôle de ces forces
dans l'issue des combats (Christian écrit que les meilleures troupes de
Somoza avaient été envoyées au sud pour affronter celles d’Edén Pastora).
Tout en insistant, ce qui est logique, sur les hauts faits des guérilleros
opérant au Nicaragua qui, selon lui, étaient équipés d’armes achetées sur le
marché des armements, le commandant Carrion n’a pas précisé où les
sandinistes, à l’intérieur du Nicaragua, se procuraient l’argent nécessaire à
ces achats. Quoi qu’il en soit, le témoignage du commandant Carriôn
confirme plus qu’il n’infirme les faits, à savoir que Cuba a joué un rôle clé
dans la création, l’organisation, l’entraînement et l’approvisionnement des
révolutionnaires sandinistes, qui recevaient de surcroît une aide appré-
ciable du Venezuela, du Costa Rica et du Panama. Quoi que l’on puisse
penser des mérites et des torts respectifs des gouvernements somoziste et
sandiniste, il reste que la révolution sandiniste a ainsi bénéficié de cer-
taines des formes mêmes d'intervention dont elle croit pouvoir aujourd’hui
accuser les Etats-Unis. L'intervention a été appuyée avec vigueur, bien que
parfois en sous-main, par plusieurs gouvernements d'Amérique latine
qui défendent les principes de la non-intervention. Au surplus, lOrgani-
sation des Etats américains a elle-même retiré sa reconnaissance au Gou-
vernement nicaraguayen encore au pouvoir et représenté à l'OEA, pour
l’accorder à une junte dont le FSLN était une composante motrice, en
échange d'assurances données par cette même junte — autre acte d’inter-
vention, mais non armé et inavoué.

B. Le nouveau Gouvernement du Nicaragua s’est fait reconnaître par les

autres Etats en contrepartie d'engagements internationaux touchant ses

politiques intérieure et extérieure, engagements qu'il a délibérément
enfreints

8. Le 23 juin 1979, la dix-septième réunion de consultation des ministres
des relations extérieures de l'Organisation des Etats américains a adopté
une résolution exceptionnelle qui, pour reprendre les termes d’un rapport
de la commission interaméricaine des droits de l’homme,

« pour la première fois dans l’histoire de l'OEA et peut-être pour la
première fois dans l’histoire d’une organisation internationale, privait
le gouvernement en titre d’un Etat membre de l’organisation de sa
légitimité, à cause des violations des droits de l’homme que ce gou-

388
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 399

vernement avait perpétrées contre sa propre population » (OBA,
Report on the Situation of Human Rights in the Republic of Nicaragua,
1981, p. 2).

La résolution invitait à trouver une solution au conflit armé faisant rage au
Nicaragua, qu’elle décrivait comme un « grave problème ... qu’il appartient
exclusivement au peuple nicaraguayen de résoudre », « sur les bases sui-
vantes } :

« 1. Remplacement immédiat et définitif du régime de Somoza ;

2. Installation au Nicaragua d’un gouvernement démocratique
dont la composition comprenne les principaux groupes de l’opposi-
tion au régime de Somoza, et soit librement choisi par le peuple
nicaraguayen ;

3. Garantie du respect des droits de l’homme de tous les Nicara-
guayens sans exception ;

4. Organisation dans les plus brefs délais d’élections libres con-
duisant à linstallation d’un gouvernement authentiquement démo-
cratique qui garantisse la paix, la liberté et la justice.»
(OEA/ Ser.F/ 11.17.)

9. En réponse à la résolution précitée, le 12 juillet 1979, alors que
Somoza était toujours au pouvoir, la junte du gouvernement de recons-
truction nationale du Nicaragua a adressé au secrétaire général de POEA
«ainsi qu'aux ministres des relations extérieures des Etats membres de
l'organisation » un document contenant son « plan pour la paix ». La junte
écrivait ceci :

« Nous avons établi ce plan à partir de la résolution de la dix-
septième réunion de consultation du 23 juin 1979, résolution histo-
rique dans tous les sens du terme... Nous soumettons à la communauté
des Etats du continent américain, dans le cadre de notre « plan pour la
paix », les objectifs que notre gouvernement s’est fixés dès l’instant où
il a été formé ... nous souhaitons en réaffirmer certains :

I. Notre ferme intention de faire pleinement respecter les droits de
l'homme dans notre pays, conformément à la déclaration uni-
verselle des droits de l’homme des Nations Unies et à la charte
des droits de l’homme de POEA...

HI. Notre décision d’appliquer la justice civile dans notre pays...

V. Un plan pour organiser les premières élections libres dans notre
pays depuis le début de ce siècle...

Il appartient maintenant aux gouvernements des pays du continent
américain de prendre la parole pour rendre pleinement effective la

389
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 400

solidarité avec la lutte que notre peuple a menée pour rendre possibles
la démocratie et la justice au Nicaragua.

Nous vous demandons de transmettre le texte de la présente lettre aux
ministres des affaires étrangères de l'OEA... » (Lettre du 26 novembre
1985 ; les italiques sont de moi.)

10. Le « plan du gouvernement de reconstruction nationale pour assu-
rer la paix » spécifiait que

« la solidarité du continent américain est indispensable pour que le
plan ci-aprés puisse étre mis en ceuvre conformément a la résolution de
la dix-septiéme réunion de consultation des ministres des affaires étran-
gères de l'OEA, adoptée le 23 juin 1979 » (les italiques sont de
moi).

Il fixait les « étapes du plan », à savoir : Somoza présente sa démission ;
mise en place du gouvernement de reconstruction nationale ; puis,

« Immédiatement après l'installation du gouvernement de reconstruc-
tion nationale au Nicaragua, les Etats membres de l'OEA ... procèdent
aux démarches officielles nécessaires pour reconnaître ce gouvernement
en tant que gouvernement légitime du Nicaragua... Le gouvernement de
reconstruction nationale prend immédiatement les mesures suivantes : ...
Promulguer la loi fondamentale qui régira provisoirement le gouverne-
ment de reconstruction nationale... Décréter la loi organique qui régira
les institutions de l'Etat. Mettre en œuvre le programme du Gouverne-
ment de reconstruction nationale... » (Lettre du 26 novembre 1985 ; les
italiques sont de moi.)

11. Cette lettre de la junte à POEFA était accompagnée du programme de
la junte, de la loi organique et de la loi de garantie. Le programme, daté du
9 juillet 1979, était tout à la fois ample et détaillé. I] promettait « un
gouvernement véritabiement démocratique de justice et de progrès social »
avec « garantie complète des droits de l’homme » et des « libertés fonda-
mentales », y compris le « droit de libre expression, de communication et
de propagation des idées », la liberté syndicale, « une politique étrangère
indépendante de non-alignement » et bien d’autres choses encore (contre-
mémoire des Etats-Unis d’ Amérique, annexe 67). La loi organique — ou loi
fondamentale — (ibid, annexe 68) introduit dans la législation nicara-
guayenne le principe selon lequel « le Gouvernement de la République a
pour objectif immédiat et pour tâche principale de réaliser son programme
de gouvernement rendu public le 9 juillet 1979 ». A cette fin, il adopte en
tant que « principes fondamentaux » les droits définis dans la déclaration
universelle des droits de l’homme, le pacte international relatif aux droits
économiques, sociaux et culturels et le pacte international relatif aux droits
civils et politiques et proclame « la liberté illimitée de pensée orale et
écrite. » Les dispositions relatives à la junte, au conseil d’Etat, etc.
disposent notamment que « dans la mesure où le permettra l’état de la
reconstruction nationale, des élections générales seront organisées en vue

390
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 401

de désigner une assernblée nationale... » La loi sur les droits et garanties des
Nicaraguayens (« Loi de garantie ») (ibid, annexe 69) contient une liste
détaillée des droits civils et économiques, y compris l'abolition de la peine
de mort et la proscription de la torture, le droit à la liberté individuelle et la
sécurité personnelle, le droit de gréve, etc.

12. Les membres de l’'OEA ont exécuté leur part de ce marché inter-
national, imposé unilatéralement, en reconnaissant promptement le gou-
vernement de reconstruction nationale comme « le gouvernement légitime
du Nicaragua », ainsi que le souhaitait expressément la junte. En revanche
le FSLN — qui n’allait pas tarder à s’assurer une mainmise durable sur la
junte et les formations ultérieures du Gouvernement nicaraguayen — n’a
pas rempli les engagements qu’il avait souscrits à l’égard de OFA et de ses
membres. On ne saurait dire que le régime nicaraguayen est « authenti-
quement démocratique » ; loin de « garantir pleinement » les droits de
l’homme et les libertés fondamentales, il fournit de nombreux exemples
d’arrestations et de jugements arbitraires et des indices de violations en-
core plus graves ; il est aussi prouvé que des atrocités sont commises par
les forces armées du Gouvernement nicaraguayen, en particulier contre les
Miskitos et d’autres Indiens ; la liberté de la presse et la liberté syndicale
sont durement entravées, et cela depuis la prise du pouvoir par les sandi-
nistes ; loin d’agir comme un Etat non aligné, le Nicaragua s'associe
presque rituellement à Cuba pour appuyer les prises de positions interna-
tionales de l’Union soviétique, et les élections, après avoir été retardées
jusqu'en 1984, ont eu lieu dans des conditions telles que la domination
sandiniste ne pouvait être remise en cause, quelle que fût la volonté
populaire.

13. Jallongerais à l’excès une opinion dont je déplore déjà la longueur si
j'entrais dans le détail de ces conclusions et de tout ce qui les documente. Je
reconnais que les avis peuvent être partagés quant aux conclusions juri-
diques à tirer d’un rapprochement entre la résolution de POEA du 23 juin
1979 et sa mise en œuvre par les membres de l'OFA, d’une part, et
l'acceptation de cette résolution par la junte et la carence du Gouverne-
ment nicaraguayen au regard des termes de cette acceptation, d’autre part.
Jai traité plus haut du droit relatif à ces questions. Ce qui n’est pas
douteux, en tout cas, c’est que le front sandiniste, pratiquement dès sa prise
du pouvoir, a manqué sur des points importants aux assurances que la
junte avait données à l'OEA, et cela bien avant que l’état d’urgence pro-
voqué par les attaques des contras et des Etats-Unis pit le justifier. Ces
violations se poursuivent dans le flux et le reflux des pressions des contras
et des Etats-Unis, et peut-être même dans une certaine mesure — difficile à
évaluer — stimulées par ces pressions. Parmi les nombreuses sources qui
peuvent être citées à l’appui de ces conclusions figurent les suivantes :
« Comandante Bayardo Arce’s Secret Speech before the Nicaraguan
Socialist Party (PSN) », discours reproduit dans un certain nombre de
publications, y compris la brochure 9422 du département d’Etat de mars
1985; Amnesty International, Nicaragua, The Human Rights Record,
1986 ; Robert S. Leiken, « The Battle for Nicaragua », The New York

391
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 402

Review of Books, 13 mars 1986, vol. XXXIII, n° 4; Shirley Christian,
Nicaragua : Revolution in the Family, 1985; Douglas W. Payne, The
Democratic Mask : The Consolidation of the Sandinista Revolution, 1985 ;
David Nolan, FSLN : The Ideology of the Sandinistas and the Nicaraguan
Revolution, 1984 ; et, Department of State, Broken Promises : Sandinista
Repression of Human Rights in Nicaragua, 1984.

C. Le nouveau Gouvernement du Nicaragua a reçu
de la communauté internationale, y compris des Etats-Unis,
une aide sans précédent

14. Lorsque les sandinistes ont pris le pouvoir en juillet 1979, ’'admi-
nistration Carter a tout fait pour aider la junte et nouer des relations
amicales. A l'issue d’une réunion tenue le 15 juillet 1979 entre un repré-
sentant du département d’Etat et des dirigeants sandinistes, au cours de
laquelle les Etats-Unis promirent leur appui, Sergio Ramirez Mercado,
membre de la junte, aurait dit : « En ce moment je pense qu’il n’y a aucun
point de désaccord entre nous » (« Nicaraguan Rebels Say U.S. Is Ready
to Back Régime Led by Them », New York Times, 16 juillet 1979, p. 1).
Le secrétaire d’Etat Cyrus Vance déclarait alors :

« En offrant notre amitié et notre aide économique, nous renfor-
çons les chances de la démocratie au Nicaragua. Nous ne pouvons pas
garantir que la démocratie s'instaurera. Mais si nous tournons le dos
au Nicaragua, nous pouvons presque garantir qu’elle échouera. »
(Washington Post, 28 septembre 1979.)

15. Au cours des dix-huit premiers mois d’existence du nouveau regime,
les Etats-Unis — principaux fournisseurs à eux seuls de l’assistance éco-
nomique au Nicaragua pendant cette période — accordèrent au gouver-
nement de ce pays quelque 108 millions de dollars d’aide directe, notam-
ment divers secours, dont de grandes quantités de vivres et de médicaments
immédiatement après la chute de Somoza, évaluées à quelque 25 millions
de dollars ; ils appuyèrent l’octroi au Gouvernement nicaraguayen de prêts
de la Banque interaméricaine de développement et de la Banque mondiale
qui s’élevérent à 262 millions de dollars entre le milieu de 1979 et la fin de
1980 ; ils facilitèrent la renégociation d’échéances importantes de la dette
nicaraguayenne auprès des banques américaines ; ils offrirent au Nicara-
gua laide du Peace Corps ; ils proposèrent d'entraîner militairement les
forces nicaraguayennes dans les bases américaines du Panama, et le pré-
sident Carter reçut amicalement à la Maison-Blanche le coordonnateur de
la junte Daniel Ortega. D’autres Etats et d’autres organisations interna-
tionales consentirent également au nouveau Gouvernement nicaraguayen
une aide économique d’une générosité exceptionnelle, le total de l’aide
occidentale, de juillet 1979 à la fin de 1982, dépassant 1,6 milliard de
dollars. La valeur de laide militaire, économique et autre fournie pendant
cette période au Nicaragua par Cuba et par l’Union soviétique, ainsi que

392
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 403

par les alliés de Union soviétique tels que la République démocratique alle-
mande, le Viet Nam, l'Ethiopie et la Bulgarie, n’est pas facile à calculer, mais
de toute évidence elle était importante. Le Nicaragua recut également une
assistance militaire de la Libye (il convient de se remémorer ici l'incident
des « fournitures médicales » découvertes à bord d’un aéronef libyen fai-
sant route vers le Nicaragua qui s'était posé au Brésil), ainsi que d’autres
sources, comme l’Organisation de libération de la Palestine.

D. L'administration Carter a suspendu l’aide au Nicaragua en raison de son
soutien à l'insurrection au Salvador, attesté par des documents saisis sur des
guérilleros salvadoriens

16. Dans le cas des Etats-Unis cependant, et à initiative du Congrès,
l’aide était subordonnée à une condition : le Président devait certifier que
le Nicaragua n’appuyait pas le terrorisme ni la violence dans d’autres pays
avant que les crédits votés puissent être versés (loi spéciale d'assistance à
l'Amérique centrale, 1979, art. 536 g), Public Law 96-257, approuvée le
31 mai 1980). A partir de septembre 1980, les preuves d’une aide nicara-
guayenne aux insurgés d’EI Salvador étaient suffisamment nombreuses
pour justifier des représentations de l'ambassadeur des Etats-Unis et une
visite à Managua, en octobre, du vice-secrétaire d'Etat adjoint James
Cheek. M. Cheek informa le Gouvernement nicaraguayen que l'assistance
aux rebelles salvadoriens obligerait les Etats-Unis 4 mettre fin a leur
programme d’aide et compromettrait les relations entre les Etats-Unis et le
Nicaragua ; il fournit alors, semble-t-il, au Gouvernement nicaraguayen
des détails sur les armes transitant par le Nicaragua à destination d’El
Salvador. Des documents saisis ultérieurement sur des insurgés d’El Sal-
vador, et que les Etats-Unis ont déposés au Greffe en 1984, indiquent que
cette démarche fut prise au sérieux par le Gouvernement nicaraguayen, qui
suspendit pendant un certain temps les envois d’armes, en même temps
qu'il s’efforçait, apparemment, de repérer et d’éliminer les informateurs
des Etats-Unis.

17. Dans une réponse à une question posée par la Cour, le Gouverne-
ment nicaraguayen nie l’existence de cette conversation avec un représen-
tant du département d'Etat. Ce n’est là que l’une des nombreuses décla-
rations tendancieuses faites par le Nicaragua devant la Cour. Parmi les
diverses sources qui confirment la visite de M. Cheek 4 Managua et les
conversations que lui-même et l’ambassadeur des Etats-Unis ont eues alors
à ce sujet avec le Gouvernement nicaraguayen, voir Christian, op. cit,
page 194, ainsi que la publication du département d’Etat « Revolution
Beyond Our Borders », Sandinista Intervention in Central America (Special
Report 132, US Dept. of State, septembre 1985) (appelée ci-dessous
« Revolution Beyond Our Borders »), pages 20 et 21, où il est rendu compte
des entretiens de M. Cheek avec le coordonnateur Ortega, le ministre
des relations extérieures D’Escoto et les commandants Arce, Wheelock
et Humberto Ortega.

18. Les documents saisis dontj’ai parlé, « pris au parti communiste d’El

393
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 404

Salvador en novembre 1980 et à l’armée révolutionnaire du peuple (ERP)
en janvier 1981 » (annexe 50 au contre-mémoire des Etats-Unis sur la
compétence et la recevabilité, p. 2), ont été publiés par le département
d'Etat sous le titre : Communist Interference in El Salvador : Documents
Demonstrating Communist Support of the Salvadoran Insurgency, 23 février
1981. Ces documents, s’ils sont authentiques, ne confirment pas seulement
les conversations avec M. Cheek à Managua ; ils montrent aussi que les
insurgés ont pris conscience de existence d’un

« problème de sécurité commençant par une entrevue ... avec un
certain James Cheek ... qui s’est montré au courant d’envois terrestres
transitant par le Nicaragua ; dans des petits véhicules et ... des ten-
tatives faites par mer. Ces faits soulévent la question d’une mauvaise
gestion éventuelle de information de la part de ceux qui travaillent
dans ce domaine ... une enquête va être faite ... 1l nous semble très
étrange qu’un fonctionnaire gringo vienne ... formuler pratiquement
une mise en garde dans un cas comme celui-ci. S'il était vrai qu’ils
avaient trouvé quelque chose de concret, logiquement ils nous atta-
queraient ... ils ne nous mettraient pas en garde... » (Doc. J, p. 94.)

(Il est à noter que le Congrès a critiqué la communication au Nicaragua de
renseignements d’un tel intérêt stratégique. Voir la déclaration de
C. W. Bill Young, membre du Congrès, reproduite en annexe au mémoire
du Nicaragua (annexe E, pièce 1}, p. 40).)

19. L’authenticité de ces documents saisis et surtout exactitude de l’ana-
lyse présentée dans le livre blanc du département d’Etat (voir annexe 50,
loc. cit.) ont donné lieu à une controverse dans la presse peu après leur
publication en 1981. Le Gouvernement des Etats-Unis a réfuté les critiques
avec force détails ; il soutient que ces documents sont authentiques
(Department of State, « Response to Stories Published in the Wal!
Street Journal and the Washington Post about Special Report No. 80 ».
17 juin 1981, et « Revolution Beyond Our Borders », p. 5, note 2, où il est
affirmé : « L’authenticité de ces documents ... a depuis lors été confir-
mée par de nouvelles sources de renseignements et par des transfuges. »)
Cette conclusion est confirmée aussi bien par des détracteurs que par des
partisans bien informés de la politique du Gouvernement des Etats-Unis à
l'égard du Nicaragua. Christopher Dickey, dont l’ouvrage critique intitulé
With the Contras : A Reporter in the Wilds of Nicaragua, 1985, témoigne
d'une connaissance approfondie de certains éléments de fait en jeu dans la
présente affaire, conclut que « les documents d’origine eux-mémes sem-
blent tout a fait correspondre 4 ce que les dirigeants et des représentants de
l'insurrection salvadorienne et aussi les sandinistes m’ont déclaré en privé
à Managua en octobre 1983 et en mai 1984 » (p. 281-282, 73-74), et il
considère ces documents comme authentiques. Robert E. White, ancien
ambassadeur des Etats-Unis au Salvador, critique implacable de la poli-
tique suivie par le président Reagan à l'égard du Nicaragua et d'El Sal-
vador, a déclaré être du même avis (ci-après par. 151). Un partisan de la

394
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 405

politique suivie par les Etats-Unis à l'égard du Nicaragua, qui a publié une
étude circonstanciée et documentée de ce qu'il tient pour une agression
commise par le Gouvernement nicaraguayen contre El Salvador, le Hon-
duras et le Costa Rica, qualifie lui aussi les documents saisis d’authentiques
et il cite des détails révélateurs quant au rôle multiforme du Gouvernement
nicaraguayen dans l'armement, l’'approvisionnement, l'entraînement et la
direction de l'insurrection au Salvador (Robert F. Turner, Nicaragua v.
United States : A Look at the Facts, sous presse. L'étude de M. Turner est
fondée en partie sur des travaux de recherche effectués pour le compte du
département d'Etat et fait référence à des communications diplomatiques).
Cet ouvrage renferme une mine de détails concrets supplémentaires à
l'appui des conclusions avancées par l’auteur, l’une d’elles étant que le
Gouvernement nicaraguayen a joué et continue de Jouer un rôle crucial
dans l’appui à l'insurrection salvadorienne, en tant que plaque tournante
pour l’acheminement des fonds, munitions et approvisionnements et
comme centre d'entraînement et de commandement.

20. Ni dans ses pièces écrites ni pendant la procédure orale le Nicaragua
n'a réfuté ou mentionné expressément ces documents saisis. L’arrét de la
Cour n’en tient pratiquement pas compte. Or, ces documents étayent et
illustrent les allégations des Etats-Unis quant au ravitaillement massif, par
le Nicaragua, Cuba, le Viet Nam, l'Ethiopie et d’autres pays, des insurgés
salvadoriens en armes et munitions, lesquelles « passaient toutes par le
Nicaragua » (doc. G, p. 8). Les documents décrivent le rôle joué par le
président Fidel Castro dans l’unification de l’insurrection salvadorienne
(doc. A); relatent l'appui « magnifique » que le « camp socialiste » apporte
à cette insurrection (doc. €, p. 2) ; rapportent les assurances données par
les dirigeants sandinistes à propos de la mise à la disposition de l’insur-
rection salvadorienne d’un quartier général au Nicaragua « avec toutes les
mesures de sécurité » (doc. D, p. 4) ; indiquent aussi que le Nicaragua a fait
sienne « la cause d’E.S. [El Salvador] » (doc. D, p. 5) ; donnent des pré-
cisions sur les assurances données par le Viet Nam, l'Ethiopie et d’autres
pays « socialistes » quant à Penvoi de plusieurs tonnes d’armes à linsur-
rection salvadorienne (doc. E et F) ; montrent que le Nicaragua a accepté
de garder pour lui les armes fabriquées dans les pays communistes et de
fournir en leurs lieu et place aux insurgés salvadoriens des armes de
fabrication occidentale puisées dans ses propres stocks (doc. G) ; précisent
que 130 tonnes d’armes et autres matériels (une fraction de la quantité
totale) sont parveriues au Nicaragua pour être expédiées au Salvador
(doc. I) ; font état de la suspension des livraisons d’armes nicaraguayennes
au Salvador en septembre 1980 en réponse aux protestations des Etats-
Unis (doc. J) : et indiquent que le front sandiniste de libération nationale a
communiqué aux guérilleros salvadoriens un calendrier pour la reprise des
livraisons d’armes (doc. K). Ainsi qu’on peut lire dans les documents:

« La maniére dont tous les pays du bloc socialiste se sont pleine-
ment engagés à accéder à chacune de nos requêtes, certains doublant
même l’aide promise, est impressionnante. C’est la première révolu-

395
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 406

tion en Amérique latine qu'ils se soient engagés inconditionnellement
à aider avant la prise du pouvoir. » (Doc. K, p. 4 ; voir la traduction en
langue anglaise donnée dans « Revolution Beyond Our Borders », p. 7,
ainsi que les autres références qui y sont faites à ces documents saisis,
p. 5-7.)

Ces documents offrent une preuve remarquable de linfluence que le
Gouvernement nicaraguayen exerce sur l'insurrection salvadorienne, en ce
qui concerne non seulement la fourniture d’armes mais aussi la stratégie et
la tactique (voir doc. K, R). Comme indiqué plus loin, un certain nombre
de sources corroborent la teneur de ces documents.

21. L’accord d’assistance entre les Etats-Unis et le Nicaragua ne fut
signé que le 17 octobre 1980, bien qu’une bonne partie des fonds eussent
été versés avant cette date. Le Gouvernement nicaraguayen affirma, lors
des conversations avec Cheek qui précédérent cette signature, qu’il n’en-
voyait pas d’armes aux insurgés d’El Salvador. Le 12 septembre 1980, afin
d'essayer de maintenir de bonnes relations avec le Gouvernement nicara-
guayen et de lui accorder le bénéfice de doutes pourtant grandissants, et
malgré les renseignements préoccupants qui avaient motivé la mission
Cheek, le président Carter certifia au Congrès qu’il n'existait pas de preuve
d'une assistance et d’un soutien du Gouvernement nicaraguayen au ter-
rorisme et à la violence dans d’autres pays. Cette décision aurait été prise
parce que les élémenits dont on disposait alors au sujet de l'implication du
Gouvernement nicaraguayen dans des activités terroristes n'étaient pas
« concluants » (voir l’attestation présidentielle n° 80-26 du 12 septembre
1980, reproduite dans la Weekly Compilation of Presidential Documents,
vol. 16, n° 37, p. 1712, et citée dans la lettre à la Cour en date du 26 no-
vembre 1985, ainsi que « Revolution Beyond Our Borders », op. cit., p. 20).
Cependant, contrairement à la conclusion tirée par le Nicaragua dans la
lettre du 26 novembre 1985. et à laquelle la Cour dans son arrêt semble
ajouter foi, cela ne traduit pas vraiment « les vues du Gouvernement des
Etats-Unis à la fin de 1980 quant à l'appui qu’aurait fourni le Nicaragua
aux forces d'opposition au Salvador... » (les italiques sont de moi). « Ce
n’est pas avant fin décembre ou début janvier », selon ce qu’aurait confié
à Shirley Christian l'ambassadeur des Etats-Unis, M. Pezzullo, « que les
Etats-Unis obtinrent un tableau plus complet de l'importance de l’aide
fournie par le Nicaragua aux guérilleros d'El Salvador » (op. cit., p. 194).

22. En janvier 1981, au vu de ce tableau plus complet, l'administration
Carter suspendit certaines formes d’assistance. Comme l’écrivit alors le
New York Times :

« D’après des déclarations faites aujourd’hui de source officielle,
les Etats-Unis ont suspendu la semaine dernière les versements faits
au Nicaragua sur un fonds de soutien économique de 75 millions de
dollars parce qu'ils ont acquis la preuve que les guérilleros gauchistes
d'El Salvador ont été approvisionnés en armes par le Nicaragua. »
(« The U.S. Halts Nicaragua Aid Over Help for Guerrillas », New
York Times, 23 janvier 1981, p. A3.)

396
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 407

Néanmoins, la suspension des envois d’armes du Nicaragua aux insurgés
d'El Salvador en septembre 1980 fut profitable aux sandinistes, en leur
permettant d'obtenir le versement de la plus grande partie de l’aide éco-
nomique votée par le Congrès des Etats-Unis. La reprise d’expéditions
massives d’armes en vue de l’« offensive finale » des insurgés salvadoriens
leur en fit perdre la dernière fraction et, ce qui est plus important, remit en
cause la possibilité d'une aide directe future (déjà prévue) ainsi que Pappui
des Etats-Unis dans les institutions multilatérales. Elle se révéla plus tard
beaucoup plus préjudiciable encore.

E. L'administration Reagan a mis fin à l'aide au Gouvernement

nicaraguayen en le dispensant de son obligation de rembourser l’aide déjà

accordée, et ce dans lespoir qu'il mettrait fin à son aide aux insurrections à

l'étranger ; plus tard, l'administration Reagan a offert à deux reprises de

reprendre l’aide si le Nicaragua cessait d'appuyer l'insurrection au Salvador,
mais ces offres n’ont pas été acceptées

23. Au vu de preuves dont il résultait que le Nicaragua avait repris son
soutien à l'insurrection salvadorienne, le président Reagan adopta le
Ier avril 1981 une attestation par laquelle il était mis fin à l'assistance au
Nicaragua. La déclaration publiée alors par le département d'Etat indi-
quait cependant :

« La présente administration a adressé de vigoureuses représenta-
tions aux Nicaraguayens pour les inciter à cesser leur soutien militaire
aux guérilleros d'El Salvador. Leur réponse a été positive. Nous
n’avons pas de preuves concrètes de mouvements d’armes traversant
le Nicaragua ces dernières semaines et les activités de propagande et
certaines autres activités de soutien ont diminué. Le fait qu’un trafic
d'armes se poursuit peut-être, et d’autres formes de soutien très pro-
bablement, continue cependant à nous préoccuper.

D’importants intérêts de sécurité des Etats-Unis sont en jeu dans la
région. Nous voulons encourager le maintien des tendances favo-
rables récemment enregistrées en ce qui concerne le soutien nicara-
guayen aux guérilleros d’El Salvador. Nous entendons aussi continuer
à assister au Nicaragua les forces modérées qui résistent à la domi-
nation marxiste et s'efforcent d’ceuvrer en faveur d’une option démo-
cratique et de faire survivre le secteur privé.

Reconnaissant la manière dont le Nicaragua a réagi à ce jour et
compte tenu de nos intérêts de sécurité nationale dans la région. le
Président a décidé de faire usage de ses pouvoirs spéciaux en vertu de
Particle 614 a) 1) du FAA pour maintenir les crédits ESF qui ont été
versés en totalité au Gouvernement du Nicaragua — en d’autres
termes, pour ne pas exiger leur remboursement immédiat.

Nous envisageons la reprise de P.L.-480 et une assistance ultérieure
au développement si les tendances favorables se maintiennent. Nous
n’excluons pas la reprise de l’assistance ESF ultérieurement si la

397
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 408

situation au Nicaragua s'améliore. » (Documents on American Foreign
Policy, 1981, doc. 687, p. 1298.)

En d’autres termes, le Gouvernement nicaraguayen ayant réagi de façon
« positive » aux représentations des Etats-Unis, en suspendant apparem-
ment de nouveau les envois d’armes aux guérilleros salvadoriens, le pré-
sident Reagan renonçait à appliquer la disposition de la législation des
Etats-Unis qui prévoyait le remboursement immédiat des prêts d’aide
économique accordés au Nicaragua, en cas de violation de leurs conditions
d'octroi ; il indiquait en outre que l'assistance économique au Nicaragua
pourrait reprendre si les tendances favorables qui s'étaient manifestées
depuis peu se confirmaient. Ce n’est guère là le choix politique d’un
président qui, d’emblée, selon le Nicaragua, aurait saisi le prétexte de
l'appui du Gouvernement nicaraguayen aux guérilleros d’El Salvador pour
tenter de le renverser.

24. Ainsi à cette époque comme par la suite, les Etats-Unis ont fait
savoir au Nicaragua qu'ils seraient disposés à reprendre leur assistance si le
Gouvernement nicaraguayen cessait ses tentatives de subversion dans
d’autres Etats de la région et modérait son effort déjà exceptionnel de
réarmement. Le 12 août 1981, Thomas O. Enders, alors secrétaire d'Etat
adjoint, a informé les plus hauts dirigeants du Gouvernement nicara-
guayen à Managua que les Etats-Unis seraient disposés à reprendre leur
assistance si leur pays cessait d'appuyer l'insurrection dans les Etats voi-
sins. Cette offre n’a pas été acceptée.

F. L'administration Reagan a précisé au Gouvernement nicaraguayen en

1981 qu'elle considérait la révolution sandiniste « comme irréversible »,

l'unique condition posée à la coexistence étant qu'il soit mis fin à l’envoi
d'armes au Salvador

25. Le Gouvernement nicaraguayen a de sa propre initiative commu-
niqué un compte rendu de l’un des entretiens importants qu’a eus
M. Enders à Managua en août 1981, en l’assortissant de sa propre inter-
prétation (lettre du 26 novembre 1985). Il peut être intéressant tout
d’abord de citer les impressions que l’ambassadeur du Nicaragua en poste
à Washington à cette époque a retirées de ces entretiens :

« Durant mes premiers jours de fonctions, j’ai eu l'impression que
les Etats-Unis ne toléreraient pas une victoire militaire gauchiste au
Salvador. En outre, certaines observations de l'ambassadeur des
Etats-Unis au Nicaragua, Lawrence Pezzullo, me poursuivaient de
façon persistante. Je crois pouvoir dire que M. Pezzullo éprouve de
sincères sentiments de sympathie pour mon pays. C’est pendant le
printemps de 1981 — quelque temps après l'échec de l’offensive finale
de janvier des guérilleros salvadoriens — qu'il a plaidé, de façon ami-
cale et sincère, pour que le Gouvernement de Managua s’abstienne
d’aider les insurrections dans les pays voisins. L’ambassadeur a sou-
ligné que cela était important pour le propre bien du Nicaragua.

398
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 409

En août 1981, le secrétaire d'Etat adjoint aux affaires interaméri-
caines, Thomas Enders, a rencontré au plus haut niveau mes supé-
rieurs à Managua. Le message qu’il apportait était clair : en échange
d’une non-exportation de l’insurrection et d’une réduction des forces
armées du Nicaragua, les Etats-Unis s’engageaient à appuyer le Nica-
ragua par des arrangements mutuels de sécurité régionale et par la
poursuite de l’aide économique. Le Gouvernement des Etats-Unis
n’avait pas l'intention de s’immiscer dans nos affaires intérieures.
Toutefois, « vous devez comprendre que si vous vous comportez en
totalitaires, vos voisins verront peut-être en vous des agresseurs
potentiels ». J'avais le sentiment que, malgré son caractère péremp-
toire, la position des Etats-Unis vis-à-vis du Nicaragua était définie
par M. Enders avec franchise, mais aussi avec respect pour le droit du
Nicaragua de choisir son propre destin. M. Enders a indiqué que l’on
se trouvait à une croisée des chemins : l’un conduisant à l'amitié entre
les Etats-Unis et le Nicaragua ; l'autre à un éloignement des deux
pays. D’après lui, le Nicaragua s'était peut-être déjà engagé sur la
seconde voie. Il n’était cependant pas trop tard pour parvenir à
s’entendre. » (Arturo J. Cruz, « Nicaragua’s Imperiled Revolution »,
Foreign Affairs, été 1983, p. 1041-1042.)

26. Edén Pastora, quant à lui, donne aux entretiens qui se sont déroulés
avec M. Enders une autre dimension, moins diplomatique :

« En rendant compte à Fidel Castro des entretiens que le FSLN
avait eus avec Thomas Enders, ... Daniel Ortega a déclaré qu’Enders
avait confié en privé qu’en sa qualité de représentant des Etats-Unis il
était venu à Managua non pas pour défendre les droits de Popposition
démocratique, mais plutôt pour insister pour que le FSLN mette fin à
toute ingérence au Salvador ... qu’il était venu au Nicaragua en tant
que représentant du président Reagan pour dire que le Nicaragua
était considéré comme perdu pour les Etats-Unis — que c’était là le
problème du parti démocrate des Etats-Unis, mais que celui du parti
républicain était non pas le Nicaragua mais EI Salvador, pays qu’il
n'avait pas l'intention de perdre. De plus, Enders avait dit à Daniel
que les Nicaraguayens pouvaient faire ce que bon leur semblait —
qu’ils pouvaient imposer le communisme, qu’ils pouvaient s’appro-
prier La Prensa, qu’ils pouvaient exproprier les biens des particuliers,
qu'ils pouvaient agir à leur guise — mais qu’ils devaient cesser de se
mêler de la situation au Salvador, d'entraîner le Nicaragua dans une
confrontation Est-Ouest, faute de quoi ils seraient écrasés. » (Edén
Pastora Gomez, « Nicaragua 1983-1985 : Two Years Struggle Against
Soviet Intervention », Journal of Contemporary Studies (printemps/
été 1985), p. 10-11.)

La encore, voilà ce qu’il en est en réalité de l'argument clé avancé par le
Nicaragua en la présente affaire, à savoir que les Etats-Unis ont eu pour
objectif dès l’accession de Reagan à la présidence de renverser le Gouver-

399
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 410

nement du Nicaragua ! Qu’Edén Pastora ait ou non un souvenir exact du
rapport fait par Daniel Ortega a Fidel Castro des propos que M. Enders lui
avait tenus en privé, le compte rendu des entretiens entre Ortega et Enders
communiqué par le Nicaragua confirme lessentiel. Dès la deuxième
phrase de son entretien avec le commandant Ortega, M. Enders a déclaré
catégoriquement que les Etats-Unis considéraient la révolution sandiniste
«comme irréversible » (voir ci-après les paragraphes 156 à 168 et en
particulier le paragraphe 157).

G. Devant la Cour, les représentants du Gouvernement du Nicaragua ont

soutenu que celui-ci n'avait « jamais » fourni d'armes ou d'autre assistance

matérielle à l'insurrection au Salvador, «jamais» eu d'installations

salvadoriennes de commandement et de contrôle sur le territoire nicaraguayen

ni «jamais» permis que son territoire fit utilisé pour l'entraînement
@insurgés salvadoriens

27. Comme indiqué dans le corps méme de la présente opinion, le
Gouvernement du Nicaragua a, 4 maintes reprises, abondamment et caté-
goriquement nié avoir, en tant que gouvernement, fourni des armes ou
quelque autre assistance matérielle à insurrection au Salvador, ou avoir
appuyé l'insurrection dans d’autres pays d’Amérique centrale. Les déné-
gations apportées à l’occasion de témoignages devant la Cour et dans les
communications officielles que le Gouvernement du Nicaragua a soumises
a la Cour sont de la plus haute importance en la présente espèce. J’évo-
querai simplement, a titre d’exemple, trois de ces nombreuses dénégations
catégoriques du Nicaragua :

a) Dans son attestation du 21 avril 1984 jointe en annexe au mémoire du
Nicaragua et ensuite maintes fois citée devant la Cour par le Gouver-
nement du Nicaragua, M. Miguel d’Escoto Brockmann, ministre des
relations extérieures du Nicaragua, déclare ce qui suit :

« J'ai connaissance des allégations du Gouvernement des Etats-
Unis d'Amérique selon lesquelles mon gouvernement enverrait des
armes, des munitions et du matériel de transmission ainsi que des
fournitures médicales aux rebelles qui se livrent 4 la guerre civile
contre le Gouvernement d’El Salvador. Ces allégations sont fausses et
ne sont qu’un prétexte employé par les Etats-Unis pour continuer
leurs activités militaires et paramilitaires illicites contre le Nicaragua
en vue de renverser mon gouvernement. En réalité, mon gouverne-
ment ne participe pas et n’a jamais participé à la fourniture d’armes ou
autres approvisionnements à l’une quelconque des factions opposées
dans la guerre civile au Salvador.» (Mémoire du Nicaragua,
annexe B.)

b) Dans le témoignage sous serment qu’il a fait devant la Cour, le com-
mandant Carrion a déclaré : « Mon gouvernement n’a jamais eu de
politique de fourniture d’armes aux forces d’opposition en Amérique
centrale. » (Audience du 13 septembre 1985.)

400
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 411

c) En réponse aux questions qui lui étaient posées, l’agent du Nicaragua a
affirmé ce qui suit, dans une lettre en date du 26 novembre 1985
adressée au Greffier :

« Ainsi qu’il l’a constamment affirmé, le Gouvernement du Nica-
ragua n’a jamais fourni d’armes ou d’assistance matérielle aux insur-
gés au Salvador, ni accepté que son territoire fût utilisé à une telle fin.
Il n’a jamais permis aux insurgés salvadoriens d'établir un siège, une
base d’opérations ou de commandement, ou un dispositif de contrôle
sur le territoire nicaraguayen, et il n’a jamais permis que son territoire
soit utilisé pour y entraîner les insurgés salvadoriens. »

H. En dépit de ses dénégations, le Gouvernement nicaraguayen sert en fait
depuis 1979 de plaque tournante pour l'acheminement d'armes et de munitions
destinées aux insurgés salvadoriens ; le commandement et le contrôle de
l'insurrection salvadorienne sont exercés à partir du territoire nicaraguayen,
avec la coopération des gouvernements cubain et nicaraguayen ; les insurgés
salvadoriens sont entraînés à Cuba et au Nicaragua ; à un moment donné, la
station de radiodiffusion des insurgés salvadoriens a émis à partir du territoire
nicaraguayen ; l'appui politique et diplomatique apporté par le Nicaragua à
l'insurrection salvadorienne est absolu, public et constant

28. Les éléments qui tendent à démontrer — et dans certains cas
démontrent — que le Gouvernement du Nicaragua apporte une aide
matérielle à l'insurrection au Salvador sont substantiels. Aucun d’entre eux
n’est en soi concluant. Mais vu la situation au Nicaragua, ce n’est pas
surprenant. Le Nicaragua n’a pas de régime démocratique, pas de parle-
ment dominé par opposition, pas de commission restreinte du renseigne-
ment ; il n’a ni amendement Boland limitant son action au Salvador, ni loi
sur la liberté de l’information obligeant le gouvernement à rendre publi-
ques ses activités, ni presse libre prompte à publier toute information que
le gouvernement souhaite taire. Le Gouvernement du Nicaragua n’a
pas besoin d’adopter de loi autorisant ses activités secrètes au Salvador ou
dans d’autres pays d'Amérique centrale ; et loin de prendre un décret pu-
blic interdisant les assassinats politiques, 1l aurait selon certaines sources
pris secrètement un décret autorisant de tels assassinats, lequel aurait
été appliqué des centaines de fois (voir Inside the Sandinista Régime : A
Special Investigator’s Perspective, publié par le département d’Etat en
1985. Ce rapport contient des allégations précises avancées par Alvaro José
Baldizon Aviles, récemment encore lieutenant attaché à la commission des
enquêtes spéciales du ministère de l’intérieur, qui a quitté le Nicaragua en
emportant avec lui des documents censément officiels qui étayent ses
allégations et dont le plus important est reproduit dans la publication
susmentionnée. Un article sur les accusations portées par M. Baldizon
Aviles a paru dans le Washington Post du 19 septembre 1985, page A26.
Voir aussi l’article de Robert S. Leiken, /oc. cit., page 52, qui rend compte

401
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 412

de l'interview que Baldizon lui a accordée et des observations du directeur
d’Americas Watch sur les accusations de Baldizon. Le conseil supérieur
des entreprises privées (COSEP) a accusé des agents sandinistes d’être res-
ponsables de l'assassinat, le 17 novembre 1980, de son président par
intérim, Jorge Salazar. Voir The Nicaraguan Revolutionary Process, étude
réalisée par le COSEP en 1983, revue, traduite et mise à jour par le centre
d’information nicaraguayen en janvier 1985, pages 3 et 4. Des exégètes de
la révolution nicaraguayenne tiennent cette accusation pour fondée. Voir
Christian, op. cit., pages 181 à 184, et Dickey, op. cit., pages 80 à 82.) Eu
égard à la nature du régime nicaraguayen et à la présence dans les minis-
tères nicaraguayens de nombreux conseillers qui viennent de régimes
totalitaires étrangers, on peut supposer qu’il ne sera pas facile de percer à
jour ce que le Gouvernement du Nicaragua a des raisons de cacher. Cela
n’empéche pas qu’il existe des preuves abondantes — et suffisantes — de ce
que nie ce gouvernement.

1. Faits reconnus par des membres du Gouvernement du Nicaragua

29. La Cour, à juste titre, accorde un poids particulier aux déclarations
d’une partie portant sur des points de fait lorsque ces déclarations vont à
l'encontre de ses intérêts. Il est remarquable qu’en la présente affaire une
partie comme le Nicaragua, qui nie aussi catégoriquement et en bloc un fait
crucial, ait cependant fait un certain nombre de déclarations importantes
qui reviennent à le reconnaître. Il ne s’agit certes pas de lois du Congrès,
signées par le Président et publiées dans l’équivalent au Nicaragua du
Congressional Record, mais ces éléments n’en constituent pas moins, vu les
circonstances, des indices sérieux.

30. Le président du Nicaragua, le commandant Daniel Ortega Saave-
dra, a accordé en janvier 1985 une interview à un éminent romancier
péruvien, Mario Vargas Llosa, lequel a par la suite publié un reportage sur
le mois qu’il avait passé au Nicaragua, les nombreuses interviews qu’il y
avait recueillies et les conclusions auxquelles il était parvenu. Ce reportage
a paru sous le titre « In Nicaragua » dans le New York Times Magazine du
28 avril 1985. Au cours de l'interview, le président Ortega aurait déclaré à
M. Vargas : « nos tensions internes seront résolues, là n’est pas la diffi-
culté ». Il aurait poursuivi :

« La difficulté, c’est la négociation avec les Etats-Unis. C’est de là
que viennent tous nos problèmes. Le président Reagan n'a pas re-
noncé à l’idée de nous détruire. [1 semble négocier, puis il fait
machine arrière... Il veut notre capitulation.

Nous avons dit que nous sommes disposés à faire partir les Cubains,
les Soviétiques et les autres conseillers ; à suspendre sous contrôle
international tout transit par notre territoire d'aide militaire ou autre
destinée aux Salvadoriens. Nous avons dit que la seule chose que nous
demandions était que l’on ne nous attaque pas et que les Etats-Unis
n’arment pas et ne financent pas ... les bandes qui entrent chez nous
pour nous tuer, pour brûler les récoltes et qui nous obligent à détour-

402
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 413

ner d’énormes ressources humaines et économiques dont nous avons
le besoin le plus pressant pour le développement. » (P. 17 ; les ita-
liques sont de moi.)

Le président Ortega ne rédigeait pas ici un document officiel mais il parlait
— tout comme le président Reagan, lors de sa fameuse conférence de
presse, ne rédigeait pas un document officiel traitant des modalités de
l'ajustement de la politique nicaraguayenne, mais déclarait qu’il entendait
que le Nicaragua « mette les pouces ». C’étaient là des propos qui en
disaient long, mais ceux du président Ortega ne sont pas moins révélateurs.
Et que dit le président Ortega ? Ses paroles sont citées entre guillemets — il
n’en est pas simplement rendu compte, elles sont citées — par un auteur de
renom s’exprimant dans un journal de réputation inégalée, dans les termes
suivants :

« nous sommes disposés ... à suspendre sous contrôle international
tout transit par notre territoire d’aide militaire ou autre destinée aux
Salvadoriens. Nous avons dit que la seule chose que nous demandions
était ... que les Etats-Unis n’arment pas et ne financent pas … les
bandes qui entrent chez nous pour nous tuer... »

Le président Ortega n’aurait pas parlé de suspendre le transit de l’aide
militaire au Salvador par le Nicaragua si un tel mouvement n'avait pas
existé. On ne peut mettre fin à ce qui n’a pas commencé. On ne peut mettre
fin à ce qui ne se poursuit pas. Les Etats-Unis, indubitablement, arment les
contras : cela doit cesser ; en retour dit le président Ortega, le Nicaragua est
prêt à « suspendre » tout transit par son territoire d’aide militaire destinée
aux Salvadoriens. Voilà qui est sincère !

31. Naturellement, si l'intention est de minimiser toute déclaration du
Nicaragua contraire à ses intérêts tout en grossissant les déclarations du
même genre des Etats-Unis, on peut trouver des raisons de minimiser la
déclaration qui vient d’être citée. Le président Ortega et M. Vargas par-
laient en espagnol et l’article de M. Vargas est entièrement traduit de
l'espagnol, ce qui permet d’insinuer qu’il y a eu erreur de traduction. Mais
cette hypothèse ne tient pas si on se reporte à la version originale espagnole
ci-après des propos du président Ortega :

« Lo dificil es la negociaciôn con Estados Unidos. De alli viene
todo el problema. El presidente Reagan no renuncia a acabar con
nosotros y, por eso, aparenta negociar, pero luego da marcha atras,
como en Manzanillo. No quiere negociaciôn. Quiere que nos rinda-
mos. Hemos dicho que estamos dispuestos a sacar a los cubanos,
soviéticos y demas asesores ; a suspender todo tränsito por nuestro
territorio de ayuda militar u otra a los salvadoreños, bajo verificacion
internacional. Hemos dicho que lo unico que pedimos es que no nos
agredan y que Estados Unidos no arme y financie, jactandose de ello
ante el mundo, a las bandas que entran a matarnos, a quemar las
cosechas, y que nos obligan a distraer enormes recursos humanos y

403
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 414

econômicos que nos hacen una falta angustiosa para el desarrollo. »
(Ce texte en espagnol des propos tenus en espagnol par le président
Ortega est tiré d’une version espagnole de l’article de Vargas Llosa
paru dans l'4BC de Madrid daté du 12 mai 1985, sous le titre « El
Sandinista, Tranquilo » : les italiques sont de moi.)

Ou bien on peut laisser entendre que la citation étant extraite d’un journal
il doit y avoir une faute typographique ou que l’auteur. étant romancier, il a
brodé. Enfin on pourrait dire que, si le président Ortega a prononcé ces
paroles, ce n'était pas sérieusement.

32. Mais si l’on veut apprécier objectivement les propos du chef de
l'Etat cités par une source autorisée, il est impossible de passer sous silence
ce quasi-aveu du président Ortega. De plus, si la traduction en anglais de
ces propos avait été tant soit peu incorrecte, il y a tout lieu de croire que le
Gouvernement du Nicaragua aurait demandé la publication d’un rectifi-
catif, ce que le New York Times, suivant une politique bien établie, lui
aurait accordé immédiatement. Or, aucun rectificatif n'a été demandé ni
publié (d’après la lettre du 31 décembre 1985 qui m’a été adressée par Mar-
tin Arnold, directeur adjoint du New York Times Magazine). Ainsi que le
représentant d'El Salvador. qui a donné lecture des propos cités du pré-
sident Ortega devant l'Assemblée générale des Nations Unies, l'a déclaré,
« voilà un aveu éloquent » (A/40/PV.90, p. 83). Les propos du président
Ortega tels qu'ils ont été prononcés à l’origine en espagnol sont même plus
accusateurs que leur traduction en anglais (« we are willing to stop »). puis-
que leur auteur admet que le Nicaragua pourrait « suspendre » la livrai-
son d'armes aux insurgés salvadoriens. Les déclarations du porte-parole
du Nicaragua citées ci-après pourront être fort bien appréciées à la lumière
de ce quasi-aveu fait en 1985 par le président Ortega, lorsque celui-ci a
admis qu'une aide militaire transitait vers El Salvador par le Nicaragua.
et que le Nicaragua aurait pu y mettre fin mais ne l'avait pas fait.

33. Les déclarations en question seront citées dans l'ordre chronolo-
gique. Mais il n’est pas sans intérêt de noter tout d’abord que récemment
encore. en avril 1986, le président Ortega a fait une deuxième déclaration
publique qui renforce la portée de celle déjà citée. Dans un article publié
dans le Wall Street Journal du 18 avril 1986, à la page 2, Clifford Krauss
rend compte d'une interview que le président Ortega a accordée à Mana-
gua le 16 avril 1986 et au cours de laquelle il a déclaré que le Nicaragua est
prêt à négocier et à signer avec les Etats-Unis un traité de sécurité mutuelle
qui ferait de l'Amérique centrale une « zone neutre ». soustraite à la
compétition Est-Ouest. L'article se poursuit en ces termes :

« En proposant un traité bilatéral avec Jes Etats-Unis. M. Ortega a
indiqué que le Nicaragua est prêt à convenir d’un retrait de tous les
conseillers militaires étrangers et d’une cessation de Paide aux « forces
irrégulières » dans la région. En échange. a-t-1l dit, les Etats-Unis
devraient mettre fin à leurs pressions militaires sur le Nicaragua et
cesser leurs manœuvres militaires dans la région. I] a qualifié le traité
ainsi proposé d’« arrangement réciproque. »

404
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 415

Il est à noter que le président Ortega affirme que le Nicaragua est prêt à
convenir d’une cessation de l’aide aux forces irrégulières dans la région, et
qu’en échange les Etats-Unis devraient mettre fin à leurs pressions mili-
taires sur le Nicaragua. C’est ce que le président Ortega a qualifié d’« ar-
rangement réciproque ». Une déduction s'impose inéluctablement : le
Nicaragua est prêt à mettre fin à son aide suivie aux forces irrégulières si les
Etats-Unis sont disposés à mettre un terme à /eurs pressions militaires sur
le Nicaragua. Si la Cour est fondée à conclure qu’on ne saurait imputer au
Nicaragua l’envoi à aucun moment d’une aide militaire aux forces irrégu-
lières salvadoriennes, et certainement pas après le début de l’année 1981,
comment se fait-il que le président Ortega, en 1985 et en 1986, ait fait des
déclarations publiques qui infirment à ce point cette conclusion ? Qui est
censé être le mieux au fait de cette question, le président Ortega ou la
Cour ?

34. En 1969, le FSLN a publié le premier exposé détaillé de ses objectifs.
Les sandinistes ont déclaré défendre quinze principes, dont : « 14. Lutter
en faveur de l'instauration d’une « union véritable des peuples d'Amérique
centrale à l’intérieur d’un seul et même pays», en commençant par
appuyer les mouvements de libération nationale dans les pays voisins. »
(Cité dans Nolan, loc. cit., p. 37.)

35. En septembre 1979, peu après que les sandinistes eurent pris le
pouvoir, le directoire national du FSLN convoqua une assemblée pour
permettre aux « cadres moyens » de procéder 4 un échange de vues direct
avec les dirigeants. A la suite de cet échange de vues, des directives géné-
rales furent élaborées et un rapport sur la réunion de trois jours — rapport
appelé « document des soixante-douze heures » — fut distribué parmi les
sandinistes. Ce rapport est digne d’intérêt. Par exemple on peut y lire que
dés septembre 1979, alors que les Etats-Unis apportaient au Nicaragua une
aide supérieure à celle de tout autre Etat occidental :

« le véritable ennemi auquel nous aurions à faire face est la puissance
impérialiste des Etats-Unis, le problème de Ia traîtrise et de la dé-
magogie de la bourgeoisie réactionnaire locale étant moins impor-
tant ».

Dés septembre 1979, alors que les survivances du pluralisme étaient plus
nombreuses qu’aujourd’hui, le « document des soixante-douze heures »
affirmait : « nous pouvons avancer sans risque de nous tromper que le
sandinisme représente la seule force interne ». I] est particuliérement
intéressant de noter, compte tenu de l’intensification du potentiel militaire
nicaraguayen qui s’amorcait alors, que le rapport conclut que « la garde
nationale vaincue ne peut organiser pour le moment d’attaque contre
nous » et qu'aucun des voisins du Nicaragua n’oserait appuyer la garde
nationale ; il est aussi indiqué qu'il n’est pas besoin de disposer d’une force
armée importante pour faire face à la perspective inexistante d’une contre-
révolution armée. S'agissant de la politique étrangère, on trouve dans le
document des soixante-douze heures le passage suivant :

405
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 416

« La politique étrangère de la révolution populaire sandiniste
repose sur … le principe de l’internationalisme révolutionnaire. La
politique étrangère du FSLN a pour objectif de consolider la révo-
lution nicaraguayenne, ce qui permettra de renforcer la révolution en
Amérique centrale, en Amérique latine et dans le monde... Elle vise
de façon générale à contribuer à renforcer les luttes livrées par les
pays d'Amérique latine contre les dictatures fascistes et en faveur de
l'instauration de la démocratie et de la libération nationale... Il faut
insister sur la nécessité de contrecarrer la politique d'agression des
dictatures militaires du Guatemala et d'El Salvador, en tirant profit
des frictions internes dans ces pays, tout en soulignant nos diffé-
rences avec le Honduras et la conduite amicale du Costa Rica et du
Panama. » (« Analysis of the Situation and Tasks of the Sandinista
People’s Revolution », 5 octobre 1979. Traduction en anglais figurant
dans laérogramme microfilmé non confidentiel du département
d’Etat A-103, daté de Managua, du 26 décembre 1979.)

36. En janvier 1980, Tomas Borge, ministre de l’intérieur, assistant à
une cérémonie organisée à La Havane à l’occasion du vingt et unième
anniversaire de la révolution cubaine, déclarait :

« Le Nicaragua doit exprimer sa solidarité avec les autres peuples
d'Amérique latine qui luttent contre l'impérialisme ou qui s'efforcent
de secouer le joug de maîtres étrangers... C'est ce que nous devons
apprendre auprès de nos frères cubains. qui, nonobstant la faiblesse
de leurs moyens et leur pauvreté, ont été généreux avec notre peuple.
Et demain, s'il le faut, nous nous priverons de manger pour exprimer
notre solidarité avec nos frères d'Amérique latine, avec la même
affection, fermeté et solidarité que les Cubains ont manifestées. »
{Agence de presse panaméenne ACAN, 4 janvier 1980.)

37. En juin 1980. le commandant Borge déclarait devant un auditoire
nord-coréen : « les révolutionnaires nicaraguayens n'auront de cesse que
les impérialistes n'aient été renversés dans le monde entier... » (FBIS,
Corée du Nord, 12 juin 1980, p. D16).

38. Le 10 janvier 1981, au moment de l’« offensive finale » lancée par la
guérilla salvadorienrie pour renverser le Gouvernement d'El Salvador, les
guérilleros, émettant depuis une station de radio clandestine située au
Nicaragua, annoncèrent que « l'heure [était] venue ... en vue de la prise du
pouvoir » (FMLN-FDR, El Salvador on the Threshold of a Democratic
Revolutionary Victory, p. 82-83). Radio Managua, prenant le relais.
affirma :

« Quelques heures après que l’ordre de lancer l'offensive pour
abattre le régime mis en place par la junte militaire démocrate chré-
tienne eut été donné par le commandement général du FMLN, on
signalait les premières victoires remportées par nos forces. » (« Revo-
lution Beyond Our Borders », p. 9.)

406
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 417

39. Quelques jours plus tôt, le ministre des relations extérieures du
Nicaragua, M. d’Escoto, avait déclaré au cours d’une interview télé-
visée :

« {Question :j Monsieur le ministre, qu’en est-il des rumeurs selon
lesquelles des combattants nicaraguayens participent à la lutte de
libération que livre le peuple salvadorien ?

{Réponse :] Je ne suis pas en mesure de nier qu’il y a là-bas des
Nicaraguayens. Je trouverais même étrange qu’il n’y ait pas là-bas de
Nicaraguayens — des Nicaraguayens qui vivent au Salvador depuis
longtemps, et d’autres Nicaraguayens aussi qui sont peut-être arrivés
au Salvador plus récemment.

Mais i] y a peu, nous avons entendu parler d’un rapport où il est
question de mercenaires nicaraguayens. Si mercenaires nicaraguayens
il y a, il doit s’agir de gardes nationaux recrutés par l’armée salvado-
rienne. Le mot mercenaire ne s’applique pas à un mouvement de
libération. En tout état de cause, la seule chose qui a été confirmée est
la présence de mercenaires des Etats-Unis, qui luttent contre le peuple
salvadorien. » (FBIS, Panama City Televisora Nacional, 7 janvier
1981.)

Le ministre des relations extérieures devait développer ses vues quelques
jours plus tard. Selon une dépêche de l’Agence France-Presse radiodif-
fusée le 14 janvier 1981 (FBIS, Amérique centrale, 15 janvier 1981, p. 17):

« Le ministre des relations extérieures du Nicaragua, M. Miguel
d’Escoto, a qualifié ici même, cet après-midi, d’« invention totale » un
rapport selon lequel deux péniches pleines de guérilleros venues du
Nicaragua ont accosté au Salvador.

M. d’Escoto a ajouté que son gouvernement ne peut empêcher les
Nicaraguayens de « se porter volontaires pour participer à la défense
du peuple salvadorien ».

« J'ai dit en Equateur qu’il n’est pas rare que des guérilleros nica-
raguayens se trouvent au Salvador, participant à la lutte que le peuple
salvadorien livre pour sa libération », a-t-il souligné.

M. d’Escoto a dit : « Il faut faire une distinction entre un merce-
naire qui combat dans un pays étranger pour une solde, et un gué-
rillero, qui combat par solidarité avec un peuple qui lutte pour sa
libération ou ses idéaux. »

40. De même, en janvier 1981, un autre comandante aurait, selon Radio
Sandino de Managua (FBIS, Amérique centrale, 29 janvier 1981, p. 11)
parlé en ces termes sur le thème « El Salvador Will Overcome » (« El
Salvador vaincra ») :

« Le commandant de la révolution Carlos Nunez, membre du

407
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 418

directoire national du Front sandiniste de libération nationale, a
dénoncé la campagne de mensonges et de silence sur notre révolution
que mène la presse internationale réactionnaire. Ha pris la parole à
l'ouverture de la première réunion internationale de solidarité avec le
Nicaragua, tenue sur le thème « El Salvador vaincra ».

Il a déclaré, entre autres points forts de son discours. qu'il est du
devoir d’un internationaliste de diffuser les informations qui concer-
nent notre situation. H a dit aussi que la solidarité réciproque et
Vinternationalisme des nations passent par la lutte commune de tous
les peuples pour leur libération, leur indépendance et leur souverai-
neté et contre l'ennemi commun.

A propos de l'apport du peuple nicaraguayen à la lutte générale
livrée par les pays frères, Nunez a souligné qu'il inquiétait et déses-
pérait l'impérialisme yankee. »

41. Dans une interview accordée au magazine Bohemia qui paraît à
Caracas (numéro daté du 20-26 avril 1981), le commandant Borge s'est
exprimé en ces termes :

« {Question :] Le Gouvernement des Etats-Unis soutient avec force
que le Nicaragua sert de tête de pont aux Cubains et aux Soviétiques
pour l’acheminement des armes destinées au Salvador.

[Réponse :] On prétend que nous envoyons des armes au Salvador,
d’ailleurs sans en donner de preuves véritables. Supposons malgré
tout que des armes venues d'ici soient parvenues au Salvador. Cela est
possible. Et même. il se peut que des combattants nicaraguayens
soient passés au Salvador. En tout cas, nous n’avons pas pris de
décision dans ce sens qu'on puisse nous reprocher. Notre solidarité
avec ce pays et ce peuple fait partie intégrante de la consolidation de
notre processus révolutionnaire. »

42. Le 19 juillet 1981, prenant la parole à l’occasion des cérémonies
marquant le deuxième anniversaire de la victoire de la révolution nicara-
guayenne (FBIS, Amérique centrale, 21 juillet 1981, p. 9-10), le comman-
dant Borge a déclaré ce qui suit :

« Cette révolution dépasse nos frontiéres. Notre révolution a tou-
jours été internationaliste depuis le moment où Sandino a commencé
a se battre à La Segovia. Aux côtés de Sandino se trouvaient des
internationalistes du monde entier... Aux côtés de Sandino se trouvait
le grand dirigeant du peuple salvadorien, Farabundo Marti... Tous les
révolutionnaires et en particulier tous les peuples d'Amérique latine
savent que notre peuple est de tout cœur avec eux, que les cœurs
battent à l'unisson. L’A mérique latine est dans le cœur de Ja révolu-
tion nicaraguayenne et la révolution nicaraguayenne est dans le cœur
de l'Amérique latine. Cela ne signifie pas que nous exportons notre
révolution. Il suffit qu’on prenne exemple sur nous — et cela, nous ne

408
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 419

pouvons l’éviter... Le processus révolutionnaire ira de l’avant ... lors-
que nous parlons d’économie mixte, de pluralisme et d’unité natio-
nale, c'est dans le contexte de la révolution et non pas contre la
révolution... »

43. En février 1982, parlant devant la cinquième conférence perma-
nente des partis politiques d’Amérique latine, le commandant Borge a
déclaré ce qui suit (service intérieur de Managua, 21 février 1982) :

« Comment un patriote peut-il rester indifférent au sort de ses
frères d'Amérique latine ? ... Comment pouvons-nous rester les bras
croisés alors que des crimes sont perpétrés au Salvador et au Guate-
mala ? Comment ne pas être solidaire des efforts de ces peuples
héroïques sans perdre le respect de soi-même, tout simplement le
respect de soi-même, dans ce continent ? ... Qu’un seul des peuples
d'Amérique latine saigne, et c’est toute l’ Amérique latine qui saigne.
C’est pourquoi nous, sandinistes, sommes solidaires de tous les
peuples qui luttent pour leur libération. Si nous sommes accusés
d'exprimer notre solidarité, et si nous sommes pour cela traînés au
banc des accusés, nous dirons : nous avons manifesté notre solidarité
avec tous les peuples d'Amérique latine par le passé, nous le faisons
maintenant et nous continuerons de le faire. »

44. Deux événements exceptionnels qui ont eu lieu à l’occasion de la
session de l’Assemblée générale des Nations Unies de 1981 donnent ja
mesure de l’appui politique et diplomatique — ainsi que logistique — du
Gouvernement nicaraguayen aux insurgés d’El Salvador. Prenant la parole
devant l’Assemblée générale le 8 octobre 1981, le commandant Ortega a
déclaré qu'il était porteur de propositions concrètes de nature à régler la
crise traversée par El Salvador :

« que nous ont fait parvenir les patriotes salvadoriens. Auparavant, je
voudrais dire que nous avons parmi nous, accompagnant la déléga-
tion nicaraguayenne, le président du front démocratique révolution-
naire d’El Salvador et membre de la commission politique conjointe
du front Farabundo Marti pour la libération nationale ... le camarade
Guillermo Ungo. » (A/36/PV.29, p. 27.)

Le commandant Ortega a alors donné lecture de l'autorisation que les
insurgés salvadoriens lui avaient donnée de transmettre leurs propositions
à l’Assemblée générale, puis de leurs propositions détaillées — en présence
d’un des dirigeants de l'insurrection qui accompagnait la délégation nica-
raguayenne à l’Assemblée générale. Dans une attaque en règle contre les
Etats-Unis d'Amérique pour leurs « agressions, les ingérences, les pres-
sions et les chantages » qui « n’ont jamais cessé » (ibid, p. 24-25), le
commandant Ortega a affirmé aussi, apparemment en tant que porte-
parole des révolutionnaires du Nicaragua et d’El Salvador :

« Nos peuples sont disposés à répondre comme a répondu Sandino,
face à toute tentative d'agression directe ou indirecte, que ce soit au

409
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 420

Nicaragua ou en El Salvador. Nous savons tous que les menaces
d’invasion visent surtout ces deux peuples. » (A/36/PV.29, p. 26.)

45. En réponse, le président Duarte a fait observer que le représentant
du Nicaragua à l'Assemblée générale

« est apparu davantage comme le porte-parole d’un groupe armé que
comme le représentant de son pays — un groupe armé dont l’activité
principale, à El Salvador, a consisté à mener une campagne de ter-
rorisme, de sabotage, de destruction et de mort, dans laquelle la
victime n’est pas l'ennemi qu’on essaie inutilement de fabriquer de
toutes pièces, mais le peuple salvadorien tout entier » (A/36/PV.33,
p. 113).
Et le président Duarte poursuivait en ces termes :

« Nul n’a été surpris de voir que c’est le gouvernement sandiniste
qui a été le seul disposé à remplir une mission aussi peu honorable,
étant donné qu'il est, depuis le début, l'instrument choisi qui a permis
que son territoire serve de base pour l’'approvisionnement en armes,
de refuge et de soutien pour les groupes armés et de caisse de réso-
nance pour ses fallacieuses campagnes de propagande. Du fait de sa
responsabilité dans le tragique conflit que connaît El Salvador, le
Gouvernement nicaraguayen est donc fort mal placé pour servir de
porte-parole crédible à une proposition de paix. » ({bid.)

Le représentant d’El Salvador qui citait devant l'Assemblée générale le
message susmentionné du président Duarte a fait observer à son tour que le
Nicaragua, en « [disant] publiquement depuis la tribune qu'une personne
qui milite dans l'opposition d'un autre pays occupe matériellement les
sièges qui reviennent à la délégation du Nicaragua », invite l'Assemblée
générale à se transformer « en une instance chaotique ou en un cirque
politique » (ibid., p. 116).

46. En 1982, le commandant Borge, dans un message à la conférence
continentale pour la paix, les droits de l’homme et l’autodétermination
au Salvador, affirmait :

« La lutte du peuple saivadorien est la lutte de tous les hommes et de
toutes les femmes du continent... C’est la lutte de tous ceux qui
estiment qu’il est de leur devoir d'appuyer un David vaillant face à un
Goliath criminel et arrogant, c’est la poursuite de la lutte de Sandino,
de Farabundo Marti, de Che Guevara et de Salvador Allende. »
(Radio Sandino, 21 janvier 1982.)

47. Invité à dire ce qu'il répondrait à l’ambassadrice Jeane Kirkpatrick
qui avait déclaré que, puisque la révolution triomphait au Nicaragua, par le
jeu de la théorie des dominos « elle serait exportée au Salvador, puis au
Guatemala, puis au Honduras, puis au Mexique ». le commandant Borge
répondit : « Voila une prophetie historique de Ronald Reagan qui est tout
à fait vraie ! » (Claudia Dreifus, « Playboy Interview : The Sandinistas »,
Playboy, septembre 1983, p. 192.)

410
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 421

48. En 1983, le commandant Humberto Ortega Saavedra, ministre de la
défense du Nicaragua, disait : « Bien sûr, nous n’avons pas honte d’aider
El Salvador. Nous voudrions aider tous les révolutionnaires. » (Michael
Kramer, « The Not-Quite War », New York Times, 12 septembre 1983,
p. 39.)

49. En 1983, le commandant Bayardo Arce aurait tenu les propos sui-
vants : « Nous ne renoncerons jamais à aider nos frères d'El Salvador. »
(Ibid.) Dès 1980, il avait promis une « assistance inconditionnelle au pro-
cessus révolutionnaire au Guatemala et au Salvador » (cité dans « Revo-
lution Beyond Our Borders », op. cit., p. 5).

50. En 1983, le commandant Arce déclarait également ce qui suit:
« l’internationalisme ne cédera pas ... tant que les Salvadoriens lutteront
pour conquérir leur liberté, le Nicaragua continuera à affirmer sa solida-
rité » (Christopher Dickey, « Leftist Guerrillas in Ei Salvador Defend
Cuban Ties », Washington Post, 11 mars 1983).

51. Selon la déclaration d'intervention d’El Salvador déposée en juillet
1983, le ministre des affaires étrangères du Nicaragua a admis l'appui
apporté par le Nicaragua à l'insurrection au Salvador :

« Les autorités officielles du Nicaragua ont publiquement admis le
rôle direct que joue leur pays dans la guerre qui nous est livrée. En
Juillet 1983, lors d’une réunion des ministres des affaires étrangères du
groupe de Contadora, Miguel D’Escoto, ministre des affaires étran-
gères du Nicaragua, que son homologue salvadorien, Fidel Chavez
Mena, pressait de questions sur le soutien matériel du Nicaragua a la
subversion sur le territoire d’Ei Salvador, a ouvertement et effronté-
ment reconnu la réalité de ce soutien devant ses collègues du groupe
de Contadora. Cette déclaration, faite dans ces circonstances parti-
culiéres, est significative, dans la mesure où l’attitude intervention-
niste adoptée par le Gouvernement nicaraguayen dans son ardeur à
exporter la subversion ne se manifeste pas seulement à l'égard d'El
Salvador, mais concerne aussi des pays tels que la Colombie, le Costa
Rica, le Honduras et d’autres pays d'Amérique latine, avec certains
desquels le Nicaragua a de sérieuses difficultés. Celles-ci s'expliquent
par le fait que le Nicaragua, comme il l’a lui-même reconnu officiel-
lement, est devenu un centre d’exportation de la révolution dans tous
les pays de cette partie du monde. » (Par. IX.)

52. Dans sa déclaration d'intervention, El Salvador affirmait par ail-
leurs que M. Ortega, chef de l'Etat nicaraguayen, avait déclaré publique-
ment, au cours d’une interview donnée peu de temps auparavant à la
télévision allemande, qu’« il pourrait rencontrer le président Duarte, mais
que cela n’empécherait pas les guérilleros salvadoriens de continuer à
recevoir un soutien ». Toujours dans sa déclaration d’intervention, El
Salvador considérait que ces propos, prononcés par celui qui exergait alors
les fonctions de coordonnateur de la junte sandiniste « impliquent un aveu
d'intervention » et « expriment la position officielle du Gouvernement du
Nicaragua à ce sujet... » (par. XII.

411
ACTIVITES MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 422

53. En mai 1984, le commandant Arce prononga devant le comité
politique du parti socialiste nicaraguayen un discours, dont le texte a été
reproduit dans La Vanguardia de Barcelone du 31 juillet 1984. Ce discours
a ceci de particulier que son auteur y traite avec un franc mépris les
élections nicaraguayennes (« un désagrément bourgeois ») et admet que
les sandinistes n'avaient jamais eu l'intention de tenir les promesses de
pluralisme politique, de non-alignement dans les relations internationales
et d'économie mixte qu'ils avaient faites devant l'OEA et ailleurs. Le
commandant Arce qualifie d’« engagement » le programme du Gouver-
nement nicaraguayen destiné à mettre en œuvre ces trois principes. I] parle
de Ia « dictature du prolétariat » au Nicaragua. Les propos du comman-
dant Arce qui suivent ont un rapport direct avec la question de savoir si le
Nicaragua suit ou non une politique interventionniste :

« L'impérialisme exige trois choses de nous : que nous renoncions à
l'interventionnisme, que nous renoncions à nos liens stratégiques avec
l'Union soviétique et le bloc socialiste, et que nous soyons des démo-
crates. Nous ne pourrions cesser d’être internationalistes sans cesser
d'être révolutionnaires.

Nous ne pourrions rompre nos relations stratégiques sans cesser
d'être révolutionnaires. Cela ne peut même pas être envisagé.

Mais la superstructure, la démocratie, comme on dit, la démocratie
bourgeoise possède un élément dont nous pourrions nous accommo-
der, ou même tirer profit pour construire le socialisme au Nicaragua.
Quels sont ces avantages ? Qu’avons-nous expliqué aux dirigeants du
parti ? L'intérêt essentiel des élections, en ce qui nous concerne, réside
dans la rédaction d’une nouvelle constitution. C’est [a important. La
nouvelle constitution nous permettra d'élaborer les principes juri-
diques et politiques qui présideront à la construction du socialisme
au Nicaragua.

Nous nous servons d’un instrument revendiqué par la bourgeoisie,
qui désarme la bourgeoisie internationale, pour faire avancer notre
stratégie. Cet instrument nous permet de neutraliser l'agressivité de
l'impérialisme, et dans le même temps de faire progresser notre révo-
lution.

Qu'on vote pour tous les acquis de la révolution, pour l'alphabé-
tisation, pour l'éducation des adultes, pour les confiscations, pour la
nationalisation des banques et du commerce extérieur, pour l'ensei-
gnement gratuit, pour les conseillers militaires soviétiques et cubains.
pour l’internationalisme de la révolution. Qu'on vote pour tout cela.
Telle est la réalité de notre révolution, et tout ce que nous avons fait
procède de cette dynamique. »

Le commandant Arce affirme donc que le Nicaragua «ne saurait
renoncer à f'interventionnisme... » Il ne précise pas dans son discours la

412
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 423

teneur de l’interventionnisme nicaraguayen. Mais il avait déclaré, à une
autre occasion, « tant que les Salvadoriens lutteront ... le Nicaragua con-
tinuera à affirmer sa solidarité... » La teneur de l’interventionnisme nica-
raguayen est explicitée ailleurs, non seulement dans des déclarations de
personnalités nicaraguayennes, mais encore dans un très grand nombre de
documents. (La presse internationale a longuement rendu compte du
discours d’Arce. Une traduction en anglais de l'intégralité du texte du
discours d’Arce a été publiée dans la Department of State Publication 9422,
mars 1985, accompagnée d’une liste des organes de presse où il a été
reproduit. Le discours aurait été enregistré au magnétophone à linsu
d’Arce, puis publié dans La Vanguardia ; d’après The Economist du 23 août
1984 et le Washington Post du 12 août 1984, p. A-1, le président Ortega a
reconnu l’authenticité du discours.)

54. Edén Pastora, qui est aujourd’hui un opposant au Gouvernement
nicaraguayen fut, pendant un temps, le plus célèbre des comandantes
nicaraguayens — sans jamais, toutefois, avoir été l’un des neuf — et devint
vice-ministre dès la mise en place du régime post-somoziste. Un des
conseils du Nicaragua a insisté sur son indépendance vis-à-vis de la CIA.
Un article de lui, paru dans une revue spécialisée américaine, revêt une
importance toute spéciale :

« Lorsque le gouvernement de Managua, incarné par les neuf
hautes personnalités communistes, était en train de mettre au point les
plans de l'insurrection au Salvador, je participais aux réunions du
directoire national : j'étais en fait le dixième membre de ce directoire,
sans en porter le titre officiellement. Avec précaution et force diplo-
matie, j’ai dit aux autres chefs que je n'étais pas d’accord avec l’idée de
lancer les Salvadoriens dans une insurrection...» (Edén Pastora
Gomez, loc. cit., p. 9-10.)

55. On trouve dans l’annexe I au mémoire du Nicaragua sur le fond
un rapport d’avril 1985 sur les atrocités commises contre des civils par
les contre-révolutionnaires opérant au Nicaragua, rapport rédigé par
MM. Donald Fox et Michael J. Glennon à lintention du groupe juri-
dique international des droits de l’homme et du bureau de l'Amérique
latine 4 Washington (piéce 3). Ce rapport contient en appendice un certain
nombre de dépositions que MM. Fox et Glennon ont recueillies et qu’ils
ont, semble-t-il, reproduites intégralement. Parmi ces dépositions figure
celle de Luis Carrion, ministre adjoint de l’intérieur, faite apparemment
au début de 1985 (elle n’est pas datée). Dans cette déposition, que le
Gouvernement du Nicaragua a produite comme preuve en la présente ins-
tance, les propos du commandant Carrion sont rapportés comme suit :

« Nous n’apportons aucune aide aux rebelles du Salvador. Je ne sais
pas quand nous l’avons fait pour la dernière fois. I] y a bien longtemps
que nous ne leur avons envoyé aucune aide matérielle. Voilà pourquoi
Reagan a dit que l’aide aux contras n’a pas pour but d’arrêter les
transports d’armes, mais de renverser le Gouvernement du Nicara-
gua ! » (P. 34.)

413
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 424

Les contradictions qui existent entre les propos du commandant Carrion
précités, produits comme preuve par le Nicaragua, et son témoignage
devant la Cour, en tant que témoin cité par le Nicaragua, sont flagrantes.
Devant la Cour, le commandant Carrion a déclaré, sous serment, que son
gouvernement n'avait « jamais » eu de politique de fourniture d’armes aux
insurgés salvadoriens. Et dans la déposition faite devant MM. Fox et
Glennon le même commandant Carrion soutient que « nous » — ce qui,
dans le contexte, ne peut s'entendre que du Gouvernement du Nicaragua —
« H’apportons aucune aide» aux rebelles du Salvador, et non pas que
« nous » ne l’avons jamais fait. Cette conclusion est renforcée par la phrase
qui suit : « //y a bien longtemps que nous ne leur avons envoyé aucune aide
matérielle. » (Les italiques sont de moi.) Or il faut entendre aussi, par
« aucune aide matérielle », la fourniture d'armes qui est assurément une
forme d’aide matérielle — d’où l’allusion aux « transports d’armes » à la fin
du passage précité de la déposition du commandant Carriôn. Lorsque le
commandant Carrion affirme que « il y a bien longtemps » qu’il n’a pas été
apporté d'aide aux rebelles salvadoriens, il sous-entend que, à un moment
donné, une aide a été envoyée, et que « nous » l’avons envoyée. En d’autres
termes, il veut dire, dans ce passage, que toute déclaration selon laquelle le
Gouvernement du Nicaragua n’a «jamais » envoyé d'aide aux rebelles
salvadoriens est inexacte et que, au contraire, à un moment donné. le
Gouvernement du Nicaragua a eu une politique de fourniture d'armes aux
insurgés d'El Salvador.

56. Selon une interview accordée à Managua au journal New York
Times le 16 juillet 1985, le président Ortega aurait « admis que le territoire
du Nicaragua a servi à un moment donné à acheminer des armes aux
guérilleros d'El Salvador...» L’article continue comme suit :

« Peu après la réunion à la Maison-Blanche, le président Carter a
critiqué les sandinistes, ceux-ci ayant été accusés d’avoir envoyé des
armes aux révolutionnaires d'El Salvador.

D'après M. Ortega, les membres des forces nicaraguayennes
auraient aidé à ces envois d’armes, mais ils l’auraient fait sans l’ap-
probation du gouvernement. » (New York Times, 18 juillet 1985,
p. A10.)

57. Des extraits. apparemment de cette même interview du 16 juillet
1985 accordée par le président Ortega. ont été reproduits ultérieurement
dans une dépêche datée du 17 septembre 1985. Celle-ci cite comme suit les
propos du président Ortega :

« Il nous est arrivé de tomber sur des groupes de quarante à cin-
quante de nos soldats, équipés de sacs à dos et d'armes, en route vers
EI Salvador ; mais, nous l'avons dit, « nous avons dû les arrêter et les
châtier ».

M. Ortega a déclaré qu'à un moment donné le premier ambassadeur
des Etats-Unis auprès du gouvernement sandiniste, Lawrence Pez-
zullo, lui avait présenté des documents prouvant qu’un aérodrome

414
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 425

situé dans la province occidentale du Leon était utilisé pour trans-
porter des armes destinées aux rebelles salvadoriens. Il a dit : « Nous
avons pris les mesures nécessaires pour que cet aérodrome ne serve
plus à ce genre d'activités. » (New York Times, 17 septembre 1985,

p.2.)

58. Il faut noter que dans son interview le président Ortega déclare à
propos de l’utilisation de l’aérodrome dans la province occidentale du
Leon (voir ci-dessous pour l’utilisation de l'aérodrome de Papalonal) :
« Nous avons pris les mesures nécessaires pour que cet aérodrome ne serve
plus à ce genre d’activités. » (Les italiques sont de moi.) C’est admettre
clairement que l’aérodrome a servi à « ce genre d’activités ». Quelles acti-
vités ? Comme on le démontrera, l’expédition par voie aérienne d’armes
aux insurgés salvadoriens. Se peut-il que les activités menées à Papalonal
aient été le fruit d’une libre initiative, un coup de tête de jeunes et ardents
guérilleros agissant à l’insu du Gouvernement nicaraguayen et sans son
appui ? La réponse à cette question s'impose mais le passage d’un docu-
ment probant des Etats-Unis dont j'ai donné lecture à l’audience à l'oc-
casion de mon interrogatoire de l’agent et conseiller du Nicaragua la rend
encore plus évidente. Ce passage est le suivant (audience du 18 septembre
1985) :

« Il est apparu que la principale base d’opérations était un champ
d’aviation à Papalonal. Les moyens mis en œuvre et la rapidité de la
construction a Papalonal, zone isolée 4 23 milles marins au nord-ouest
de Managua, sans activité commerciale ou économique dans les
parages, sont révélateurs de son rôle militaire. A la fin de juillet 1980,
ce terrain était une piste agricole en terre battue d'environ 800 mètres
de long. Au mois de décembre, les photographies ont fait apparaître
une piste allongée et nivelée avec des aires de dispersion en dur et des
entrepôts en construction. En janvier 1981, la longueur de la piste
avait été portée à 1200 mètres. Une aire de demi-tour avait été ajoutée
à chaque extrémité. Une aire de stationnement de garage avec trois
aires en dur avait été construite à l'extrémité ouest de la piste. Trois
aires de stationnement de trafic avaient êté dégagées et trois hangars
ou entrepôts, chacun d’une largeur d’environ 15 mètres, avaient été
construits sur ces aires.

Le 2 janvier 1981, un C-47 a été observé à Papalonal pour la pre-
mière fois. Deux C-47 ont été observés en février. Ces C-47 et DC-3 ...
servaient à acheminer d’importants chargements d’armes de Papa-
lonal jusqu’à des zones d’infiltration des guérillas au sud-est d’El
Salvador. On a reconnu, au Nicaragua, plusieurs pilotes qui faisaient
régulièrement le voyage d’El Salvador. Des repérages radar ont aussi
permis de constater des vols de Papalonal vers le sud-est d’El Salva-
dor.

Le 24 janvier 1981, un C-47 a parachuté des armes à proximité
d’une petite piste au sud-est d’El Salvador. Le 24 janvier 1981, un

415
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 426

Cessna du Nicaragua s’est écrasé au décollage après avoir déchargé
des passagers sur une piste au Salvador, près du lieu où le C-47 avait
effectué son parachutage. Un deuxième avion, un Piper Aztec, envoyé
pour récupérer l'équipage abattu. a été mitraillé au sol par l'aviation
salvadorienne. Le pilote et des armes ont été pris. Le pilote a déclaré
qu'il était employé par la compagnie aérienne nationale du Nicaragua
(LANICA) et que le vol avait eu pour point de départ l'aéroport
international Sandino à Managua. » (Department of State. « Revolu-
tion Beyond Our Borders », p. 7-8.)

59. Le Nicaragua n'a pas réfuté cette preuve de la reconstruction et de
l'utilisation de la piste de Papalonal bien qu'elle ait été soumise à son agent
et conseil pendant la procédure orale. Elle s'accorde difficilement avec la
déclaration faite par le président Ortega dans son interview au New York
Times selon laquelle l'utilisation de Papalonal pour approvisionner l'in-
surrection salvadorienne s'était faite à l'insu et sans ’appui du Gouver-
nement nicaraguayen. Il se peut fort bien que la piste d'atterrissage ait été
fermée après que l'ambassadeur des Etats-Unis eut signalé au comman-
dant Ortega que les Etats-Unis savaient qu'elle était utilisée pour expédier
des armes destinées aux insurgés salvadoriens. Mais cela ne démontre pas
pour autant qu’elle n’a pas été construite et utilisé par le Gouvernement
nicaraguayen pour les fins auxquelles elle a été en fait utilisée.

60. Il faut noter aussi que les photographies aériennes de Papalonal, qui
ont probablement servi à étayer les représentations faites par les Etats-
Unis auprès du commandant Ortega et dont lune est reproduite dans le
document intitulé « Revolution Beyond Our Borders » (p. 8) ont été prises a
partir d'un aéronef des Etats-Unis qui a survole le territoire nicaraguayen
— ce contre quoi le Nicaragua a vigoureusement protesté. Mais le fait que
ces survols ont permis d'apporter au commandant Ortega lui-même la
preuve de l’utilisation internationalement illicite du territoire nicara-
guayen qu'il affirmait ignorer atteste leur caractère défensif, et partant
licite.

61. Je reviendrai sur la question de la piste de Papalonal à propos de la
déposition du principal témoin cité par le Nicaragua. Mais il est intéressant
à ce point de citer les conclusions de Dickey :

« L'administration Carter, aux derniers jours du mandat du Prési-
dent, a suspendu le versement du reliquat des 75 millions de dollars
qu’elle avait obtenus l’année d'avant au titre de l’aide aux sandinistes.
Il n'y avait d'autre choix. Il eût été en effet impossible. après l'« of-
fensive finale » salvadorienne, d’attester que les sandinistes n’ap-
puvaient pas d'autres mouvements rebelles. Les Nicaraguayens
avaient agi avec une indiscrétion incroyable. Des années plus tard. des
dissidents et des dirigeants rebelles salvadoriens qui se trouvaient à
Managua et à La Havane à l'époque rappelaient, avec un hochement
de tête. qu'ils avaient même formé des acrobates qui devaient parti-
ciper à San Salvador au défilé de la victoire. Edén Pastora se souvenait
des commandants de la guérilla salvadorienne, revétus de leurs uni-

416
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 427

formes impeccables, dirigeant leur victoire — puis contemplant leur
défaite — d’un centre de commandemant installé dans la demeure
d’une maîtresse de Somoza. A la date du 14 janvier, les services de
renseignements des Etats-Unis avaient mis la main sur un nombre
incalculable de preuves à charge, y compris un camion dont le toit
était garni de M-16 et qui circulait au Honduras. Le jeu était terminé
et on demandait des comptes. « Vous n'êtes que des irresponsables »,
a dit l'ambassadeur Pezzullo à Borge et Daniel Ortega lors d’une
réception. « Nous vous avons pris en flagrant délit. » Et les sandinistes
le savaient. Ils commencèrent à prendre des mesures pour rattrapper
les dommages. Au mois de mars, ils avaient fermé la piste d’atterris-
sage de Pamplonas qui avait été utilisée pour approvionner les Sal-
vadoriens. Les aéronefs ont été désarmés, les pilotes dispersés. » (Loc.
cit, p. 105. Les propos cités de l'ambassadeur Pezzullo sont extraits
d’une interview qu’il a accordée (p. 290). Voir aussi, pour de plus
amples détails sur les livraisons d'armes nicaraguayennes aux insurgés
salvadoriens, p. 75. Voir aussi, Christian, op. cit., p. 193-196.)

Dickey ne conclut pas seulement au caractère irréfutable de l’approvision-
nement en armes des rebelles salvadoriens par le Gouvernement nicara-
guayen en vue de l'offensive de janvier 1981. Il rapporte qu’en 1982 les
livraisons d'armes aux Salvadoriens « n’avaient pas cessé. Elles s’étaient
intensifiées. » (P. 133.)

62. Le passage suivant de « Revolution Beyond Our Borders » (p. 10-11)
montre que la fourniture d’armes aux insurgés salvadoriens par le Nica-
ragua, qui avait momentanément cessé après l'offensive de janvier 1981
puis repris, s’est en fait intensifiée en 1982 :

« Avec l’aide de Cuba, leur source principale d’approvisionnement,
les Nicaraguayens intensifièrent leurs livraisons d’armes aux unités
du FMLN, de manière à permettre à ce dernier de lancer une offensive
pour empêcher le déroulement paisible des élections à l’Assemblée
constituante du 28 mars 1982.

Au cours des trois premiers mois de 1982, les envois d’armes au
Salvador atteignirent le niveau le plus haut enregistré depuis I’ « of-
fensive finale » de 1981. Les transports d’armes depuis le Nicaragua
s’effectuaient par la voie maritime ou par la voie terrestre, à travers le
Honduras. En février 1982, un envoi important arriva par voie mari-
time du Nicaragua sur la côte d’Usulutan. Au début de mars 1982,
une unité de guérilla du Salvador reçut plusieurs milliers de bâtons de
TNT et de détonateurs (cinq bâtons de TNT suffisent à faire sauter un
pylône électrique).

Outre les armes légères et les indispensables munitions, les opéra-
tions de ravitaillement menées en 1982 procurèrent aux guérillas des
quantités importantes d'armes plus lourdes, notamment des fusils
sans recul de 57 millimètres et des M-72 anti-tank, accroissant ainsi de
manière sensible leur puissance de feu. »

417
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 428

2. Faits reconnus par les témoins cités par le Gouvernement du Nicaragua

63. La déposition du commandant Carrion qui a témoigné pour son
gouvernement a été rapportée plus haut. Deux autres témoins cités à la
demande du Gouvernement nicaraguayen ont eux aussi reconnu des faits
importants.

64. Le rapport de MM. Fox et Glennon déjà mentionné — rapport sur
lequel s'appuyait le témoignage de M. Glennon — énonce une conclusion
qui va dans le même sens que le témoignage du commandant Carrion
figurant dans ce rapport : « le Gouvernement sandiniste affirme n’avoir
pas fourni d’armes aux guérilleros salvadoriens depuis un certain temps »
(mémoire du Nicaragua, annexe I, pièce 3, p. 6 ; les italiques sont de moi).
Cette affirmation contredit de toute évidence les déclarations faites sous
serment par le ministre des relations extérieures, M. D’Escoto, et par le
vice-ministre, M. Luis Carrion, selon lesquelles le Gouvernement nicara-
guayen n’aurait « jamais » fourni d’armes aux guérilleros salvadoriens.

65. Bien plus révélatrices encore sont les déclarations de M. David
MacMichael, ancien analyste de la CIA, cité comme témoin principal par
le Nicaragua. Son interrogatoire par un des conseils du Nicaragua a donné
lieu à l'échange suivant :

« {Question :] Vous connaissiez donc les renseignements recueillis
par le Gouvernement des Etats-Unis en ce qui concerne le trafic
d’armes ou d’armements entre le Nicaragua et les rebelles d'El Sal-
vador ?

[Réponse :] Oui.

Q. : Bien. Je voudrais maintenant évoquer la période où vous avez
été employé par la CIA ; est-ce qu’il y a eu pendant cette période,
c'est-à-dire entre mars 1981 et avril 1983, des preuves convaincantes
que le Gouvernement du Nicaragua expédiait des armes aux rebelles
d'El Salvador ?

R. : Non.

Q.: Est-ce qu’il y eu des preuves tangibles que pendant cette
période des armes aient été expédiées depuis le territoire nicara-
guayen, ou soient passées par le territoire nicaraguayen, à destination
des rebelles d’El Salvador, avec Papprobation, l'autorisation, la con-
nivence ou l'accord du Gouvernement du Nicaragua ?

R. : Non, rien ne le prouve.

Q.: Y a-t-il des preuves tangibles qu'au cours de cette même
période il y ait eu d'importants envois d'armes dont le Gouverne-
ment du Nicaragua aurait eu préalablement connaissance, partant de
son territoire ou le traversant, à destination des rebelles d'El Sai-
vador °

R. : Non, il n’y en a pas.

418
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 429

Q. : Y a-t-il des preuves tangibles que pendant cette période d’im-
portantes quantités d’armements soient arrivées au Salvador par le
Nicaragua ?

R. : Depuis le Nicaragua, c’est-à-dire dont l’origine serait le Nica-
ragua, non.

QO. : Y a-t-il des preuves tangibles d’expéditions d’armes aux gué-
rilleros salvadoriens à partir d’autres pays de la région ?

R. : Oui.
Q. : Pourriez-vous nous donner quelques exemples, s’il vous plaît ?

R. : Je pense que le meilleur exemple serait les preuves recueillies le
15 mars 1982, date à laquelle un raid a été effectué contre un dépôt
d'armes à San José (Costa Rica), au cours duquel on a pris une
quantité considérable d’armes — plus d’une centaine de fusils, d’armes
automatiques de divers types, d’autres matériels militaires, de mines,
etc. — ainsi qu’un certain nombre de véhicules — une demi-douzaine, je
crois, qui avaient servi à transporter ces armes ou qui étaient destinés
au transport de ces armes. On a saisi des documents sur les prisonniers
qui ont été faits — et qui étaient, je dirais, un groupe multinational —
indiquant avec certitude que plus d’une demi-douzaine d’expéditions
d’armes avaient déjà été effectuées à partir de ce dépôt. Si je n’en ai pas
parlé en réponse à votre question précédente, monsieur Chayes, c’est
qu’il me semblait que si les armes avaient été expédiées de San José
(Costa Rica) par la route elles avaient dû d’une façon ou d’une autre
traverser le Nicaragua. » (Audience du 16 septembre 1985.)

Deux remarques sur cet échange de propos. Tout d’abord, dans ses ques-
tions, le conseil du Nicaragua emploie des adjectifs — est-ce qu’il y a eu
des preuves « convaincantes », des preuves « tangibles », ou encore « des
preuves tangibles ... d’« importants » envois d'armes » — qui déterminent
quelque peu les réponses. Et plus important encore, lors de sa déposi-
tion initiale, M. MacMichael a affirmé qu’il y avait effectivement des
preuves tangibles d’envois d’armes aux guérilleros salvadoriens à partir
d’autres pays de la région (en l'occurrence, le Costa Rica) et transitant
par le Nicaragua.

66. Les explications données au Conseil de sécurité par le représentant
permanent des Etats-Unis auprès de l'Organisation des Nations Unies
quelques jours après l’incident précis dont il a été question ne manquent
pas d'intérêt. Le 25 mars 1982, l’ambassadrice Jeane Kirkpatrick déclarait
en effet :

« Le 15 mars 1982 la police judiciaire costa-ricienne a annoncé la
découverte d’une maison, à San José, où elle avait trouvé une cache
considérable d'armes, d’explosifs, d’uniformes, de passeports et de
documents, avec des sceaux d'immigration falsifiés en provenance de
plus de trente pays, et des véhicules équipés de compartiments secrets,
le tout lié à un trafic d’armes, à travers le territoire du Costa Rica, à

419
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 430

destination des guérilleros salvadoriens. Neuf personnes ont été arré-
tées : des Salvadoriens, des Nicaraguayens, un Argentin, un Chilien et
un Costa-Ricien. Jusqu'ici, la police du Costa Rica a saisi treize
véhicules destinés à la contrebande d'armes. La police a confisqué de
cent cinquante à cent soixante-quinze armes, allant de mausers à des
mitraillettes, du TNT, des grenades à fragmentation, des lance-
grenades, des munitions et cing cents uniformes de campagne. L’un
des terroristes capturés a dit à la police que les armes et les autres
marchandises devaient être livrées aux guérilleros salvadoriens avant
le 20 mars, « pour les élections. » (S/PV.2335, p. 46.)

67. Immédiatement après l'échange rapporté ci-dessus, l’interrogatoire
de M. MacMichael s'est poursuivi en ces termes :

« {Question :] Monsieur MacMichael, nous avons jusqu'ici parlé de
la période pendant laquelle vous avez été employé à la CIA — du
6 mars 1981 au 3 avril 1983. Maintenant, indépendamment de toute
limite de temps : avez-vous vu à un moment quelconque des preuves
quelconques de l'envoi d'armes aux rebelles salvadoriens depuis le
Nicaragua ?

{Réponse :] Oui, j'en ai vu.

Q. : Quand ?

R. : De fin 1980 au tout début de 1981.

Q. : De quelles sources émanaient ces preuves ?

R. : Toutes sortes de sources : il y a eu des preuves documentaires.
pouvant être à mon avis codées, il y a eu — c'est là le plus important —
des saisies effectives de cargaisons d'armes dont on a pu remonter à la
source au Nicaragua et il y a eu des récits de transfuges du Nicaragua
qui ont confirmé ces livraisons.

Q. : Cela prouve-t-il que le Gouvernement du Nicaragua ait été
impliqué pendant cette période ?

R. : Non, mais je ne pourrais pas l’exclure.

Q. : Y a-t-il eu à cette époque des livraisons d'armes aux insurgés
salvadoriens en provenance d’autres pays de la région ?

R. : Oui. il y en a eu.

Q. : Pourriez-vous nous donner des exemples ?

R. : I y a eu à cette époque des livraisons pour lesquelles on a pu
remonter à la source jusqu’au Costa Rica ; il y en a eu d’autres à cette
époque dont on a su qu'elles avaient transité par le Panama.

QO. : Et les preuves, à supposer qu’elles aient existé. d’un trafic
d'armes en provenance du Nicaragua ont-elles disparu ?

R. : Les preuves du type que j'ai décrit ont disparu. Il n'y en a plus
eu après le tout début de 1981. février-mars au plus tard.

420
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 431

Q. : Vous dites qu’à un certain moment, à peu de chose près à

l’époque où vous êtes entré au service de la CIA, on n’a plus relevé
aucune preuve. Ces preuves ont-elles jamais réapparu ?

R.: Comme je l’ai dit: non.» (Audience du 16 septembre
1985.)

Les déclarations de ce témoin — en réponse aux questions de la Partie qui
le citait — sont remarquables. Le témoin même du Nicaragua affirme qu’il
a vu la preuve que de « fin 1980 au tout début de 1981 », il y a eu effec-
tivement «envoi d’armes aux rebelles salvadoriens depuis le Nicaragua ».
Sur quoi M. MacMichael s’appuie-t-il pour avancer cette conclusion ? Sur
des preuves documentaires, des saisies d’armes et des témoignages de
transfuges. Mais à la question « Cela prouve-t-il que le Gouvernement du
Nicaragua ait êté impliqué pendant cette période ? », M. MacMichael
répond : « Non, mais je ne pourrais pas l’exclure. »

68. Enfin, en conclusion de cet interrogatoire, M. Chayes et M. Mac-
Michael échangent les propos suivants :

« [Question :] Résumons donc votre déposition. Entre mars 1981 et
avril 1983, dans le cadre de vos fonctions au service de la Central
Intelligence Agency et a titre professionnel, vous aviez accés aux
données obtenues par les services de renseignements a propos de la
fourniture d’armes aux rebelles salvadoriens et vous les avez analy-
sées, est-ce bien exact ?

[Réponse :] C’est exact.

Q. : Cela comprenait les renseignements obtenus de l’ensemble des
sources que vous avez précédemment répertoriées au cours de votre
déposition ?

R. : Oui.

Q. : Dans les données obtenues par les services de renseignements
que vous avez analysées, vous n’avez trouvé aucune preuve convain-
cante de la fourniture d’armes aux rebelles salvadoriens par le Gou-
vernement du Nicaragua ni de la complicité du Gouvernement nica-
raguayen dans cette fourniture ?

R. : Je n’en ai pas trouvé la preuve.

Q. : Puis-je vous demander, en votre qualité de spécialiste de l’ana-
lyse du renseignement, si l’absence d’une telle preuve a une quel-
conque importance quand il s’agit d’exprimer une opinion sur la
fourniture d’armes par le Nicaragua aux rebelles salvadoriens ?

R. : Je dirais qu’elle rend très sujette à caution l'affirmation selon
laquelle le Gouvernement nicaraguayen serait ainsi impliqué.

Q. : Etes-vous prêt à réaffirmer votre conclusion générale quant à
l'existence d’un trafic d'armes en provenance du Nicaragua à desti-
nation des insurgés salvadoriens ?

421
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 432

R. : Jene crois pas à l'existence d’un tel trafic actuellement ni au cours
des quatre dernières années au moins, et je crois que les affirmations en
sens contraire du Gouvernement des Etats-Unis visent à justifier sa
politique envers le Gouvernement du Nicaragua. » (Audience du
16 septembre 1985 ; les italiques sont de moi.)

69. Les observations ultérieures de agent du Nicaragua sur la portée du
témoignage de M. MacMichael devant la Cour ne sont pas sanz intérêt.
Dans sa lettre du 26 novembre 1985, M. Argüello Gomez dit ceci :

« En résumé de ces témoignages et de ces faits : le Gouvernement
du Nicaragua n'a jamais fourni d’armes ou d’autre matériel de guerre
aux insurgés d'El Salvador, ni autorisé l’utilisation de son territoire à
cette fin. Il se peut que, sans l'autorisation du Gouvernement nica-
raguayen et en opposition avec sa politique, des sympathisants des
insurgés leur aient envoyé de petites quantités d’armes en provenance
du territoire nicaraguayen ou ayant transité par celui-ci ; le Gouver-
nement nicaraguayen a fait tout ce qui était en son pouvoir pour
empêcher et arrêter ces trafics d'armes. M. David MacMichael, ancien
agent de la CIA cité comme témoin par le Nicaragua, a déclaré que des
armes avaient été envoyées aux insurgés d'El Salvador à partir du
territoire nicaraguayen au tout début de 1981, mais que ces envois
avaient cessé après mars 1981, sans reprendre ensuite ; qu'il n'avait
pas connaissance d’autres envois d'armes entre avril 1981 et avril
1983, époque à laquelle il a cessé de travailler pour la CIA ; et que les
faits « ne prouvaient pas » que le Gouvernement nicaraguayen était
responsable des envois d’armes au tout début de 1981. Et les témoins
du Gouvernement nicaraguayen ont déclaré que celui-ci n'avait eu
aucun rôle ni aucune responsabilité dans ces envois ni dans d’autres
(voir, par exemple, audience du 16 septembre 1985). »

70. On peut se demander si cette interprétation du témoignage de
M. MacMichael ne dépasse pas les limites de la bonne foi car s’il est vrai
que M. MacMichael a conclu que les faits « ne prouvaient pas » la com-
plicité du Nicaragua. il a dit aussi — entre autres choses : « je ne pourrais
pas l’exclure ». Mais ce qu'il y a de singulier dans cette lettre, c’est que
l'agent du Nicaragua ignore purement et simplement les réponses de
M. MacMichael aux questions posées par la Cour. Comme on le verra ci-
dessous, ces réponses : a) contredisent directement les affirmations répé-
tées du Nicaragua selon lesquelles ce pays n'aurait « jamais fourni d’armes
ou d’autre matériel de guerre aux insurgés d'El Salvador, ni autorisé
l'utilisation de son territoire à cette fin » et b} démontrent, soit que le
ministre des relations extérieures M. D’Escoto et le commandant Carrion
ont travesti les faits dans leurs dépositions sous serment, soit que le
témoignage de M. MacMichael est si fondamentalement vicié qu'il con-
vient de le récuser. La Cour avait le choix entre tenir pour véridiques les

422
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 433

affirmations de MM. D’Escoto et Carrion et pour mensongères celles de
M. MacMichael, ou l'inverse. Puisque cependant, comme il ressort de
nombre d’autres éléments de preuve, le commandant Carriôn s’est con-
tredit en soumettant aussi à la Cour une déclaration écrite qui recoupe le
témoignage de M. MacMichael mais infirme son propre témoignage et
celui du ministre des relations extérieures, M. D’Escoto, il semble exact de
conclure que c’est M. MacMichael qui a dit la vérité.

71. Examinons maintenant certains passages de l’interrogatoire de
M. MacMichael par la Cour dont il a été question au paragraphe précé-
dent. Tout d’abord :

« {M. Schwebel :] Voici ma première question. Vous avez dit que
vous avez commencé votre service actif à la CIA le 6 mars 1981 et que
vous l’avez cessé le 3 avril 1983, ou vers cette date. Ai-je raison de
supposer que votre déposition se rapporte essentiellement à la période
comprise entre mars 1981 et avril 1983, du moins dans la mesure où
elle s'appuie sur un service officiel ?

[M. MacMichael :] C’est exact ... et depuis mon départ je n’ai ni eu
accès à des documents secrets, ni tenté d’y avoir accès.

Q. : Dans ces conditions, si le Gouvernement du Nicaragua avait
expédié des armes au Salvador avant mars 1981, par exemple en 1980
et au début de 1981, afin d’équiper la grande offensive de janvier des
insurgés au Salvador, vous ne seriez pas en mesure de le savoir ; est-ce
exact ?

R. : Monsieur le Juge, je crois avoir déclaré qu’à cette époque J’ai
examiné la documentation la plus récente relative aux renseignements
pour cette période et j'ai dit aujourd’hui qu'il y avait des éléments de
preuve sérieux et que, de la façon dont je vois les choses, je ne pouvais
pas considérer comme exclue une participation du Gouvernement du
Nicaragua pendant cette période.

Q. : Considéreriez-vous une telle participation comme établie ?

R. : Je préfère m’en tenir à ma réponse, à savoir que je ne pouvais la
considérer comme exclue. Pour vous répondre avec aussi peu de
détours que possible, je serais plutôt porté à la considérer comme
acquise que comme exclue. » (Audience du 16 septembre 1985.)

On remarquera que M. MacMichael ne soutient pas catégoriquement
l'opinion qui lui est attribuée par agent du Nicaragua, à savoir que les
faits « ne prouvaient pas » la complicité du Nicaragua ; il serait même
plutôt porté à la considérer comme « acquise » que comme « exclue ». On
relèvera également que M. MacMichael fait allusion à des faits dont il a eu
connaissance personnellement ; il affirme qu’il a examiné « la documen-
tation la plus récente relative aux renseignements » pour la période 1979-
1981.

423
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 434

72, J'ai ensuite demandé à M. MacMichael comment il pouvait expli-
quer que M. Boland, membre du Congrès, ayant eu accès aux mêmes
renseignements que lui-même, ainsi qu'il le reconnaît, soit parvenu à la
conclusion que « contrairement aux dénégations réitérées des responsables
du Nicaragua. ce pays se trouve engagé à fond dans l’aide à l'insurrection
salvadorienne » (ibid). Pour répondre à cette question, qu'il a qualifiée de
«très importante », M. MacMichael a avancé des explications qui seront
examinées plus loin (par. 146, 154 et 155). Vient ensuite le dialogue sui-
vant:

« {Question -] Je vous remercie, monsieur MacMichael, et cela
m'amène à poser la question suivante : imaginons un instant que votre
thèse soit juste et que l’afflux d'armes du Nicaragua au Salvador
pendant la période où vous étiez en fonctions ait en grande partie ou
entièrement pris fin. Supposons pour le moment qu’il y ait eu des
envois d'armes du Nicaragua aux insurgés d'El Salvador en vue de la
grande offensive du début de 1981. Comme le commandant Carrion
ena témoigné, à la fin de 1981 l'appui de la CIA aux contras était en
place, vous arrivez je pense en mars 1981 et restez jusqu'en 1983, et
pendant à tout le moins une grande partie de cette période l'opération
contra était activement subventionnée et se déroulait, N’est-il pas
possible de supposer que loin d’être inefficaces les contras étaient des
plus efficaces, et que la raison même pour laquelle le Gouvernement
nicarapuayen a cessé ses envois d'armes, à supposer qu'il lait fait.
était la pression exercée par les contras ? If pouvait constater que sa
politique allait à l'encontre du but recherché parce qu'elle avait abouti
au financement des contras par les Etats-Unis alors que les démarches
des Etats-Unis n'avaient eu aucun résultat. Cette explication est-elle
plausible ?

[Réponse :] Je pense qu’elle est plausible... et je poursuivrai si vous
le désirez. Je crois pouvoir dire, et c’est même mon avis, que l'envoi
allégué d'armes du Nicaragua aux insurgés d'El Salvador a pris fin.
qu'aucune preuve tangible et probante d’un tel afflux d'armes n’exis-
tait à l'époque où j'étudiais la question et. si j'ai bien compris. vous
laissez entendre que cela pourrait être dû à l’action aussi excellente
qu'efficace et au travail préventif accompli par les unités contras.

Q. : Non. si je peux être un peu plus clair. je ne veux pas dire que les
contras ont été forcément efficaces pour interdire les envois d'armes. Il
se peut qu'ils aient été efficaces jusqu’à un certain point, ou au
contraire inefficaces, franchement je n’en sais rien, mais je propose
comme explication possible des événements que vous avez décrits que
le Nicaragua avait compris qu'une politique d'envoi d'armes aux
insurgés d’E] Salvador devait se payer, qu'il craignait que le prix à
payer soit encore plus lourd, ce qui l'aurait décidé à mettre fin aux
envois d'armes, à supposer qu'il l'ait fait, ce sur quoi je ne prends pas
position. Je ne fais qu’avancer une hypothèse.

424
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 435

R. : Je vous remercie. Ce que j'allais dire est que, si c’est exact, alors
il est très difficile d'expliquer pourquoi, pendant toute cette période,
le Gouvernement des Etats-Unis a continué à soutenir que cet afflux
d’armes se poursuivait, s’il était vraiment terminé parce que le Gou-
vernement du Nicaragua avait pris conscience des dangers auxquels il
s’exposait en continuant à être impliqué ou à sembler l’être. A vrai
dire, je trouve étrange que le Gouvernement des Etats-Unis ait con-
tinué à soutenir que les envois d’armes se poursuivaient.

Q. : Je suis bien d’accord, si en fait les envois avaient pris fin. J'ai
dit que j’exprimais une hypothèse. » (Audience du 16 septembre
1985.)

C’est un dialogue fort instructif, car il confirme que M. MacMichael
accepte le fait que le Nicaragua a envoyé des armes aux insurgés salva-
doriens avant mars 1981 ; i] indique aussi qu’il accepte l’hypothèse que, si
ce transport d’armes a peut-être cessé pendant la période mars 1981-avril
1983, c’est parce que le Gouvernement nicaraguayen a commencé à res-
sentir l’effet des pressions exercées sur lui en raison de ses activités sub-
versives au Salvador. (Cette hypothèse s’appliquerait aussi bien à un
ralentissement ou à une dissimulation plus efficace du trafic d’armes qu’à
sa cessation.)
73. Le dialogue reprend ensuite en ces termes :

« {Question :] Pour en venir à un autre aspect de ces faits, mon-
sieur MacMichael, est-il exact que les dirigeants de l'insurrection
salvadorienne soient basés au Nicaragua et y opèrent régulièrement
sans être apparemment gênés par les autorités nicaraguayennes ?

{Réponse :} Je pense que la réponse à cette question devra être un
oui mitigé, dans la mesure où les dirigeants politiques et, parfois, les
dirigeants militaires, de insurrection salvadorienne ont déclaré de
façon crédible qu’ils opéraient à partir d’une base au Nicaragua — ce
que le Gouvernement des Etats-Unis a fréquemment qualifié de
quartier général de commandement et de contrôle — et qu’alors une
telle action pourrait à coup sûr être qualifiée d’inamicale à Pégard du
Gouvernement d'El Salvador reconnu par les Etats-Unis. J’ai limité
mon témoignage à l’accusation d’envois réguliers d’armes. » {{bid.)

74. Suit un échange prolongé sur le transit éventuel par le Nicaragua
d'armes en provenance de Cuba et destinées aux insurgés salvadoriens.
M. MacMichael refuse de tirer des conclusions maïs reconnaît que ce type
d'activité de la part de Cuba est « plausible » (ibid ).

75. Puis vient le dialogue suivant :

« [Question :] Monsieur MacMichael, avez-vous entendu parler de
Radio Liberacion ?

[Réponse :] Jai entendu parler de Radio Liberaciôn, oui.

Q. : Qu'est-ce que c’est ? Pouvez-vous le dire, s’il vous plaît, à la
Cour ?

425
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 436

R. : C’est une devanciére de Radio Venceremos — la station de base
utilisée par le FMLN au Salvador. Je crois qu’à un certain moment
une émission de radio appelée « Radio Liberaciôn » était censée pro-
venir du Nicaragua.

Q. : Est-ce que ces émissions provenaient en fait du Nicaragua,
d’après ce que vous en savez ?

R. : D’après ce que je sais, je crois pouvoir dire oui, c’est 1a l’in-
formation dont je dispose. » (Audience du 16 septembre 1985.)

M. MacMichael admet donc que les insurgés salvadoriens émettaient à
partir du Nicaragua. Le Foreign Broadcast Information Service (FBIS)
a publié les transcriptions de nombreuses émissions de ce genre. Par
exemple, le 9 janvier 1981, Radio Liberaciôn, émettant à partir du Nica-
ragua, s'est vantée de ce que le nouveau président des Etats-Unis — le « pré-
sident cow-boy » — prendrait ses fonctions trop tard pour empêcher la vic-
toire de la guérilla au Salvador (FBIS, Amérique centrale, 12 janvier 1981).

76. C’est alors que se produit cet échange crucial de propos entre
M. MacMichael et moi-même :

« [Question :] Avez-vous entendu parler d’un terrain d'aviation ou
d’une piste d’aviation au Nicaragua, à Papalonal ?

{Réponse :] Oui, j'en ai entendu parler.

Q. : Savez-vous que, sous l'administration Carter, le Gouvernement
des Etats-Unis a fait des représentations au Gouvernement du Nica-
ragua au sujet de l’utilisation de ce terrain comme principale base de
départ pour l’envoi d'armes aux insurgés d'El Salvador ?

R. : Oui, je m'en souviens très bien.

Q. : Dans une interview au Washington Post, publiée le 30 janvier
1981, l’ancien secrétaire d'Etat, Edmund Muskie, a déclaré que les
armes et approvisionnements utilisés dans la sanglante guerre civile
d'El Salvador étaient expédiés du Nicaragua par avion « certainement
à la connaissance et, dans une certaine mesure, avec l’assistance des
autorités nicaraguayennes ». Or, comme vous le savez, l’administra-
tion au nom de laquelle M. Muskie s’exprimait avait donné plus de
100 millions de dollars d’assistance au gouvernement sandiniste
depuis son arrivée au pouvoir.

R. : C'est exact.
Q. : … Pensez-vous que M. Muskie disait la vérité ?

R. : Oh oui, dans ce cas. Par exemple, lors de l’interrogatoire de
M. Chayes, j'ai parlé des renseigne ents qui existaient à cette époque
~ fin 1980 et au tout début de 1981 -- et quand j'ai parlé de transfuges
je pensais en fait à certaines personnes qui ... ont déclaré quand elles
étaient interrogées après leur départ du Nicaragua qu'elles avaient
pris part aux opérations à partir de Papalonal à la fin de 1980 et au

426
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 437

tout début de 1981 ; comme je l’ai dit, j'étais au courant ; il y a eu aussi
l’interception d’un aéronef qui était parti de là — et qui s’est écrasé ou
n’a pas pu redécoller du Salvador où il avait atterri — et je pense que
c'était soit au début de janvier soit à ta fin de décembre 1980. C’est le
type de preuve dont j’ai parlé, qui a disparu par la suite.

Q. : Si je comprends bien, monsieur MacMichael, vous pensez
que l’on peut considérer comme un fait qu’au moins à la fin de 1980 et
au début de 1981 le Gouvernement nicaraguayen était impliqué dans
l'expédition d’armes aux insurgés d’El Salvador. Est-ce là la conclu-
sion que je peux tirer de vos remarques ?

R. : Cela me gêne beaucoup que vous ayez l’air de m’arracher cela
comme un ciou d’une poutre mais, en effet, c’est bien mon opinion. »
(Audience du 16 septembre 1985.)

77. Cet échange appelle plusieurs remarques. Tout d’abord, M. Mac-
Michael confirme que l'administration Carter avait protesté auprès du
Nicaragua au sujet de l’utilisation de la piste de Papalonal pour l'envoi
d’armes aux insurgés salvadoriens (voir à cet égard la déclaration du
président Ortega au New York Times citée au paragraphe 57 du présent
appendice). Ensuite, il estime véridiques les accusations portées par le
secrétaire d'Etat du président Carter contre le Nicaragua, à savoir que ce
pays avait eu connaissance de l’envoi d’armes aux insurgés salvadoriens et
l'aurait soutenu. (Si M. Muskie disait vrai, il faut en déduire que divers
porte-parole du Gouvernement nicaraguayen ont menti en soutenant le
contraire sur ce point précis.) En troisième lieu, le récit que fait M. Mac-
Michael des opérations à partir de Papalonal correspond de très près à la
relation qu’en donnent les Etats-Unis (« Revolution Beyond Our Borders »,
p. 18-19, 28-29) — dont de larges extraits ont été lus pendant les audiences
de la Cour (voir le paragraphe 58 ci-dessus) et qui est incompatible avec
l'affirmation réitérée du Gouvernement nicaraguayen selon laquelle il
n’aurait «jamais » participé à l’envoi d’armes aux insurgés salvadoriens
(voir aussi Background Paper : Nicaragua’s Military Build-Up and Support
for Central American Subversion, p. 21-22, soumis par les Etats-Unis à la
Cour en même temps que leur contre-mémoire, et la déclaration faite le
25 mars 1982 au Conseil de sécurité par l’ambassadrice Jeane Kirkpatrick
à propos du rôle de la piste d’aviation de Papalonal, S/PV.2335, p. 43).
Enfin — point primordial — M. MacMichael affirme que «l’on peut
considérer comme un fait qu’au moins à la fin de 1980 et au début de 198]
le Gouvernement nicaraguayen était impliqué dans l’expédition d'armes
aux insurgés d’El Salvador ». Cette affirmation ébranle celles, pourtant
fondamentales, du Gouvernement nicaraguayen en l'espèce. Si ce que
M. MacMichael considère comme vrai est effectivement la réalité, il faut
obligatoirement en déduire — non pas éventuellement, mais obligatoire-
ment — que le ministre des relations extérieures, M. D’Escoto, le com-
mandant Carrion et l’agent du Nicaragua ont, sous serment, dit des contre-
vérités.

427
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 438

3. Faits reconnus par les conseils du Nicaragua

78. Contrairement à la pratique suivie devant la Cour et aux disposi-
tions de l’article 53 du Règlement de la Cour, le Gouvernement nicara-
guayen a révélé à la presse le contenu de ses pièces écrites avant que la Cour
ne les rende publiques (voir le New York Times du 7 mai 1985, p. A16, où
figure un résumé détaillé du mémoire du Nicaragua sur le fond, que la Cour
n'a rendu public qu’à l'ouverture de la procédure orale en septembre). Dès
lors, il n'était peut-être pas étonnant que peu avant les audiences de la Cour
sur le fond MM. Chayes et Reichler accordent un entretien à Shirley
Christian, du New York Times, dont les lecteurs ont été informés de ce que
« le Gouvernement du Nicaragua essaiera de prouver lors de la procédure
qui s'ouvre la semaine prochaine devant la Cour mondiale... » (New York
Times, 8 septembre 1985. p. 23). Cet article comporte les passages sui-
vants :

« Répondant à une accusation réitérée des Etats-Unis, les avocats
du Nicaragua disent étre préts a reconnaitre que le gouvernement de
Managua a fourni des armes aux guérilleros salvadoriens pour la
grande offensive de janvier 1981 contre le Gouvernement d’El Sal-
vador appuyé par les Etats-Unis. Mais ils plaideront qu'il n’y a pas de
preuves convaincantes démontrant qu'il y ait eu depuis lors d'impor-
tants envois d’armes. »

Plusieurs paragraphes plus loin, l'article conclut :

« D'après les avocats, leur témoin principal pour réfuter Paccusa-
tion des Etats-Unis que les sandinistes aidaient les guérillas salvado-
riennes — raison initiale invoquée par le gouvernement pour aider les
contras — Serait David MacMichael, ancien analyste de la CIA.
M. MacMichael a déjà témoigné devant le Congrès qu’à son avis la
thèse du Gouvernement américain était faible.

Certaines personnalités officielles américaines affirment que les
sandinistes ont tacitement reconnu il y a plusieurs années qu’il y avait
peut-être une aide du Nicaragua aux guérilleros salvadoriens, mais
qu'elle provenait uniquement de particuliers.

M. Reichler a déclaré qu'il « recommandait fermement » au Nica-
ragua de ne pas engager la procédure devant la Cour si cet Etat se
trouvait encore mêlé à un trafic d'armes à destination d’El Salvador.
«Ils nous ont assuré dès le début qu'ils n’avaient rien à cacher ».
dit-il. »

79. Il ressort donc de cet article que les avocats-conseils du Nicaragua :
a) reconnaissent que le Gouvernement nicaraguayen a fourni des armes
aux insurgés salvadoriens pour leur offensive finale de janvier 1981 ;
b) maintiennent qu'il n'y a pas de preuves « convaincantes » de l'envoi
d’« importantes » quantités d’armements depuis cette date ; c) déclarent
avoir conseillé au Gouvernement nicaraguayen de ne pas engager la pro-
cédure s'il se trouvait « encore » mêlé à un trafic d'armes ; d) qualifient

428
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 439

M. MacMichael de « témoin principal ». On notera que, lorsque ce témoin
principal a déposé, il a attesté la réalité des faits dont les avocats du
Nicaragua avaient dit qu'ils les reconnaîtraient comme vrais.

80. Dans un nouvel article du 14 septembre 1985, également de Shirley
Christian, on lit notamment :

« Les avocats américains du Gouvernement nicaraguayen, dont la
cause, actuellement entendue par la Cour de La Haye, accuse les
Etats-Unis d’agression en raison de l’aide qu'ils apportent aux re-
belles nicaraguayens, ont reconnu que des armements avaient été
expédiés au Salvador avant l'offensive de la guérilla de janvier 1981,
mais qu’il n’y a pas de « preuves convaincantes » de l’envoi d’impor-
tantes quantités d’armes depuis 1981. Ils affirment par ailleurs qu’il
n'existe pas de preuves que le Gouvernement nicaraguayen soit res-
ponsable des envois d’armes fin 1980 et début 1981.» (New York
Times, 14 septembre 1985, p. 3.)

Alors que l’article du 8 septembre 1985 comporte des affirmations qui, si
elles sont vraies, sont en contradiction avec la position du Gouvernement
nicaraguayen selon laquelle il n’aurait «jamais» envoyé d’armes aux
rebelles salvadoriens, celui du 14 septembre porte moins atteinte a la
crédibilité du Nicaragua. Selon cet article, les avocats du Nicaragua ont
reconnu que des armements avaient été expédiés au Salvador en prévision
de l’offensive finale de 1981, et en outre qu’il n’y a pas de preuves « con-
vaincantes » de l'envoi d’« importantes » quantités d’armes après cette
date. Mais les avocats ont également dit non pas qu'il est faux mais « qu’il
n'y a pas de preuves » que le Gouvernement nicaraguayen soit responsable
des envois d’armes de la fin de 1980 au début de 1981.

81. Dans sa lettre adressée à la Cour le 15 octobre 1985, l’agent du
Nicaragua déclare ceci :

« Les conseils du Nicaragua n’ont jamais déclaré ni laissé entendre
que le Gouvernement nicaraguayen fournissait des armes aux rebelles
salvadoriens ou approuvait la fourniture d’armes par d’autres parties
intéressées à partir du territoire nicaraguayen. Toute information de
presse prétendant attribuer explicitement ou implicitement de telles
prises de position aux conseils du Nicaragua est inexacte. »

Aucun commentaire n’est fourni quant aux propos effectivement tenus, ni
pour préciser en quoi les deux articles rendant compte des propos tenus
seraient « inexacts ».

82. Dans sa plaidoirie devant la Cour, M. Chayes a tergiversé en décla-
rant : «le Nicaragua a fourni des preuves concrètes et crédibles qu’il ne
fournit pas actuellement d’armes au Salvador, et qu’il n’en a pas fourni au
cours du passé qui nous intéresse » (audience du 19 septembre 1985). La
question se pose de savoir ce qu’est ce « passé qui nous intéresse » ? On
remarquera tout d’abord que le Nicaragua n’a fourni aucune preuve de ce
qu’il fait « actuellement », si ce n’est les affirmations complaisantes de son
ministre des relations extérieures, du commandant Carrion et de son agent.

429
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 440

Il a présenté le témoignage de M. MacMichael, qui, dans la mesure où il a
une quelconque valeur, ne vaut que pour la période pendant laquelle i! dit
avoir eu accès aux données des services de renseignement, à savoir du
milieu de 1979 à avril 1983. Avril 1983, ce n’est pas « actuellement ». Quant
au passé, les déclarations des responsables nicaraguayens et des témoins
du Nicaragua suffisent à démontrer la fausseté de cette allégation, sauf si
on exclut — ce qui est discutable — la période précédant avril 1981 parce
qu'elle ne nous « intéresse pas ». Et pour quelle raison ne nous intéresse-
rait-elle pas, si ce n’est qu’elle gêne le Nicaragua ? Si on envisage les
motivations des Etats-Unis, les actions menées par le Nicaragua avant
avril 1981 sont manifestement intéressantes puisqu'elles ont entraîné,
entre autres conséquences, non seulement l’appui aux contras, mais en-
core : a) la reprise de l’aide militaire des Etats-Unis au Gouvernement
d'El Salvador ; b) la suspension de l’aide économique au Gouvernement
du Nicaragua par l'administration Carter ; c) la cessation de l’aide écono-
mique au Gouvernement du Nicaragua par l'administration Reagan. Il res-
sort en effet de plusieurs documents qu'un des facteurs déterminants qui
ont poussé les Etats-Unis à appuyer les contras et qui les ont persuadés
qu’ils ne pouvaient faire confiance au gouvernement sandiniste a été non
seulement l'envoi d'armes en vue de l’offensive finale — offensive que ni le
Gouvernement salvadorien ni le Gouvernement des Etats-Unis n’ont jugée
sans intérêt — mais aussi le fait que le Gouvernement nicaraguayen n’a
cessé de déguiser la réalité de son action, que ce soit avant janvier 1981 ou
après : pratique dans laquelle le Gouvernement nicaraguayen persiste
devant la Cour (voir, par exemple, Roy Gutman, « Nicaragua : America’s
Diplomatic Charade », Foreign Policy, automne 1984, p. 6 : « La méfiance
de Haig envers les Nicaraguayens est due à leurs démentis sur l’aide fournie
aux guérilleros salvadoriens au début de 1981 » ; voir aussi, Alexander
M. Haig, Jr.. Caveat, 1984, p. 88-89, 103, 109, 122-123).
83. Quant à M. Brownlie il formule l’« hypothèse » suivante :

« Imaginons un petit pays pendant une période de cinq ou six ans.
Et supposons que, pour la première année de cette période, il existe
des preuves d’un trafic d’armes entre ce petit pays et un pays voisin.
La Cour, si elle estimait que cet ensemble de faits justifie le type de
coercition dont les Etats-Unis ont été responsables pendant quatre à
cinq ans, longtemps après la fin de ce trafic hypothétique, pourrait
alors justifier l'emploi massif de divers moyens de coercition tout au
long de cette période de quatre ou cinq ans. Mais, d’après moi, il
s'agirait virtuellement d’un retour à la situation des années trente en
Europe, c’est-à-dire à la diplomatie de la provocation, où un incident
quelconque servait de prétexte à une longue suite d'actions coerci-
tives. » (Audience du 20 septembre 1985.)

Apparemment, c'est là inviter la Cour à justifier le travestissement des faits
par les représentants du Nicaragua, à faire abstraction de la mauvaise foi
de ce pays et à excuser les violations du droit international qu’il a commises

430
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 441

pendant la période allant de juillet 1979 à janvier 1981, sous deux prétextes
notamment : a) parce que le Nicaragua aurait cessé d'envoyer des armes ;
b) parce que ces envois ayant cessé et le Nicaragua étant le Nicaragua et les
Etats-Unis étant les Etats-Unis, la réaction des Etats-Unis est dispropor-
tionnée, et qu’en conséquence ce sont les Etats-Unis qui pratiquent « la
diplomatie de la provocation ».

84. Le fait est que l'hypothèse de M. Brownlie n’est qu’une hypothèse, et
que les envois d’armes et autres formes d’appui à l'insurrection salvado-
rienne par le Nicaragua n'ont pas cessé. Cela ne revient pas à dire que la
question de la proportionnalité de la réaction des Etats-Unis ne se pose
pas, ni qu'il ne s’agit pas d’une vraie question car c’en est une. Mais la
déclaration de M. Brownlie n’équivaut qu’à une nouvelle confirmation, par
les conseils du Nicaragua, de la duplicité du Gouvernement nicaraguayen
devant la Cour. On peut manifestement en déduire la reconnaissance que,
pendant la période initiale des événements en cause, le Gouvernement
nicaraguayen a bel et bien fourni des armes et d’autres formes d'appui
matériel à Pinsurrection salvadorienne.

85. Voyons, pour en finir avec les affirmations des conseils du Nicara-
gua, la déclaration finale de son agent. Cette déclaration commence par ce
que l’on peut considérer comme une proclamation politique, et non juri-
dique : « La cause de mon pays est aussi la cause de toutes les petites
nations du monde... La cause de mon pays est aussi, et a toujours été, la
cause de Amérique latine. » (Audience du 20 septembre 1985.) L’agent
brode sur ce thème en appelant à « mobiliser la force du droit internatio-
nal », non en tant qu’arbitre impartial entre Etats, mais « pour permettre à
l'Amérique latine de se défendre contre les innombrables interventions des
Etats-Unis » (ibid.). En ce qui concerne ce qu’il reconnaît être une question
critique en la présente instance, « la question de l’envoi d’armes au Sal-
vador », il répète que la position du Nicaragua «reste ce qu’elle était au
début de l’affaire et ce qu’elle a toujours été. Nous ne nous sommes jamais
écartés de cette position. » Il cite de nouveau la déclaration écrite de
«notre ministre des affaires étrangères, le père Miguel D’Escoto », qui
« affirmait sous serment » que, « en réalité, mon gouvernement ne parti-
cipe pas et n’a jamais participé à la fourniture d'armes ou autres appro-
visionnements à l’une quelconque des factions opposées dans la guerre
civile au Salvador ». Il cite le commandant Carrion qui, dans sa déposition
sous serment, a dit que son gouvernement n’avait « jamais » eu de politique
de fourniture d’armes aux forces d’opposition en Amérique centrale. Il nie
également qu’il y ait eu « plusieurs » centres d'entraînement mis a la
disposition des insurgés salvadoriens. I} affirme que les conseils du Nica-
ragua n’ont jamais prétendu le contraire. Puis il évoque le témoignage
de M. MacMichael, « la seule personne qui avait étudié tous les faits
qu’avaient pu rassembler les Etats-Unis au sujet de l’approvisionnement
en armes des guérilleros salvadoriens à l’époque qui nous intéresse ».

86. Cette dernière phrase appelle deux remarques. Premièrement, il est
inconcevable que M. MacMichael soit « la seule personne » ayant étudié
tous les faits. D’une part, c’est invraisemblable en soi; d’autre part,

431
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 442

M. MacMichael a lui-même admis devant la Cour que M. Boland, membre
du Congrès (et vraisemblablement d’autres membres des commissions du
renseignement). avait eu accès aux mêmes données que lui-même : « Je
suis persuade », a déclaré M. MacMichael, que les preuves que M. Boland,
membre du Congrès, a vues sont « pour l'essentiel celles que j'ai vues
moi-même » (audience du 16 septembre 1985). Deuxièmement. l'agent du
Nicaragua reprend l'argument que lui avait soufflé M. Chayes : celui de
« la période qui nous intéresse ». L'agent du Nicaragua avait précédem-
ment soutenu qu’« il est sans pertinence de discuter d'événements survenus
il y a cing ans » (audience du 19 septembre 1985). Mais là encore ces
allusions à une « période qui nous intéresse » peuvent se comprendre
comme une reconnaissance du fait que le Nicaragua, pendant la période
qui ne l’intéresse pas, a bel et bien fourni des armes aux insurgés salva-
doriens.

4. Faits reconnus par les chefs de l'insurrection salvadorienne

87. Le 9 avril 1983 ont eu lieu à Managua les obsèques de Melida Anaya
Montes connue sous le pseudonyme de «commandant Ana Maria ». Le
chef de l'insurrection salvadorienne, Cayetano Carpio (« commandant
Marcial »), a prononcé sur la place de la Révolution-Commandant-Ana-
Maria. en présence des plus éminentes personnalités du Gouvernement
nicaraguayen. du FSLN et de groupements insurrectionnels salvadoriens.
l'éloge funèbre de sa camarade salvadorienne assassinée. Il a proclamé :

« L'administration Reagan, qui est Pennemie de l'humanité et qui
menace les peuples d'Amérique centrale et du monde entier. prépare
tous les jours des actions d'agression politique et militaire dirigées
contre nos peuples.

C’est pourquoi il est si profondément émouvant qu’en des temps de
grand deuil comme ceux que traversent nos populations le peuple du
Nicaragua nous offre cette solidarité réconfortante et nous encourage
à poursuivre la lutte contre l'ennemi commun avec une ardeur redou-
blée.

Les impérialistes accusent le Nicaragua en prétendant que les diri-
geants du peuple salvadorien se trouvent ici ; il s’agit des dirigeants du
FMLN-FDR. A mon avis, cette accusation a été proférée comme si la
solidarité d’un peuple avec un autre était quelque chose dont il faut
avoir honte. Mais une chose est évidente. les membres du directoire et
de tous ses groupes d'action, dont certains se trouvént dans le pays et
d'autres à l'étranger, poursuivent avec fermeté leur activité, car ils
sont conscients de la nécessité de lier la lutte interne à la solidarité
internationale et au combat de tous les peuples pour la liberation de
l'Amérique centrale et du Salvador. C’est pourquoi nous nous dépla-
cons d'un pays à un autre. Toutefois, lorsque nous nous trouvons dans
quelque autre pays, ils ne reprochent pas à ce pays de recevoir le
directoire du FDR, par exemple. J'ai subi le choc de cette nouvelle

432
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 443

accablante lors d’un congrés qui se tient actuellement en Libye. De
ce pays lointain, des déserts africains, je suis revenu en toute hate
ici, pour essayer d’arriver à temps pour les obsèques de notre com-
pagne.

Toutefois, les impérialistes n’accusent pas ces autres pays. Ils
accusent le Nicaragua. Pourquoi? Parce que les impérialistes pra-
tiquent une politique générale dirigée contre nos peuples d’ Amérique
centrale qui se sont déjà soulevés de façon irréversible dans un com-
bat révolutionnaire qui les mènera jusqu’à la victoire finale.

Le combat des peuples d'Amérique centrale est un seul et unique
combat. Lorsqu'il constituait son armée rebelle dans les montagnes,
Sandino avait avec lui des compagnons venus de tous les pays d’Amé-
rique centrale. Et tous ces pays d'Amérique centrale ont combattu
l'impérialisme dans le cadre des luttes et des réalisations des héroi-
ques guérilleros nicaraguayens. Notre chef révolutionnaire, le com-
pagnon Farabundo Marti, était là, aux côtés de Sandino.

Le peuple salvadorien lutte sans relâche, mais le combat de nos
deux peuples n’est pas seulement celui d'El Salvador et du Nicaragua.
C’est pourquoi l'administration Reagan ne cesse de comploter, d’or-
ganiser des coups de main, des agressions et des blocus politiques et
militaires et d'élaborer des plans pour intensifier l'agression non
seulement contre El Salvador mais aussi contre le Nicaragua. En
conséquence, à une époque comme celle-ci, à un moment de l’histoire
où tous nos peuples sont en marche vers l’indépendance, devant le
glorieux exemple que nous a donné le peuple nicaraguayen et sa
profonde solidarité dans les moments de deuil et aussi, j’en suis sûr,
dans les moments de grande joie, lorsque nous serons à portée de la
victoire, nous continuerons à lutter coude à coude pour la libération
totale de l’Amérique centrale.

Le peuple d’E! Salvador vous sera reconnaissant du fond du cœur
pour cet hommage rendu à l’un de nos enfants, à l’un de nos chefs —
aujourd’hui, toujours et sans relâche — et pour ces expressions de
solidarité manifestées par le peupie du Nicaragua. Toutes les nations
d'Amérique centrale sont en butte à l'agression de limpérialisme des
Etats-Unis. Nous luttons contre leur intervention par tous les moyens
honorables qui sont à notre portée, mais nous savons aussi que toutes
les nations d'Amérique centrale s’uniront en un brasier révolution-
naire si l'impérialisme des Etats-Unis devait mettre en œuvre ses plans
d'agression contre le Nicaragua ou El Salvador.

Soyez assurés que nous lutterons jusqu’au bout pour assurer la
victoire finale de tous les pays d'Amérique centrale, qui méritent
d’être maîtres de leurs destinées. Au nom du FMLN et du FDR, et

433
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 444

surtout au nom des compagnons des forces populaires de libération de
Farabundo Marti, mes très chers amis unis dans le même combat, je
vous dis toute notre reconnaissance. En avant vers la victoire finale !
La révolution ou la mort ! » (FBIS, Amérique centrale, 11 avril 1983,
p. 8-9.)

88. Le communiqué sandiniste lu aux forces insurrectionnelles salva-
doriennes pendant le service funéraire était ainsi conçu :

« Frères ! la mort du commandant Ana Maria, commandant en
second du FPL salvadorien et membre du DRU du FMLN, a désolé le
cœur des Nicaraguayens. Le commandant Ana Maria a représenté les
intérêts de son peuple depuis qu’elle avait assumé la direction de la
lutte des enseignants et rejoint la lutte armée du glorieux peuple
salvadorien. Elle a été tout à la fois une voix et un fusil, une mission-
naire et une combattante. Elle représentait admirablement les intérêts
de la révolution et a grandement contribué à assurer l'unité et Pin-
tensification de la lutte du peuple salvadorien. Sa mort endeuille le
drapeau nicaraguayen et les cœurs des habitants de l'Amérique cen-
trale, à une époque où la férocité de l'impérialisme à l'égard d’El
Salvador et du Nicaragua ne cesse de s’amplifier. Sa mort survient au
moment où l’impérialisme a déclenché la guerre contre notre peuple.
Mais la mort d’Ana Maria n'est pas simplement une nouvelle démons-
tration de la cruauté sans bornes de nos ennemis. C’est également une
nouvelle et puissante raison de traduire la colère du peuple en volonté
et en victoires.

Au nom du peuple nicaraguayen, le directoire national du FSLN
exprime sa fervente solidarité avec les compagnons du DRU du
FMLN, du FDR, du FPL, du peuple salvadorien et tout particufiè-
rement avec notre compagnon Salvador Cayetano Carpio, Marcial.

Nos peuples sont invincibles. car ils sont révolutionnaires. Vive la
lutte héroïque du peuple salvadorien ! [La foule répond : « Vive ! »]
Vive l’immortel souvenir du commandant Ana Maria! [La foule
répond : « Vive ! »] Une patrie libre! [La foule répond : « Ou la
mort ! »] [Signé] Directoire national du FSLN. » (/bid., p. 11.)

89. Quelques jours plus tard, on a appris que Cayetano Carpio s'était
suicidé à Managua en raison apparemment du fait que c’étaient ses par-
tisans (et non la CLA comme on len avait accusée initialement) qui avaient
assassiné Melida Anaya Montes et, selon certaines rumeurs. à cause des
pressions exercées sur lui par le Gouvernement du Nicaragua (voir ci-après
l'article de James Le Moyne, par. 188). Toutes les sommités du Gouver-
nement nicaraguayen assistaient à ses obsèques.

90. Il convient de remarquer qu’en réponse à une question que j'avais
posée, l’agent du Nicaragua a fait parvenir à la Cour la déclaration sui-
vante, dans une lettre en date du 26 novembre 1985 :

« 2.1. Melida Anaya Montes était arrivée au Nicaragua en qualité
de réfugiée environ un mois avant sa mort ; elle n’a pas élu domicile

434
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 445

dans le pays, et l’on ne trouve pas de trace d’une activité profession-
nelle durant son séjour. Cayetano Carpio est arrivé au Nicaragua
après le décès de Melida Anaya Montes pour assister aux obsèques ; il
n'a pas élu domicile et n’a pas exercé d'activité pendant les quelques
jours où il y a séjourné.

2.2. Melida Anaya Montes et Cayetano Carpio étaient associés au
mouvement insurrectionnel au Salvador. »

Cette déclaration peut être comparée avec le récit qu’a fait Christopher
Dickey de l'assassinat de Melida Anaya Montes par les partisans de
Cayetano Carpio. Il note que «le domicile d’une frêle dame salvado-
rienne » qui commandait en second la faction la plus importante de la
guérilla salvadorienne était une maison située à Managua ; il signale qu’il
l’a interviewée dans cette maison en novembre 1981 (loc. cit., p. 212, 304).
« Le 6 avril [1983] Ana Maria a été assassinée dans son coquet bunga-
low de Managua. » (P. 213.) La chronique de Dickey se poursuit ainsi :

« Lorsque la nouvelle du meurtre a été divulguée, Tomas Borge et
Lenin Cerna, chef de la sécurité d'Etat, ont donné une conférence de
presse. Cerna lui-même a été chargé de diriger l'enquête. Et Borge a
rapidement déduit quelles en seraient les conclusions. Ce meurtre,
a-t-il dit, a contraint le Nicaragua à reconnaître qu’un membre du
directoire de la guérilla salvadorienne résidait à Managua. Cela
semble confirmer les accusations constamment formulées par l’ad-
ministration Reagan selon lesquelles les sandinistes fournissaient
aux Salvadoriens des moyens de commandement et de contrôle.
Donc, qui aurait pu assassiner Ana Maria si ce n’est la CIA? Qui
d’autre serait d’une telle cruauté ?

« Je n’ai pas besoin de présenter des preuves formelles, a dit Borge.
Je n’ai pas besoin de dire « voilà l’assassin », car chacun sait qui est
l'assassin. »

Mais les compagnons d’Ana Maria parmi les guérilleros salvado-
riens n'étaient rien moins que convaincus. Ils savaient l’amertume de
Marcial. Ils ont insisté pour que Borge approfondisse son enquête.
Après deux jours, une servante de la demeure d’Ana Maria a avoué sa
complicité à la police sandiniste. L’écho des cris d’Ana Maria la
hantait et l’empêchait de dormir, leur a-t-elle dit. Elle a dénoncé
d’autres conspirateurs, ce qui a rapidement mené la piste vers l’ami et
le confident le plus proche de Marcial lui-même. Et la responsabilité.
même indirecte, de Marcial comme auteur du meurtre a été plus
humiliante pour les sandinistes — et tout particulièrement pour Borge
— que tout ce que la CIA aurait pu inventer.

Mais à mesure qu’on découvrait les faits — et le lieutenant de
Marcial a reconnu sans vergogne avoir fait ce qui était nécessaire pour
sauvegarder les idéaux de Marcial — Marcial a non seulement refusé
d’avouer la moindre participation au crime, mais a accusé les sandi-
nistes — même Tomas Borge — de comploter contre lui. Vieux et
malade. il demeurait intraitable.

435
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 446

Le 12 avril, Marcial est décédé chez lui à Managua. » (P. 213-214.
La citation du commandant Borge est tirée de la déclaration qu'il a
faite lors d’une conférence de presse.)

Dickey signale qu’il a examiné la lettre d’adieu de Cayetano Carpio à ses
partisans « avec des responsables du FMLN à Managua en juin 1984 »
(p.304). Il rapporte qu’il a «interviewé des guérilleros salvado-
riens et des dirigeants de Popposition qui résidaient manifestement à
Managua en novembre 1981 » (p. 290).

91. La lettre de l'agent du Nicaragua du 26 novembre 1985 signale
que :

« Le Gouvernement du Nicaragua a permis et continue à permettre
aux réfugiés salvadoriens, qu’ils soient ou non associés au mouvement
insurrectionnel, d’entrer sur le territoire nicaraguayen... Le Nicaragua
n'est pas le seul pays qui permette à des Salvadoriens éventuelle-
ment associés au mouvement d’insurrection de pénétrer sur son ter-
ritoire... »

et conclut que :

« Tl semble donc que les représentants les plus éminents du mou-
vement insurrectionnel salvadorien aient passé plus de temps et
déployé davantage d’activité politique aux Etats-Unis qu’au Nica-
ragua. »

Si l'exactitude de cette dernière affirmation ne peut être appréciée, l’in-
sistance mise dans la lettre en question à affirmer que le Nicaragua « n'a
jamais permis aux insurgés salvadoriens d'établir un siège ... sur le terri-
toire nicaraguayen » peut être comparée avec ce que rapporte Dickey. Si
Melida Anaya Montes, résidant à Managua, était le commandant en
second de la plus importante faction de guérilleros salvadoriens, et si le fait
qu'elle avait effectivement évincé Cayetano Carpio — qui résidait lui aussi
a Managua — en tant que commandant en chef contribue à expliquer son
assassinat (voir Christopher Dickey, « Salvador Rebel Intrigue », Wash-
ington Post, 27 juin 1983, et Stephen Kinzer, « Salvador Rebels Revile
Late Chief », New York Times, 14 décembre 1983), où se trouvait donc le
quartier général des forces de libération populaire salvadoriennes si ce
n'est à la résidence ou au quartier général de l’un des deux à Managua ?
(Voir aussi le paragraphe 188 ci-après.)

92. En 1982, le New York Times a, au terme d’une importante série
d’interviews de chefs de la guérilla et d’autres personnalités par l’un de ses
correspondants les plus chevronnés en Amérique latine, Alan Riding —
auquel le représentant du Nicaragua au Conseil de sécurité s’est référé
comme étant le « correspondant américain bien connu, spécialiste des
affaires latino-américaines... » (S/PV.2423, p. 38) et « une source améri-
caine bien au fait des événements qui se déroulent dans la région » (ibid.
p. 39-40) -. annoncé que :

« Les cinq groupes de guérilla s’efforçant de renverser la junte civile

436
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 447

et militaire d'El Salvador sont dirigés par des marxistes. Lors de
nombreux entretiens au Mexique et au Nicaragua, les chefs de l’in-
surrection ... ont admis que, dans le passé, ils avaient reçu des armes de
Cuba par l'intermédiaire du Nicaragua, comme l’affirme l’adminis-
tration Reagan ... les guérillas avouent désormais que Cuba avait
accepté de leur fournir les armements nécessaires — dont une bonne
part est passée par le Nicaragua — afin de les aider dans leur « of-
fensive finale » du 10 janvier 1981, quelques jours avant l’entrée en
fonctions du président Reagan. Les guérilleros disent que Cuba a
cessé depuis lors de fournir des armes. Le Nicaragua est un lieu de
rencontre utile [pour les chefs de la guérilla], mais ceux-ci se rendent
également au Mexique et à Panama pour discuter avec des diplomates
et des hommes politiques étrangers. » (Alan Riding, « Salvador
Rebels : Five-Sided Alliance Searching for New, Moderate Image »,
New York Times, 18 mars 1982, p. 1, 16)

93. Le Los Angeles Times rapporte pour sa part :

« La guérilla d'extrême gauche au Salvador s’est vantée dimanche
de l’étroitesse de ses liens avec Cuba et le Nicaragua, en ajoutant que
sa lutte contre le gouvernement en place soutenu par les Etats-Unis
s’inscrivait dans un conflit régional plus vaste...

Dans cette émission radio, provenant d’un endroit secret au Nica-
ragua voisin — dont le régime sandiniste marxiste a permis aux gué-
rilleros salvadoriens d’établir leur commandement à Managua — la
guérilla s’est également vantée d’avoir importé des armes « par toutes
les routes possibles » et d’avoir utilisé tous les pays d’ Amérique cen-
trale, « et les autres », à cette fin.

Cette déclaration semble étayer les accusations de l'administration
Reagan, pour qui l’insurrection est au moins encouragée et armée, Si
ce n’est dirigée, par l'Union soviétique, Cuba et le Nicaragua, et vise
à renverser, l’un après l’autre, les régimes modérés de la région. »
(« Salvadoran Rebels Brag of Cuban Ties», Los Angeles Times,
13 mars 1983.)

94. Le 14 mars 1983, le Washington Post a publié une dépéche analogue
de Christopher Dickey au San Salvador :

« Les guérilleros d’El Salvador, bravant le président Reagan qui
dans un discours prononcé la semaine derniére avait instamment
invité les Etats-Unis à renforcer leur appui au gouvernement qu’ils
combattent, ont réaffirmé leur volonté de maintenir leur solidarité
avec Cuba et le Nicaragua.

Dans le communiqué de la nuit précédente, ils ont aussi menacé de
« régionaliser ouvertement dans ce contexte » leurs activités militaires
si l'administration Reagan continuait à amplifier l’appui qu’elle
apporte au Gouvernement salvadorien moribond.

Dans un communiqué diffusé par leur radio clandestine Vencere-
mos, les rebelles ont déclaré : « Nous sommes et nous entendons

437
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 448

demeurer les amis des peuples de Cuba et du Nicaragua, et nous n’en
avons pas honte. Tout au contraire, nous sommes fiers d'entretenir
des relations avec ces peuples, bastions de la lutte anti-impérialiste. Ce
nest pas à administration Reagan de dicter au FMLN [front Fara-
bundo Marti de libération nationale] qui doivent étre ses amis et ses
ennemis. » Cette déclaration ne niait en aucune façon avoir reçu
l'appui de Cuba et du Nicaragua, comme cela a été le cas pour les
rebelles dans le passé...

Le communiqué des rebelles défendait leur « droit » d’obtenir des
armes de toute source que ce soit. Tout en soulignant que leur quartier
général était situé dans le pays même, ainsi que leur émetteur radio, ils
ont reconnu avoir exécuté d’« importantes missions » à l’extérieur
d'El Salvador.

« Nous avons accompli d'importantes actions de logistique d’un
caractère clandestin qui nous ont permis d’armer nos forces et de teur
fournir des munitions pendant de longues périodes. Nous avons exé-
cuté ces opérations par toutes les voies qui nous étaient ouvertes, et
nous avons utilisé à cette fin tous les pays d'Amérique centrale et
d’autres régions », ajoute le communiqué.

Puisque Washington s’est engagé de plus en plus dans la région au
cours des mois écoulés, les Nicaraguayens ont également réaffirmé
leurs liens étroits, sinon leur appui matériel concret, aux insurgés
salvadoriens.

Les dirigeants sandinistes à Managua se sentent en butte à une
pression croissante de la part d’un mouvement insurrectionnel qui
serait financé en sous main par Washington, action qui contribuerait à
« interdire » la fourniture d’armes aux guérilleros salvadoriens. Pre-
nant la parole le 3 mars à l’occasion des obsèques de dix-sept ado-
lescents sandinistes tués par les contre-révolutionnaires, le comman-
dant nicaraguayen Bayardo Arce a déclaré que « l’internationalisme
[de son parti] ne cédera pas» et que « tant que les Salvadoriens
lutteront pour conquérir leur liberté, le Nicaragua continuera à affir-
mer sa solidarité. »

95. Le New York Times du 19 mai 1985 a publié la dépêche suivante en
provenance d'El Salvador, sous le titre « El Salvador met les guérilleros sur
la défensive » :

« Il y a deux semaines, l’armée a tendu une embuscade à un officier
supérieur rebelle, Mme Nidia Diaz, qui était prétendument porteuse
de documents importants, et l’a faite prisonnière. Un autre officier de
grade élevé, Napoleon Romero, qui a annoncé qu’il s'était rendu, a
déclaré au cours d’une interview accordée la semaine dernière que les
insurgés éprouvaient des difficultés à obtenir du soutien. (L’automne
dernier, les rebelles n'ont pas réussi à recruter par la force de nou-
veaux combattants.) Parlant en présence d’un fonctionnaire du gou-
vernement, M. Romero a ajouté que les insurgés manquaient aussi de
matériel. Il a affirmé que Cuba et le Nicaragua fournissaient aux

438
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 449

guérilleros 70 pour cent de leurs balles et de leurs explosifs. L’état-
major des rebelles travaille et est installé au Salvador, a-t-il déclaré,
mais chacune des cing factions militaires a des bureaux à Mana-
gua. Le grade important de M. Romero dans le cadre des forces de
libération populaire a été confirmé par d’autres insurgés, mais ses
commentaires peuvent avoir été influencés par son emprisonnement,
qui a duré plus d’un mois. »

96. Les documents visés dans l’article susmentionné, saisis lors de la
capture de Nidia Diaz par les forces du Gouvernement salvadorien, qui
serait le commandant rebelle le plus important jamais fait prisonnier par
les forces gouvernementales, sont longuement analysés dans le New York
Times du 21 mai 1985, page All, sous la signature de James Le Moyne.
Celui-ci écrit que ces documents « semblent constituer pratiquement l’en-
sembie des archives du parti révolutionnaire des travailleurs », dont
Mme Diaz est un « haut responsable », et que divers détails « semblent
confirmer l’authenticité de ces documents ». Parmi les faits ressortant de
ces documents on peut citer les suivants :

— Les rebelles salvadoriens considèrent le Nicaragua comme leur plus
proche allié.

— Les guérilleros salvadoriens suivent des cours en Union soviétique, au
Viet Nam et en Bulgarie.

— Les sandinistes paraissaient disposés à suspendre toute assistance aux
rebelles salvadoriens à la fin de 1983 et l’ont peut-être fait, du moins
temporairement.

— José Napoleon Duarte est « le principal et le plus dangereux ennemi »
des insurgés.

— Les responsables de la rébellion salvadorienne résidant au Nicaragua
ont quitté très temporairement ce pays en novembre 1983, à cette
époque, comme il est noté dans un document, les sandinistes s’apprè-
taient à expulser les insurgés de Managua et à leur « couper définitive-
ment les vivres », de crainte d’être attaqués par les Etats-Unis. Les
Salvadoriens ont demandé l’intercession de « Fidel ».

— Si les Etats-Unis devaient envahir le Nicaragua, les insurgés salvado-
riens combattraient dans les rangs de l’armée sandiniste ; dans ce cas, les
Nicaraguayens ne pourraient plus « assurer les vivres » aux insurgés
salvadoriens et la plupart des chefs rebelles résidant à Managua seraient
obligés de quitter le pays.

— Les guérilleros salvadoriens devraient marquer leur désir d’unité avec
les Nicaraguayens, ce qui implique « une coordination concrète aussi
étroite que possible sur tous les plans, politique, militaire, diplomatique
et en matiére de propagande ».

L'un des documents adressés par les cinq commandants en chef des
rebelles salvadoriens au directoire national sandiniste le 10 novembre 1983
invite celui-ci à fournir aux insurgés salvadoriens « de nouvelles et auda-
cieuses formes d’assistance... Nous vous remercions de toute l’aide que

439
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 450

vous nous avez fournie et espérons que cette aide se poursuivra. car elle est
indispensable pour faire pièce a toute forme d’invasion en Amérique
centrale. » Ces déclarations de dirigeants de insurrection salvadorienne
mettant en cause le Nicaragua à propos de la période 1983 et au-delà sont à
ajouter à celles, amples et accablantes, de chefs de l'insurrection salvado-
rienne et de grands pays communistes relatées dans les documents saisis en
1980 et en 1981, dont des extraits sont reproduits au paragraphe 20 du
présent appendice.

97. Le New York Times du 18 novembre 1985 (p. A15) a publié un appel
de vingt pages signé des commandants en chef du front Farabundo Marti
de libération nationale réclamant la fin de l'« intervention » des Etats-Unis
au Salvador, la suspension de la constitution, la formation d’un gouver-
nement provisoire comprenant des représentants des insurgés, la fusion de
l’armée rebelle et de celle du gouvernement et l’organisation d'élections.
Cet article concluait :

« Marquant un nouveau revirement par rapport aux propositions
précédentes, le document des insurgés reconnaît que les guérilleros
bénéficient d’une certaine assistance extérieure et propose d'y renon-
cer à l'avenir si le gouvernement renonce également à demander une
aide extérieure. »

5. Déclarations de transfuges

98. Quelle valeur probante peut-on attribuer aux déclarations de trans-
fuges ? Sur ce point le débat reste ouvert. L’argumentation du Nicaragua se
fonde largement sur l'attestation d'Edgar Chamorro, transfuge des contras,
dont les affirmations sont également prises en considération par la Cour.
M. MacMichael lui aussi, lorsqu'il a exposé comment il était parvenu à la
conclusion que, au cours de la période allant du milieu de 1979 à janvier
1981, ie Gouvernement nicaraguayen avait envoyé des armes aux insurgés
salvadoriens, s'est appuyé, entre autres témoignages, sur celui de trans-
fuges (audience du 16 septembre 1985). Tout en mettant en doute, à
d’autres moments de son interrogatoire, la valeur des témoignages de trans-
fuges. M. MacMichael a aisément reconnu qu’un transfuge tombé aux
mains des autorités des Etats-Unis n’avait rien à craindre si ses révélations
allaient à l'encontre de ce que les Etats-Unis souhaitaient qu'il dise (ibid ).

99. Le témoignage d'un de ces transfuges a été soumis à la Cour. dans
l'annexe 46 au contre-mémoire des Etats-Unis. Michael Bolanos Hunter,
ancien chef de guérilla et ancien officier auprès du ministère nicaraguayen
de l’intérieur, a fait bon nombre de révélations qui, si elles sont vraies,
démontrent que le Gouvernement du Nicaragua a essayé de renverser le
gouvernement de certains pays voisins, dont celui d'El Salvador. M. Bola-
nos a ainsi déclaré dans l’interview publiée dans le Washington Post et
reproduite à l'annexe 46 :

« C'est dans un centre nicaraguayen situé à une dizaine de kilo-
mètres de Managua, placé sous la supervision d’un conseiller cubain,

440
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 451

que le raid spectaculaire et dévastateur que les guérilleros gauchistes ont
lancé au Salvador, en janvier 1982, contre la base aérienne militaire du
Gouvernement salvadorien à Hopango, a été planifié, et que les gué-
rilleros ont été entraînés. Cette information que Bolanos dit tenir du
conseiller cubain illustre l'ampleur de l’aide que, selon Bolanos, le
Nicaragua apporte aux rebelles qui luttent contre le Gouvernement
d’El Salvador soutenu par les Etats-Unis. »

100. Un article plus détaillé sur les allégations de M. Bolanos a paru
dans le Washington Post du 19 octobre 1983 (p. A15), sous le titre « De-
fector : Salvadoran Rebels Closely Tied to Sandinistas » (« Révélations
d’un transfuge : Les rebelles salvadoriens entretiennent des liens étroits
avec les sandinistes »). L'article est ainsi conçu :

« Selon un transfuge du service du contre-espionnage nicara-
guayen, les commandants en chef des rebelles gauchistes qui com-
battent le Gouvernement salvadorien soutenu par les Etats-Unis se
rendent fréquemment à Managua (Nicaragua), pour s’entretenir, avec
les responsables sandinistes, de Papprovisionnement en armes, de
stratégies et de tactiques.

Miguel Bolanos Hunter, se faisant l'écho d’accusations portées
depuis longtemps déjà par l'administration Reagan, a déclaré que le
Nicaragua fournit fusils, conseils, moyens de coordination et d’en-
trainement aux guérilleros d’Ef Salvador depuis que ceux-ci ont
entrepris de renverser le gouvernement de ce pays en 1979.

Mais au dire de Bolanos, les armes en provenance de Cuba et de
l'Union soviétique et transitant par le Nicaragua n'ont certainement
pas cessé d’affluer, parce qu’ils possèdent maintenant cinq fois plus
d'armes « que nous n’en avions lorsque nous avons renversé notre
dictateur, le général Anastasio Somoza ».

D'après Bolanos, le Nicaragua serait devenu « un nouveau Cuba »,
entraînant les forces de guérilla de toute l'Amérique latine. En sa
qualité de responsable sandiniste ayant pour mission de travailler
contre Pambassade des Etats-Unis, il aurait rencontré des chefs des
guérillas colombienne, argentine, chilienne, guatémaltèque, costa-
ricienne et salvadorienne en visite au Nicaragua, guérillas qui dis-
posent toutes de centres d'opérations à Managua.

Selon Bolanos, les Salvadoriens possèdent deux maisons dans le
quartier résidentiel de Las Colinas, à Managua, dont l’une sert de
centre de transmission et l’autre de « refuge » pour les guérilleros
salvadoriens de passage à Managua et de lieu de réunion avec les
responsables nicaraguayens.

Les Salvadoriens de passage auraient aussi à leur disposition les
maisons des responsables nicaraguayens, et certains chefs de guérilla
passeraient plus de temps à Managua qu’au Salvador. « Ils vont dans
la montagne en avion pour la journée, pour remonter le moral des
troupes, et parfois ils rentrent le soir. »

Le Nicaragua se prêterait mieux que Cuba au rôle de centre d’en-

44]
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 452

trainement des guérilleros car le pays est desservi par des lignes
aériennes commerciales régulières et ses frontières sont perméables,
tandis que Cuba, étant une île, n'offre pas aux guérilleros la possibilité
d'aller et de venir sans être repérés.

Bolanos a déclaré avoir combattu en 1979, lorsque Managua est
tombée aux mains des sandinistes, avec un Salvadorien connu sous le
nom de « Memo » qui, retourné au Salvador, y est devenu comman-
dant en second des unités de guérilla qui combattent dans la province
de Morazän, dans le nord-est du pays. Il aurait rencontré Memo à
Managua en octobre dernier, « et celui-ci a dit qu’ils utilisaient pour
obtenir des armes les mêmes méthodes que nous utilisions au Nica-
ragua ».

Bolanos a expliqué que ces livraisons d’armes étaient assurées
notamment par des avions qui effectuaient deux vols par jour et qui
atterrissatent sur des tronçons d'autoroute barricadés, à l'intérieur des
zones contrôlées par les guérilleros. Il a précisé que chaque avion
transportait entre trente et quarante fusils, que les médicaments et les
munitions étaient souvent parachutés, tandis que d’autres armes
étaient transportées, en cachette, par camion ou à dos d'âne.

Bolanos a indiqué que son cousin, Miguel Guzman Bolanos, res-
ponsable de la distribution des armes au Nicaragua, lui avait dit que
Luis Carrion, membre du directoire sandiniste, avait obtenu en 1980,
lors d’un voyage en Union soviétique, la promesse que les Sovié-
tiques fourniraient aux Nicaraguayens deux mitrailleuses AK47 pour
chaque arme qu'ils donneraient aux guérilleros salvadoriens. Ces
armes comprenaient des fusils de fabrication américaine que les san-
dinistes s'étaient procurés 4 Cuba, qui à son tour se les était procurés
au Viet Nam.

Bolanos a décrit les suites de l'assassinat à Managua, le 6 avril
dernier, d'un chef de la guérilla salvadorienne, Melida Anaya Montes,
qui, a-t-il dit, s’est produit en face de la maison d'où des agents de
Bolanos surveillaient la résidence proche d’un attaché politique à
l'ambassade des Etats-Unis. Le supérieur hiérarchique de Bolanos,
Lenin Cerna, directeur du département de la sûreté nationale au
ministère de l’intérieur, a accusé le responsable des affaires étrangères
du parti sandiniste, Julio Lopez, de n’avoir pas assuré la sécurité du
chef de guérilla et de ne avoir pas tenu au courant des arrange-
ments.

Selon Bolanos, Montes, trahie par sa cuisinière et un de ses gardes
du corps, aurait été assassinée pour « des raisons politiques » — elle
revenait de Cuba et souhaitait un plus large dialogue entre les gué-
rilleros et le Gouvernement salvadorien. »

101. Il est un deuxième transfuge notoire, le « comandante Montene-
gro », personnage dont M. MacMichael a reconnu l’importance (audience
du 16 septembre 1985). Un article du New York Times le concernant est

442
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 453

reproduit à l’annexe 48 du contre-mémoire des Etats-Unis. Arquimedes
Canadas, dit commandant Montenegro, a en tant que chef de la guérilla
salvadorienne connu un succès éclatant en parvenant au cours d'une
opération à anéantir au sol l’essentiel de la flotte aérienne salvadorienne.
Dans une interview donnée à Washington en 1983, M. Canadas déclare
qu'avant 1980 l'insurrection au Salvador était largement « nationaliste »,
mais que, depuis, Cuba « dirige les activités » de l’insurrection. Il décrit les
destructions considérables causées par cette dernière à l'infrastructure
salvadorienne. S’agissant de l’anéantissement de la flotte militaire aérienne
salvadorienne, ses propos sont ainsi rapportés :

« Les sept soldats qui ont mené à bien l’opération avaient suivi un
entraînement de six mois à La Havane. En octobre, lorsque j'étais à
Managua, Villalobas m’a confié la responsabilité de la mission. »
Joaquin Villalobas est le chef de l’armée révolutionnaire du peuple. »
(« Cuba Directs Salvador Insurgency, Former Guerrilla Lieutenant
Says », New York Times, 28 juillet 1983, p. A10.)

Expliquant sa défection après son arrestation, M. Canadas déclare avoir
fait connaître son mécontentement de voir « le processus transformé et
manipulé par d’autres intérêts, les Cubains et les Nicaraguayens ». L’ar-
ticle poursuit en ces termes :

« M. Canadas a déclaré avoir pris conscience de l’engagement
cubain au milieu de l’année 1980, lorsque le front Farabundo Marti de
libération nationale a été mis sur pied pour coiffer les groupes de
guérilla salvadoriens, y compris l’armée révolutionnaire du peuple.
Pour surveiller le front, un conseil exécutif supérieur, la direction
révolutionnaire unifiée — ou DRU — fut constituée lors d’une réunion
secrète tenue 4 La Havane, a-t-il ajouté.

« Du point de vue politique et militaire, toutes les décisions que la
DRU a prises — sur le plan de la stratégie, sur le plan militaire — l'ont
été en coordination avec les Cubains. »

M. Canadas a dit par exemple qu’en novembre 1980, lorsque les
chefs de guérilla se sont réunis à La Havane « les Cubains ont autorisé
le plan militaire de l'offensive finale de janvier 1981 ».

L'article continue ainsi :

« M. Canadas ajoute qu’en juin 1980, à l’issue d’une réunion des
chefs de guérilla à La Havane, mais à laquelle il ne participait pas,
« les armes ont commencé à arriver et, après cette réunion, les com-
mandants ne sont pas retournés au Salvador ». Ha déclaré que c’est à
ce moment-là que les chefs ont transféré le centre des opérations au
Nicaragua.

« Ils ne sont jamais retournés [au Salvador], à l'exception de Vil-
lalobas, qui a été le dernier à quitter El Salvador, en février
1981. »

443
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 454

« Avant cela. nous ne recevions pas beaucoup d’armes, a-t-il ajouté.
Et aprés, la majeure partie des armes a été fournie par le Viet Nam, des
M-16 américains. Les armes étaient transportées du Viet Nam a La
Havane, de La Havane a Managua, et de Managua au Salvador. »

M. Canadas conclut en décrivant les reunions de Managua :

« Trois mois plus tard, en octobre, le méme groupe de Salvadoriens
et de Cubains s'était réuni à Managua. Nous avons examiné tout ce
qui avait été fait depuis juillet. Nous avons analysé la prise de Villa el
Rosario dans la province de Morazan. C’etait un village occupé par les
guérilleros. Cela prouvait combien nous avions progressé. S’agissant
du front central, ils ont dit que le sabotage des lignes de tension et des
lignes téléphoniques ne suffisait pas. I fallait intensifier les activités
dans ce domaine. »

102. En 1984. le commandant Montenegro a donné une autre interview,
publiée dans le New York Times (et reproduite à l’annexe 49 du contre-
mémoire des Etats-Unis). C’est cette interview, accordée « près de deux
ans après l'arrestation » de son auteur, que M. MacMichael a commentée
lors d'une audience, non sans scepticisme (audience du 16 septembre 1985).
L'article du New York Times contient des détails importants et mérite
d'être reproduit dans son intégralité :

« Les révélations d’un ancien chef de la rébellion salvadorienne
sur le trafic d'armes à partir du Nicaragua

Un ancien commandant de la guérilla salvadorienne arrêté au
Honduras a affirmé aujourd'hui que la quasi-totalité des armes que
recevaient les unités de guérilla sous ses ordres provenait du Nica-
ragua.

L'ancien guérillero Arquimedes Canadas, connu dans la guérilla
sous le nom de comandante Alejandro Montenegro, a par ailleurs
confirmé les assertions contestées de l'administration Reagan selon
lesquelles le quartier général des guérilleros salvadoriens se trouve au
Nicaragua, en révélant qu'il s'était rendu en secret dans ce pays en
1981 et qu'il y avait rencontré son supérieur, le chef d'état-major de
l'armée nicaraguayenne et quatre conseillers cubains.

M. Canadas a déclaré dans une interview qu'en 1981 et 1982 les
unités de guérilla de San Salvador et du nord de la ville placées sous
son commandement avaient reçu « 99,9 pour cent de leurs armes » du
Nicaragua.

Cette déclaration contredit ce que plusieurs chefs de guérilla, dont
M. Canadas lui-même, avaient dit lors d’interviews accordées en
février 1982 dans leur camp de montagne proche du volcan de Gua-
zapa.

Armés de fusils M-16 de fabrication américaine, les chefs de la
guérilla salvadorienne avaient déclaré que leurs armes avaient été soit
saisies aux forces gouvernementales, soit achetées au marché noir, soit

444
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 455

achetées directement à des officiers de l’armée salvadorienne. Seul
l’un d’eux avait admis s’être rendu au Nicaragua, mais aucun n’avait
dit être allé à Cuba.

Réunions à Cuba et à Managua

Aujourd’hui, M. Montenegro déclare, par l'intermédiaire d’un
interprète, avoir reçu l’ordre de son supérieur en 1982 de donner de
faux renseignements et de déclarer que les armes étaient des armes
saisies ou achetées, alors qu’en fait elles avaient été transportées par
camion de Managua au Salvador, via le Honduras.

Dans une interview de trois heures accordée mardi soir, M. Cana-
das, que des unités de l’armée hondurienne ont arrêté en août 1982 à
Tegucigalpa alors qu'il était en route pour le Nicaragua, a déclaré
s'être rendu à Cuba une fois et à Managua deux fois pour rencontrer
Joaquin Villalobas, commandant en chef de l’armée révolutionnaire
du peuple (ERP).

L’ERP est la plus importante des cinq unités de guérilla regroupées
au sein du front Farabundo Marti de libération nationale.

Livraisons mensuelles d’armes

Au cours de l'interview, M. Canadas a dit qu’en 1981 et 1982 les
commandos opérant dans les villes et deux cents guérilleros placés
sous son commandement, à Guazapa, recevaient chaque mois des
armes en provenance du Nicaragua qui étaient acheminées à travers le
Honduras dans des camions à doubles parois et à double fond. Il a
indiqué que les camions passaient par le poste de douane de Las
Manos, sur la frontière entre le Nicaragua et le Honduras, et par le
poste de douane d’Amantillo, sur la frontière entre le Honduras et El
Salvador.

Chaque camion transportait entre vingt-cinq et trente fusils et
quelque sept mille cartouches. Les fusils, a-t-il déclaré, étaient des
M-16 de fabrication américaine saisis au Viet Nam et des fusils FAL,
utilisés du temps de Somoza par l’armée nicaraguayenne.

Parfois, les camions ne transportaient pas de fusils mais que des
munitions. Dans ce cas, le chargement comprenait en général jusqu’à
quinze mille cartouches, des grenades de fabrication soviétique et des
explosifs comme le TNT pour les opérations de sabotage contre des
installations gouvernementales.

Des responsables américains ont indiqué que, depuis l'arrestation
de Canadas, les autorités honduriennes s’efforçaient de mettre fin aux
transports d’armes qui se faisaient pratiquement au grand jour sur les
routes honduriennes. Des officiers américains ont déclaré que les
armes en provenance du Nicaragua sont maintenant parachutées de
nuit ou transportées dans des canots ou des hors-bord qui opèrent le
long des côtes du Pacifique, entre le Nicaragua et El Salvador.

M. Canadas a indiqué s’étre rendu, en octobre 1981, au poste

445
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 456

de commandement de la guérilla salvadorienne au Nicaragua, sur
convocation de M. Villalobas, que les officiers de l’armée salvado-
rienne tiennent pour le plus habile et le plus important des chefs de
guérilla.

« Je ne sais pas ou se trouvait ce poste exactement, parce que J’y ai
été conduit les yeux bandés, a-t-il déclaré. Nous avons roulé pendant
quinze minutes environ sur l'autoroute au sud de Managua, puis nous
avons changé de véhicule. Puis, nous avons encore roulé pendant dix à
quinze minutes. Nous sommes arrivés devant une maison, très grande,
avec un jardin où se trouvaient des bancs en fer.

A droite de l’entrée principale se trouvait un bureau où travaillait
Villalobas, a-t-i] poursuivi. Dans la maison, il y avait une grande pièce
où les chefs des autres groupes de guérilla étaient réunis, et où ils ont
été rejoints par des Cubains et des sandinistes. Il y avait quatre
Cubains. »

I] a ajouté : « Nous avons eu une réunion d’environ deux heures,
une nuit, avec le chef d’état-major de l’armée sandiniste, Joaquin
Cuadra.

Cuadra n’a parlé pratiquement que de la situation au Nicaragua. Ils
voulaient savoir quelle était la nature de la rébellion au Salvador, s’il
s'agissait d’une rébellion paysanne, ou si elle était le fait de tous les
éléments de la population. Au Nicaragua, ont-ils dit, elle avait été le
fait de tous les éléments de la population. Mais, à cette réunion. on n’a
pas parlé de l’aide. A cette époque. l’aide avait atteint son point
culminant. » (« A Former Salvadoran Rebel Chief Tells of Arms from
Nicaragua », New York Times, 12 juillet 1984.)

103. Une confrontation entre le texte de cette interview et les observa-
tions de M. MacMichael à ce propos ne parvient pas à ébranler les affir-
mations du commandant Montenegro. Premièrement, M. MacMichael
confirme l’arrestation de Montenegro dans les circonstances décrites par la
presse. Deuxièmement, M. MacMichael dit qu’en 1982 il avait eu accès aux
résultats des premiers interrogatoires de Montenegro. « A l’époque, il
n'était absolument pas question d’armes », a dit M. MacMichael. Ainsi
M. MacMichael en 1985, parlant sans notes, affirme sans sourciller que
dans un rapport qu'il a lu trois ans auparavant « il n’était absolument pas
question d'armes » (audience du 16 septembre 1985). (M. MacMichael n'a
pas pu, pour se rafraîchir la mémoire, se reporter avant l’audience à un
compte rendu des premiers interrogatoires de Montenegro ni à ses propres
notes à ce sujet, puisque la détention de tels documents serait illégale.) Au
contraire. M. MacMichael s’est souvenu qu’« une bonne partie de linter-
rogatoire concernait la façon dont il [Montenegro] avait dirigé l'opération
de commando » contre l'aérodrome salvadorien (ibid.). M. MacMichael
confirme que Montenegro prétendait, avant son arrestation, que les armes
des guérilleros étaient achetées ou saisies (ainsi que Montenegro l'explique
dans ses interviews) et M. MacMichael fait observer que les déclarations de
Montenegro ont été faites deux ans après son arrestation, période pendant

446
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 457

laquelle il s’est trouvé « entre les mains d’interrogateurs très habiles »
(audience du 16 septembre 1985). M. MacMichael a déclaré qu’il n’était pas
en mesure de dire quelle histoire était la vraie. Mais il reconnaît que, tombé
aux mains des Américains, Montenegro pouvait parler librement, sans
crainte de sanctions. Peut-on en dire autant de ses déclarations sur le
terrain, lorsqu'il était chef de guérilla ?

104. Il est un troisième transfuge dont les allégations viennent tout juste
d’être publiées : il s’agit d’Alvaro José Baldizon Aviles, déjà mentionné au
paragraphe 28 du présent appendice. Ses déclarations concernent essen-
tiellement des allégations de violations des droits de l’homme au Nicara-
gua par les forces nicaraguayennes et par des agents du Gouvernement du
Nicaragua. Certains de ces assassinats et autres atrocités allégués auraient
eu lieu au cours d’hostilités (comme par exemple celles dont ont été
victimes les Indiens dissidents). A propos de l'appui du Gouvernement
nicaraguayen à l'insurrection à l'étranger (en l'occurrence, au Costa Rica
plutôt qu’au Salvador), on peut citer l'extrait ci-après de la déclaration de
Baldizon :

« En mars 1983, un groupe de quarante-cing membres environ du
parti populaire d’avant-garde (PVP) du Costa Rica était entraîné à
la guérilla, sur le domaine de l’African Oil Palm Cultivation Project,
près d’El Castillo dans le sud du Nicaragua... Le chef des Costa-
Riciens, « Ramiro», avait environ quarante ans, mesurait à peu près
1,75 métre, avait la peau blanche, les cheveux noirs, et portait une
barbe. Il était toujours accompagné d’un lieutenant de l’armée nicara-
guayenne... Les autres Costa-Riciens vivaient à une douzaine de kilo-
mètres sur une colline appelée EI Bambu au bord du San Juan, dans
la zone frontalière costa-ricienne. Leurs activités étaient dirigées à par-
tir du siège, par des moyens radio.

Les Costa-Riciens, qui justifiaient leur présence à El Castillo en
prétendant travailler sur African Palm Project et être membres d’un
bataillon de réserve militaire affecté à des travaux pour ce projet,
restaient là six mois. Après quoi ils retournaient au Costa Rica et
étaient remplacés par un autre groupe, qui restait là un nouveau
semestre. Certains portaient des fusils FAL munis de viseurs télesco-
piques et recevaient un entraînement de tireur d'élite pour abattre
les bateliers du San Juan qui transportaient et approvisionnaient les
rebelles nicaraguayens antisandinistes. Les sandinistes assuraient cet
entraînement parce que selon eux très peu de bateliers connaissaient
bien le fleuve et les antisandinistes auraient du mal à les remplacer. »
(Inside the Sandinista Régime : A Special Investigator’s Perspective,
Department of State, 1985, p. 25-26.)

105. Dans son numéro du 8 juin 1985, le Washington Post rend compte,
sous le titre « Nouvelles sources d'informations sur l’aide aux rebelles
salvadoriens : selon un transfuge et des documents saisis, le Nicaragua
aurait retiré une partie de son aide » (p. A12), des révélations faites par un

447
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 458

quatrième transfuge ou tirées de documents saisis chez les insurgés (il s’agit
apparemment des mêmes documents que ceux saisis sur Nidia Diaz dont il
est question aux paragraphes 95 et 96 ci-dessus) :

« Il ressort de renseignements donnés par un transfuge qui a déserté
récemment le camp des rebelles, des résultats de analyse par les
Etats-Unis d’armes saisies ainsi que de documents saisis chez les
insurgés, que le Nicaragua, Cuba et d’autres pays d’extréme gauche
jouent depuis 1980 un rôle de premier plan dans l'armement et l’en-
trainement des guérilleros d'El Salvador, quoique, depuis 1983, ces
pays aient progressivement réduit leur aide.

D’après ces sources. les pressions exercées par les Etats-Unis ont
amené le gouvernement sandiniste du Nicaragua à retirer en plusieurs
occasions son appui aux rebelles salvadoriens, en suspendant les
livraisons de munitions et en restreignant à Managua les activités des
rebelles du front Farabundo Marti de libération nationale.

C'est ainsi qu’il ressort des notes et de la correspondance saisies chez
les rebelles que, suite à l'invasion de la Grenade par les Etats-Unis
en octobre 1983, le Nicaragua a réduit son assistance, ce qui aurait
suscité de vives protestations de la part des guérilleros salvadoriens.

Les documents et autres renseignements ne permettent pas d’ap-
précier le volume exact de l’aide que le Nicaragua a apportée ces
derniers mois. mais il semble que les livraisons de munitions aient
considérablement diminué. Le transfuge, ancien responsable militaire
et politique, a déclaré n’avoir connaissance que de deux livraisons
effectuées cette année.

Ces nouveaux renseignements permettent de reconstituer l'évolu-
tion de l’aide que les rebelles salvadoriens — le FMLN — reçoivent de
l'extérieur. D’aucuns ont mis en doute la valeur du récit du transfuge
et des documents saisis, mais il reste que ces renseignements tendent à
confirmer les déclarations faites depuis deux ans par les responsables
américains et salvadoriens.

Un haut responsable américain a déclaré : « La réaction de l’am-
bassade a été : « Parbleu, nous vous l’avions bien dit. »

Le Gouvernement et l'ambassade des Etats-Unis ont indiqué que
les documents avaient été saisis le 18 avril sur un chef rebelle de haut
rang, Mme Nidia Diaz, membre de la délégation de la guérilla aux
entretiens de paix qui se sont tenus à La Palma en octobre dernier. Les
autorités salvadoriennes ont refusé d'accéder aux demandes faites par
Me Diaz depuis son arrestation pour rencontrer des journalistes.

Le FMLN a taxé ces documents de faux.

Selon les renseignements ainsi recueillis sur l’aide aux guérilleros.
les pays d'extrême gauche auraient fourni initialement. entre 1980 et
le début de 1983, de six mille à sept mille fusils automatiques. des
mortiers et des lance-grenades. Ces armes auraient été acheminées du
Nicaragua clandestinement, principalement dans des petits avions ou
par la voie terrestre à travers le Honduras.

448
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 459

Toujours selon ces renseignements, Cuba, l'Union soviétique, le
Viet Nam, la Bulgarie et l’AHemagne de l’Est auraient entraîné régu-
lièrement des groupes de chefs de guérilla à l’action militaire et poli-
tique. Au début des années quatre-vingt, le commandement général
du FMLN se réunissait régulièrement à Managua.

Mais depuis deux ans environ, l’aide militaire de l'étranger consiste
essentiellement en munitions et en explosifs, et elle est de plus en plus
acheminée par la voie maritime.

Le haut responsable américain précité a déclaré : « La plupart
s'accordent à dire que les énormes importations d’armes ont cessé en
1982. »

Ces envois ont diminué pour trois raisons, semble-t-il : parce qu'ils
étaient moins nécessaires, parce que les Etats-Unis exerçaient des pres-
sions sur le Nicaragua et parce que les forces armées honduriennes
ont démantelé en 1982 et en 1983 une bonne partie du réseau d’appui
clandestin au FMLN au Honduras.

Selon le transfuge, les sandinistes auraient eux aussi commencé vers
le milieu de l’année 1983 à retirer leur protection. A cette époque, le
commandement général du FMLN aurait dû transférer ses réunions
au Salvador, dans les zones contrôlées par les rebelles, le Nicaragua
s'étant trouvé embarrassé par l’assassinat d’un chef rebelle salvado-
rien de haut rang à Managua, lors d’un différend entre factions.

L’aide nicaraguayenne et autre aux rebelles salvadoriens est au
cœur du débat sur l’ Amérique centrale qui se poursuit aux Etats-Unis.
Le gouvernement n’a cessé d’affirmer que le Nicaragua « exporte
la révolution » et il a mis en avant cette accusation, en particulier,
pour justifier l’organisation et le financement de la force rebelle qui
lutte maintenant pour renverser le gouvernement sandiniste révolu-
tionnaire de Managua.

Les détracteurs de la politique américaine ont fait observer que le
Gouvernement américain n’avait pas suffisamment de preuves attes-
tant la fourniture d’une aide militaire régulière et importante aux
guérilleros depuis l'échec de leur « offensive finale » de janvier 1981.
Malgré les efforts prioritaires mis en œuvre, aucune livraison d'armes
en provenance du Nicaragua n’a été interceptée.

Les chefs de la rébellion salvadorienne et les autorités nicara-
guayennes ont apporté aux accusations américaines des réponses
prudentes, parfois contradictoires. Les rebelles salvadoriens ont par
exemple admis qu’ils importaient clandestinement des armes et des
munitions via le Nicaragua, mais en ajoutant qu'ils se procuraient ces
armes sur le marché international et non pas auprès du gouvernement
sandiniste. Le Nicaragua a reconnu apporter un appui diplomatique
et moral aux guérilleros, mais nie leur avoir fourni des munitions.

Le transfuge — de son vrai nom, Napoleôn Romero, mais plus
connu sous son nom de guerre Miguel Castellanos — a déclaré qu’en-
viron 70 pour cent des armes automatiques dont disposait le FMLN
venaient de l'étranger, le reste étant pris aux forces armées salvado-

449
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 460

riennes. Certaines des armes en provenance de l'étranger étaient
achetées sur le marché international. a-t-il ajouté, mais la plupart
étaient fournies par des gouvernements amis.

Romero. âgé de trente-cing ans, commandait le front de libération
populaire opérant à San Salvador — une des deux principales com-
posantes des cing forces que regroupe le FMLN — jusqu’à sa déser-
tion au début avril. I] a dit, dans une interview de quatre-vingt-dix
minutes, avoir été déçu l’année précédente par le mouvement révo-
lutionnaire en raison de sa violence et de l’absence de résultats.

Romero a été retenu plusieurs semaines par les militaires, avant
d’être mis à ja disposition des journalistes. Il vivrait actuellement sous
la protection des militaires.

Le mouvement de la guérilla a prétendu que Romero avait été tor-
turé pendant sa garde à vue et que ce qu’il dit maintenant est faux.

Etant un transfuge, Romero a tout intérêt à noircir le FMLN, mais
ses réponses claires pendant l'interview, conduite dans un bureau du
service de presse des forces armées, semblaient franches. Un officier
supérieur salvadorien a assisté à l'interview, mais pendant de brèves
périodes seulement.

Les renseignements que Romero a donnés sur la provenance des
armes sont corroborés par une enquête que les services secrets de
l’armée américaine ont faite sur les numéros de série des fusils auto-
matiques M-16 de fabrication américaine saisis chez les guérilleros. 1]
ressort de cette enquête qu’un peu moins de 25 pour cent des fusils
avaient été initialement fournis à l’armée salvadorienne, et donc pro-
bablement pris par les rebelles. Quant aux autres, ils auraient été pour
la plupart abandonnés au Viet Nam lors de l’évacuation des troupes
américaines en 1975.

Romero a dit que, à son avis, Cuba était responsable de l’organi-
sation de la majeure partie de l’appui international aux guérilleros
salvadoriens.

« Le Nicaragua sert uniquement de relais pour acheminer tout ce
qui arrive de Cuba », a-t-il précisé.

Le transfuge a fait observer par ailleurs qu’à plusieurs égards les
pays d'extrême gauche n'avaient pas été mêlés à l’action du FMLN.
Ainsi, à son avis, aucun conseiller ni instructeur officiel cubain ou
nicaraguayen ne s'était rendu au Salvador pour superviser directe-
ment l’action des guérilleros.

De plus, toujours au dire de Romero, chacune des cinq factions qui
composent le FMLN possède son propre émetteur radio pour com-
muniquer directement avec ses représentants à Managua, mais lin-
surrection n’est pas « dirigée » au jour le jour à partir du Nicaragua
comme le croyait le Gouvernement des Etats-Unis. Les chefs du
FMLN sur le terrain mettent eux-mêmes au point leur stratégie et leur
tactique, encore qu'ils sollicitent souvent l'avis du Nicaragua et de
Cuba, a-t-il dit.

Les documents saisis qui ont été rendus publics jusqu'ici attestent

450
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 461

que le FMLN dépend de l’appui nicaraguayen, en révélant notam-
ment l'inquiétude suscitée au sein du mouvement rebelle à la fin de 1983
par le retrait de l’appui sandiniste. Il ressort des comptes rendus de
réunions, des documents d’information et des lettres que les chefs de
la guérilla salvadorienne avaient instamment demandé que le Nica-
ragua poursuive son aide.

Une liste de deux pages de dirigeants du FMLN, indiquant l’en-
traînement qu’ils avaient suivi ou qu'ils devaient recevoir à étranger,
montre aussi la part que de nombreux pays du bloc soviétique ont
prise à la mise en place d’un encadrement révolutionnaire au Salva-
dor. »

106. L'ouvrage « Revolution Beyond Our Borders » donne d’autres pré-
cisions sur les révélations de M. Romero qui prouvent que le Nicaragua
continuait à fournir des armes aux insurgés salvadoriens et à les ravitailler
en 1983:

« Le ravitaillement en force des guérillas à partir du Nicaragua
se poursuivit jusque dans le courant de 1983. D’après Napoleon
Romero, troisième en rang dans la hiérarchie de la principale fac-
tion de guérilla du FMLN jusqu’à sa désertion en avril 1985, le groupe
dont il était membre recevait du Nicaragua jusqu’à 50 tonnes de ma-
tériel par trimestre avant que le Nicaragua ne réduisit ses livraisons à
la suite de l'intervention caraïbo-américaine à la Grenade. Romero a
décrit en détail le fonctionnement exact du réseau logistique. La pre-
mière voie d'infiltration avait été un pont aérien. D’après Romero,
les armes, parties de points situés sur la presqu'île de Cosiguina, au
Nicaragua, étaient déchargées sur le littoral du département de Saint
Vincent, au Salvador. La première livraison ainsi effectuée se serait
composée de trois cents armes, infiltrées à la fin de 1981 en vue de
P« offensive finale » de janvier 1981. Toujours d’après Romero, ce
pont aérien fut suspendu lorsque les forces armées salvadoriennes
réussirent à s'emparer d’une grande quantité d’armes transportées
par voie aérienne à partir du Nicaragua. C’est depuis ce moment-là,
en 1981, que les livraisons par voie de mer devinrent — et continuent
d’être — le mode principal d'infiltration.

D'après le récit de Romero, le point de départ de la route maritime
se situait dans le département de Chinandega, au Nicaragua, ou dans
des îles telles que La Concha, au large de cette côte ; après quoi,
traversant la baie de Fonseca, les bateaux débarquaient sur la côte
du département d’Usulutan, au Salvador. Des milliers de cartouches
tiennent dans un nombre relativement réduit de caisses, aisément
transportées à dos d’homme, à dos d’animal ou par véhicule selon des
itinéraires variés. L’absence occasionnelle des forces gouvernemen-
tales et les distances relativement courtes qui séparent le littoral des
principaux fronts de guérilla réduisent la difficulté qu’il y a à assurer
certains types de soutien logistique aux guérillas à partir du Nicara-
gua.» (Op. cit., p. 11.)

45]
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 462

107. On trouve aussi dans « Revolution Beyond Our Borders » des pré-
cisions, tirées de déclarations de M. Romero et d’autres transfuges. sur les
moyens utilisés pour acheminer sans discontinuer et encore en 198$ les
armes et munitions en provenance du Nicaragua et destinées aux insurgés
salvadoriens : ces armes et munitions sont généralement transportées par
bateau et canot jusqu’à un point situé sur le littoral d'El Salvador où elles
sont recueillies puis transportées à dos d'animal, à dos d’ homme ou dans de
petits vehicules. C’est ainsi qu’on peut lire :

« D'après Napoleon Romero, ancien commandant du FPL, cette
infrastructure permettait de livrer de 20 000 à 30 000 cartouches par
mois au seul FPL, ce qui représente une centaine de cartouches, soit la
charge usuelle d'un combattant, pour 3000 guérilleros. ou encore
200 cartouches, soit de quoi livrer une bataille en règle, pour 1500 gué-
rilleros. Une livraison de cet ordre pèse environ 1300 livres et tient
dans quelque 34 caisses métalliques. qui peuvent être aisément trans-
portées par 15 à 20 hommes, 6 animaux de charge ou un petit camion
de ravitaillement. Etant donné la faible superficie d'El Salvador et les
courtes distances en jeu, le matériel qui pénètre par le littoral d'Usu-
lutan peut, lorsque les conditions sont favorables, être conduit à l’un
quelconque des fronts de guérilla en une semaine environ. » (/bid.,
p. II, note 26.)

6. Déclarations de diplomates de pays tiers

108. A cet ensemble de déclarations et d’accusations établissant l'appui
du Gouvernement nicaraguayen à l’insurrection à l'étranger. particulière-
ment au Salvador, on peut ajouter l'opinion de plusieurs diplomates en
poste dans la capitale nicaraguayenne interrogés en 1984 par le corres-
pondant permanent du New York Times qui relate ainsi ces entretiens :

« Selon des diplomates de pays d'Europe de l'Ouest et d'Amérique
latine en poste ici, le Gouvernement nicaraguayen continuerait à
envoyer du matériel militaire aux insurgés salvadoriens et à mettre des
camps d'entraînement à leur disposition sur le territoire du Nicaragua.

Les Etats-Unis font ce reproche au Nicaragua depuis 1980. Le
Nicaragua, sans nier explicitement toutes ces accusations, qualifie son
soutien de « moral et politique ».

Selon ces diplomates, dont certains représentent des pays ayant
critiqué la politique des Etats-Unis en Amérique centrale, l'appui
militaire aux insurgés salvadoriens aurait diminué depuis l'année
dernière, mais resterait important.

Pas de commentaires de la part du Nicaragua

Lors d’une conférence de presse tenue la semaine dernière. le pré-
sident Reagan a dit que le Nicaragua «exporte la révolution au
Salvador, son voisin, et aide. appuie, arme et entraîne les guérillas qui
cherchent à renverser un gouvernement régulièrement élu ».

452
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 463

Un porte-parole des insurgés salvadoriens au Costa Rica. Jorge
Villacorta, a dit à l’occasion d’un entretien téléphonique que les
guérilleros avaient acheté des armes au marché noir et auprès de
certains chefs de la criminalité organisée aux Etats-Unis. Ces arme-
ments passaient par le Nicaragua, mais aussi par le Guatemala, le
Costa Rica et d’autres pays.

« Nous réfutons l’allégation selon laquelle le Nicaragua nous four-
nirait des armes », a déclaré ce porte-parole.

Mais les diplomates occidentaux semblent être convaincus de la
véracité des rapports des services de renseignements américains sur
les attaches militaires entre le Nicaragua et les insurgés salvado-
riens.

« J’estime que l’appui aux révolutionnaires salvadoriens continue
et que ce soutien est très important pour les sandinistes », dit un
diplomate occidental. « Les sandinistes craignent, si la guérilla salva-
dorienne venait à faiblir, que leur propre régime soit plus isolé et plus
vulnérable à une attaque. »

Les chefs de ja guérilla salvadorienne insistent sur le fait qu’ils ne
reçoivent du Nicaragua qu’une petite quantité d'aide, notamment
sous forme de matériel de communication, de médicaments, et de
quelques munitions. Selon eux, la plus grande partie de leur matériel
est achetée au marché noir ou prise aux troupes gouvernementales
salvadoriennes.

Un responsable de l'ambassade des Etats-Unis à San Salvador a dit
aujourd’hui : « Ce n’est pas de fusils et d’armes légères que les rebelles
ont un besoin urgent. »

Il y a deux semaines, Fred C. Iklé, sous-secrétaire à la défense, a dit
que la moitié environ des armes utilisées par les insurgés étaient des
armes fournies au Salvador par les Etats-Unis et prises aux troupes
gouvernementales salvadoriennes. Plus tard, le Pentagone a précisé
que cette estimation s’appuyait sur une enquête limitée à quelques
régions où opéraient les insurgés. Ailleurs, d’après le Pentagone, le
chiffre serait plus près d’un tiers ou d’un quart.

D'où viennent les armes des insurgés ?

M. Iklé a dit aussi que, selon les Etats-Unis, 80 pour cent des
munitions et des explosifs utilisés par les insurgés provenaient de
Cuba et de l’Union soviétique, en transitant par le Nicaragua.

Des responsables du gouvernement à Washington ont dit
aujourd’hui que de petits avions et navires effectuaient le ravitaille-
ment la nuit, à partir du Nicaragua. Selon eux, la direction et le
contrôle des opérations de la guérilla se font encore de Managua. A
Mexico, un membre de l'insurrection a dit que seule une petite partie
de l'état-major était encore au Nicaragua.

« Tous les commandants vivent actuellement au Morazän », a-t-il
dit, parlant d’une province de l'est d'El Salvador.

453
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 464

Il y a plusieurs mois, sur proposition du Nicaragua, plusieurs civils
salvadoriens sympathisants de l’insurrection ont quitté le Nicara-
gua pour, a-t-on dit, tenter de supprimer un éventuel prétexte d’in-
tervention militaire de la part des Etats-Unis. Cela dit, on estime
que les responsables des insurgés se rendent souvent à Managua. Des
membres du Congrès en visite dans cette ville ont pu y rencontrer des
commandants de la guérilla, y compris Ana Guadalupe Martinez. de
l’armée révolutionnaire du peuple.

Les services de renseignements occidentaux pensent que l’aide ne
transite plus par la route à travers le Honduras, mais est acheminée
quotidiennement par des avions légers à destination de petits aéro-
dromes de fortune dans les régions d’El Salvador qui sont aux mains
des guérilleros.

Certains partisans du Gouvernement nicaraguayen ont mis ces allé-
gations en doute et demandé aux Etats-Unis de fournir des preuves.
Les diplomates reconnaissent qu’ils n’ont aucune preuve mais disent
être convaincus que les liens militaires entre le Nicaragua et les insur-
gés restent solides.

« Il se peut que tout ce que disent les Américains ne soit pas vrai,
mais il ont pour eux la logique et le bon sens », déclare un diplomate
hispanophone. « L’idéologie des sandinistes les oblige à aider d'autres
pays à adopter un système politique semblable au leur. »

Des mots d'ordre favorables à la cause des insurgés salvadoriens
sont régulièrement répétés lors de manifestations nicaraguayennes
et la presse rend compte presque quotidiennement des victoires
des insurgés et des atrocités attribuées aux forces armées salvado-
riennes.

Les postes de communication des insurgés

Selon les responsables américains, quatre au moins des cinq prin-
cipaux groupes d’insurgés salvadoriens disposent de postes de télé-
communications au Nicaragua pour transmettre des instructions
à leurs forces au Salvador. Certaines des équipes de démolition sal-
vadoriennes auraient aussi été formées au Nicaragua. » (Stephen
Kinzer, « Salvador Rebels Still Said to Get Nicaraguan Aid », New
York Times, 11 avril 1984, p. 1, 8.)

Cet article est reproduit à l'annexe 49 du contre-mémoire des Etats-Unis.
Le Nicaragua n’a soumis aucune preuve qui permette de le réfuter.

7. Déclarations du Gouvernement d'El Salvador accusant le Nicaragua

d'aider l'insurrection salvadorienne

109. Une des affirmations surprenantes du Nicaragua en la pré-

sente instance est celle qui figure dans l'attestation de M. Miguel
d’Escoto Brockmann, ministre des relations extérieures du Nicaragua, qui

454
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 465

« Il est intéressant de noter que ces allégations sont le fait seulement
du Gouvernement des Etats-Unis et non du Gouvernement d'El Sal-
vador qui est la victime supposée de ce prétendu trafic d'armes. Le
Nicaragua et El Salvador entretiennent des relations diplomatiques
complètes et pourtant El Salvador n’a jamais, pas même une fois,
protesté auprès de mon gouvernement en l’accusant de complicité ou
de responsabilité dans une opération quelconque de trafic d'armes ou
de fourniture de matériel militaire à des groupes rebelles dans ce

pays. »

110. Les accusations d’El Salvador n’ont peut-être pas emprunté la voie
diplomatique, mais des accusations, tant officielles qu’officieuses, ont bel
et bien eu lieu. Ainsi, en janvier 1981, pendant l’« offensive finale », le
président José Napoleon Duarte a dénoncé intervention nicaraguayenne
et cubaine et demandé l’aide des Etats-Unis pour y résister. D’après le
Washington Post:

« Duarte a dénoncé l’intervention cubaine et nicaraguayenne au
Salvador plusieurs fois au cours des derniers jours... Il a également
demandé au président élu Reagan d’« exporter la démocratie » au
Salvador et dans le monde entier, et de renforcer l’aide au gouverne-
ment local, surtout l’aide économique. » (« Fighting Subsides in El
Salvador ; 3 Journalists Hurt », Washington Post, 13 janvier 1981,

p. 1.)

111. Selon une dépêche de l’agence France-Presse datée du 17 janvier
1981 (FBIS, Amérique centrale, 17 janvier 1981, p. 5):

« Le président de la junte gouvernementale salvadorienne, M. José
Napoleon Duarte, a ajouté ce jour de nouveaux éléments aux accu-
sations touchant l’ingérence du Nicaragua dans le conflit salvadorien
en montrant une caisse de cartouches qui, a-t-il dit, fait partie des
munitions que le Venezuela a fournies aux sandinistes pour les aider à
renverser Somoza.

Le président ... se référant aux cartouches, a expliqué qu’avant de se
trouver dans les mains des guérilleros salvadoriens chez lesquels elles
ont été découvertes, elles se trouvaient dans celles du Front sandiniste
de libération nationale. Il s’est également référé au débarquement,
abondamment commenté, de combattants étrangers sur la côte sal-
vadorienne...

[Le président Duarte a déclaré que] « ... les bateaux saisis ne sont
pas faits pour naviguer en haute mer. Ils ne peuvent étre utilisés que
pour traverser le golfe de Fonseca. » Le golfe de Fonseca s’étend, à
l’est, sur la côte pacifique d’E] Salvador et ses eaux bordent les côtes
du Honduras et du Nicaragua. »

455
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 466

112. D'après une dépêche du service intérieur de San Salvador datée du
28 janvier 1981 (FBIS, Amérique centrale, 29 janvier 1981. p. 8), un Cessna
immatriculé au Nicaragua a largué des fusils FAL destinés à un groupe de
guérilleros qui les attendait. Peu après le parachutage, l'appareil a fait un
atterrissage forcé : les membres de son équipage, blessés, ont été secourus
par les guerilleros et emmenés à l’intérieur du camp de la guérilla. L'armée
salvadorienne, appuyée par des hélicoptères, a repéré le camp. l'a cerné et
est sortie victorieuse de l'affrontement. Le Cessna nicaraguayen a été
retrouvé détruit.

113. Au cours d'une séance de l’Assemblée générale des Nations Unies
tenue le 12 octobre 1981. le représentant d'El Salvador a communiqué la
réponse, négative, du président Duarte aux propositions des guérilleros
salvadoriens dont le président Ortega avait donné lecture à l'Assemblée
générale (voir paragraphes 44 et 45 du présent appendice). Le président
Duarte a protesté contre «la manière grossière, abusive et clairement
interventionniste dont M. Ortega avait abordé la question de la situation
intérieure d'El Salvador » (A/36/PV.33, p. 112). Aux termes du message lu
devant l'Assemblée générale, le président Duarte condamnait la « mis-
sion ... peu honorable » que Je gouvernement sandiniste remplissait en
permettant que « son territoire serve de base pour l'approvisionnement en
armes. de refuge et de soutien pour les groupes armes et de caisse de
résonance pour ses fallacieuses campagnes de propagande » (ibid., p. 113).
Faisant observer que le gouvernement en place au Nicaragua n'avait
aucune leçon à donner au Salvador. il a affirmé que les efforts déployés par
le Nicaragua pour « se faire l'arbitre de la pacification d’autres pays » tout
en suscitant « une psychose de guerre dans son propre peuple » était
« véritablement une offense a la conscience des peuples civilisés et épris de
paix... »

114. Le 25 mars 1982, El Salvador a adressé une lettre au Président du
Conseil de sécurité (S/ 14727), dans laquelle il appelait l'attention sur la
nécessité cruciale pour les autres Etats, en particulier le Nicaragua, de
suivre l'exemple d'El Salvador en adhérant au principe de non-ingérence. II
y affirmait que le Nicaragua était la principale source de Paggravation de la
tension dans la région et il faisait observer que la prétendue « solidarité »
de certains mouvements idéologiques ne pouvait justifier l'abandon des
principes fondamentaux du droit international.

115. Au Conseil de sécurité des Nations Unies, le 30 mars 1982. le
représentant d'El Salvador, répondant à l’une des dix accusations d'agres-
sion que le Nicaragua avait portées contre les Etats-Unis devant le Conseil
de sécurité et qui toutes reprennent pour l'essentiel les allégations dont le
Nicaragua a saisi la Cour en la présente affaire, a élevé la protestation
suivante :

« El Salvador a été victime d’actes d’intervention effectués contre la
volonté du Gouvernement salvadorien et qui constituent des actes
d'agression. Toutefois, malgré ces actes d'intervention et d'agression
qui portent atteinte à notre souveraineté, et afin de conserver des

456
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 467

relations amicales avec les pays encourageant ou exécutant ces actes,
nous leur avons demandé d’y mettre fin. C’est pourquoi nous n’avons
pas voulu présenter une plainte officielle aux organismes internatio-
naux compétents. » (S/PV.2341, p. 42.)

116. Le 28 mars 1983, le ministre des relations extérieures d’El Salvador,
M. Fidel Chavez Mena, a déclaré devant le Conseil de sécurité des Nations
Unies qu’El Salvador

« a été victime, entre autres, d’actes belliqueux et hostiles, d’un trans-
fert d'armes continu qui a eu pour dernier maillon de Ia chaîne la
répubiique voisine du Nicaragua, ... qui ne pratique ni ne respecte le
principe de la non-intervention dans les affaires intérieures des Etats
d'Amérique centrale ».

Il a porté l’accusation suivante :

« Il n’échappera à personne que les groupes armés qui opèrent en El
Salvador ont leur quartier général au Nicaragua, d’où émanent les
décisions et se canalise un appui logistique, sans lesquels ils seraient
incapables de persister dans leur lutte et auraient été incorporés au
processus démocratique. » (S/PV.2425, 28 mars 1983, p. 8.)

117. En novembre 1983, l'ambassadeur Rosales Rivera, représentant
d'El Salvador auprès de l'Organisation des Nations Unies, s’est plaint
devant l’Assemblée générale de ce que le Nicaragua pratiquait « une poli-
tique interventionniste » :

« mon pays a été victime, entre autres actes belliqueux et hostiles, d’un
trafic d'armes continu, le dernier maillon de la chaîne étant le Nica-
ragua, d’où des groupes armés d’extréme gauche opèrent en El Sal-
vador. Leur quartier général se trouve au Nicaragua, et c’est de ce
territoire qu’ils canalisent leur appui logistique. » (A/38/PV.49,
10 novembre 1983, p. 17.)

M. Rivera, après avoir lu des pages de données détaillées tendant à étayer
cette accusation, a ajouté :

« I] serait insensé que mon gouvernement, qu’on accuse du dehors,
reste entièrement passif devant un gouvernement dont la politique
extérieure consiste à appuyer des actes belliqueux par ses actions et ses
déclarations officielles de propagande, par l'établissement de camps
d'entraînement, de coordination des actes de guerre et de logistique, et
par l’approvisionnement systématique et continu des groupes de gué-
rilleros, comme c’est le cas du pays voisin, le Nicaragua. Le comble,
c'est que le coordonnateur de la junte sandiniste, le commandant
Ortega, a prétendu représenter la guérilla d'El Salvador dans des
instances internationales, y compris celle-ci.

457
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 468

A cet égard, le Gouvernement salvadorien rejette le contexte ten-
dancieux dans lequel la délégation du Nicaragua a fait allusion à notre
pays, ce matin. Je voudrais souligner que nous protestons contre
l'abus commis par la junte sandiniste du Nicaragua lorsqu'elle parle
d'El Salvador. Le fait qu'un petit groupe d’extrémistes de gauche qui
cherchent vainement à prendre le pouvoir par la violence ait donné sa
voix à la junte sandiniste du Nicaragua ne donne aucunement le droit
au Nicaragua de parier au nom du peuple d'El Salvador. Celui-ci ne
peut être représenté que par son gouvernement librement élu, comme
cela s'est produit le 28 mars 1982 lors d’élections dont le monde entier
a êté témoin, grâce aux informations extensives fournies par la presse
à ce sujet ainsi qu’à la présence de nombreux observateurs interna-
tionaux invités à cette occasion.

L’agression commise par le Nicaragua a donc été de pair avec la
violation par ce pays du principe de la non-ingérence. Devant ces
actes hostiles et manifestement agressifs, qui constituent une violation
des droits de l’homme, nous ne pouvons que réitérer notre dénoncia-
tion et notre condamnation. Tant que le régime sandiniste gardera
comme pilier de sa politique l'imposition du marxisme et du léninisme
dans toute Amérique centrale, essayant de mettre en place cette
doctrine au Salvador d’abord et dans tous les pays voisins ensuite, il
sera impossible de maintenir la coexistence pacifique et un minimum
d'harmonie dans la région. Que l’on supprime ce facteur de déstabi-
lisation et une situation normale de paix reviendra dans la région. »
(A/38/PV.49, p. 23, 24-25.)

118. M. Alvaro Magaña Borga, président d’El Salvador, a accordé un
entretien au journal espagnol A BC (reproduit dans le contre-mémoire des
Etats-Unis, annexe 51) en décembre 1983, qui a donné lieu à l'échange
suivant :

« [Question :] Monsieur le Président, où et comment les guérilleros
s approvistonnent-ils ?

{Réponse :] Soyez-en sûr : au Nicaragua, et exclusivement au Nica-
ragua. Depuis deux semaines, nous avons détecté soixante-huit incur-
sions aériennes pour le parachutage de matériel, d’armes et de muni-
tions dans la région de Morazan, où sont concentrés la plupart des
guérilleros...

Q. : Je vous rappelle, monsieur le Président, que l’une des maximes
de Lénine était celle-ci : « Contre le corps. la violence ; contre l'âme,
le mensonge. »

R.: Eh bien, ils ont retenu leur fegon! Alors que les Nicara-
guayens attirent l’attention du monde entier en hurlant, depuis deux
ans, qu'ils sont sur le point d'être envahis, ils n'ont cessé. eux, d’envahir
d’autres pays. Il n’y a qu'un point de départ à la subversion armée :
le Nicaragua. »

458
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 469

119. A l’occasion de la reprise du débat au Conseil de sécurité, le 3 avril
1984, sur les plaintes du Nicaragua, le représentant d’El Salvador a déclaré
ce qui suit :

« Au cours du mois dernier seulement, le Gouvernement salvado-
rien a adressé plusieurs notes de protestation à Managua, rejetant les
déclarations irrespectueuses faites au sujet du processus électoral d’El
Salvador par le président du conseil d'Etat de ce pays et le ministre de
la défense. De même, il y a eu des protestations formelles devant les
déclarations d’appui faites par le commandant Henry Ruiz à la gué-
rilla salvadorienne. La communication faite récemment par le minis-
tère de ja défense du Nicaragua selon lequel il pourrait y avoir des
mines acoustiques dans les ports de la région, du Panama au Guate-
mala, posées par des mouvements centraméricains, ont également
suscité les protestations de notre gouvernement qui dénonce à nou-
veau aujourd’hui la collaboration étroite et les liens de logistique
qui existent entre les groupes de guérilleros et le gouvernement sandi-
niste. » (S/PV.2528, p. 59-60.)

120. José Napoleon Duarte a été élu président d'El Salvador en mai
1984. Dans son discours d’investiture du 1er juin, qui figure dans l’an-
nexe 52 au contre-mémoire des Etats-Unis (p. 6), le président Duarte a
déclaré ceci :

« Salvadoriens, il nous faut reconnaître courageusement, franche-
ment et avec réalisme, que notre patrie est plongée dans un conflit
armé qui touche chacun d’entre nous. Ce conflit armé a dépassé nos
frontières, pour devenir un enjeu de la lutte entre les grandes puis-
sances. Avec l'aide de gouvernements marxistes comme celui du
Nicaragua, de Cuba et de l’Union soviétique, une armée a été formée
et équipée, et elle a envahi notre patrie. Ses opérations sont dirigées de
l'étranger. Armées de matériel ultramoderne, les forces marxistes
harcèlent nos forces armées et ne cessent d'entreprendre des actions
visant à détruire notre économie, entraînant d'innombrables morts et
la souffrance de centaines de milliers de Salvadoriens. »

121. Lors d’une conférence de presse, le 30 juillet 1984, dont fe texte est
reproduit intégralement à l’annexe 53 au contre-mémoire des Etats-Unis,
le président Duarte a commencé par rendre compte d’un voyage en Europe
où le président Ortega l'avait précédé. Le président Duarte a accusé le
président Ortega, pendant le voyage de celui-ci en Europe, d’avoir admis
qu’« il [Ortega] avait aidé, aidait et continuerait d’aider les guérilleros
salvadoriens ». Le président Duarte a ainsi révélé que c’était « lui [Ortega]
qui attaque et intervient ouvertement et directement dans notre pays »
(p. 2). Il a continué : « J'ai ordonné que nous protestions officiellement
auprès du Nicaragua à ce sujet. » (/bid.) En outre, le président Duarte a dit
qu'il avait ordonné d’étudier la possibilité de déposer une plainte auprès de
la Cour internationale de Justice en raison de l'intervention du Nicaragua

459
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 470

dans les affaires d'El Salvador. « Nous ne pourrions survivre sans l’aide des
Etats-Unis... », a-t-il ajouté avant de poursuivre :

« à supposer que le Nicaragua cesse son appui à la guérilla. cesse de
recourir à la subversion et d'exporter la révolution dans les autres pays
d'Amérique centrale. j'accepterais de signer un traité, non seulement
avec le Nicaragua. mais avec tout autre pays du monde qui fasse
preuve de respect, comme nous... » (Contre-mémoire des Etats-Unis.
annexe 53, p. 3).

En réponse à d’autres questions, le président Duarte a déclaré :

« Ce que j'ai dit, du point de vue salvadorien. c’est que nous avons
un problème d’agression de la part d'un pays qui s'appelle le Nica-
ragua, contre El Salvador, que ces messieurs envoient des armes,
entraînent des hommes, transportent des munitions et apportent tout
cela au Salvador. Jai dit qu'en ce moment même ils utilisent des
bateaux de pêche pour faire pénétrer des armes au Salvador la nuit.

Cette situation, El Salvador doit y mettre fin... Ainsi. les conrras
créent une espèce de barrière qui empêche les Nicaraguayens de
continuer à envoyer des armes au Salvador par la voie terrestre. Alors.
ils les envoient par mer, et actuellement ils les font pénétrer par Monte
Cristo. El Coco et El Espino. Tout cela parce qu'ils ne peuvent le faire
par la terre, puisque les contras y sont, d’une façon ou d'une autre.

Vous voyez donc qu'il y a là deux concepts fort différents. Ma
position est cohérente. Je défends mon pays. J'ai déjà dit que je ne
voulais aucune arme, aucune munition, aucune fourniture d'aucune
sorte dans mon pays, qui constituerait une aide à la guérilla dans ma
patrie. et que je suis hostile à tout ce qui peut constituer un appui à ce
type d'action, que ce soit ici ou là-bas. C’est pour cela que j'ai dit aux
Nicaraguayens que j'estimais qu’El Salvador les avait toujours res-
pectés et que donc ils devaient respecter El Salvador. » (P. 4-5.)

Puis vient l'échange de propos suivants :

« Roberto Block. de l'agence de presse Reuter. Monsieur le Pré-
sident, vous avez évoqué à plusieurs reprises les armes fournies
par le Nicaragua aux guérilleros salvadoriens. et vous êtes venu au
Congrès ... demander des armes, de l’aide, et demander que les contras
au Nicaragua mettent fin à ce trafic. J'aimerais connaître les
preuves tangibles qui existent de ces envois d’armes du Nicaragua au
Salvador. Si ces preuves existent, pourquoi avez-vous demandé que
ce soit de simples déclarations qui soient envoyées à La Haye, et non
pas ces preuves tangibles d’envois d'armes à partir du Nicaragua?

[Duarte] … Lorsqu'un chef d'Etat avoue qu'il aide la guérilla, on
peut en conclure qu'il aide effectivement la guérilla. Quelle meilleure
preuve, donc, que cette déclaration catégorique d’un chef d'Etat ?
Rien n'est plus puissant que ses aveux.

460
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 471

Tout cela pour expliquer que les preuves existent bel et bien. On en
trouve sur toutes les plages. Un nombre accablant de paysans disent
avoir vu des gens arriver avec des armes. qu’ils chargent sur des
chevaux pour partir ensuite dans la montagne. Ce que vous voulez,
c’est les voir vous-même. Eh bien, je vous invite à aller sur ces plages et
à regarder, la nuit, décharger les armes. Je vous signale un très bon
endroit, l’île de Monte Cristo. On ne cesse de décharger des armes,
là-bas. On y a trouvé des caches. Nous allons soumettre tous ces faits à
la Cour de La Haye le moment venu.

[Block] Après 50 millions de dollars … versés aux contras par les
Etats-Unis, vous dites que les armes continuent d’arriver...

[Duarte, Pinterrompant] … Je n’ai jamais dit qu’il fallait donner une
aide aux contras pour qu’ils envahissent le territoire nicaraguayen. Je
n'ai jamais dit cela. Ce que j'ai dit, c’est que quelqu'un le fait, ce qui
empêche les armes d’arriver au Salvador. Voilà ce que j’ai dit, et je le
répète. Je n’ai rien contre le fait d'empêcher les armes de pénétrer au
Salvador. Si, par une quelconque action dans le monde, on empêche
ces armes d'entrer au Salvador, cette action est la bienvenue, car elle
nous débarrassera de ce problème constant que sont les morts. les
meurtres et tout ce qui accable notre patrie. Voila ce qu’il faut empé-
cher.

lis n’ont pas pu arrêter ce trafic d’armes. Cela ne vous montre-t-il
pas que le problème est bien plus profond qu’on ne l’imagine ? Com-
ment ces armes arrivent-elles ici, et d’où viennent-elles ? Leur tactique
est tellement raffinée que de toute évidence elle complique le pro-
blème. (P. 5.)

122. Ce dialogue montre à quel point El Salvador est convaincu que le
Nicaragua continue d'envoyer des armes pour alimenter l'insurrection
salvadorienne ; il corrobore ces accusations, fait ressortir l'importance des
activités du Nicaragua pour l'insurrection, montre pourquoi El Salvador
est favorable aux pressions exercées par les contras sur le Nicaragua, et
permet de comprendre que, si la déclaration d'intervention d'El Salvador
avait été accueillie normalement et non de la façon singulière dont elle a été
reçue, El Salvador aurait très bien pu participer à la présente instance —
laquelle en aurait été transformée.

123. Les protestations d’El Salvador, faites devant l'Organisation des
Nations Unies et par l'intermédiaire des organes d’information, n’ont pas
non plus négligé les voies diplomatiques bilatérales. Le 20 juillet 1984, le
ministre des relations extérieures par intérim d'El Salvador a envoyé au
ministre des relations extérieures du Nicaragua la note de protestation
suivante :

« Au nom de mon gouvernement, je tiens à protester énergiquement
contre les déclarations que le coordonnateur de la junte révolution-

461
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 472

naire du Gouvernement du Nicaragua, Daniel Ortega Saavedra, a
faite le 12 de ce mois à un organe d'information de la République
fédérale d'Allemagne, dans lesquelles il reconnaît et réaffirme publi-
quement l'appui inconditionnel que votre gouvernement apporte aux
groupes des guérilleros de la FDR/FMEN.

Comme vous le savez, le peuple salvadorien est victime depuis
plusieurs années d’une agression armée, financée et dirigée selon les
desseins d’une puissance étrangère à ce continent, par des intermé-
diaires qui, comme Cuba et le Nicaragua, apportent un appui poli-
tique, logistique et matériel aux groupes qui envisagent d'installer au
Salvador une dictature totalitaire, en recourant pour ce faire au
terrorisme et à toutes sortes d’actes de violence.

L’attitude interventionniste du Nicaragua, dont un des plus hauts
porte-parole politiques a apporté une fois de plus la preuve, a trans-
formé ce pays en un foyer de tension et en un élément de déstabili-
sation dans la région. Cette attitude a suscité nombre de protestations
et de dénonciations de la part de mon pays et d’autres pays de la
région et préoccupe de ce fait les pays démocratiques du continent et
la communauté internationale tout entière.

Aussi, me permettrai-je de souligner à votre attention que le
gouvernement constitutionnel présidé par José Napoleon Duarte.
répondant à la volonté souveraine du peuple salvadorien, exige
du Gouvernement du Nicaragua qu’il respecte sa souveraineté,
cesse immédiatement de s’immiscer dans ses affaires intérieures et
respecte l’autodétermination du peuple salvadorien qui aspire à la
paix et à la justice par la démocratie. » (Télégramme non confiden-
tiel 08416 émanant de San Salvador, département d'Etat.)

124. Le 24 août 1984, El Salvador a renouvelé ses protestations. Dans
une note remise à l'ambassade du Nicaragua à San Salvador, le ministère
des relations extérieures d’El Salvador faisait observer que le Gouverne-
ment nicaraguayen, « par la voix de ses plus hauts représentants. a affirmé à
plusieurs reprises et par divers canaux son appui aux groupes de guérilleros
salvadoriens », et poursuivait en ces termes :

« L'intervention et l’attitude ouvertement hostile du Gouverne-
ment [nicaraguayen] envers le Gouvernement salvadorien, ainsi que
l'appui officiel que le Nicaragua apporte aux rebelles au Salvador,
sont apparus au grand jour lors des obsèques du commandant Ana
Maria (Melida Anaya Montes) qui se sont déroulées a Managua en
avril 1983. »

Il notait que le commandant Daniel Ortega, le ministre de l’intérieur
Borge. et Rafael Cordova, membre de la junte. ainsi que des délégués
cubains et des représentants de la guérilla salvadorienne avaient assisté aux
obsèques. Il soulignait que l'intervention du Nicaragua dans les affaires
intérieures d'El Salvador et l'appui matériel et logistique apporté aux

462
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 473

groupes rebelles « représent[ailent une violation flagrante des normes les
plus élémentaires du droit international » (ACAN, Panama, 0221 TU,
FBIS, télégramme non confidentiel PA 240355Z, daté du 24 août
1984).

125. S’adressant à l’Assemblée générale des Nations Unies en 1984, le
président Duarte a déclaré :

« El Salvador connaît depuis plus de quatre ans les effets d’une
guerre impitoyable qui nous a saignés et appauvris. Plus de cinquante
mille Salvadoriens ont été les victimes innocentes de cet affrontement
fratricide. Plus d'un demi-million de personnes ont dû abandonner
leurs foyers et tout ce qu’elles possédaient. Les forces subversives se
sont lancées dans une campagne de terreur et de destruction systé-
matique qui excède le plus et doit prendre fin.

Je souhaite pouvoir, au nom du Gouvernement démocratique d'El
Salvador, signer un accord qui réponde aux efforts faits par le groupe
de Contadora à condition qu’il soit juste et convenable pour El Sal-
vador. Il doit garantir strictement l’application et la validité des
vingt et un points acceptés par tous les participants ; il doit assurer
des mesures appropriées pour permettre la vérification de tout ce dont
nous serons convenus. Nous devons veiller à ce que les obligations à
assumer pour mettre un terme à la présence de conseillers militaires
étrangers et à l’aide militaire extérieure à la région ainsi qu’à l’aide
fournie aux insurgés terroristes qui portent atteinte à notre gouver-
nement démocratique légitime satisfassent les contrôles les plus stricts
et soient respectées simultanément par chacun.

Je voudrais maintenant dire quelques mots aux nations qui, d'une
manière ou d’une autre, se sont engagées à faire succomber mon
peuple, ainsi qu’aux chefs guérilleros, non pas à ceux qui vivent dans
le confort et donnent des ordres depuis Managua ou La Havane, ou
depuis d’autres nations qui prétendent être démocratiques mais par
lesquelles on peut exporter la violence et la mort. Je me réfère aux
chefs qui sont dans les montagnes de ma patrie, à ceux qui souffrent
des intempéries et à ceux qui connaissent la véritable situation du
peuple salvadorien quand ils attaquent les villages, espérant en vain
être reçus comme des libérateurs, alors qu’en vérité ils arrivent en
oppresseurs. » (A/39/PV.24, p. 3, 7-8, 16.)

Le président Duarte a conclu son allocution en invitant les chefs du
mouvement guérillero à le rencontrer le 15 octobre 1984 dans le village de
La Palma.

126. S’adressant à l’Assemblée générale des Nations Unies en 1985, le
vice-président d’El Salvador a porté l'accusation suivante :

« le gouvernement sandiniste du Nicaragua permet que son territoire

463
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 474

serve de sanctuaire à la subversion salvadorienne ; c'est la que repo-
sent, se ravitaillent et s’entraînent les groupes armés d'extrême gauche
et c’est à partir de là qu’est coordonné et envoyé l’appui logistique à la
guérilla en El Salvador » (A/40/PV.19, p. 20).

127. En 1985, le président d’Fl Salvador a publiquement accusé le
Nicaragua d’avoir joué un rôle dans l'enlèvement de sa fille par les insurgés
salvadoriens. « Le Nicaragua est en Amérique centrale le point de départ
du totalitarisme et de la violence, et un sanctuaire pour les terroristes »,
a-t-il affirmé ({nternational Herald Tribune, 2-3 novembre 1985). Il a
ajouté :

« ma fille... n'aurait pas été au nombre des victimes de la violence sans
pitié des terroristes si ceux-ci ne bénéficiaient pas de l'appui, de
l'autorité, de l'approbation et de la protection opportune de la dic-
tature terroriste du Nicaragua ».

Dans un entretien accordé en Espagne a El Pais, le président Duarte a
donné des détails sur la participation présumée des Nicaraguayens à
l'enlèvement, affirmant qu’il avait en sa possession des enregistrements de
conversations entre les ravisseurs disant : « Pour cela. il faut que je con-
sulte Managua. » (£/ Pars, 6 novembre 1985.) Dans ce même entretien, il
donnait des précisions sur l'emplacement des bases présumées de la gué-
rilla salvadorienne au Nicaragua. L’enlévement de filles de présidents
semble être une spécialité du terrorisme centraméricain : le Honduras a
officiellement imputé Penlevement de la fille du président hondurien de
l'époque à un groupe de Nicaraguayens et de Salvadoriens (voir le discours
devant le Conseil de sécurité du représentant du Honduras. le 28 mars
1983. S/PV.2425, p. 57).

128. Concernant les déclarations du Gouvernement d'El Salvador. tl
convient enfin de souligner que ce gouvernement affirme depuis des
années que le Nicaragua emploie la force contre lui et intervient illicite-
ment dans les luttes intestines d’El Salvador. et qu'il affirme tant son droit
de légitime défense que le besoin qu'il a de l’aide des Etats-Unis pour se
défendre contre le Nicaragua (voir les passages pertinents de la déclaration
d'intervention d'El Salvador cités dans Parrét de la Cour, ainsi que les
paragraphes 110 et 112 à 124 ci-dessus). C’est ainsi qu’en juin 1983 —
environ neuf mois avant que le Nicaragua n'ait intenté la présente action —
M. Alvaro Magaña Borga, qui était alors président d'El Salvador a. lors
d'une visite officielle à Washington, fait la déclaration suivante :

« L'intervention militaire étrangère dans nos affaires intérieures
constitue le principal obstacle à nos efforts visant l'instauration de la
paix. L’ingérence de pays communistes extérieurs au continent par
l'intermédiaire de Cuba et du Nicaragua, appuyant des groupes armés
luttant contre un gouvernement légitime. élu selon les formes cons-
titutionnelles, constitue une agression violant le principe même du
droit international et tout spécialement le principe de non-interven-
tion dans les affaires intérieures d'Etats tiers.

464
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 475

Devant une telle situation, nos forces armées ont l’obligation cons-
titutionnelle de défendre la souveraineté de la nation et de repousser, à
titre de légitime défense, la subversion armée qui nous est imposée de
l'extérieur.

Cette agression de l’extérieur a détruit des villages, a forcé des
centaines de milliers de pauvres Salvadoriens à abandonner leurs
demeures. Elle à causé la destruction systématique de nos moyens de
production, de nos récoltes, de nos ponts et chaussées, de notre réseau
de communications et de transports et de l'infrastructure de tous les
services publics...

Nul ne saurait contester le droit d’une nation de se défendre contre
l'agression extérieure et contre la destruction des rares biens qui
ne sont produits dans un pays en développement qu’au prix de
grands sacrifices. C’est pourquoi nous avons le droit de compter sur
la compréhension et la solidarité de toutes les autres nations libres
du monde, de même que sur la compréhension et la solidarité de
nos frères d'Amérique centrale, avec lesquels nous partageons les
mêmes idéaux démocratiques, et auxquels je tiens à exprimer ma gra-
titude. » (Department of State Bulletin, vol. 83, n° 2077, août 1983,
p. 84.)

129. En 1985, le président Duarte, dans une lettre approuvant la pro-
position d’avril 1985 du Gouvernement des Etats-Unis visant à fournir une
aide aux insurgés nicaraguayens, écrivait :

« Nous restons inquiets devant le flux continu d’approvisionne-
ments et de munitions en provenance du Nicaragua et à destination
des forces de la guérilla ... qui luttent contre mon gouvernement et nos
programmes de réforme, de démocratisation, de réconciliation et de
paix ... [Njous sommes très sensibles à tous les efforts que votre
gouvernement peut faire pour renforcer les obstacles à de telles acti-
vités — efforts qu’un petit pays comme El Salvador ne peut assumer
seul. » (Lettre au président Reagan, 4 avril 1985, reproduite dans
« Revolution Beyond Our Borders », loc. cit., p. 26, note 34.)

8. Déclarations du Gouvernement du Honduras accusant le Nicaragua de
subversion au Salvador aussi bien qu'au Honduras

130. Le Gouvernement du Honduras a formulé d’innombrables accu-
sations d’intervention et d’agression contre le Gouvernement du Nicara-
gua. À dix reprises le Nicaragua a saisi le Conseil de sécurité pour accuser
les Etats-Unis d’actes d’agression — de ces actes mêmes qui ont fait l’objet
de la présente affaire devant la Cour ; chacune de ces saisines a fourni une
occasion, entre autres, aux représentants du Gouvernement du Honduras
(que le Nicaragua accusait d’agir de concert avec les Etats-Unis) d’accuser
a leur tour le Gouvernement du Nicaragua.

131. De plus, le Honduras a non seulement protesté en raison des actes

465
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 476

commis par le Nicaragua contre son propre territoire, mais aussi en raison
de ceux commis par le Nicaragua contre El Salvador. C’est ainsi que le
23 mars 1983, le représentant du Honduras a déclaré au Conseil de sécu-
rité :

« Dans mon pays, j'ai pu constater qu ‘il y avait beaucoup de
camions énormes qui transportent des armes depuis la frontière nica-
raguayenne, en utilisant le territoire hondurien ; des preuves en ont
été fournies à maintes reprises à la presse internationale et au corps
diplomatique. C’est pourquoi nous voudrions que l’on exige le respect
absolu des frontières. » (S/PV.2420, p. 27-30.)

Plus tard, au cours du même débat, il a déclaré que non seulement le
Honduras avait « actuellement la preuve que des guérilleros nicaraguayens
ont pris part » à l'enlèvement de cent hommes d’affaires honduriens à San
Pedro Sula, mais que « des armes passent du Nicaragua en El Salvador.
Cela est évident » (ibid., p. 72).

132. Lors du débat qui s’est déroulé au Conseil de sécurité le 9 mai 1983,
le représentant du Honduras a déclaré :

« Le gouvernement sandiniste du Nicaragua ne se contente pas de
s’armer de manière démesurée ou de prononcer des déclarations
agressives ; il en est venu maintenant à pratiquer nettement linter-
ventionnisme au sein des pays voisins en favorisant le trafic des armes.
Je les ai vues : je les ai touchées ; elles existent. Si vous voulez les voir,
j'ai des quantités de photographies. Pratiquer ces interventions, c’est
une chose délicate. En plus du trafic des armes, il y a le terrorisme ; il
existe des mouvements subversifs dans la région qui n’encouragent
pas la paix, mais favorisent au contraire le maintien d’un climat de
tension et de violence en Amérique centrale. A ce sujet, le Honduras
tient à déclarer qu'il est prêt à utiliser son droit légitime et souverain
de défendre son système démocratique de vie.» (S/PV.2431.
p. 42.)

Il a ajouté :

« I] ne s’agit pas d’un problème bilatéral entre le Honduras et le
Nicaragua. Les armes qui sont destinées {à renverser le] Gouverne-
ment d'El Salvador passent par mon territoire. Je ne tiens pas à
continuer à citer certains journaux mais je voudrais cependant me
référer au New York Times d'hier, où il est indiqué que les armes
destinées à El Salvador sont passées par mon pays par huit voies
différentes en faisant un détour par le détroit de Jiquilisco et par le
golfe de Fonseca. Ce qui est bon pour l’un est aussi bon pour l’autre et
vous savez qu'aux Etats-Unis il y a Pun et l’autre dans cette lutte. »
(Ibid., p. 49-50.)

133. Lors du débat au Conseil de sécurité qui s’est déroulé le 25 mars
1983, le représentant du Honduras a de nouveau déclaré que des « armes

466
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 477

continue[nt] de passer par notre territoire afin de déstabiliser le Gouver-
nement salvadorien » (S/PV.2423, p. 82).

134. Lors du débat au Conseil de sécurité du 28 mars 1983, le repré-
sentant du Honduras, parlant de l'appui fourni par le Nicaragua aux
mouvements de guérilla au Salvador, a déclaré que les frontières terrestres
du Honduras « favaient] été violées : nous avons des camions chargés
d’armes ... qui ont été capturés » (S/PV.2425, p. 81).

135. En juillet 1983, l'ambassadeur du Honduras auprès de l’Organi-
sation des Etats américains a développé ces affirmations dans une décla-
ration faite devant !OEA dont le texte a été reproduit à l’annexe 59 du
contre-mémoire des Etats-Unis. L’ambassadeur a lancé les accusations
suivantes :

« Il importe d’appeler attention des représentants sur le fait que le
régime totalitaire du Nicaragua est la principale cause de la crise
régionale, en raison de ses actions visant à déstabiliser les gouverne-
ments d'Amérique centrale. Ces actions comprennent notamment
l'appui direct aux groupes terroristes et subversifs. Pour ce faire, le
Nicaragua bénéficie de l’aide de groupes et de pays antidémocratiques
étrangers à l’Amérique centrale.

Le Nicaragua persiste dans sa spirale de réarmement. Il continue
son trafic d'armes à partir de nombreux points de son territoire,
essentiellement en direction d'El Salvador, violant à cette occasion
notre souveraineté.

Les actions visant à la déstabilisation politique de la région n’ont
pas cessé : au contraire, elles s’amplifient. Les actes de provocation et
d'agression contre le Honduras n’ont, eux non plus, pas cessé : ils
s’exacerbent.

Tout cela montre clairement que l'Amérique centrale vit actuelle-
ment un conflit généralisé provoqué par le Nicaragua et ayant des
conséquences sur tous les pays de la région. Il ne s’agit donc pas d’un
conflit bilatéral, comme s’efforce de le faire croire le régime sandi-
niste.

Après avoir donné de nombreux détails sur ce renforcement du potentiel
militaire du Nicaragua, qui dépasse celui de tous les autres pays d’Amé-
rique centrale réunis, le représentant du Honduras a poursuivi :

« Le Gouvernement nicaraguayen envoie des armes dans les autres
pays d'Amérique centrale, notamment au Salvador, depuis 1980. En
ce qui concerne plus spécialement le Honduras, le Nicaragua a, à
plusieurs reprises, violé notre territoire dans le cadre de ce trafic.

Le 17 janvier 1981, les troupes de l’armée hondurienne et les agents

467
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 478

de la sécurité publique ont saisi un important chargement d'armes et
de fournitures militaires à 16 kilomètres de Comayagua. Ce charge-
ment était camouflé à l’intérieur d’un véhicule qui était entré dans
notre territoire par le poste frontière de Guasaule. Les armes saisies
étaient destinées à la guérilla salvadorienne. C’étaient des fusils M-16,
G-3 et FAL, des carabines M-1, des chargeurs 50-cal, des fusées
chinoises RPG, des obus de mortier de 81 millimètres, des chargeurs
de munition (caterinas), du matériel de communication et des médi-
caments. Cinq Honduriens et douze Salvadoriens ont été arrêtés pour
avoir participé à cet envoi d’armes et de fournitures.

Ce trafic d’armes s’est poursuivi par divers moyens. Le 7 avril 1981,
des troupes du 11° bataillon d'infanterie, stationné à Choluteca, ont
saisi un autre véhicule transportant des munitions de 7,62 et de
5,56 millimètres emballées dans des sacs de polyéthylène et cachées
dans les parois du véhicule. Ces soldats ont également saisi une grande
quantité de matériel destiné à l'Organisation populaire armée révo-
lutionnaire, ORPA, du Guatemala, qui était le destinataire de tout ce
chargement. Le véhicule, parti du Nicaragua, a été arrêté au poste
frontière de Guasaule.

Le territoire du Honduras a également été utilisé de manière illicite
pour le passage de troupes entre le Nicaragua et El Salvador. Le
26 mars 1983, une patrouille hondurienne a surpris un groupe de
guérilleros à Las Cuevitas, sur la commune de Nacaome, dans le
département de Valle, au sud du Honduras. Les guérilleros étaient
en route pour El Salvador, venant du Nicaragua. Deux d’entre eux
ont été tués lors de l’échauffourée avec la patrouille hondurienne. A
cette occasion, nous avons saisi des fusils M-16, une mitrailleuse
tchécoslovaque de 7,65 millimétres fabriquée par FHX, des car-
touches M-16, des chargeurs de mitrailleuse (caterinas), une radio
portative, un drapeau du FSLN, des manuels du FMLN et du FSLN,
ainsi que deux carnets dans lesquels étaient consignées des infor-
mations complètes sur la route utilisée pour transporter du person-
nel militaire et des armes à travers le Honduras à destination d'El
Salvador. »

Le Honduras donne quantité d’autres détails sur la subversion et le ter-
rorisme que le Nicaragua pratiquerait au Honduras, au Costa Rica et au
Guatemala. Aucune de ces preuves n’a été réfutée par le Gouvernement
nicaraguayen au cours de la présente procédure, bien que toutes aient été
versées au dossier dès le 17 août 1984.

136. Le Honduras a porté des accusations précises analogues contre le

Nicaragua lors d’autres réunions des Nations Unies, par exemple à la
réunion du Conseil de sécurité du 30 mars 1984 (S/PV.2525). Son repré-
sentant a fait une déclaration longue et détaillée dont voici un extrait :

« Le fait que le gouvernement sandiniste intervient dans les pays
voisins est prouvé par l'appui qu’il donne à ce jour à la subversion au
Honduras, de même que par sa fourniture d’armes à la guérilla sal-

468
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 479

vadorienne. Dans le cadre de cette stratégie, il y a une semaine, le
commandant Ortega Saavedra, ministre de la défense du Nicaragua, a
annoncé qu’il était possible que des groupes de guérilleros locaux
puissent miner les ports des autres pays d’Amérique centrale, du
Guatemala au Panama. Cette déclaration représente une nouvelle
menace bien claire de l’utilisation de la force contre d’autres Etats, en
violation flagrante de la Charte des Nations Unies. Cela constitue
également un aveu du fait que les groupes de subversion qui cherchent
à déstabiliser les gouvernements de la région opèrent avec l’appui et
sous le contrôle du Gouvernement nicaraguayen, comme l’a déclaré le
ministre des affaires extérieures, M. Edgardo Paz Barnica, en protes-
tant énergiquement contre ces déclarations téméraires. » (P. 58.)

137. A la séance de l’Assemblée générale des Nations Unies du 12 oc-
tobre 1983 consacrée au débat général, le ministre des relations exté-
rieures du Honduras, critiquant les actes du Nicaragua, a déclaré ce qui
suit :

« Il y a les exemples d'interventions flagrantes en El Salvador, les
tentatives de déstabilisation des gouvernements démocratiques du
Honduras et du Costa Rica, la croissance alarmante des forces du
régime nicaraguayen et les déclarations des commandants qui gou-
vernent le Nicaragua. « Notre armée est disposée à traverser les
frontières du Honduras et du Costa Rica», nous ont-ils dit. « El
Salvador est notre bouclier », ont-ils proclamé... »

138. A la séance de l’Assemblée générale du 26 octobre 1984, le repré-
sentant du Honduras a affirmé :

« On parle de l’utilisation du territoire du Honduras et d’autres
pays pour attaquer, nous dit-on, le gouvernement voisin. Mais per-
sonne ne parle des centaines si ce n’est des milliers de sandinistes — et
eux-mêmes l’ont reconnu — qui ont traversé nos forêts honduriennes,
nos zones torrides, nos jungles tropicales, pour échapper à la répres-
sion de l’armée de Somoza, pour souffler un peu et reprendre ensuite
la lutte jusqu'à la victoire du 19 juillet 1979.» (A/39/PV.36,
p. 77.)

9. Déclarations du Gouvernement du Costa Rica accusant le Nicaragua
d'actes de subversion

139. Un des actes de terrorisme que le Honduras, par la voix de son
ambassadeur auprès de OFA, impute au Nicaragua a fait l’objet d’une
note adressée le 28 juillet 1982 aux missions diplomatiques accréditées
auprès du Gouvernement du Costa Rica, note dont le texte est reproduit à
l'annexe 57 au contre-mémoire des Etats-Unis. Il s’agit d’un plan que le
ministère de l’intérieur du Nicaragua aurait conçu et dirigé pour faire
sauter les bureaux de la compagnie aérienne hondurienne à San José, plan

469
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 480

que des diplomates nicaraguayens accrédités au Costa Rica avaient com-
mencé à mettre à exécution, en collaboration avec un terroriste colombien.
(La collusion entre le Nicaragua et des terroristes colombiens a été à
nouveau invoquée en 1985 lorsque le Gouvernement colombien a rappelé
son ambassadeur à Managua comme suite aux accusations visant la par-
ticipation de sandinistes au siège du palais de justice de Bogotä ; voir The
Times (Londres), du 23 décembre 1985, p. 4.) Dans cette même note, le
Gouvernement du Costa Rica mentionne les protestations qu'il a élevées
auprès du Nicaragua contre les violations fréquentes de son territoire par
l’armée sandiniste et les « violations constantes » par le Nicaragua des
droits du Costa Rica à la libre navigation sur le San Juan. Il y proteste
aussi contre les survols de son territoire par l’armée de l’air nicaraguayenne.
Le Gouvernement du Nicaragua n’a à aucun moment réfuté ces accusa-
tions au cours de la procédure devant la Cour, bien qu’eiles eussent été
soumises à la Cour dès le 17 août 1984. En revanche, le Nicaragua s’est
cru autorisé à porter ses accusations de « terrorisme d’Etat », en visant,
entre autres faits, le bombardement des bureaux d’une ligne aérienne et le
survol de son territoire.

10. Déclarations du Congrès des Etats-Unis et de membres du Congrès
opposés à l’aide américaine aux contras

140. Dans les annexes au mémoire du Nicaragua figurent de larges
extraits de comptes rendus de débats du Congrès et de textes de loi des
Etats-Unis. Deux éléments se dégagent des débats et de la législation. Le
premier, c’est que les représentants élus du peuple des Etats-Unis sont
profondément divisés au sujet de la politique que les Etats-Unis devraient
suivre à l'égard du Nicaragua. Le deuxième, c’est que les représentants élus
du peuple des Etats-Unis sont à peu près d’accord quant à leur apprécia-
tion des faits relatifs au comportement du Nicaragua envers El Salvador et
ses autres voisins. Autrement dit, aussi vives que soient les divergences au
sein du Congrès, et entre le gouvernement et une grande partie du Congrès,
s'agissant de la politique à l'égard du Nicaragua et même d’arréter une
politique conforme au droit envers le Nicaragua, les avis sur les faits
diffèrent remarquablement peu. La grande majorité des membres de la
Chambre et du Sénat des Etats-Unis s’accordent en effet à reconnaître que
le Nicaragua a commencé à expédier des armes et à fournir d’autres formes
d'assistance pour tenter de renverser le Gouvernement d’El Salvador bien
avant que les Etats-Unis aient envoyé une seule cartouche aux contras. De
même, ils conviennent que le Nicaragua persiste à ce jour dans sa politique
et sa pratique actives d'assistance aux guérilleros salvadoriens pour ren-
verser le Gouvernement d’El Salvador. Ces conclusions sont tenues pour
vraies par les critiques les plus virulents et les plus éloquents de la politique
des Etats-Unis d’aide aux contras. Faut-il supposer qu’ils ont tous tort, eux
et les Gouvernements d’El Salvador, du Honduras et du Costa Rica, et que
le Gouvernement du Nicaragua a entiérement raison ?

141. I} a été fait grand cas devant la Cour et par la Cour elle-même des

470
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 481

faits reconnus par les Etats-Unis — ce qui est logique. Mais la Cour aurait
été bien avisée d’accorder également quelque poids aux affirmations du
Congrès des Etats-Unis. Celui-ci n’a pas pour habitude d’ériger des contre-
vérités en faits. Dans le régime démocratique dont ce pays peut s’enor-
gueillir, la presse est trop libre, le droit d’expression connaît trop peu
d’entraves, les indiscrétions font trop facilement fi des secrets officiels,
la condition des bureaucrates est trop humble et le comportement des
membres du Congrès trop irrévérencieux pour rendre probable que dans
une affaire comme celle-ci, où les faits ont été discutés, contestés, débat-
tus, analysés et vérifiés, les conclusions législatives successives du Congrès
des Etats-Unis, adoptées à de fortes majorités, soient fausses d’année en
année, Or, quelles sont ces conclusions ?

142. Commençons par la commission restreinte permanente du rensei-
gnement de la Chambre des représentants. En mai 1983, cette commission
alors présidée par M. Edward Boland a présenté un rapport que le conseil
du Nicaragua, M. Brownlie, a qualifié devant la Cour de « remarquable
document public», de rapport « digne de foi et bien documenté »
{audience du 20 septembre 1985). Voyons certaines des constatations
« dignes de foi et bien documentées » de ce rapport (annexe E, pièce 1, du
mémoire du Nicaragua).

143. La commission, farouchement hostile dans sa majorité à la pour-
suite de l’aide des Etats-Unis aux contras, déclare d'emblée que J’insur-
rection au Salvador :

« dépend pour survivre — qu'il s'agisse des armes, des munitions, du
financement, de la logistique ou des installations de commandement
et de contrôle — d’une aide extérieure, qui vient du Nicaragua et de
Cuba. La contribution nicaraguayenne et cubaine à linsurrection
salvadorienne a une longue histoire... Elle a fourni ... la grande masse
de l’équipement militaire et de l’aide qu'ont reçus les insurgés. »
(P. 2.)

Elle déclare ce qui suit sous le titre « Activités de Cuba et du Nicara-
gua»:

« La commission a examiné régulièrement une volumineuse docu-
mentation des services de renseignements sur l’appui nicaraguayen et
cubain aux insurrections gauchistes, depuis la victoire des sandinistes
au Nicaragua en 1979. Ces examens de la commission sont signalés
non seulement à cause de l’importance des questions d'Amérique
centrale pour la politique étrangère des Etats-Unis, mais aussi à cause
des décisions qu’il incombait au Congrès de prendre sur les questions
d’aide à tous les pays de la région. La commission a encouragé et
appuyé toute une gamme d'activités qui tendaient à recueillir des
renseignements en Amérique centrale.

Un examen exhaustif des documents des services de renseigne-
ments dans des rapports publics comporterait de graves risques du
point de vue de la sécurité des sources et des méthodes. La commission

471
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 482

a donc dû, par nécessité, se contenter de reproduire ses conclusions
sur l’aide fournie aux insurgés par Cuba et le Nicaragua. Les conclu-
sions aboutissent cependant à la constatation d’une aide active four-
nie par Cuba et le Nicaragua à la « révolution sans frontières » dans
toute Amérique centrale.

Les conclusions que porte ainsi la commission ne sont pas récentes.
Le 4 mars 1982, à l'issue d’un important rapport concernant la situa-
tion au Salvador, le président de la commission a fait la déclaration
suivante :

« La commission a reçu. au sujet de la situation au Salvador, des
informations qui insistent de façon particulière sur la question de
l'aide étrangère à l'insurrection. Les insurgés sont bien entraînés,
bien équipés en armes modernes et approvisionnés et ils comptent
sur l’utilisation d’emplacements situés au Nicaragua pour le com-
mandement, le contrôle et le soutien logistique. Les renseignements
fournis à la commission à l’appui de ces conclusions sont convain-
cants.

D’aprés d’autres documents convaincants, le gouvernement
sandiniste du Nicaragua aide à entraîner les insurgés et leur fait
parvenir, directement ou en transit, des armes et une aide finan-
cière. De plus, il fournit aux insurgés des bases d’opérations au
Nicaragua. La participation cubaine — surtout pour les fournitures
d’armes — est elle aussi évidente.

Ce que cela signifie, c’est que, contrairement aux dénégations
répétées des autorités du Nicaragua, ce pays se trouve engagé à fond
dans son appui à l'insurrection salvadorienne. Cet appui est de
nature à aider grandement les insurgés dans leur lutte contre les
forces gouvernementales au Salvador. » (Mémoire du Nicaragua,
annexe E, pièce I, p. 5.)

144. Ce rapport « digne de foi et bien documenté », invoqué par le
Nicaragua, declare encore :

« A la date de dépôt du présent rapport, la commission est d’avis
que les renseignements dont elle dispose confirment de façon certaine
les jugements exprimés ci-après :

Une portion majeure des armes et autres matériels envoyés par
Cuba et d’autres pays communistes aux insurgés salvadoriens transite
par le Nicaragua avec l'accord et l'assistance des sandinistes.

Les insurgés salvadoriens disposent de certains emplacements au
Nicaragua, quelques-uns à Managua même, qu'ils peuvent utiliser
pour leurs besoins de communications, de commandement et de
contrôle, et ils bénéficient des moyens logistiques de poursuivre leurs
activités en matière de finance, de fourniture de matériel et de pro-
pagande.

Le commandement sandiniste autorise et facilite directement tout
cela.

472
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 483

Le Nicaragua procure toutes sortes d’autres modalités de soutien, y
compris le passage en toute sécurité d’insurgés à destination et en
provenance de Cuba, et l'assistance aux insurgés dans fa préparation
de leurs actions au Salvador.

Le Nicaragua et Cuba fournissent en outre — et semblent continuer
à fournir — une formation aux insurgés d’El Salvador. L’appui poli-
tique cubain et sandiniste apporté aux insurgés salvadoriens ne fait
aucun doute depuis des années. La commission conclut qu’un appui
militaire aussi énergique est le complément occulte de l’appui déclaré.
Comme M. Thomas O. Enders, secrétaire d’Etat adjoint aux affaires
interaméricaines, l’a déclaré à la commission des affaires étrangères le
14 avril 1983 :

« En 1980 (exactement comme, en 1978, Castro avait réuni les
trois principales factions sandinistes à La Havane), des agents
cubains ont réuni à Managua cinq factions de guérilla venues d'El
Salvador. Ils ont mis au point un pacte d’union entre elles, et ils ont
ensuite établi un système conjoint de commandement et de contrôle
dans la région de Managua, ainsi qu’une infrastructure organisée
pour la logistique et l'entraînement sur le soi nicaraguayen. Depuis
lors, la grande masse des armes et des munitions utilisée par les
insurgés au Salvador passe par le Nicaragua. » (P. 6.)

145. On remarquera que la commission affirme avoir examiné la « vo-
lumineuse documentation des services de renseignements » et M. Mac-
Michael a reconnu que cette documentation est, pour l'essentiel, celle
qu'il avait lui-même étudiée (audience du 16 septembre 1985). Or ses con-
clusions n'ont rien d’ambigu. A partir de 1983 — non pas de 1981, mais de
1983 -— la commission constate une « aide active à la « révolution sans
frontières » ... par le Nicaragua ». Elle conclut : « contrairement aux déné-
gations répétées des autorités du Nicaragua, ce pays se trouve engagé à
fond dans son appui à l'insurrection salvadorienne ». Elle estime établi
« avec certitude » que des armes destinées aux insurgés salvadoriens tra-
versent le Nicaragua avec l’appui des sandinistes, et que les insurgés
salvadoriens n’ont pas cessé de bénéficier de l’utilisation d'installations de
commandement au Nicaragua.

146. Si M. MacMichael a raison de supposer que les services de ren-
seignements ont présenté certains faits de manière fallacieuse, il reste qu'ils
ont apparemment fait du bon travail si l'on en juge par les paragraphes
suivants du rapport (versé aux débats, il faut le rappeler, par le Nicaragua
comme élément de preuve à l’appui de sa cause) :

« Le 22 septembre 1982, la commission a rendu public un rapport
interne de sa sous-commission sur le contrôle et l'évaluation intitulé
« Le travail des services de renseignements des Etats-Unis sur l’Amé-
rique centrale : réalisations et domaines d’intérét. » Ce rapport cons-
tate :

« Les services de renseignements ont apporté une contribution

473
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 484

appréciable en réponse aux besoins des responsables des décisions
sur Amérique centrale. Au cours des deux dernières années, leur
réalisation la plus remarquable a peut-étre consisté 4 déterminer
avec une grande précision l’organisation et les activités des guérillas
salvadoriennes, et à détecter l’assistance que leur fournissent Cuba
et d’autres pays communistes. Bien qu’il soit difficile d’évaluer des
quantités d’aide et des degrés d’influence, les services de renseigne-
ments ont réussi à établir, sans doute possible, que les pays com-
munistes participent à l’insurrection. » (Mémoire du Nicaragua,
annexe E, pièce 1, p. 5-6.)

147. Les vues du Congrès sur la question de l’aide nicaraguayenne à
l'insurrection salvadorienne ne se sont pas modifiées en 1985. Le rapport
conjoint sur la loi relative à l’aide étrangère de 1961, modifiée en 1985, dont
il est fait mention par le Nicaragua (ibid, annexe supplémentaire C,
pièce 7) contient les passages suivants :

— Le Congrès demande :

« B) qu’il soit mis fin à l’aide sandiniste aux insurrections dans les
autres pays de la région et que cessent, notamment, les livraisons
d'équipements militaires aux forces rebelles qui combattent le gou-
vernement démocratiquement élu au Salvador » (p. H6720).

~ Le Congrès estime en outre que le Gouvernement du Nicaragua :

« vi) a commis et refuse de cesser de commettre des actes d’agres-
sion, sous la forme d’une subversion armée pratiquée contre ses voi-
sins en violation de la Charte des Nations Unies, de la charte de
l'Organisation des Etats américains, du traité interaméricain d’assis-
tance mutuelle et de la déclaration sur l'intervention adoptée par
l'Assemblée générale en 1965 » (p. H6721).

148. On relèvera aussi que ce rapport conjoint de 1985 « condamne le
Gouvernement du Nicaragua pour avoir violé ses engagements solennels
envers le peuple nicaraguayen, les Etats-Unis et l'Organisation des Etats
américains », faute notamment d’avoir honoré « l'engagement qu’il avait
pris en 1979 envers l'Organisation des Etats américains d'organiser de
véritables élections démocratiques... » (p. H6721).

149. Les observations faites par M. Boland en sa qualité de président de
la commission, dont il a été donné lecture à la Cour et qui sont citées
ci-dessus, ont inspiré à M. MacMichael une remarque qui sera examinée
plus loin. Depuis lors, M. Boland a été remplacé comme président de la
commission restreinte permanente du renseignement par M. Lee Hamil-
ton, autre critique de la politique gouvernementale d’aide aux contras. Ses
vues sur les faits concernant l’aide nicaraguayenne à l'insurrection salva-
dorienne ne présentent pas moins d’intérêt. A la date du 3 juin 1985, voici
ce qu’il pensait :

«le Gouvernement du Nicaragua semble s’être engagé dans une
politique d’aide à l'insurrection dans les autres pays d'Amérique

474
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 485

centrale. L'exemple le plus important de cette politique est l'appui
fourni par le Nicaragua aux guérilleros salvadoriens. Il semble clair
que l'attachement du Nicaragua à la cause des guérilleros salvado-
riens a pour origine l’aide fournie par le FMLN aux sandinistes alors
que ceux-ci s’efforçaient de renverser Somoza, et qu’il s’agit d’une
affaire de fierté et de solidarité révolutionnaire.

L’afflux des armes envoyées du Nicaragua aux guérilleros salvado-
riens continue. Ce sont des Salvadoriens qui assurent le fonction-
nement du réseau utilisé à cette fin avec une aide nicaraguayenne.
On pense que les approvisionnements acheminés par ce réseau sont
surtout des munitions, mais aussi des médicaments et d’autres appro-
visionnements. On pense aussi que les guérilleros salvadoriens dis-
posent d'armes en quantité suffisante, mais continuent à dépendre,
dans une mesure appréciable, d’autres formes d'assistance fournie
par le Nicaragua.

Les forces armées salvadoriennes n’ont pas empêché de façon
appréciable les expéditions d’armes, et n’ont pas réussi à les empêcher
au Salvador. Les envois d’armes saisis dans le passé l’ont été au
Honduras en cours de transit ou dans des dépôts.

L'assistance et les approvisionnements arrivent par la mer le long
de la côte sud-est d'El Salvador, par la terre à travers le Guatemala et
le Honduras et peut-être par la voie aérienne à partir du Nicaragua.
L’incapacité des forces d’El Salvador ou du Honduras à interdire les
expéditions par la voie maritime résulte de leur corruption ou de leur
peu d'efficacité et soit d’un réseau de guérilla qui doit être extréme-
ment efficace, soit du très faible volume de ces expéditions.

Le Nicaragua fournit aussi des installations de communication, des
sanctuaires, un entraînement et une aide logistique aux guérilleros
salvadoriens. Le système utilisé pour fournir toutes ces catégories
d’assistance est souple et, semble-t-il, très bien organisé.

Les jugements portés ci-dessus au sujet de l’aide aux guérilleros
salvadoriens résultent d’inférences et se fondent sur des renseigne-
ments réels mais indirects. » (Congressional Record, Extension of
Remarks, 3 juin 1985, p. E2470.)

150. Ces jugements de la Chambre des représentants ont leur pendant
au Sénat. Par exemple, en mars 1984, le sénateur Daniel Patrick Moynihan,
membre de la commission sénatoriale du renseignement, a déclaré a la
tribune du Sénat :

« La commission du renseignement estime que l’ingérence du Nica-
ragua dans les affaires d’El Salvador et, dans une mesure moindre, de
ses autres voisins, continue … l’aide sandiniste à l'insurrection au
Salvador n’a pas diminué de façon appréciable ; leur violation de la
charte de POEA ne s’est donc pas atténuée. » (Reproduit dans « For
the Record », Washington Post, 10 avril 1984.)

151. Ce n’est pas seulement au Congrès que l’on trouve des adversaires

475
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 486

éminents et informés de l’aide apportée aux contras par l'administration
Reagan, qui n’en estiment pas moins que le Nicaragua pratique des acti-
vités de subversion au Salvador. Ainsi le dernier ambassadeur de l’admi-
nistration Carter au Salvador était Robert E. White, un diplomate de
carrière dont le remplacement par l’administration Reagan a marqué le
« premier signal que la politique des Etats-Unis changeait de mains »
(Alexander M. Haig, Jr., Caveat, p. 127). Cet ambassadeur a quitté son
poste « pour devenir un adversaire public déclaré de notre politique au
Salvador » (ibid). L'ancien ambassadeur a déclaré lors d’une déposition
devant une commission du Congrès que les éléments de preuve contenus
dans le livre blanc du département d’Etat publié en 1981 étaient authen-
tiques, et il a reconnu que les guérilleros salvadoriens avaient « importé des
quantités massives d’armes » en passant par le Nicaragua. (Voir Richard
Whittle, « Reagan Weighs Military Aid to Counter Soviet, Cuban “Inter-
ference” in El Salvador », Congressional Quarterly, 28 février 1981, p. 389 ;
mémoire du Nicaragua, annexe E, pièce 1, p. 37 (texte de la lettre de
l'ambassadeur White au président Duarte transmettant une analyse des
documents saisis et les observations du membre du Congrès Young sur ces
documents) ; et Margot Hornblower, « Ousted Envoy Hits Arms Aid to
Salvador », Washington Post, 26 février 1981, p. 1.)

152. Pour faire contrepoids à ces opinions américaines informées, les
conseils du Nicaragua ont produit essentiellement deux choses : premiè-
rement les affirmations sous serment et réitérées du ministre des relations
extérieures, M. D’Escoto, du commandant Carrion et de l’agent du Nica-
ragua ; deuxiémement, le témoignage de M. MacMichael. Il a été démontré
ci-dessus que les premières de ces affirmations, produites dans l’intérêt de
leurs auteurs, contredisent non seulement le témoignage de M. Mac-
Michael pour la période allant du milieu de 1979 à avril 1981, mais aussi
une attestation du commandant Carriôn lui-même, sans parler des innom-
brables autres éléments de preuve rappelés dans le présent appendice. Je
suis donc convaincu de l'impossibilité de conclure que, pour la période
antérieure à mars 1981, ces affirmations des représentants du Nicaragua
puissent être considérées comme vraies ; au contraire, elles sont de toute
évidence fausses. Or si, de façon délibérée, ces représentants du Gouver-
nement nicaraguayen ont menti au sujet de la période d’avant mars 1981
pour induire la Cour en erreur, pour quelle raison devrait-on supposer
qu'ils disent la vérité à propos de la cessation des envois d’armes aux
insurgés salvadoriens après mars 1981 ? Bref, tout invite à rejeter les
affirmations des représentants du Nicaragua comme dépourvues de valeur
probante. Cela ne veut pas dire que la Cour puisse se contenter d’ignorer
ces affirmations et celles de représentants des Etats-Unis et se dispenser
d'examiner le fait que, sur un point crucial, les déclarations sous serment
produites par le Nicaragua travestissent la réalité : c'est là une autre
question. Mais, quant à savoir si les propos des représentants du Nicaragua
peuvent en quoi que ce soit faire pièce aux conclusions du Congrès des
Etats-Unis, la réponse est assurément négative.

153. Bien entendu, on peut dire que, à l’égal des représentants du

476
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 487

Nicaragua, le Congrès des Etats-Unis est une partie intéressée et que ses
affirmations n’ont pas plus de poids que celles des responsables nicara-
guayens. On peut le dire, mais on ne peut raisonnablement le soutenir.
Comme je l’ai fait observer, les déclarations du Congrès des Etats-Unis et
de membres éminents de la Chambre et du Sénat émanent en effet de
personnes qui n’appuient pas pleinement la politique des Etats-Unis dont
il s’agit, mais s’y opposent. Tout à fait indépendamment de ce que l’on peut
penser de la fiabilité relative des personnes en question, il est justifié de ne
pas négliger ces expressions de la conviction informée desdits membres du
Congrès.

154. Pour sa part, le témoin clé du Nicaragua sur la question,
M. MacMichael, n’a pas fait fi des conclusions du Congrès. Au contraire,
quand il lui a été demandé comment il pouvait expliquer l’écart entre son
appréciation des données fournies par les services de renseignements et
celle de M. Boland, il a répondu gravement :

« il s’agit d’une question très importante... Je ne me targue pas d’avoir
un meilleur jugement que M. Boland. Il a certainement vu les éléments
de preuve et, j’en suis persuadé, les preuves qu’il a vues sont pour
l'essentiel celles que j'ai vues moi-même. » (Audience du 16 septembre
1985.)

Comment donc M. MacMichael explique-t-il les amples divergences qui
séparent son interprétation des faits de celle de M. Boland ? Premièrement,
dit-il, on a conclu en 1982, au sujet d’un rapport présenté à la commission
du renseignement de la Chambre des représentants, que celui-ci paraissait
conçu davantage comme un exposé de la position de l’exécutif que comme
une analyse de la situation. Deuxièmement, il laisse entendre qu’en 1983,
quand M. Boland a fait des déclarations du genre de celles qui sont citées
aux paragraphes 140 et 141 du présent appendice, c'était dans la perspec-
tive d’un rapport qui recommandait de couper les crédits destinés aux
contras, au motif, notamment, que les envois d'armes du Nicaragua aux
rebelles salvadoriens continuaient et que les contras se montraient donc
incapables d’y mettre fin. M. MacMichael pense apparemment que
M. Boland était obligé de prétendre que les envois d’armes aux insurgés
salvadoriens se poursuivaient pour justifier sa conclusion selon laquelle,
les contras étant inefficaces, il ne fallait plus les appuyer.

155. Ces explications ne résistent guère à l'analyse. Si en 1982, au sein
d’une commission du renseignement de la Chambre dont la majorité était
opposée aux conclusions politiques auxquelles conduisaient les rapports
des services de renseignements, des doutes s'étaient élevés sur l’objectivité
de ces rapports, on peut être certain que des mesures auraient été prises
pour améliorer celle-ci ; de plus, ces rapports sont devenus plus fréquents
par la suite, notamment en 1985 quand la Chambre des représentants a
adopté les conclusions citées aux paragraphes 147 et 148 ci-dessus. La
citation reproduite au paragraphe 146 du présent appendice montre que le
jugement de M. MacMichael sur la qualité des rapports des services de
renseignements ne semble pas correspondre à celui de la Chambre des

477
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 488

représentants. De plus, on ne saurait laisser entendre que, pour justifier la
suppression de l’aide aux contras, M. Boland ait dû invoquer l'existence
d’un trafic d’armes purement imaginaire vers El Salvador. Si aucun trafic
d'armes n'avait en fait existé, si le Nicaragua avait été effectivement
au-dessus de tout reproche, M. Boland n’en aurait été que mieux placé pour
s’opposer purement et simplement à la politique d’aide aux contras. La
« stipulation » que M. MacMichael attribue à M. Boland est donc une
hypothèse qui ne répond aucunement à la question de savoir pourquoi,
apparemment, toutes les autres personnes qui ont vu les documents des
services de renseignements évoqués par M. MacMichael en ont donné une
interprétation très différente.

11. La transcription des entretiens entre le sous-secrétaire d'Etat Enders et le
coordonnateur Ortega

156. Mention est faite, aux paragraphes 25 et 26 du présent appendice,
de la transcription d’entretiens que le commandant Daniel Ortega, coordon-
nateur de la junte, a eus le 12 août 1981 à Managua avec Thomas O. Enders,
alors sous-secrétaire d’Etat aux affaires interaméricaines. C’est le Nicara-
gua qui a versé aux débats la transcription de ces entretiens, en affirmant
que «le compte rendu de ces entretiens entre MM. Ortega et Enders
corrobore et confirme les faits et les témoignages déjà soumis à la Cour par
le Nicaragua sur la question des prétendues fournitures d’armes aux
insurgés d’E] Salvador », faits et témoignages qu’il résume ensuite (lettre à
la Cour en date du 26 novembre 1985). Cette affirmation mérite d’être
examinée, notamment parce que la Cour semble l’admettre.

157. Après avoir déclaré « vous considérez votre révolution comme
irréversible ; sachez que nous partageons votre opinion à cet égard »,
M. Enders se réfère à d’autres entretiens qu’il a eus à Managua mais dont le
compte rendu n’est pas communiqué et fait observer que trois grands
problèmes s'étaient alors dégagés, deux soulevés par les Etats-Unis et le
troisième par le Nicaragua, à savoir :

« 1. Le flux continu d’armes, de munitions et d’autres formes d’aide
militaire au Salvador.

2. L'expansion rapide du pouvoir militaire au Nicaragua qui, si elle
persiste, va devenir une menace pour ses voisins, ce qui pourrait
donner lieu à une conflagration générale à laquelle les Etats-Unis ne
pourraient rester étrangers.

3. La peur que les Etats-Unis soient en train de prendre des mesures
pour déstabiliser la révolution et l’attaquer. » (Eléments d’informa-
tion et documents fournis par le Nicaragua.)

158. La réponse de M. Ortega est intéressante, et cela en grande partie
parce que, au lieu de commencer par nier l’aide militaire nicaraguayenne
aux insurgés salvadoriens, il parle de membres de la garde nationale dans
des camps situés aux Etats-Unis, de l'appui des Etats-Unis au Salvador et
de circonstances qui ont « contraint » le Nicaragua à se lancer dans une

478
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 489

course aux armements. M. Enders répond que les Etats-Unis et le Nica-

ragua se trouvent à une croisée des chemins. « En ce qui vous concerne »,

dit-il,
« vous pourriez prendre les mesures qui s'imposent pour que le flux
d’armes vers El Saivador s’arrête à nouveau, comme en mars de cette
année. Nous ne prétendons pas nous mêler de savoir comment et avec
qui cet objectif doit être réalisé, mais nous nous réservons cependant
de suivre de près les résultats. » (Elements d’information et docu-
ments fournis par le Nicaragua.)

159. M. Enders poursuit sur un ton diplomatique : « Nous aimerions
que quelque chose soit fait pour résoudre le problème de la course aux
armements en Amérique centrale. » Si les Etats-Unis, en ce qui les con-
cerne, peuvent « suggérer divers moyens de résoudre ce problème, … c’est à
chaque pays qu’il revient de régler cette question, qu’il s'agisse du nombre
des soldats ou de celui des armements que chacun doit posséder ». Quant à
la crainte qu’inspire au Nicaragua une éventuelle intervention des Etats-
Unis, ceux-ci seraient prêts à envisager de « réaffirmer » l'engagement pris
dans le traité de Rio de ne pas recourir à la menace ou à l'emploi de la force,
« de manière bilatérale ou par d’autres biais ». Les Etats-Unis sont prêts à
« étudier d’un peu plus près le problème des exilés politiques nicara-
guayens aux Etats-Unis ... il est cependant évident que, si vous les consi-
dérez comme une menace politique, le probléme serait de voir comment
nous pourrions faire quelque chose à ce sujet ». M. Enders poursuit :

« Quand nous avons suspendu notre assistance économique, nous
avons dit que celle-ci pourrait étre rétablie si le Nicaragua mettait un
terme au flux d’armes vers El Salvador ; même si la situation aux
Etats-Unis s'est depuis modifiée, cette offre demeure valable. » (Jbid.)

Il ajoute que les Etats-Unis pourraient étudier, presque sans délai, la
question de l'aide alimentaire et de l’aide au développement, ainsi que de
l'assistance du Peace Corps. Il propose que les deux parties prennent des
mesures pour réduire leur controverse dans les semaines à venir, et il dit
encore :

« Pendant ce temps nous espérons que des mesures seront prises
pour arrêter le flux d’armes vers El Salvador et je me propose de re-
venir au Nicaragua vers la fin de septembre pour revoir le programme
qui aura été élaboré et examiner si les conditions sont réunies pour
passer à un niveau supérieur. » (/bid.)

M. Enders conclut ensuite :

« Jinsiste sur le fait que, selon nous, nous arrivons aujourd’hui à une
croisée des chemins et, si nous ne prenons pas ces mesures, nous
n’aboutirons pas à une détente. Je ne pense pas qu’il soit nécessaire de
revenir sur le détail du choix qui nous est ouvert, mais je tiens
cependant à préciser deux idées. Il n’y a que deux choses qui puissent

479
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 490

nous contraindre à un engagement militaire dans la région : 1) que
l'on refuse de faire tout ce qui est possible pour arrêter le flux d'armes
vers El Salvador ; 2) que la course aux armements en Amérique
centrale se développe à un point tel que certains des pays de la région
nous invitent à les protéger, au titre du TIAR. Nous n’avons rien à
gagner à une pareille évolution — le coût en serait par trop élevé —
mais, si l’on nous y contraints, l'exécutif américain est à même de
prendre une décision devant cette situation.

Comment souhaitez-vous que nous procédions à présent ? Devons-
nous continuer d'expliquer les idées que je viens d’exprimer ? »
(Eléments d’information et documents fournis par le Nicaragua.)

160. La réponse de M. Ortega est conciliante mais, s’il reconnaît que le
Nicaragua espère voir triompher les guérillas salvadorienne et guatémal-
tèque, il ne donne par ailleurs aucune assurance sur la politique nicara-
guayenne en ce qui concerne le flux d'armes destinées aux guérilleros :

« Nous avons, nous aussi, envisagé les deux possibilités que vous
avez exposées et nous avons, nous aussi, perçu cette croisée des che-
mins et nous avons pris la décision de défendre notre révolution par la
force des armes, même si on nous écrase, et de porter la guerre à
l’ensemble de l'Amérique centrale, si les choses en viennent là ; nous
sommes conscients du pouvoir militaire des Etats-Unis, mais à cet
égard nous sommes romantiques ; nous ne sommes cependant pas
suicidaires et nous ne souhaitons pas ce type de solution. La propo-
sition que vous venez de faire me paraît se situer dans des limites
rationnelles. ... ce n’est pas seulement au comportement du Nicaragua
que revient la responsabilité fondamentale mais aussi aux Etats-Unis,
dans la mesure où leur attitude détermine la nôtre...

Nous avons un préjugé historique à l’encontre des Etats-Unis, ce
pays ayant eu une série d’attitudes qui nous ont conduits à craindre
une agression de sa part, et à chercher toutes sortes de mécanismes de
défense. Nous sommes intéressés à ce que triomphe la guérilla au
Salvador et au Guatemala, quand nous nous apercevons que les
Etats-Unis ne font pas preuve de bonne volonté à notre égard. Pour
cette raison, c’est la politique des Etats-Unis qui pèse du plus grand
poids. Cette situation ne va pas être régie par le comportement du
Nicaragua ; elle va bien plutôt dépendre de celui des Etats-Unis. I] me
semble qu’il faut entreprendre un effort pour explorer ces voies
mêmes que vous avez évoquées.

Nous sommes pour notre part disposés à faire tout ce qui est en
notre pouvoir pour parvenir à une entente avec les Etats-Unis, mais
cela dépendra d'eux. Nous éprouvons un sentiment d’insécurité...

La perspective de votre retour au Nicaragua en septembre me
paraît très positive et nous engage à prendre des mesures pratiques. Si
les Etats-Unis, par exemple, peuvent agir contre les camps d’ex-

480
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 491

membres de la guardia nacional situés sur leur territoire, il en résultera
un allègement des pressions à la course aux armements au Nica-
ragua. » (Eléments d’information et documents fournis par le
Nicaragua.)

161. M. Enders formule alors les observations suivantes, non moins
conciliantes, tout en soulignant de nouveau qu’il importe que le Nicaragua
mette fin au flux d’armes destinées aux insurgés salvadoriens :

« Pour ce qui est de la revendication des responsabilités, nous ne
prétendons pas vous faire porter celle de la situation actuelle ; je
comprends qu’une révolution qui vient de triompher se voie dans la
nécessité de s’armer pour se défendre et protéger d’autres mouve-
ments révolutionnaires avec lesquels elle se sent des affinités et, bien
évidemment, il est plus intéressant, de votre point de vue, que la lutte
se passe dans d’autres pays plutôt que dans le vôtre. Ce qui nous
inquiète, c'est que cette façon de procéder ou ce comportement
deviennent un défi lancé aux Etats-Unis, que ceux-ci ne pourraient
que relever : c’est là un cercle infernal d’où il faut que nous sortions.
Les propositions que j’ai voulu faire ont dans l’ensemble pour objet de
nous permettre de nous dégager de cette difficulté, et je crois que si
nous voulons vraiment continuer, nous devons calmer la polémique et
nous efforcer d'établir une bonne communication...

J'insiste sur l'importance qu'il y a à ce que vous mettiez un terme au
flux d’armements vers EI Salvador, car à défaut je me trouverais dans
l'incapacité de prôner à mon gouvernement la voie que nous avons
évoquée. Je suis pour ma part certain que nous ferons des efforts
immenses pour mettre à profit les idées que je vous ai exposées et les
propositions que vous nous faites. » (/bid.)

162. M. Ortega répond :

« Pour ce qui est du flux d’armes vers El Salvador, il faut préciser
que, dans la mesure où nous en avons eu connaissance par vos rap-
ports, nous avons tenté de l’arrêter ; j’ajouterai cependant qu'il existe
ici une forte volonté de collaboration avec le peuple salvadorien, y
compris parmi les membres de nos forces armées, mais que notre
gouvernement et la direction nationale ont décidé de ne pas permettre
ce type d'activités. Nous vous demanderons de nous communiquer
des rapports sur ce flux d’armes pour nous aider à l'empêcher. »
(bid)

163. A quoi M. Enders réplique :

« Vous y êtes déjà parvenus dans le passé et je crois que vous
pourrez le faire encore ; nous ne sommes pas à même de vous com-
muniquer des rapports des services de renseignements car nous com-
promettrions nos sources et nos relations n’ont pas encore atteint un
niveau suffisant pour permettre l’échange de tels rapports.

Je souhaite cependant réaffirmer que nous sommes des gens

481
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 492

sérieux, que nous n’imposons pas des conditions impossibles, pas plus
qu'un jeu diabolique auquel vous ne pourriez en aucun cas gagner. »
(Eléments d’information et documents fournis par le Nicaragua.)

164. La-dessus, M. Ortega conclut : « En mars, vous nous avez pourtant
communiqué des rapports qui nous ont été trés utiles pour interrompre le
flux... » ([bid.)

165. Les points de suspension indiquent que lentretien ne se termine
pas sur ces mots mais ils marquent la fin des passages que le Nicaragua a
Jugé bon de produire devant la Cour. Ce compte rendu justifie-t-il la
conclusion que le Nicaragua veut en tirer, 4 savoir qu’il corrobore et
confirme sa position sur les envois d’armes à destination d’El Salvador ?
Jusqu’a un certain point. mais pas jusqu’au point critique. Ce dialogue
confirme le fait qu’avant mars 1981 il y a eu des envois d’armes en
provenance du Nicaragua et à destination des insurgés salvadoriens : cette
conclusion, le Nicaragua la concéde dans son interprétation des entretiens
avec Enders (lettre à la Cour en date du 26 novembre 1985). Cependant, le
Nicaragua affirme qu’il s’agissait d’envois en « petites » quantités, faits au
mépris de la politique du Gouvernement nicaraguayen et que celui-ci a fait
tout ce qui était en son pouvoir pour les empécher et les arréter. (Comme il
a été démontré, entre l’été 1979 et mars 1981 il ne s’agissait pas d’envois en
petites quantités et Je Gouvernement nicaraguayen non seulement les
favorisait mais les organisait. C’est sur ce point que, dans la lettre précitée,
le Nicaragua présente une description remarquablement fallacieuse du
témoignage réel de M. MacMichael, en oubliant que celui-ci reconnait
comme un fait que le Nicaragua, agissant au niveau gouvernemental, a
participé à l’approvisionnement massif en armes des insurgés salvadoriens
avant mars 1981.)

166. Mais élément clé, c’est que M. Enders maintient que les envois
d'armes en provenance du Nicaragua à destination d’El Salvador se pour-
suivaient, ou plutôt avaient repris. Et que M. Ortega répond : « dans la
mesure OU nous en avons eu connaissance par vos rapports, nous avons
tenté de les arrêter ». M. Ortega poursuit : « Nous vous demanderons de
nous communiquer des rapports sur ce flux d'armes pour nous aider à
l'empêcher. » Et la réponse de M. Enders est sans détour :

« Vous y êtes déjà parvenus dans le passé et je crois que vous
pourrez le faire encore ; nous ne sommes pas à même de vous com-
muniquer des rapports des services de renseignements car nous com-
promettrions nos sources et nos relations n’ont pas encore atteint un
niveau suffisant pour permettre l'échange de tels rapports. »

167. Que disait M. Enders? Il disait, semble-t-il: voyez, quand
M. Cheek vous a dit, à Pautomne 1980, que les envois d’armes destinés aux
guérilleros salvadoriens devaient prendre fin si l’on voulait voir continuer
l'aide américaine au Nicaragua, il vous a fourni des précisions sur les
transports d'armes en partant du principe que, après tout, les autorités
gouvernementales nicaraguayennes ignoraient peut-être ces faits. Ce qui

482
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 493

en est résulté (comme le révèlent les documents saisis sur des guérilleros
salvadoriens, voir les paragraphes 16, 18 à 20, et 151 ci-dessus), c’est que les
trajets précis d'acheminement repérés par les services de renseignements
des Etats-Unis ont été fermés, et que d’autres les ont remplacés. Et en mars
1981, des faits semblables paraissent s'être reproduits ; les Etats-Unis ont
communiqué des rapports détaillés ; les voies d'acheminement identifiées
par leurs services de renseignements ont été fermées ; mais les transports
ont repris. Voila pourquoi M. Enders fait observer :

« nous ne sommes pas 4 méme de vous communiquer des rapports des
services de renseignements, car nous compromettrions nos sources et
nos relations n’ont pas encore atteint un niveau suffisant pour per-
mettre l'échange de tels rapports ».

168. Cependant le commandant Ortega n’abandonne pas facilement.
« En mars, vous nous avez pourtant communiqué des rapports qui nous
ont été très utiles pour interrompre le flux...» A ce point, comme je lai
indiqué, le compte rendu, tel qu’il nous est fourni, prend fin mais, con-
trairement à ce qui a été depuis soutenu par le Nicaragua dans sa lettre du
26 novembre 1985, il n'existe aucune preuve de l’absence « de tels envois
après mars 1981 ». I] est vrai qu’à partir de mars 1981 M. MacMichael n’en
a pas trouvé de preuves. Pourtant les preuves de l'existence de ces expé-
ditions, et en particulier des envois de munitions et d’explosifs, sont con-
sidérables, comme le montrent les données exposées dans le présent
appendice. (De plus, de nombreux détails de nature à établir la réalité des
envois d'armes à travers le Nicaragua et des autres formes d’aide apportées
par le Nicaragua aux insurgés salvadoriens à partir de 1981 sont rassem-
blés dans le Background Paper : Nicaragua’s Military Build-Up and Sup-
port for Central American Subversion, document présenté à la Cour par les
Etats-Unis avec leur contre-mémoire — que le Nicaragua n’a, en dehors de
la déposition de M. MacMichael, pas réfuté pour l'essentiel.) De plus,
comme on l’a conclu aux paragraphes 58 à 61, 76 et 77 du présent appen-
dice, on ne peut croire qu’effectivement le Gouvernement du Nicaragua ne
savait rien en janvier 1981 des envois massifs d’armes par la voie aérienne à
partir d’un aérodrome situé près de Managua, et n’y a pas participé ; la
comparaison entre la déposition de M. MacMichael sur les vols a partir de
Papalonal (audience du 16 septembre 1985) et les allégations contenues
dans le document « Revolution Beyond Our Borders » (p. 18-19, 27-29) fait
ressortir une correspondance frappante entre les souvenirs de M. Mac-
Michael et les affirmations des Etats-Unis, lesquels excluent ’hypothése
d’opérations qui se seraient déroulées sans l’accord du Gouvernement du
Nicaragua. Si la thèse de la non-participation du Nicaragua aux envois
d'avant mars 1981 n’est pas vraie — et on peut prouver qu’elle ne l’est pas —
que reste-t-il de son affirmation selon laquelle les entretiens Enders-Ortega
confirmeraient et corroboreraient sa position ? Et d’ailleurs, si le Gouver-
nement du Nicaragua n'avait effectivement pas connaissance des envois
antérieurs à mars 1981, comment peut-il se dire certain de l’inexistence de
tels envois après mars 1981 ?

483
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 494

169. A la suite de la mission Enders, les Etats-Unis rédigèrent par écrit
les propositions Enders, des documents furent échangés, et les négocia-
tions se poursuivirent. En octobre 1981, le Gouvernement du Nicaragua
rejeta le mode d’approche préconisé par Enders, en le qualifiant de « sté-
rile » (voir la déclaration de M. Enders du 12 avril 1983 devant la com-
mission des affaires étrangères du Sénat, reproduite dans « Nicaragua :
Threat to Peace in Central America », Department of State Current Policy
Paper No. 476, p. 2). D'une part, officiellement le Nicaragua continuait à
affirmer qu'il ne fournissait aucun appui matériel aux insurgés salvado-
riens. D’autre part, le commandant Bayardo Arce déclarait au chargé
d’affaires des Etats-Unis que ceux-ci « feraient mieux de comprendre que
tout ce qu’ils peuvent dire ou faire ne nous empéchera jamais d’apporter
notre appui total à nos compagnons de guérilla au Salvador » (« Revolution
Beyond Our Borders », p. 57, 72 (note 23)). On ne saurait dire qui porte la
responsabilité de l'échec de l'initiative Enders ; les avis s'opposent. Dans
la déclaration précitée devant le Sénat, M. Enders en rend responsable
le Nicaragua (/oc. cit., p. 2). De son côté le président Ortega a publique-
ment rappelé que M. Enders avait refusé de fournir des renseignements
sur les envois d’armes transitant par le Nicaragua, et il s'est dit offusqué
de ce que M. Enders ait posé comme condition à tout dialogue « rien
que pour commencer — que le Nicaragua ne puisse pas s’armer lui-même,
que le Nicaragua ne puisse pas permettre le trafic des armes vers El Salva-
dor, que l’« opposition » fasse partie du régime » (Playboy, loc. cit., p. 200).
En fait, la transcription du dialogue Ortega-Enders fournie par le Nica-
ragua n'indique nullement que les Etats-Unis aient exigé que «le
Nicaragua ne puisse pas s’armer lui-même » ; ni qu'ils aient exigé un
rôle politique pour l’opposition. En revanche, elle indique bien que les
Etats-Unis avaient plusieurs fois exigé que « le Nicaragua ne permette
pas le trafic d'armes vers El Salvador ». Si effectivement le Nicaragua
ne se livrait pas à un tel trafic, pourquoi alors ne pouvait-il s’empresser
d’accepter cette condition qui constituait sans aucun doute, comme les
Etats-Unis l'avaient indiqué, la condition sine qua non de la coexistence
pacifique ?

170. De toute manière, quel que soit le responsable de l'échec de la
mission Enders, il est clair que les Etats-Unis se sont efforcés, à un niveau
élevé, dans un esprit d'ouverture et de conciliation, de persuader le Nica-
ragua de cesser son appui à l'insurrection au Salvador en contrepartie
d'offres qui auraient répondu aux préoccupations et aux intérêts déclarés
du Nicaragua, et que cet effort consacrait expressément leur acceptation
de la révolution nicaraguayenne. Après l'échec de la mission Enders, dont
ils ont compris en octobre 1981 qu'elle était rejetée par le Nicaragua, les
Etats-Unis semblent avoir conclu qu'ils devraient essayer de contraindre le
Nicaragua à faire ce qu’il ne voulait pas réellement faire de son propre
gré : cesser d'encourager le renversement du Gouvernement d'El Salvador.
C’est pourquoi le mois suivant, en novembre 1981, le président Reagan
a autorisé l’aide des Etats-Unis aux contras.

484
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 495

12. Autres tentatives de règlement pacifique faites par les Etats-Unis

171. Cependant, même après s’étre engagés sur la voie de l’aide aux
contras, les Etats-Unis ont encore déployé de sérieux efforts pour tenter
d'aboutir à un règlement pacifique. Au printemps de 1982, sur la sugges-
tion du président du Mexique, les Etats-Unis ont présenté au Nicaragua
des propositions précises par écrit : huit points qui réitéraient et dévelop-
paient les propositions Enders. Le premier de ces points était « la cessa-
tion de l’aide apportée par le Nicaragua aux insurrections dans les pays
voisins … nous devons obtenir des résultats là-dessus avant de pouvoir
arriver à quoi que ce soit sur les autres aspects de la proposition. » (trans-
cription d’un communiqué de presse du département d'Etat, 8 avril
1982, Documents on American Foreign Policy, 1982, doc. 686, p. 1438).
Le deuxième point consistait en un projet de déclaration des Etats-
Unis relatif aux activités des Nicaraguayens en exil aux Etats-Unis.
Le troisième était un projet de déclaration conjointe des Etats-Unis et
du Nicaragua sur les relations amicales, « déclaration conjointe par la-
quelle les deux Etats s’obligeraient à ne pas intervenir dans leurs affaires
respectives, ni dans celles des autres Etats de la région » (ibid.). Le qua-
triéme consistait en une proposition de limitation des armements et des
forces militaires, avec interdiction régionale de l’importation d’armes
offensives lourdes et reduction du nombre des conseillers militaires étran-
gers. Le cinquième était une proposition de contrôle international de ces
engagements par l'OEA ou d’autres organismes régionaux. Le sixième,
une proposition de coopération économique, y compris « le rétablisse-
ment de l’assistance économique directe » apportée par les Etats-Unis
au Nicaragua. Le septième, une proposition prévoyant des échanges hu-
mains et culturels, et « le développement de la confiance ». Le huitième,
une proposition visant une réitération de l’adhésion des sandinistes aux
« principes du pluralisme politique, d’une économie mixte et du non-
alignement », qui, joints à l'engagement pris par le FSEN envers l'OEA,
«relatif à l’organisation d'élections libres, constitueraient des élé-
ments importants du contexte politique de nos relations futures » (ibid. ).
Ces propositions furent présentées au Gouvernement du Nicaragua par
l'ambassadeur des Etats-Unis à Managua. Le Nicaragua n’aurait pas
réagi.

172. Par la suite, le 4 octobre 1982, les Etats-Unis se sont associés aux
Gouvernements du Belize, de la Colombie, d'El Salvador, du Honduras,
de la Jamaïque et du Costa Rica dans une « déclaration sur la démocra-
tie en Amérique centrale » (Documents on American Foreign Policy, 1982,
doc. 699, p. 1470), qui demandait l’instauration et le maintien de régimes
authentiquement démocratiques dans la région ainsi que le respect des
droits de l’homme et Pobservation des principes suivants :

« d) respecter le principe de la non-intervention dans les affaires
intérieures des Etats et le droit des peuples à l’autodétermination ;
e) empécher que leur territoire ne soit utilisé afin de donner une
aide, des approvisionnements, un entrainement ou un commande-

485
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 496

ment a des éléments terroristes ou subversifs dans d’autres Etats,
mettre un terme a tout trafic d’armes et d’approvisionnements, et
s'abstenir d’apporter toute assistance directe ou indirecte à des acti-
vités terroristes, subversives ou autres ayant pour but de renverser par
la force les gouvernements d’autres Etats ;

f) limiter les armements et les effectifs des forces militaires et
de sécurité aux niveaux strictement nécessaires pour le maintien de
l’ordre public et de la défense nationale ;

g) assurer la surveillance et le contrôle sur le plan international de
tous les ports d’entrée, de toutes les frontiéres et des autres zones
stratégiques, dans le cadre d’accords réciproques et entièrement
contrôlables ;

h) sur la base d’une réciprocité entière et effective, retirer de la
région d'Amérique centrale tous les conseillers et toutes les forces
militaires et de sécurité de nationalité étrangère, et interdire l’impor-
tation des armes lourdes et du matériel de caractère manifestement
offensif au moyen de procédés de vérification garantis » (Documents
on American Foreign Policy, 1982, doc. 699, p. 1472).

Le Gouvernement du Costa Rica invita le Gouvernement du Nicaragua à
entamer un dialogue sur la base de ces principes. Le Nicaragua a même
refusé de recevoir cette proposition.

173. Les observations faites à l’époque par M. Enders sur ces intia-
tives ne manquent pas d'intérêt. Dans une allocution du 20 août 1982
(« Building the Peace in Central America », Department of State Current
Policy Paper No. 414), M. Enders déclarait :

« De tous ces problèmes, c’est celui du Nicaragua qui est le plus
inquiétant. C’est le nouveau gouvernement sandiniste qui a étendu à
l'échelle régionale le conflit d'Amérique centrale, en soutenant la
violence au Salvador. Le dirigeant sandiniste Daniel Ortega ma dit un
jour que le FMLN [front Farabundo Marti de libération nationale],
coalition des guérillas salvadoriennes, constituait « nuestro escudo »,
« le bouclier du Nicaragua ». Or, l'appui sandiniste n’a pas diminué.
Le quartier général du FMLN se trouve au Nicaragua. Le FMLN
reçoit du Nicaragua une aide logistique soutenue, surtout au moyen
de parachutages et d’envois par mer, mais aussi par la voie terrestre.
Ses camps d'entraînement sont au Nicaragua... »

« Les Etats-Unis ont également fait des propositions. Il y a près d’un
an, et de façon plus intense depuis avril, nous avons tenté d’entamer
le dialogue avec le Nicaragua. Nous avons essayé d’apporter une ré-
ponse aux préoccupations de ce pays, tout en répondant à celles de
ses voisins et aux nôtres.

Les sandinistes nous disent qu’ils craignent d’être envahis par les
Etats-Unis. Nous avons donc proposé de conclure un accord officiel de
non-agression. Les sandinistes nous disent que d'anciens somozistes
reçoivent un entraînement aux Etats-Unis pour envahir le Nica-

486
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 497

ragua. Nous leur avons donné l’assurance que nous appliquions notre
loi sur la neutralité, qui fait un crime fédéral du fait de lancer une
agression ou de conspirer en vue de lancer une agression contre un
autre pays à partir des Etats-Unis.

Les sandinistes nous disent que nous étendons le conflit à l'échelle
régionale en préparant le Honduras, El Salvador et le Costa Rica
comme bases d'opérations contre eux. Nous avons donc proposé que
chaque pays d'Amérique centrale accepte d'imposer une limite rai-
sonnable et restreinte au nombre de ses conseillers militaires et de
sécurité étrangers, et nous avons proposé que chaque pays prenne
lPengagement de ne plus importer d’armes offensives lourdes. À l’évi-
dence. ces deux engagements devraient faire l’objet d’un contrôle
international.

Il faudrait aussi que le Nicaragua, de son côté, réponde aux préoc-
cupations que nous partageons avec ses voisins. Nous avons demandé
que le Nicaragua cesse sa participation au conflit salvadorien. Les
sandinistes disent qu’ils n’ont connaissance d’aucune participation de
ce genre, et qu'ils sont prêts à y mettre fin pourvu que nous leur
communiquions les renseignements dont nous disposons. Lors de
nos entretiens les plus récents, nous avons suggéré qu’un bon début
consisterait à retirer du Nicaragua le quartier général combiné des
guérillas, et nous avons offert d’aider les sandinistes à le localiser.
Par exemple, le point à partir duquel sont dirigées les opérations des
guérillas au Salvador se trouvait récemment situé dans un faubourg de
Managua. Nous sommes persuadés qu’il peut être découvert, même
s'il se déplace souvent à l’intérieur du Nicaragua. Le Nicaragua n’a
pas encore répondu.

De même, le Nicaragua doit cesser ses actes de terreur et autres
actes d’agression contre le Honduras et le Costa Rica.

Nous avons soulevé une deuxième question, qui elle aussi intéresse
profondément les voisins du Nicaragua : je veux parler de la tendance
qui caractérise l’organisation et l’utilisation du pouvoir de l’Etat au
Nicaragua. Certes, il appartient au Nicaragua de décider du genre de
gouvernement qu'il a. Nul ne conteste cela. Nous ne le contestons pas.
Ses voisins non plus.

Mais nous croyons que nous avons tous le droit de demander ce qui
peut garantir à l'un quelconque d’entre nous que les promesses de
non-ingérence seront tenues, si Etat nicaraguayen reste le domaine
réservé d’une élite restreinte de marxistes-léninistes conseillée par
Cuba, disposant d’une puissance militaire croissante opposée à toute
autre forme de vie sociale que celle qu’elle domine ? Nous avons aussi
le droit de demander ce que deviendront, dans ces conditions, les
droits de l’homme internationalement reconnus. Poser ces questions,
ce n’est pas plaider, de manière occulte ou autre, pour un retour au
somozisme discrédité. Les sandinistes pourraient y répondre en exé-
cutant leurs propres engagements initiaux de respecter la démocratie
et la paix dans cette partie du monde. »

437
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 498

13. Les quatre traités proposés par le Nicaragua en 1983

174. A l’automne de 1983, la politique des Etats-Unis, telle qu’elle s'est
manifestée à l'égard non seulement du Nicaragua, mais apparemment de la
Grenade, a enfin réussi à retenir l’attention du Gouvernement nicara-
guayen. Alors que ie Nicaragua semblait disposer à approuver et même à
aider de son appui soutenu l'insurrection salvadorienne qui se traduisait
par des milliers de morts, des milliers de blessés, la destruction à grande
échelle des réseaux et des barrages électriques, d'innombrables actes de
sabotage à l’explosif contre des ponts et des routes, il a protesté énergi-
quement quand les contras ont fait sauter ses propres ponts et attaqué sa
milice, les activistes sandinistes et des citoyens innocents, les frères de ceux
que l’on massacrait de la même manière depuis des années au Salva-
dor.

175. Les pressions armées ont apparemment incité le Gouvernement du
Nicaragua à faire ce que la persuasion n’avait pas obtenu : proposer un
règlement, qui revenait pour l'essentiel à prévoir que le Nicaragua cesserait
d'aider l'insurrection au Salvador si les Etats-Unis cessaient d’appuyer non
seulement les contras, mais aussi le Gouvernement d’El Salvador.

176. Les quatre projets d'accord nicaraguayens proposés en octobre
1983 ne contiennent aucune reconnaissance effective de la politique nica-
raguayenne d’aide à la subversion armée au Salvador. Le « projet d’accord
concernant El Salvador », avec le commentaire du Gouvernement nicara-
guayen qui l'accompagne, ainsi que les trois autres projets, ne donnent pas
l'impression d’être des propositions destinées à aboutir à des négociations
sérieuses (voir Fundamental Commitments to Establish Peace in Central
America, Official Proposal Submitted by Nicaragua within the Framework of
the Contadora Process, 1e décembre 1983, Managua, le Nicaragua libre ;
pièce IX jointe à la requête du Nicaragua). Il est dit dans l’introduc-
tion :

« l'intervention soutenue et sans cesse croissante du Gouvernement
des Etats-Unis dans la lutte interne salvadorienne est le principal
facteur qui retarde et rend difficile une solution politique négociée, ce
gouvernement s'étant établi comme le principal fournisseur d'armes,
directement aux forces gouvernementales et indirectement aux forces
révolutionnaires » (p. 57).

Et aussi :

« Conscient de cette situation et afin d’essayer une fois encore de
contribuer à une solution politique, le Gouvernement du Nicaragua a
rendu public, le 19 juillet 1983, un appel à toutes les nations dans
lequel il demandait :

« la cessation absolue de toute livraison d'armes par quelque nation
que ce soit aux forces en conflit au Salvador, afin que ce peuple
puisse résoudre sans ingérence extérieure les problèmes auxquels il
doit faire face ».

438
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 499

N'ayant pas reçu de réponse à cet appel, le Gouvernement du
Nicaragua a estimé nécessaire de concrétiser officiellement sa propo-
sition en termes détaillés, sous la forme d’un accord ouvert à la
signature de toutes les nations qui souhaitent contribuer au règlement
pacifique du conflit armé actuel en la République d’El Salvador. De
toute manière, le Nicaragua est prêt à souscrire audit accord immé-
diatement, même s’il ne le fait qu’avec les Etats-Unis, afin que le
gouvernement de ce dernier pays cesse de justifier sa politique d’in-
tervention au Salvador en invoquant de prétendus actes du Nicara-
gua. » (P. 58.)

On peut dire qu’en lançant le 19 juillet son appel à la cessation de toute aide
étrangère aux « deux parties » au Salvador, le commandant Ortega a
reconnu implicitement l'aide que son gouvernement fournissait aux insur-
gés salvadoriens (voir « Revolution Beyond Our Borders », p. 27). Le projet
d’accord lui-même tient « compte du fait que la continuation de la livrai-
son et du trafic d'armes, de munitions et de matériel militaire... » compromet
gravement les possibilités de règlement pacifique négocié (p. 59 ; les ita-
liques sont de moi). L'essentiel de l'accord proposé est énoncé aux projets
d'articles | et 2:

« Article 1

Les Hautes Parties contractantes s’engagent à s’abstenir d’offrir et,
le cas échéant, à suspendre leur assistance militaire, ainsi que toute
activité d'entraînement et la livraison ou la fourniture d’armes, de
munitions et de matériel militaire, soit directement aux forces en
conflit, soit indirectement par l’intermédiaire d’Etats tiers.

Article 2

Les Hautes Parties contractantes s'engagent à prendre, sur leurs
territoires respectifs, les mesures éventuellement nécessaires pour
empêcher toute livraison, tout trafic d’armes, de munitions, de maté-
riel militaire et d’assistance militaire et toute activité d'entraînement
aux forces en conflit dans la République d’E) Salvador. » (P. 60.)

177. Le ministre des relations extérieures, M. D’Escoto, est allé à
Washington présenter les quatre projets d’accords ; il s’est entretenu non
seulement avec de hauts responsables du département d'Etat, mais avec
des membres du Congrès et des représentants de la presse. La réaction de la
presse est intéressante et, semble-t-il, unanime. Le Monde titre: « Le
Nicaragua cesserait d’aider le Salvador si les Etats-Unis renongaient
à soutenir les antisandinistes » (22 octobre 1983, p. 1), et précise que
Managua vient de proposer « en bonne et due forme d’abandonner les
guérillas salvadoriennes à leurs propres ressources en échange d’une ga-
rantie qu’il n'aurait rien à craindre de Washington ». Le Washington Post
affirme :

« Hier le Nicaragua a présenté à l'administration Reagan un en-

489
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 500

semble de quatre traités qui obligeraient les parties et aux termes des-
quels le gouvernement sandiniste de gauche s’obligerait à ne pas
appuyer les guérillas au Salvador si les Etats-Unis cessaient d’aider
les rebelles antisandinistes au Nicaragua. » (21 octobre 1981, p. 1.)

Le New York Times relate que le Gouvernement des Etats-Unis a jugé les
propositions du Nicaragua « insuffisantes » et déclaré qu’il conviendrait
de les adresser au groupe de Contadora. Il ajoute cependant :

« les responsables des Etats-Unis se sont déclarés encouragés de voir
que le Gouvernement nicaraguayen acceptait de façon plus expli-
cite qu’à aucun moment auparavant une certaine « symétrie » entre
la cessation de l’aide extérieure aux guérillas salvadoriennes récla-
mée par El Salvador et l’arrêt par les Etats-Unis de leur aide aux
rebelles nicaraguayens réclamé par le Nicaragua » (22 octobre 1981,

p. 1).

178. On ne pouvait s’attendre a ce qu’une proposition ayant la subs-
tance et la teneur du « projet d’accord concernant El Salvador » offre une
base de règlement. On ne pouvait escompter qu’à ce stade les Etats-Unis
accepteraient de cesser leur assistance légitime au Gouvernement reconnu
d’El Salvador — cessation facile à contrôler — en échange de !’engagement
du Nicaragua de cesser son aide illégale aux insurgés salvadoriens —
cessation difficile à contrôler. On ne pouvait guère compter sur leur
assentiment, étant donné que leur assistance au Gouvernement d’El Sal-
vador répondait à des envois antérieurs et massifs d’armes des pays com-
munistes aux insurgés salvadoriens à travers le Nicaragua ; alors que
l'administration Carter avait suspendu les envois d’armes aux Gouverne-
ments d’El Salvador et du Nicaragua, ce n’est qu’en janvier 1981, au milieu
de l« offensive finale » des insurgés, que les Etats-Unis ont repris ces
envois au Gouvernement d'El Salvador. Il reste que les propositions du
Nicaragua et les réactions de la presse ne renforcent pas les affirmations du
Gouvernement nicaraguayen selon lesquelles il n’aurait « jamais » été
engagé dans un trafic d'armes à destination des insurgés salvadoriens.

14. Les précisions relatives à l’aide du Nicaragua à la subversion au Salvador
Jigurant dans le document « Revolution Beyond Our Borders » et dans
les publications antérieures dûment soumises à la Cour — et la réponse du
Nicaragua

179, L'ouvrage « Revolution Beyond Our Borders » — offre une mine de
données, souvent bien documentées, démontrant que les Etats-Unis ont
raison d’affirmer que le Nicaragua a participé et participe encore a des
activités de subversion contre le Gouvernement d’El Salvador et, dans une
mesure moindre, contre ceux du Honduras et du Costa Rica. Ces données
semblent recouper les allégations des Gouvernements d’El Salvador et du
Honduras reproduites ci-dessus, ainsi que les faits significatifs qui sont
ressortis des plaidoiries.

490
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 501

180. Les Etats-Unis ont demandé que la publication « Revolution
Beyond Our Borders » soit distribuée comme document des Nations Unies
(A/40/858-S/17612). Par une lettre du 19 novembre 1985, le représentant
permanent du Nicaragua auprès de l’Organisation des Nations Unies a
répondu en qualifiant ce document de « fabriqué » et en soutenant qu’il
s'agissait d’une « campagne de désinformation » (A/40/907-S/ 17639).
Quelle preuve le Nicaragua propose-t-il de la « fausseté des accusations du
Gouvernement des Etats-Unis » ? « Comme preuve de la fausseté des
accusations du Gouvernement des Etats-Unis, nous joignons a la présente
lettre le texte de la déclaration prononcée devant la Cour par M. David
MacMichael... »

181. L’insuffisance de la déposition de M. MacMichael pour démontrer
le bien-fondé des affirmations nicaraguayennes a été analysée plus haut.
Si tout ce que le Nicaragua peut opposer — et c’est en substance tout ce
qu’il oppose — à « Revolution Beyond Our Borders » est la déposition de
M. MacMichael, alors on peut rappeler ce qui suit :

— la déposition de M. MacMichael confirme, plus qu’elle ne réfute, la vali-
dité des accusations des Etats-Unis concernant les livraisons d’armes
du Nicaragua aux insurgés salvadoriens jusqu’en mars 1981 ;

— la déposition de M. MacMichael établit qu'il n’a relevé aucune preuve
« convaincante », « substantielle », ou « significative » d’envois d’armes
du Nicaragua au Salvador pendant la période allant de mars 1981 à avril
1983 ; cependant, la portée de cette conclusion doit être atténuée dans la
mesure où M. MacMichael reconnaît qu’un envoi d’armes destiné à El
Salvador et transitant par le Nicaragua a été intercepté au Costa Rica en
1982 et où par ailleurs il n’a pas réussi à expliquer de façon convaincante
pourquoi d’autres personnes ayant étudié les mêmes données des ser-
vices de renseignements que lui, comme M. Boland, sont persuadées que
le Nicaragua continue à aider les insurgés salvadoriens :

— M. MacMichael confirme que les chefs des insurgés salvadoriens ont
régulièrement opéré à partir du Nicaragua, et il ne limite pas cette
opinion à la période antérieure à 1981 ;

— M. MacMichael confirme que Pémetteur radiophonique salvadorien
rebelle a diffusé à partir du Nicaragua.

182. Il est important que la Cour ait bénéficié de la réponse du Gou-
vernement du Nicaragua à « Revolution Beyond Our Borders », malgré
l'insuffisance de cette reponse. Tout permet en effet de supposer que, si
le Nicaragua avait pu donner une meilleure réponse, il l’aurait fait. En
l'occurrence, il semble équitable de considérer la réponse du Nicaragua,
sinon comme une reconnaissance de la véracité des allégations des Etats-
Unis, ce qui serait excessif, du moins comme un argument peu convaincant
pour les réfuter. De plus, une grande partie de la teneur du document
« Revolution Beyond Our Borders » a été dûment versée aux débats par les
Etats-Unis dans leur contre-mémoire et les annexes et documents qui y
étaient joints. La réfutation par le Nicaragua des éléments de preuve ainsi

491
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 502

présentés s'appuie surtout sur la déposition de M. MacMichael. Pour les
raisons indiquées au paragraphe 181 du présent appendice, cette déposi-
tion ne permet pas plus de réfuter les éléments de preuve dûment versés aux
débats que « Revolution Beyond Our Borders ».

183. Par exemple, ni les éléments de preuve ni l'argumentation présen-
tés par le Nicaragua — ni l’arrêt de la Cour — n’expliquent par quel biais
tant d'armes fournies aux rebelles salvadoriens et saisies sur eux par
l’armée salvadorienne proviendraient, comme le montre l'analyse de leur
numéro de série, de lots expédiés à l’origine par les Etats-Unis au Viet Nam
et abandonnés sur place (voir Background Paper : Nicaragua’s Military
Build-Up and Support for Central American Subversion, p. 21-22, et
« Revolution Beyond Our Borders », p. 46). A cet égard il est significatif
qu'en 1981 un porte-parole du Viet Nam ait reconnu que des armes lais-
sées par les Américains au Viet Nam avaient été envoyées aux insurgés
d'El Salvador (voir William Shawcross, «In Vietnam Now », The New
York Review of Books, 24 septembre 1981, vol. XXVIII, n° 14, p. 4).
Il est révélateur aussi que le ministre de la défense du Nicaragua, le com-
mandant Humberto Ortega, ait déclaré au cours d’une allocution pro-
noncée à Hanoi en mars 1981 :

« Nous remercions sincérement le peuple vietnamien et apprécions
fort son appui au peuple salvadorien héroïque... La lutte féroce qui
ensanglante El Salvador requiert l'appui de toutes les nations et de
toutes les forces progressistes du monde ». (FBIS, vol. IV, Asie et
Pacifique, 12 mars 1981, p. K8.)

184. De méme la Cour, dans son arrét, ignore d’autres arguments
avancés dans « Revolution Beyond Our Borders », alors qu’elle reconnaît
qu’elle peut tenir compte de cette publication. Par exemple, il est affirmé
dans cette dernière que l’appui fourni par le Nicaragua et les autres Etats
utilisant le Nicaragua comme relais a eu pour conséquence directe de
transformer les guérillas salvadoriennes, factions terroristes qui limitaient
autrefois leurs actions à des vols, enlèvements et, occasionnellement, des
violences de rues, en une force armée organisée à même de lancer une
offensive coordonnée à l’échelon du pays. « Avant que la direction san-
diniste ne prit le pouvoir à Managua, il y avait des guérilleros au Salvador,
mais pas de guérilla. » (P. 2, 5.) Mais la Cour ne donne pas l’impression
dans son arrêt d’avoir apprécié les effets qu’a eus sur la nature de Pinsur-
rection salvadorienne l’intervention nicaraguayenne, laquelle ne s’est nul-
lement limitée à la fourniture d’armes (même si c’est là l’aspect de l’in-
tervention du Nicaragua que la Cour choisit de relever).

185. Dans son arrêt, la Cour fait état de l’« offensive finale » lancée par
les insurgés salvadoriens en janvier 1981. Elle note que l'offensive a échoué
et affirme que toute réaction des Etats-Unis à cet égard qui aurait pu être
tenue pour justifiée si elle avait été immédiate ne saurait assurément être
justifiée des mois plus tard. J'ai analysé dans mon opinion elle-même la
faiblesse de cet argument. Mais je dois ajouter que, dans son arrêt, la Cour
ne tient compte ni des dégâts énormes causés par cette offensive (voir le

492
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 503

document « FMLN Evaluation of the 1981 Offensive » reproduit dans
« Revolution Beyond Our Borders », p. 47), ni de la stratégie de la « guerre
d'usure » adoptée par la suite par les guérilleros salvadoriens, qui a causé
au Salvador d’immenses pertes économiques et humaines (ibid, p. 10).
Cette guerre d’usure n’aurait pu étre livrée, et en tout cas n’aurait pu avoir
les effets qu’elle a eus, sans la poursuite de l’aide nicaraguayenne. A ce
propos, dans son évaluation précitée, le FMLN fournit des renseignements
révélateurs sur ce que les insurgés salvadoriens pensent de leurs alliés
sandinistes, et notamment :

« Le peuple de Sandino, qui a ouvert la porte de l’avenir a l’ Amé-
rique centrale, ne s’inclinera pas devant les impérialistes. Le peuple
d'Amérique centrale ... serrera les rangs ... chaque décision nou-
velle que prend l’impérialisme dans son escalade militaire contre le
peuple salvadorien augmente la menace contre la révolution nicara-
guayenne... » (Ibid, p. 48.)

186. La Cour ne dit rien non plus dans son arrét des éléments de preuve
considérables apportés par « Revolution Beyond Our Borders » quant a
l'entraînement des insurgés salvadoriens par le Nicaragua et Cuba, non
seulement pour l’offensive de 1981, mais encore pour les opérations qui se
sont poursuivies par la suite (ibid., p. 11-12). De même, la Cour passe sous
silence les éléments prouvant la présence au Nicaragua d’un état-major de
la guérilla salvadorienne qui commande et contrôle la révolution salvado-
rienne à partir du territoire nicaraguayen (ibid. p. 12). Ce silence est
d'autant plus remarquable que M. MacMichael, témoin du Nicaragua, a
reconnu cette présence et que celle-ci est renforcée par les décès à Managua
de Salvador Cayetano Carpio (« commandant Marcial ») et de son adjointe,
les deux commandants suprémes de la révolution salvadorienne.

187. Les dénégations nicaraguayennes, et les conclusions de la Cour qui
les entérinent, ne suffisent pas non plus à expliquer un incident comme
celui qui a été signalé dans le New York Times du 20 décembre 1985,
page A15, concernant un accident d'automobile survenu au Honduras
en décembre 1985 et qui, affirme-t-on, fournirait une nouvelle preuve
de la poursuite de l’envoi de munitions et de fonds du Nicaragua aux
insurgés salvadoriens :

« L'administration Reagan a déclaré aujourd’hui qu’un récent acci-
dent de la circulation au Honduras avait mis en évidence le fait que
des voitures équipées de compartiments secrets étaient utilisées pour
faire passer des fournitures militaires du Nicaragua aux guérilleros
salvadoriens.

Elliott Abrams, sous-secrétaire d'Etat aux affaires interaméri-
caines, a présenté des photographies et une bande vidéo que les auto-
rités honduriennes déclarent avoir saisies lorsqu'on a démonté une
voiture après un accident survenu sur l’autoroute panaméricaine à
proximité de La Leona le 7 décembre.

Il a déclaré que la voiture Lada, de couleur vert vif, construite
en Union soviétique sous licence Fiat, transportait 7000 cartouches,

493
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 504

86 détonateurs électriques, 20 grenades à fragmentation, 17 détona-
teurs de grenades, des radios et des talkies-walkies, du matériel de
codage et de décodage par ordinateur, ainsi que 27 400 dollars en
billets de 100 dollars.

L’ambassade du Nicaragua 4 Waghington a déclaré que les auto-
rités de Managua lui avaient dit tout ignorer de cet accident de voi-
ture. L’ambassade a répété ses assertions antérieures selon lesquelles
le gouvernement sandiniste ne fournissait ni armes ni munitions au
front Farabundo Marti de libération nationale au Salvador. Un porte-
parole de l'ambassade, Miriam Hooker, a invité les Etats-Unis a
porter ses accusations devant la Cour internationale de Justice de La
Haye.

Eclatement d’un pneu

M. Abrams a déclaré que la voiture, immatriculée au Costa Rica,
avait été conduite du Costa Rica au Nicaragua, où elle avait été
chargée. Elle a ensuite été conduite dans une région du Honduras en
direction d’EI Salvador, a-t-il déclaré, lorsqu’un pneu a éclaté et
provoqué un accident.

Quand la voiture a été inspectée par la police hondurienne, a-t-il
ajouté, on a trouvé des fils de fer sortant d’un tube de climatisation.
Ces fils de fer, a-t-il expliqué, se sont révélés être des pièces de
détonateurs. En conséquence, a-t-il dit, la voiture a été emmenée à
Tegucigalpa, où elle a été démontée. Il a déclaré qu’on a trouvé des
munitions et d’autres objets dans six compartiments secrets.

Le conducteur de la voiture, un certain Elias Solis Gonzalez,
membre du parti communiste costa-ricien, a été arrêté par les auto-
rités honduriennes, a déclaré M. Abrams.

Les opérations de démontage ont été enregistrées sur vidéo, a-t-il
déclaré, comme les Etats-Unis l’avaient suggéré aux forces armées
honduriennes il y a quelques années.

M. Abrams a déclaré que trois éléments ont permis de conclure que
le véhicule avait été chargé au Nicaragua. Tout d’abord, l'emballage
des objets placés dans les compartiments secrets consistait en pages
du journal sandiniste officiel Barricada. En second lieu, le conducteur
costa-ricien a déclaré aux autorités qu’il venait du Nicaragua. Enfin,
le matériel de transmission et les livrets de codage portaient des griffes
qui indiquaient clairement qu’ils provenaient d’un quartier général de
guérilleros « dont nous savons pertinemment qu’il se trouve à Mana-
gua ».

Rejetant les suggestions qui ont été formulées par le passé selon
lesquelles les transports de munitions du Nicaragua à destination des
guérilleros salvadoriens pourraient être le fait de gens qui ne sont
affiliés ni au gouvernement ni au front sandiniste, parti au pouvoir, |
M. Abrams a déclaré qu'il serait tout aussi plausible d’imputer ces
transports d’armes à quelque « bonne fée ».

« Dans un pays où existent le genre de contrôles que l’on rencontre

494
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 505

au Nicaragua, il est impossible qu’il y ait des ateliers capables de
construire ce genre de voiture, ou qu’il y ait des moyens de la bourrer
d’explosifs, de lettres provenant de l’Union soviétique et de Cuba, ou
de textes codés produits par des ordinateurs très perfectionnés », a-t-il
déclaré. « Il est impossible que cela puisse avoir eu lieu à Managua
sans la participation des sandinistes. »

Il a déclaré que tout le chargement provenait du siège des forces
armées de libération à Managua et était destiné à ses combattants au
Salvador. Les forces de libération sont l’aile militaire du parti com-
muniste d'El Salvador et constituent l’un des cinq groupes de guérilla
du front Farabundo Marti.

M. Abrams a déclaré que l’administration avait précédemment
recueilli divers éléments de preuve démontrant l'existence d’une telle
filière de transmission d’armes vers El Salvador, mais qu’on avait
maintenant acquis la certitude que le Nicaragua continuait à fournir
des armes aux Salvadoriens. D'autres véhicules semblables équipés de
compartiments secrets ont été trouvés au Costa Rica et au Honduras
en 1980 et 1981, a-t-il ajouté. »

Un article analogue a été publié dans le Washington Post du 20 décembre
1985, page A49.

188. Enfin, les démentis apportés par le Nicaragua à son appui géné-
ralisé à l'insurrection salvadorienne sont eux-mêmes démentis par un
article tout récent de James Le Moyne, chef du bureau du New York Times
à San Salvador. Sous le titre « The Guerrilla Network », M. Le Moyne
analyse dans le New York Times Magazine du 6 avril 1986 les « rensei-
gnements révélateurs » qui « ont été découverts il y a un an à l’occasion de
l'arrestation de Nidia Diaz » (voir ci-dessus par. 95, 96, 105) et écrit ce qui
suit :

« On constate aussi, depuis quelques mois, que d’anciens chefs de la
guérilla sont de plus en plus enclins à divulguer des détails sur leur
passé demeuré dans l'ombre. Plusieurs hauts responsables sandinistes
ont quitté le Gouvernement nicaraguayen parce qu'ils étaient, décla-
rent-t-ils, mécontents de la dépendance des sandinistes vis-à-vis des
Cubains et des Russes et de leur incapacité à instaurer une société
pluraliste. Dans le cas des Salvadoriens, quelques commandants ont
été capturés et persuadés d'abandonner le combat ; d’autres ont été
évincés en raison de divergences de vues sur la manière dont la
révolution doit se dérouler.

Les interviews réalisées (séparément et sur une période de six mois)
avec ces guérilleros et anciens guérilleros permettent de brosser un
tableau plus précis des liens qui existent entre les diverses factions
rebelles gauchistes d'Amérique centrale — tableau qui montre que le
mouvement de guérilla n’est rien moins que monolithique. Des détails
ont été fournis, par exemple, sur les expéditions d’armes du Nicaragua
vers El Salvador, sur le rôle de Cuba dans la planification de l’« of-
fensive finale » au Salvador en 1981, qui a avorté, et sur les évé-

495
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 506

nements qui ont abouti à l’assassinat-suicide quasi shakespearien, il y
a trois ans, de deux éminents dirigeants du mouvement de la guérilla
salvadorienne.

L’assassinat sauvage de Melida Anaya Montes et le suicide de
l'homme impliqué dans son assassinat, Salvador Cayetano Carpio,
donnent une image singuliére du monde souvent hargneux des diri-
geants révolutionnaires d’ Amérique centrale. En l’occurrence, le sta-
linisme farouche de Carpio lui avait valu l'opposition de nombreux
membres de son propre groupe qui aspiraient a une plus grande unité
entre les factions rebelles et à une issue négociée de la lutte, position
vivement appuyée par Cuba et le Nicaragua. » (P. 18.)

Sur la base de ses entretiens avec des rebelles salvadoriens et autres, M. Le
Moyne rapporte que les dirigeants en puissance de la guérilla salvado-
rienne — et leurs homologues d’autres pays d’Amérique centrale — ont
commencé par recevoir un entraînement militaire de base dans des
camps clandestins situés dans leurs propres pays, et que «la plupart
d’entre eux semblent avoir reçu ultérieurement un entraînement plus
spécialisé à l'étranger — à Cuba, dans divers pays d'Europe de l'Est et au
Viet Nam » (p. 20). H poursuit en ces termes :

« Les rebelles disent que les ambassades cubaines servent de re-
fuges et de banques aux gauchistes d'Amérique centrale en voyage à
l'étranger. De plus, selon plusieurs anciens rebelles, presque tous les
commandants supérieurs sandinistes et la plupart des chefs de la
rébellion au Salvador et au Guatemala ont reçu à Cuba un entraîne-
ment spécialisé à la guérilla. Cet entraînement va des activités de
renseignement à linitiation à la guérilla urbaine et rurale. » (P. 20.)

M. Le Moyne donne des détails sur la formation des chefs révolutionnaires
sandinistes et autres révolutionnaires d'Amérique centrale à P Université
Patrice Lumumba à Moscou, à Cuba et en Corée du Nord, ainsi que sur la
vie pénible et pleine d’abnégation des guérilleros sur Le terrain. I] poursuit
en ces termes :

« Plusieurs hauts responsables sandinistes ont reconnu avoir offert
peu après la chute d’Anastasio Somoza d’aider les rebelles salvado-
riens à mener à bien leur révolution. Selon un certain nombre d’an-
ciens commandants de la guérilla sandiniste, les Nicaraguayens s’ac-
quittaient 1a d’une dette qu’ils avaient contractée en 1978. A cette
époque, les Salvadoriens avaient réussi à constituer un remarquable
trésor de guerre estimé à plus de 80 millions de dollars et alimenté par
des rançons réclamées à l’occasion d’enlèvements, et ils avaient décidé
d'investir 10 millions de dollars dans la révolution sandiniste. La
remise des espèces a eu lieu au Costa Rica.

Après leur arrivée au pouvoir, les sandinistes ont autorisé les cinq
groupes rebelles constituant le front de la guérilla salvadorienne à
établir à Managua leurs services de propagande et de communica-
tions, ainsi que leurs services financiers et logistiques. Des hommes

496
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 507

qui ont travaillé pour trois dirigeants sandinistes — Julio Lopez, chef
de la direction sandiniste des relations internationales ; Bayardo Arce
Castano, alors chef de la commission politique du directoire national,
et Tomas Borge — disent que ces dirigeants ont aidé à surveiller
plusieurs expéditions d’armes destinées aux Salvadoriens. M. Borge
nie avoir Joué un tel rôle. (Plusieurs anciens sandinistes disent que le
service de M. Lopez, conçu sur le modèle du département des affaires
américaines de Cuba, fait office de ministère des relations extérieures
du front sandiniste, chargé de maintenir des relations avec d’autres
groupes de guérilla.)

Les sandinistes ont offert également d’autres formes d’assistance.
D’après deux anciens dirigeants sandinistes, un ressortissant d’un
pays d'Amérique centrale — qui avait précédemment travaillé aux
Etats-Unis en tant qu’agent cubain chargé de l’analyse des travaux du
Congrès et de la presse américaine — s'était installé à Managua, où il
s’acquittait de la même fonction pour les sandinistes. I] a instruit au
moins une délégation de hauts dirigeants rebelles salvadoriens dépê-
chée aux Etats-Unis pour y jouer un rôle de groupe de pression. « Il les
a instruits sur la manière de prendre contact avec tel ou tel membre du
Congrès, sur les idées à mettre en avant pour le séduire, sur ses goûts et
ses aversions », rapporte un des anciens sandinistes. « I leur donnait
aussi des conseils sur la manière de parler aux journalistes américains. »

Il existait aussi une coopération près du pays d’origine. Un res-
ponsable sandiniste en poste à l’ambassade du Nicaragua au Hon-
duras au début des années quatre-vingt a déclaré avoir rencontré
clandestinement dans ce dernier pays des rebelles salvadoriens pour
échanger des informations sur les armées hondurienne et salvado-
rienne et organiser des expéditions d’armes vers El Salvador. Les
Salvadoriens, a-t-il dit, versaient des pots-de-vin à des officiers de
l’armée hondurienne pour qu’ils laissent les armes destinées au Sal-
vador traverser le Honduras.

El Salvador glissant vers une révolte généralisée, Cuba devint une
importante source d’armement et de conseils. D’après un certain
nombre d’anciens hauts responsables salvadoriens et sandinistes,
Cuba a aidé à organiser l'expédition d'au moins 60 pour cent des
armes qui ont permis aux guérilleros salvadoriens d’équiper une
armée en un rien de temps. Des officiers des Etats-Unis qui ont fait
des recherches à partir des numéros de série des fusils saisis rap-
portent que nombre d’entre eux sont des fusils que les Etats-Unis
ont abandonnés sur place lorsqu'ils ont quitté le Viet Nam.

L’armée salvadorienne ou l’armée hondurienne n’ont intercepté
qu’un petit nombre seulement des chargements d'armes en prove-
nance du Nicaragua destinés au Salvador. Un ancien responsable san-
diniste qui déclare avoir participé à l’organisation de ces livraisons
d'armes décrit une des méthodes employées pour échapper à toute
interception. Des complices des rebelles au Panama, au Costa Rica et
au Nicaragua chargeaient des fusils dans un camion scellé, la lettre

497
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 508

de voiture indiquant que la cargaison était composée de biens indus-
triels destinés au Mexique ou au Guatemala. Une fois le camion arrivé
au Salvador, des unités rebelles « détournaient » comme convenu la
cargaison et déchargeaient les armes cachées.

Deux anciens responsables sandinistes rapportent que lorsqu'il a
été jugé opportun de lancer l’« offensive finale », de hauts respon-
sables cubains — dont Fidel Castro et Manuel Pineiro — ont pris part
aux côtés des commandants sandinistes et salvadoriens aux réunions
consacrées à la stratégie à suivre. Les Cubains et la plupart des
Nicaraguayens et des commandants rebelles salvadoriens croyaient
que l'insurrection du type sandiniste pouvait se répéter au Salvador et
qu’il importait d'agir avant que Ronald Reagan n’accède à la prési-
dence. Edén Pastora Gomez, alors vice-ministre sandiniste de la
défense, a dit son désaccord avec cette stratégie.

Il a expliqué que les conditions au Salvador étaient très différentes
de celles du Nicaragua. Recourant à une méthode qui a depuis été
utilisée aux Philippines, les sandinistes avaient conduit une insurrec-
tion qui était essentiellement le fait de la classe moyenne contre une
dictature exercée par une famille. Mais au Salvador les guérillas non
seulement livraient une guerre contre une dictature militaire et de-
vaient compter avec une armée salvadorienne puissante, mais encore
elles ne pouvaient pas compter sur le soutien de la classe moyenne.
M. Pastora avait prédit un désastre. L’offensive a été lancée en janvier
1981. Il se trouve que M. Pastora avait vu juste. » (« The Guerrilla
Network », New York Times Magazine, 6 avril 1986, p. 70-71.)

L’enquéte sur l’affaire Carpio à laquelle M. Le Moyne s’est livré ne manque
pas non plus d’intérét. M. Le Moyne décrit Carpio comme un staliniste dur
et rapporte que plusieurs rebelles avaient signalé que les pressions des
Etats-Unis non seulement émoussaient la rébellion au Salvador, mais
qu'elles avaient amené Cuba et le Nicaragua à craindre que « l’adminis-
tration Reagan ne soit sur le point de lancer des représailles contre eux. Ils
ont conseillé d'envisager une issue négociée à la lutte. » (P. 73.) Mais
Carpio n’a pas suivi ce conseil et il a cru, semble-t-il, que son principal
opposant enclin à l’accepter était le commandant en second de son groupe,
Melida Montes. « Le 6 avril 1983, elle a été découverte sauvagement assas-
sinée dans sa maison refuge de Managua... M™e Montes rentrait d’un
voyage à Cuba et s’apprétait à se rendre au Salvador pour assister au
congrès du parti et à affronter une ultime épreuve de force avec Carpio. »
(Ibid.) M. Le Moyne décrit la participation de Carpio à son assassinat. les
pressions que les Nicaraguayens ont par la suite exercées sur lui, l'ordre
que le Nicaragua lui a donné de divulguer des renseignements sur le réseau
qu’il avait mis en place et qui était relativement indépendant de Cuba et
des sandinistes, et conclut : « Plutôt que d’obtempérer, Carpio est rentré à
son domicile et s’est tiré une balle dans le cœur. » (P. 75.) Son domicile se
trouvait être au Nicaragua. M. Le Moyne poursuit son article dans ces
termes :

498
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 509

« Après l'invasion de la Grenade par les Etats-Unis à la fin de 1983,
les sandinistes ont demandé à la plupart des rebelles salvadoriens de
quitter Managua. Selon des documents saisis sur les rebelles, ils sont
désormais autorisés à y retourner, mais les sandinistes ont irrité
les Salvadoriens en interrompant temporairement les livraisons
d’armes. » (P. 79.)

I, En 1979, des membres de la garde nationale nicaraguayenne se sont enfuis

au Honduras, d’où ils ont mené des opérations de harcèlement contre le

Nicaragua. Des officiers de l’armée argentine ont commencé à entraîner ces

contre-révolutionnaires apparemment vers la fin de 1980 ou au début de 1981
et ont continué à le faire jusqu'au début de 1984

189. L’entrainement des contras regroupés au Honduras a été entrepris
initialement par des officiers argentins, fournis par le Gouvernement de
l'Argentine à partir, semble-t-il, de la fin de 1980 ou du début de 1981, bien
avant que les Etats-Unis ne se mettent à soutenir les contras. Cela est
démontré par les preuves produites par le Nicaragua. Par exemple, le
mémoire du Nicaragua, à l’annexe F, pièce 12, page 19 (« Les Etats-Unis
appuient les coups de mains contre le Nicaragua », New York Times,
2 novembre 1982), déclare que l'Argentine « avait organisé les forces para-
militaires antisandinistes au Honduras il y a dix-huit mois, avant l’inter-
vention des Etats-Unis ». Cet article note également que « initialement,
c’est Argentine qui a pris l'initiative d’équiper et de diriger les unités » de
contras. Au cours du débat qui s’est déroulé au Conseil de sécurité le
25 mars 1982, le commandant Ortega a affirmé que les contras étaient
formés et conseillés par des « militaires de l’armée active ou en retraite
provenant d'Argentine et d'autres pays d'Amérique du Sud » (S/PV.2335,
p. 31). On ne sait pas exactement si cette assistance argentine accordée aux
contras l’a été initialement avec l’appui financier ou autre des Etats-Unis,
ou si cette collaboration en matiére d’entrainement n’est intervenue que
plus tard ; étant donné que certaines indications donnent à penser que la
formation des contras par les Argentins a commencé dès 1980, il est
vraisemblable que les Etats-Unis n’étaient pas en cause à ce moment-là
(voir Christian, op. cit, p. 197, et ci-dessus par. 210). Il apparaît vraisem-
blable que pendant une période de temps assez longue en tout cas, la
participation de la CIA était strictement limitée au financement de la
formation des contras (et de leurs instructeurs argentins). Selon un article
versé aux débats par le Nicaragua :

« Le programme a pris un mauvais départ lorsque la CIA s'est
adressée à un substitut, à savoir la dictature militaire de droite de
l'Argentine, pour organiser et entraîner les contras. Les Argentins
avaient déjà mis sur pied un petit programme de formation de contras
au Honduras et grâce à cette collaboration les Etats-Unis ont pu
dissimuler leur propre participation. Mais les actions peu subtiles des

499
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 510

Argentins ont fait mal voir cette activité aux yeux de nombreux
Nicaraguayens. Les Etats-Unis ne disposaient que de fort peu de
solutions de rechange, étant donné qu’à cette époque la CIA n'avait
guère de capacité paramilitaire fiable.

Ce programme était connu sous le nom de La Tripartita. En prin-
cipe, il s'agissait de combiner les finances américaines, les instructeurs
argentins et le territoire hondurien, afin de créer une armée de gué-
rilleros dénommée Force démocratique nicaraguayenne, ou FDN.
Plus tard, les Etats-Unis ont financé d’autres groupes de guérilleros
opérant à partir du Costa Rica.

La FDN a concrétisé les tensions politiques qui ont empoisonné dès
le début les guérillas de contras. Fondé en août 1981, ce groupe
comprenait une direction militaire de droite, dirigée principalement
par ceux qui étaient demeurés fidèles au dictateur nicaraguayen exilé
Anastasio Somoza, et une direction politique de caractère modéré.
C'était là une fort mauvaise alliance.

Le chef de la mission de formation argentine au Honduras était le
colonel Osvaldo Ribeiro, connu sous le nom de Ballita, ou Petit Obus.
Il est devenu une personnalité éminente à Tegucigalpa, où il habitait
une grande maison, distribuait de l'argent américain et dispensait ce
que les fonctionnaires de la CIA ont qualifié de conseils militaires
malavisés. Par exemple, plus expérimenté en combat urbain plutôt
qu’en luttes rurales, il a conseillé aux contras de monter un programme
de terrorisme urbain. La CIA souhaitait fomenter une insurrection
populaire dans les campagnes.

Il semble que les Argentins aient aussi toléré l’assassinat de pri-
sonniers. Un ancien responsable contra a énoncé la règle officieuse
appliquée au traitement des captifs : si un prisonnier détenait encore
des munitions lors de sa capture, on le laissait vivre, puisqu'il ne s'était
pas battu jusqu'à la dernière cartouche ; mais si un prisonnier n’avait
plus de munitions, on l’exécutait. (Pour mettre fin aux meurtres,
les fonctionnaires de la CIA ont ordonné vers le milieu de 1982 que
tous les prisonniers soient ramenés à la base pour y être interrogés.) »
(Wall Street Journal, 5 mars 1985, p. 1, 24, reproduit dans le mémoire
nicaraguayen, annexe F, n° 191.)

Cette piéce du Nicaragua évoque aussi la détérioration de la situation en
1981 «lorsque le Nicaragua envoyait des camions entiers d’armes au
Salvador ». Il conclut que le programme des contras « avait également
réduit les envois d’armes au Salvador ».

190. Dans son ouvrage With the Contras, Dickey fournit d’amples

détails sur les relations entre l’Argentine et le Nicaragua. Il indique
qu’avant la chute de Somoza le Gouvernement militaire argentin avait mis
sur pied au Nicaragua un service de renseignements composé d’agents
argentins et chargés d'appuyer Somoza, tandis que les opposants au Gou-

500
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 511

vernement argentin, les montoneros, avaient dépêché des combattants
auprès des sandinistes pour les aider à renverser Somoza. Il précise que des
relations étroites ont été maintenues par la suite entre le gouvernement
sandiniste et les montoneros, ceux-ci travaillant pour les services de ren-
seignements sandinistes. Il rapporte que Somoza a été assassiné au Para-
guay, en 1980, par un dirigeant de la guérilla argentine ERP :

« Les assassins argentins appartenant à la droite et à la gauche, à la
révolution et au gouvernement, qui s'étaient livrés pendant long-
temps, subrepticement, à la poursuite les uns des autres, avaient
désormais entrepris de frapper les ennemis de leurs amis et les amis de
leurs ennemis. » (Loc. cit., p. 89.)

Selon Dickey, l'Argentine avait pris dès janvier 1981 (c’est-à-dire un an
environ avant que la CIA n’apparaisse sur la scène au Honduras) l’initia-
tive d'élargir l’appui matériel aux contras ; comme il a déjà été noté,
Christian fait remonter à quelques mois plus tôt le début de l'appui des
Argentins aux contras. Ces derniers étaient conduits en Argentine pour y
être entraînés, et des officiers argentins en formaient d’autres au Hondu-
ras. Il semble que l’entraînement des contras ait été en grande partie assuré
par des Argentins jusqu’en 1983 ou 1984. Alors que les relations entre
l’Argentine et les Etats-Unis s'étaient tendues à la suite de l'appui apporté
par les Etats-Unis au Royaume-Uni lors du débarquement argentin dans
les îles Falkland (Malouines) en 1982, il semble que des officiers argentins
soient demeurés au Honduras jusqu’au début de 1984. (Dickey, loc. cit.
p. 30, 31, 54, 55, 89-92, 113-119, 123, 124, 145, 146, 153, 156, 230, 251.) Dans
sa déposition devant la Cour, le commandant Carrion a déclaré qu’« en
1982, et jusqu’au début de 1984, l'essentiel de la formation était le fait de
mercenaires argentins... » (audience du 12 septembre 1985) ; et, toujours
selon le commandant Carrion, des membres de la CIA ont eux aussi
participé à cet entraînement, « plus particulièrement dans le domaine du
sabotage et de la démolition ».

J. En novembre 1981, après que le Nicaragua eut rejeté les demandes

réitérées des Etats-Unis pour qu'il mette fin à son appui matériel aux insurgés

salvadoriens, les Etats-Unis ont décidé d'exercer des pressions militaires sur le
Nicaragua pour le contraindre à faire ce qu’il ne voulait pas faire

191. Voir le paragraphe 33 de mon opinion et les paragraphes 169 et
170, 173, 110, 121 et 122, 128 et 129 du présent appendice.

K. Les Etats-Unis ont affirmé que leur appui aux contras avait pour but
d'interdire le trafic d'armes à destination d'El Salvador, bien que tel ne fût
manifestement pas l'objectif des contras

192. Voir les paragraphes 156 à 173 du présent appendice.
501
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 512

L. En octobre 1983, à la suite apparemment des pressions des Etats-Unis, le

Nicaragua a proposé quatre traités, ce qui a été interprété comme une offre

de sa part de mettre fin à l'appui à la rébellion au Salvador si les Etats-Unis
cessaient d'appuyer les contras et le Gouvernement d'El Salvador

193. Voir les paragraphes 174 à 178 du présent appendice.

M. En 1983, les Etats-Unis ont demandé au Nicaragua de réduire son arsenal

militaire, de rompre ses liens avec l’Union soviétique et Cuba et d’honorer

l'engagement qu'il avait pris envers l'OEA et ses membres d'instaurer une
société démocratique

194. Il est clair qu’à partir de 1983 les Etats-Unis se sont mis à exiger
davantage du Nicaragua. Jusqu'en 1983, ils exigeaient essentiellement de
celui-ci, effectivement ou apparemment, qu’il cesse d'appuyer le renver-
sement du Gouvernement d’El Salvador et la subversion dans d’autres
pays d'Amérique centrale. Après cette date, ils sont allés plus loin, deman-
dant au Nicaragua non seulement qu'il réduise son arsenal militaire (con-
sidérable au regard de celui des autres pays d'Amérique centrale et seu-
lement dépassé, en Amérique latine, par ceux de Cuba et du Brésil}, mais
encore qu’il rompe ses liens avec Cuba et l’Union soviétique et honore
l'engagement qu’il avait pris d'instaurer une société démocratique.

195. Pour ce qui est de l’expansion militaire du Nicaragua, il est de fait
qu’elle a démarré sur une grande échelle à l’époque de l'administration
Carter et bien avant que le Nicaragua n'ait eu de raison plausible de faire
valoir des impératifs de sécurité. Elle s’est poursuivie depuis à un rythme
accéléré, à une époque où le Nicaragua peut raisonnablement invoquer des
motifs de sécurité. Un des points essentiels des consultations de Contadora
concerne précisément l'instauration d’un meilleur équilibre militaire entre
les pays d'Amérique centrale.

196. Les consultations de Contadora portent par ailleurs sur le retrait
des conseillers militaires étrangers — ce qui semble être l’idée-force de la
demande faite par les Etats-Unis au Nicaragua de rompre ses liens avec
Cuba, l’Union soviétique et les pays partageant leurs idéaux. Il est de fait
que dès l'avènement du régime sandiniste de très nombreux conseillers
cubains, militaires et civils, ont été mis en place dans les ministères nica-
raguayens et que l’Union soviétique, la République démocratique alle-
mande, la Bulgarie et d’autres Etats communistes, ainsi que l’'OLP et la
Libye, ont dépêché au Nicaragua nombre de conseillers militaires, agents
de la police secrète et autres.

197. De plus, il est régulièrement rapporté que le Nicaragua servirait de
sanctuaire à tels ou tels éléments terroristes. Les Etats-Unis ont lancé
publiquement et officiellement des accusations dans ce sens ; d’autres
gouvernements auraient, par la voie diplomatique, fait des représentations
à ce sujet auprès du Nicaragua ; le Nicaragua, quant à lui, a rejeté ces
accusations. On prétend que les montoneros argentins, le M-19 colombien,
les brigades rouges italiennes et le mouvement péruvien Sentier lumineux

502
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 513

figurent au nombre de ces éléments terroristes (voir Juan A. Tamayo,
« Sandinistas Attract a Who's Who of Terrorists », et « World’s Leftists
Find a Haven in Nicaragua », Miami Herald, 3 mars 1985, p. LA, 22A.
M. Tamayo précise avoir tiré ses informations de nombreuses interviews
réalisées à Managua.) Il a été question plus haut des renseignements
communiqués par Dickey à propos de la collaboration entre les montoneros
argentins et les sandinistes, ainsi que des accusations touchant l’aide
nicaraguayenne au M-19 colombien. La collaboration entre les sandinistes
d’une part et POLP et le FPLP de l’autre remonterait au moins à 1970. Par
exemple, selon un rapport officiel des Etats-Unis, le sandiniste Patrick
Arguello Ryan a été tué lors du détournement de l’avion d’El Al qui
assurait la liaison Tel Aviv-Londres le 6 septembre 1970. Ii aurait été
entraîné dans un camp de l’'OLP. On prétend qu’Arguello est considéré par
le Gouvernement nicaraguayen comme un héros et qu’en hommage à sa
mémoire son nom a été donné 4 un grand barrage en cours de construction
(Department of State, The Sandinistas and Middle East Radicals, 1985,
p. 2).

198. Les demandes des Etats-Unis tendant à ce que le Gouvernement
nicaraguayen négocie avec les contras et organise des élections qui mettent
véritablement à l'épreuve le régime sandiniste sont controversées. Pour les
raisons exposées à la section V de mon opinion et eu égard aux engage-
ments pris au nom du Nicaragua vis-à-vis de l'OEA et de ses membres en
1979 (paragraphes 8 à 13 du présent appendice), les demandes faites au
Nicaragua pour qu’il honore ces engagements sont licites. De plus, elles
sont conformes à l’esprit et à la lettre de la liste d'objectifs du groupe de
Contadora.

N. Au début de 1984, les Etats-Unis ont entrepris une action militaire directe
quoique secréte contre le Nicaragua, en attaquant ses installations pétroliéres
et en minant ses ports

199. Ces faits, qui sont développés dans l’arrêt de la Cour, ne sont pas
dans leur essence controversés.

O. Depuis janvier 1985 en particulier, les déclarations des Etats-Unis peuvent

être interprétées comme subordonnant la cessation de leur appui aux contras à

une modification radicale de la politique du Gouvernement nicaraguayen ou,
à défaut, au renversement du Gouvernement nicaraguayen

200. Une des pièces présentées par le Nicaragua — transcription des
entretiens entre M. Enders et M. Ortega — prouve que les Etats-Unis ont
bien précisé qu’ils acceptaient la révolution nicaraguayenne comme <¢ ir-
réversible ». Une telle politique est incompatible avec l'affirmation du
Nicaragua selon laquelle la politique et les actes du Gouvernement des
Etats-Unis auraient eu pour but, « depuis l’origine », de renverser le Gou-
vernement du Nicaragua. En outre, les faits montrent que les Etats-Unis
ont apporté une aide importante, financière et autre, au Gouvernement du

503
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 514

Nicaragua, depuis sa prise du pouvoir jusqu’en janvier 1981. Ces deux
éléments montrent que la politique des Etats-Unis, du moins jusqu’en
1981, ne peut avoir été conçue ni mise en œuvre dans le but de renverser le
Gouvernement du Nicaragua.

201. Pour ce qui est de la situation à partir de 1982, époque à laquelle les
contras ont commencé à lancer leurs opérations (les premières opérations
d'envergure datant de mars 1982), les faits ne sont pas aussi clairs. Pour
moi, ils montrent que le soutien des Etats-Unis aux contras ne visait
probablement pas à renverser le Gouvernement du Nicaragua : if visait à
exercer des pressions sur lui essentiellement dans le but, à l’origine, de
l’obliger à cesser d’appuyer l'insurrection dans les Etats voisins. Plus tard,
en 1983, d’autres buts s’y sont ajoutés mais ils ne visaient pas, et ne visent
pas, nécessairement le renversement du Gouvernement du Nicaragua, et ce
pour deux raisons. Premièrement, l'objectif déclaré n’était pas de renverser
le Gouvernement du Nicaragua, mais de l’amener à changer de compor-
tement, à l’intérieur et à l’extérieur, et à changer sa représentativité.
Deuxièmement, les effectifs, l’armement et l'entraînement des forces
contras, comparés à ceux des forces du Nicaragua, étaient à ce point mo-
destes — tout comme les ressources affectées par les Etats-Unis à ieur poli-
tique nicaraguayenne — qu’il était hautement improbable que les contras
fussent capables de renverser le Gouvernement du Nicaragua. Dans l’ab-
solu, l’aide fournie aux contras n’était pas à proprement parler insignifiante
mais comparée à celle que les pays communistes et autres ont accordée au
Nicaragua et à la force militaire nicaraguayenne, elle l'était. De même, ni
les attaques directes, éphémères et limitées, que les Etats-Unis ont diri-
gées contre les dépôts et les ports pétroliers nicaraguayens ni le minage
des ports nicaraguayens ne sauraient être considérés comme des mesures
propres à renverser le Gouvernement nicaraguayen.

202. Bien entendu, la capacité des forces contras et l'ampleur de la
participation des Etats-Unis aux activités dirigées contre le Nicaragua ont
été et demeurent sujettes à évolution. Les objectifs de la politique des
Etats-Unis ont, semble-t-il, évolué avec le temps. Comme on la noté plus
haut, en 1983, les Etats-Unis cherchaient à obtenir bien plus que la ces-
sation de l'appui du Nicaragua à l’insurrection à l'étranger ; et le manuel
des opérations psychologiques dans la lutte de guérilla préparé par la
CIA à l'intention des forces contras, en 1983 — récusé en tant que déclara-
tion de principe officielle du Gouvernement des Etats-Unis —, évoquait
ouvertement le renversement du régime sandiniste. En 1985, les déclara-
tions faites par le président Reagan et le secrétaire d'Etat Shultz pou-
vaient être interprétées — elles n’ont pas à être interprétées, mais elles
peuvent l'être — comme signifiant que les Etats-Unis demandaient et
cherchaient à obtenir le renversement du Gouvernement du Nicaragua.
Certaines déclarations peuvent le laisser penser ; d’autres affirment que la
politique des Etats-Unis ne va pas aussi loin. Et tant le président Reagan
que le secrétaire d'Etat Shultz ont expressément affirmé que « la poli-
tique des Etats-Unis ... n’a ni pour objet ni pour but de renverser le Gou-
vernement du Nicaragua » (contre-mémoire des Etats-Unis, annexe 1,

504
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 515

p. 3-4). Alors que l’objectif de la politique du Nicaragua — le renversement
du Gouvernement d’El Salvador, voire des Gouvernements du Honduras,
du Costa Rica et du Guatemala — semble ne faire aucun doute, celui de la
politique des Etats-Unis est plus difficile à établir.

203. On peut donc opposer une déclaration écrite de principe des Etats-
Unis à l’utilisation de l’expression « mettre les pouces » par le président
Reagan. A l’annexe 95 au contre-mémoire des Etats-Unis est reproduit le
texte d’un rapport que le secrétaire d’Etat Shultz a soumis au Congrès le
15 mars 1984, conformément à l’article 109 f) del’ Intelligence Authorization
Act de 1984 (loi portant ouverture de crédits au titre des services de
renseignements). Il y est indiqué, à la page 6, qu’au cours de rencontres
qu'il avait eues à Managua avec des responsables du Gouvernement du
Nicaragua, l'ambassadeur extraordinaire des Etats-Unis leur avait « ex-
posé clairement nos quatre objectifs de principe en ce qui concerne le
Nicaragua » :

« 1) Exécution des engagements pris par les sandinistes envers
l'OEA en ce qui concerne la démocratie ;

2) arrêt de l’appui du Nicaragua à la subversion dans les Etats
VOISINS ;

3) départ du personnel militaire soviéto-cubain et arrêt de leur
participation militaire et dans le domaine de la sécurité au Nicara-
gua ;

4) réduction de Pappareil militaire nicaraguayen, récemment ren-
forcé, et retour à l’équilibre militaire entre les Etats d'Amérique
centrale. »

I est à noter que ces objectifs sont tout à fait conformes à la liste d'objectifs
adoptée dans le cadre du processus de Contadora, tels qu’ils sont énoncés
dans des textes de loi des Etats-Unis et qu’ils ont été repris tout récemment
encore dans des déclarations officielles des Etats-Unis.

204. Voyons maintenant le dialogue à l’occasion duquel l'expression
«mettre les pouces » a été utilisée. Voici comment cet échange s’est
déroulé :

« [Question :} Monsieur le Président, au Capitole. l’autre jour,
M. le secrétaire Shultz a dit que l’un des buts de votre politique
actuelle est d’écarter le gouvernement sandiniste au Nicaragua. Est-ce
exact ?

[Le Président :] Enfin, l’écarter sous sa forme actuelle, où c’est un
Etat communiste totalitaire, et non pas un gouvernement choisi par le
peuple. De sorte qu’on se pose parfois des questions sur ceux qui
insistent tellement sur sa légitimité. Nous pensons ... que nous avons le
devoir d’aider, là où nous le pouvons, les combattants de la liberté et
ceux qui aiment la liberté et la démocratie, de PAfghanistan au
Nicaragua, et partout où il existe des hommes et des femmes comme
eux qui luttent pour cette liberté.

505
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 516

[Question :] Mais alors, monsieur le Président, lorsque vous parlez
de l’écarter sous sa forme actuelle, cela ne revient-il pas à dire que vous
préconisez le renversement du Gouvernement actuel du Nicara-
gua ?

[Réponse :] Eh bien, ce que je dis, c’est que le gouvernement actuel a
été l’un des éléments de la révolution contre Somoza. Les combattants
de la liberté sont les autres éléments de cette révolution. Et une fois {a
victoire acquise, les sandinistes ... ont évincé, ils ont réussi à se
débarrasser des autres éléments de la révolution, et ils ont manqué
à leurs promesses à l'Organisation des Etats américains, à la suite
desquelles ils avaient reçu Pappui de cette organisation : que leurs
objectifs révolutionnaires étaient la démocratie, la liberté de presse,
la liberté de parole, la liberté syndicale, les élections, etc., et ils ont
violé tout cela.

Et ... les combattants de la liberté qu’ils ont en face d’eux sont des
Nicaraguayens qui veulent qu’on rétablisse les objectifs de la révolu-
tion. Et nous allons essayer de les aider.

Q. : Est-ce que votre réponse est affirmative, monsieur le Prési-
dent ? Est-ce que vous répondez oui ?

R. : À quoi ?
Q. : A la question de savoir si vous ne préconisez pas le renverse-
ment du gouvernement actuel ? Si...

R. : Pas si le gouvernement actuel...

Q. : … si vous lui substituez une autre forme de ce que vous appelez
la révolution ?

R. : Pas si le gouvernement actuel changeait d’attitude et disait :
d’accord — s’il mettait les pouces. S’il disait : très bien, revenons au
gouvernement révolutionnaire, mettons nos affaires en ordre, et
fixons les objectifs. » (Mémoire du Nicaragua, annexe €, pièce I-14,
p. 5-6.)

205. Le président Reagan affirme-t-il ici, ainsi que le Nicaragua le
proclame haut et fort, que la politique des Etats-Unis vise à renverser le
Gouvernement du Nicaragua ? On peut interpréter sa déclaration dans ce
sens. Mais, d'emblée, le sens de cette déclaration est, premièrement, que le
Président refuse de convenir que la politique des Etats-Unis vise « le ren-
versement du gouvernement actuel » et, deuxièmement, que le Président
entend tout simplement que le Gouvernement actuel du Nicaragua réin-
tègre ses adversaires de l'opposition et « fixe les objectifs » de la révolution,
à savoir des élections authentiquement libres, le pluralisme, le respect des
droits de l'homme et une politique étrangère de non-alignement. Certes, il
est tout à fait vrai que, pour procéder à ces changements — organiser des
élections libres, favoriser une société pluraliste, respecter les droits de
l'homme et suivre une politique étrangère de non-alignement — le Gou-

506
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 517

vernement actuel du Nicaragua devrait modifier radicalement la politique
qu'il suit. Il se peut que le Gouvernement actuel du Nicaragua soit capable
d'opérer ces changements, mais il se peut aussi qu’il ne le soit pas. En tout
état de cause, la déclaration du président Reagan ne revient pas nécessai-
rement à prôner le renversement du Gouvernement du Nicaragua.

P. Ilest prouvé que les contras, les forces gouvernementales nicaraguayennes
et les insurgés salvadoriens ont commis des atrocités et que la CIA a prôné des
actes contraires au droit de la guerre

206. Il y a dans le dossier et dans le domaine public des preuves tan-
gibles — et horrifiantes — de violations du droit de la guerre commises à
l'occasion des luttes nicaraguayennes, en particulier par les contras basés
au Honduras et, apparemment dans une moindre mesure, par le Gouver-
nement nicaraguayen (voir, par exemple, un rapport d’Americas Watch,
établi par Robert K. Goldman et divers collaborateurs, Violations of the
Law of War by Both Sides in Nicaragua, 1981-1985, et ibid., First Supple-
ment, June 1985 ; Amnesty International, Nicaragua : The Human Righis
Record, 1986 ; Leiken, /oc. cit., p. 52). Les récits d’atrocités commises
par les contras sont bien documentés (voir, outre les sources mentionnées
dans le dossier et citées plus haut, ’ouvrage de Dickey, loc. cit., en par-
ticulier p. 180-182, 186, 193-195, 224-227, 246-250). Mais il existe aussi,
dans le domaine public, des preuves tangibles indiquant que le Gouverne-
ment nicaraguayen s’est particulièrement employé à rendre publiques
les violations du droit de la guerre dont les contras se sont ou se seraient
rendus coupables, à influencer les rapports des personnes chargées d’en-
quêter sur ces violations, et surtout à taire et à supprimer les preuves de ses
propres violations (voir, par exemple, les déclarations circonstanciées
corroborant ces conclusions dans l’ouvrage d’Alvaro José Baldizon Aviles,
Inside the Sandinista Régime : A Special Investigator’s Perspective, Depart-
ment of State, 1985, en particulier p. 10-16, et Mateo José Guerrero,
Inside the Sandinista Régime : Revelations by the Executive Director of the
Government's Human Rights Commission, Department of State, 1985,
p- 2, 3, et les observations de Leiken, loc. cit., ainsi que les observations du
directeur d’Americas Watch sur ces allégations, qu’il cite. Voir également
Inside Communist Nicaragua : The Miguel Bolanos Transcripts, Heritage
Foundation, 1983, p. 6-8). Il existe de plus, dans le domaine public, des
preuves tangibles de violations du droit de la guerre commises par des
guérilleros salvadoriens comme l’exécution de non-combattants, l’enlève-
ment de civils (maires, la fille du président d’El Salvador), le minage de
n'importe quelles routes et autres actes de ce genre — toutes preuves qui pour
l'essentiel sont indiscutées. I] y a aussi dans le domaine public de nom-
breuses preuves non controversées d’atrocités commises par les escadrons
de la mort de l’extréme droite au Salvador. Les forces du Gouvernement
salvadorien ont été accusées d’avoir effectué des bombardements au hasard
mais ces accusations sont discutées et discutables.

207. Non seulement le Gouvernement nicaraguayen et ses témoins ont

507
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 518

produit devant la Cour des preuves, avec photographies à l'appui, des
atrocités qui auraient été commises par les contras, mais ils ont affirmé
qu’elles auraient été commises à l’instigation des Etats-Unis. Le Nicaragua
a fourni à l’appui de cette affirmation essentiellement trois éléments de
preuve : une attestion d'Edgar Chamorro, ancien responsable contra rési-
dant actuellement en Floride ; le manuel intitulé Operaciones sicolégicas en
guerra de guerrillas («Opérations psychologiques dans la lutte de
guérilla »), établi par un contractuel de la CIA; et le témoignage de
M. Glennon.

208. Pour étayer cette affirmation et essayer de montrer que les Etats-
Unis ont organisé et dirigé les stratégies et tactiques militaires des contras
et choisi leurs dirigeants, le Nicaragua a beaucoup tablé sur l’attestation de
M. Chamorro. Celui-ci n’a pas comparu devant la Cour et n’a pas été
interrogé. Son attestation peut étre prise en considération mais n’a pas
nécessairement plus de poids que le témoignage de divers autres transfuges
des guérillas sandiniste et salvadorienne, comme Miguel Bolanos, ancien
officier sandiniste affecté à la sécurité de l'Etat (voir ci-dessus par. 99-100
et annexe 46 au contre-mémoire des Etats-Unis), le « commandant Mon-
tenegro », ancien chef de la guérilla salvadorienne (ci-dessus par. 101-103
et annexes 48 et 49 au contre-mémoire des Etats-Unis), Alvaro José Bal-
dizon Aviles, ancien collaborateur principal de la commission des enquêtes
spéciales du ministère de l’intérieur du Nicaragua (dont certains propos
sont cités ou évoqués ci-dessus, aux paragraphes 28 et 104 du présent
appendice), ou encore un autre transfuge sandiniste, Mateo José Guerrero,
directeur exécutif, avant sa défection en mars 1985, de la commission
nationale du Gouvernement nicaraguayen pour la promotion et la pro-
tection des droits de l’homme (Inside the Sandinista Régime : Revelations
by the Executive Director of the Government’s Human Rights Commission,
loc. cit.). Les déclarations de toutes ces personnes sont dans le domaine
public et la presse en a largement rendu compte ; certains de ces articles de
presse sont reproduits dans des annexes officiellement soumises à la Cour
par les Etats-Unis ; et ces déclarations ont exactement !a méme valeur, en
tant que moyen de preuve, que les centaines d’articles que le Nicaragua a
annexés 4 ses écritures. On comprendrait mal pourquoi, si la Cour peut
accorder de la valeur aux attestations de M. Chamorro, elle n’en accor-
derait pas a celles d’anciens sandinistes devenus transfuges, comme ceux
nommément cités ci-dessus, en tout cas à celles qui ont été dûment sou-
mises à la Cour en même temps que le contre-mémoire des Etats-Unis sur
la compétence et la recevabilité.

209. L’attestation de M. Chamorro, qui n’est pas sans intérêt, renferme
des passages qui donnent à réfléchir. De plus, si M. Chamorro dans cette
attestation dit une chose, dans d’autres contextes, également avancés
comme preuve par le Nicaragua, il dit autre chose.

210. Par exemple, si l’on se reporte à l’annexe F au mémoire du Nica-
ragua (pièce 163, p. 254-255), on apprend que selon « Edgar Chamorro,
chef des insurgés exclu de l’organisation le mois dernier après un différend
avec ses camarades », les commandants des contras auraient bénéficié d’un

508
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 519

«entraînement en Argentine en 1981, avant que des conseillers de la CIA
ne prennent directement en main la direction de la rébellion » ; et que José
Francisco Cardenal, ancien vice-président du conseil d’Etat sous les san-
dinistes, et chef des contras jusqu’en décembre 1982, « a été abandonné sur
linsistance des conseillers argentins qui dirigeaient les insurgés au Hon-
duras... « Ce différend portait sur la volonté de Cardenal d’être le chef,
alors que les officiers argentins insistaient pour garder le contrôle de
l'insurrection », se rappelle Edgar Chamorro...» M. Chamorro aurait
ajouté : « A l’époque, les conseillers de la CIA n’avaient qu’un rôle secon-
daire au Honduras et on ne les y a vus que rarement avant que les effectifs
des guérilleros ne commencent à s’accroitre en 1983. » (Washington Post,
17 décembre 1984, p. 2.) On peut se demander si ces déclarations attribuées
à M. Chamorro recoupent les indications figurant dans son attestation où,
par exemple, il dit qu’en 1982 toute l’affaire était dirigée par la CIA
(par. 10).

211. M. Chamorro affirme dans ladite attestation que « la FDN avait
pour pratique courante de tuer les prisonniers et les personnes soupçon-
nées de collaborer avec les sandinistes... La CIA ne décourageait nullement
ce genre de tactique. Bien au contraire... » (Par. 27.) Or, dans d’autres élé-
ments de preuve soumis par le Nicaragua (mémoire, annexe F, pièce 188,
p- 286). il est dit que M. Chamorro a déclaré en 1985 que : « Les Améri-
cains tenaient beaucoup aux droits de l’homme. Bermudez [comman-
dant des contras] critiquait certains d’entre eux sur ce point. Il estimait
qu’ils cherchaient à en savoir trop. » (Los Angeles Times, 4 mars 1985,
p. 12.) Comment M. Chamorro peut-il soutenir, d’une part, que la CIA ne
décourageait pas l’exécution des prisonniers et, d'autre part, que « les
Américains tenaient beaucoup aux droits de l’homme » ? Comment peut-il
dire cela la même année, dans les deux cas à un moment où il était libre de
tout lien avec les contras ?

212. Après avoir déclaré dans son attestation, comme mentionné plus
haut, que « la FDN avait pour pratique courante de tuer les prisonniers et
les personnes soupçonnées de collaborer avec les sandinistes » (par. 27) —
pratiques qui, selon lui, sont des « tactiques se [trouvant] décrites dans
un manuel rédigé à l’intention de nos forces par un agent de la CIA... »
. (par. 28), M. Chamorro affirme qu’« en fait, les pratiques préconisées
dans le manuel ont bel et bien été utilisées par les troupes de la FDN »
(par. 28). Mais, dans d’autres pièces soumises par le Nicaragua (mémoire
du Nicaragua, annexe F, pièce 165, p. 257), les propos de M. Chamorro
cités donnent une tout autre impression. L’exécution des prisonniers
par certains commandants rebelles, pratique que, selon lui, les dirigeants
contras trouvaient « répugnante », « était fréquente, mais ce n’était certai-
nement pas notre politique » (« Nicaragua Rebels Accused of Abuses », New
York Times, 27 décembre 1984, p. 1). Si elle n’était certainement pas
« notre politique », comment pouvait-elle être une politique que la CIA
« ne décourageait nullement » ? Et M. Chamorro dit autre chose encore :
« Je serai franc et j'avoue que nous avons tué des gens de sang-froid
lorsque nous les avons reconnus coupables de crimes. Nous croyons en

509
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 520

Passassinat des tyrans. Certains des sandinistes sont des tyrans dans les
petits villages. » (Joel Brinkley, « Legislators Ask if Reagan Knew of
CIA’s Role », New York Times, 21 octobre 1984, p. 1.) Ces propos ont été
promptement démentis par un porte-parole de la force démocratique ni-
caraguayenne, qui a déclaré : « Nous avons condamné toute forme de ter-
rorisme, y compris les assassinats. » (« Reagan to Dismiss Officials Res-
ponsible for Guerrilla Primer », New York Times, 22 octobre 1984, p. 1, 10.)

213. Dans son attestation, M. Chamorro dit avoir supprimé des pas-
sages du manuel recommandant de recruter des criminels de carriére et de
créer des martyrs pour la cause. « Environ deux mille exemplaires de ce
manuel, avec ces deux seuls changements, ont ensuite été distribués aux
troupes dela FDN. » (Par. 28.) Ces propos laissent entendre que les soldats
de la FDN lisaient ce manuel qui les incitait 4 perpétrer de telles atro-
cités (impression que M. Chamorro dans son attestation et les conseils
du Nicaragua semblent tenir à donner). Mais que déclare M. Chamorro
ailleurs sur ce point précis ? Selon des éléments de preuve soumis par
le Nicaragua (mémoire du Nicaragua, annexe F, pièce 139, p. 229),
M. Chamorro dit du manuel : « Je sais pertinemment que les hommes ne le
lisaient pas. » (« Alleged Author of CIA Manual Said to Be Ex-Gl »,
Washington Post, 20 octobre 1984.)

214. Ayant moi-même lu en entier Opérations psychologiques dans la
lutte de guérilla par « Tacayan » (mémoire du Nicaragua, annexe G), je suis
persuadé, moi aussi, que les hommes ne le lisaient pas. On a peine à croire
que les combattants de la force contra, pour la plupart des campesinos
presque illettrés, et même leurs commandants, aient lu environ quatre-
vingt-dix pages d’une prose indigeste, faisant référence à Aristote, au
mouvement de guérilla HUK aux Philippines et à la « dialectique de
Socrate ». Les quelques personnes qui auraient pu le lire, ou en lire des
extraits — Dickey rapporte que le manuel a été utilisé par un instructeur
nicaraguayen chargé de l'entraînement des contras (loc. cit., p. 256) — y
auraient d'ailleurs trouvé un amalgame bien confus. D’une part, le manuel
conseille aux guérilleros de s'identifier

«étroitement au peuple ... travaillant avec lui aux champs ... à la pêche,
etc. … à condition que nous évitions la coercition directe, ils pourront
se faire une idée positive de la présence de guérilleros armés dans la
population » (p. 2).

Il souligne importance « de montrer à chaque guérillero la nécessité de
bien se comporter pour obtenir le soutien de la population » (p. 6).

« Il convient de respecter les principes suivants :

— respect des droits de l'homme et du bien d’autrui ;

— aider la population dans son travail ;

— protéger la population contre les agressions communistes ;

— enseigner aux gens l’hygiène du milieu, leur apprendre à lire, etc.,
afin de gagner leur confiance, ce qui entrainera une meilleure pré-
paration idéologique démocratique.

510
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 521

Cette attitude encouragera la sympathie des paysans pour notre
mouvement, et ils se joindront immédiatement à nous, en apportant
appui logistique, renseignements sur l'ennemi ou même participation
au combat. Les guérilleros doivent persuader par la parole et non faire
un usage dictatorial de leurs armes. S’ils se comportent de la sorte, la
population se sentira respectée, sera plus à même d’accepter notre
message et nous apportera un soutien populaire. » (P. 9.)

Ainsi, chaque guérillero « doit être respectueux et courtois avec la popu-
lation... » (p. 10). Le manuel est truffé de sermons de ce genre, censés,
semble-t-il, décourager les violations des droits de l’homme. De fait, il
ressort de son origine qu’il devait servir à mettre un frein aux violations des
droits de l’homme qui avaient été commises par des groupes de contras qui
avaient été entraînés essentiellement par des Argentins mais qui n’exer-
gaient aucun contrôle effectif (voir Dickey, op. cit., p. 249-257).

215. Par ailleurs, le manuel comprend une section, sur «la terreur
implicite et explicite », où sont préconisés certains actes acceptés par le
droit de la guerre et d’autres qui sont en violation de ce droit. Ces actes sont
parfois désignés par des euphémismes : par exemple, les informateurs des
sandinistes seront « éliminés » (p. 13). On trouve aussi le passage sui-
vant :

« Le fait que — les « ennemis du peuple » — les responsables ou
agents sandinistes ne doivent pas étre maltraités en dépit de leurs
actes criminels, et même si la guérilla a subi des pertes. » (P. 13.)

Mais on peut lire également le passage suivant, sous le titre « Utilisation
sélective de la violence à des fins de propagande » :

« On peut neutraliser des objectifs soigneusement triés selon un
plan bien préparé, par exemple des juges des tribunaux, des juges de
mesta, des fonctionnaires de la police et de la sûreté, des chefs de CDS,
etc. Pour des raisons psychologiques il convient de prendre de très
grandes précautions, et il est indispensable de rassembler la popula-
tion intéressée pour qu’elle soit présente, prenne part à l’action et
formule des accusations contre l’oppresseur. » (P. 14.)

Lorsque M. Chamorro a expliqué pourquoi il avait supprimé les pas-
sages des exemplaires du manuel où il était recommandé de recruter des
criminels et de créer des martyrs pour la cause et pourquoi il n’avait
pas touché aux sections concernant la « neutralisation » d’objectifs soi-
gneusement sélectionnés, il aurait déclaré : « Pour les rebelles … le
mot neutraliser ne signifie pas nécessairement assassiner. » (« Legislators
Ask if Reagan Knew of CIA’s Role », New York Times, 21 octobre 1984,
p. 1, 13)

216. Le manuel intitulé Opérations psychologiques dans la lutte de gué-
rilla est un produit de bas étage, mal écrit, mal supervisé, publié de façon

511
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 522

anarchique (s’il faut en croire l’attestation de M. Chamorro; voir le
paragraphe 28). Il semble qu’il ait été composé au Honduras par un seul
contractuel de la CTA, avec la collaboration de M. Chamorro et de quel-
ques autres Nicaraguayens, sur le modèle de documents d'entraînement à
la guérilla établis en 1968 par l’armée américaine, que ce contractuel a
lui-même revisés et développés (Psychological Operations in Guerrilla War-
fare, With Essays by Joanne Omang and Aryeh Neier, 1985, p. 27, 28.) Ces
documents s’inspireraient eux-mêmes des techniques de terreur commu-
nistes (voir « CIA Manual Is Linked to Vietnam War Guide », New York
Times, 29 octobre 1984). On peut lire dans une pièce versée au dossier par le
Nicaragua : « M. Chamorro était chargé de la mise en forme... » (« CIA
Aides Dispute Reagan on Primer », New York Times, 23 octobre 1984,
mémoire du Nicaragua, annexe F, pièce 141, p. 231.) « Ce que les hauts
responsables de la CTA pensaient du manuel, nul ne le sait, et nul ne semble
l'avoir demandé. Aucun directeur 4 Langley n’a jamais pris la peine de le
lire. » Le chef des opérations de la CIA responsable des affaires nicara-
guayennes « n’a pas pu le lire. Il ne connaît pas l’espagnol. » (Dickey, loc.
cit., p. 256.) Selon certaines sources, des agents de la CIA de rang inter-
médiaire auraient peut-être donné le feu vert à la production du manuel
(voire effectué sa mise en forme) (« CIA Chief Defends Manual for Nica-
raguan Rebels », New York Times, 2 novembre 1984, p. A3) ; en tout état
de cause, une fois son existence connue, une demi-douzaine d’agents de la
CIA ont recu officiellement un blame, mais on ne sait pas trés bien si c’est
pour négligence simple ou lourde. Dans son attestation, M. Chamorro dé-
clare avoir critiqué le manuel auprès du responsable de l’antenne de
la CIA « mais rien n’a été fait pour donner suite à mes plaintes » (par. 28).
Mais dans une autre pièce produite par le Nicaragua on peut lire ce qui
suit : « M. Chamorro a déclaré qu’aprés qu’il eut fait connaître ses objec-
tions des membres du personnel des Etats-Unis avaient enlevé de son
bureau plusieurs caisses contenant des exemplaires du manuel et qu’il ne
savait pas quelle avait été leur destination. » (Christopher Dickey et Joanne
Omang, « Alleged Author of CIA Manual Said to Be Ex-GI », Washington
Post, 20 octobre 1984, mémoire du Nicaragua, annexe F, piéce 139, p. 229.)
Le Gouvernement des Etats-Unis a déclaré n’avoir jamais autorisé la
distribution du manuel (ibid.). Des exemplaires auraient cependant été
utilisés dans le cadre de l'entraînement des contras (Dickey, loc. cit., p. 256,
310). On peut somme toute conclure, pour reprendre les termes d’un
rapport d'enquête du Congrès sur la production du manuel, qui est cité
dans l'arrêt de la Cour, que : « L'affaire du manuel est essentiellement un
cas de négligence, sans intention délictuelle. » Il reste que le manuel dit ce
qu'il dit.

217. Il est difficile d'évaluer l'influence éventuelle sur les contras du
manuel et des « dessins » qui l’accompagnent et qui enseignent au lec-
teur comment crever un pneu, s'abstenir d’éteindre les lumières, se faire
porter malade, fabriquer des cocktails Molotov et aussi comment perpé-
trer d’autres actes de sabotage contre le régime sandiniste. II n’est pas
possible d'établir si ces documents ont été ou non lus par les contras en

512
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 523

général et sils ont eu ou non véritablement une influence sur eux. S’ils
ont eu un effet, celui-ci a pu être salutaire à certains égards, et nuisible à
d’autres.

218. Ce qui est clair en revanche, c’est que certains passages du manuel
sont un encouragement, ou du moins peuvent être interprétés comme un
encouragement, à commettre des violations flagrantes du droit de la
guerre, entre autres — ce qui est absolument indéfendable — l'assassinat
d’« objectifs soigneusement sélectionnés et planifiés » qu’il convient de
« neutraliser ». Le texte du manuel tel qu’il a été rédigé par le contractuel
de la CIA n’est conciliable ni avec celui du manuel intitulé The Law of Land
Warfare, ni avec celui d’autres manuels de campagne analogues de l’ar-
mée des Etats-Unis, ni avec les dispositions des conventions de Genève
pertinentes, ni avec le droit international coutumier.

219. Il est également clair que le Gouvernement des Etats-Unis, pas
plus qu’un autre gouvernement, n’a à favoriser la publication de manuels
préconisant des actes qui constituent une violation des règles fondamen-
tales du droit de la guerre et des lois d'humanité. Des actes tels que les
assassinats de non-combattants sont une violation flagrante des conven-
tions de Genève, que les hostilités aient un caractère international ou non.
S’ensuit-il qu’en raison de leur rôle — quel qu’il ait pu être — dans la
production du manuel Opérations psychologiques dans la lutte de guérilla
les Etats-Unis ont failli à obligation qui leur est faite par le droit
international de « respecter et faire respecter » les dispositions des con-
ventions de Genève relatives à la protection des victimes de guerre aux-
quelles ils sont partie (la citation est tirée du texte de l’article 1 commun
aux conventions de Genève de 1949) ? Comme je l’ai souligné dans mon
opinion elle-même, les conventions de Genève n’ont pas été dans le passé
interprétées comme signifiant qu’un Etat qui préconise leur violation viole
par là ses obligations conventionnelles. De même, il n'existe pas en droit
international coutumier de délit d’« incitation ». Mais que le rôle joué par
les Etats-Unis dans la rédaction et la publication du manuel constitue
ou non une violation des obligations qui leur incombent en vertu des
conventions de Genève ou du droit international coutumier — ce qui ne
semble pas être le cas — il ne pourrait être qualifié que d'acte pour
le moins incompatible avec l'esprit de ces obligations et la conduite
escomptée d’autorités étatiques responsables.

220. Il est une deuxième question extrêmement troublante : les Etats-
Unis, pendant la période et dans la mesure où leurs agents ont entraîné les
forces contras, ont-ils suffisamment instruit les contras de leurs obligations
découlant du droit de la guerre ? Et, dans la négative, quelles en sont les
conséquences ? L’entrainement des contras jusqu’en 1984 semble avoir été
assuré en grande partie mais sans doute pas exclusivement par des officiers
argentins puis, des limitations ayant été imposées par le Congrès en 1984, il
semble qu'il n’y ait pas eu d’entraînement militaire assuré par les Etats-
Unis. Les preuves sur les activités des instructeurs des Etats-Unis sont
obscures, mais la production du manuel en soi donne à penser qu’il y a eu
négligence de la part des Etats-Unis. Si l’on en juge par le comportement

513
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 524

des contras, il est certain que les instructeurs argentins et américains n’ont
pas été suffisamment diligents dans l'initiation au droit de la guerre. Mais
puisque les contras n’étaient pas et ne sont pas sous l’autorité des Etats-
Unis, on ne saurait en droit imputer aux Etats-Unis les atrocités commises
par les contras. De nombreux Etats entraînent des forces militaires étran-
gères, mais nul ne prétend que ces Etats seraient, du fait de cet entraîne-
ment, responsables des violations du droit de la guerre commises par ces
forces qui échappent à leur autorité.

221. En l'espèce, je conviens avec la Cour que les Etats-Unis ne peuvent
se voir imputer une responsabilité internationale pour les actes des contras
qui violent le droit de la guerre. Aucune preuve n’a été donnée à la Cour de
la responsabilité directe des Etats-Unis dans des actes de ce genre commis
par les contras. Les forces des Etats-Unis n’étaient pas présentes sur le
terrain avec les contras ; ces derniers ne sont pas dirigés par des officiers
des Etats-Unis et leurs troupes ne sont pas renforcées par des troupes de ce
pays. Comme l’indiquent les éléments de preuve soumis par le Nicaragua
(mémoire du Nicaragua, annexe E, pièce 1, p. 11), ou comme le dit
M. Boland, membre du Congrès, en parlant des contras : « Ces groupes ne
sont pas contrôlés par les Etats-Unis. Ils constituent une force indépen-
dante... » (Dans le même ordre d’idée, voir les observations de M. Hamil-
ton, également membre du Congrès, citées par le Nicaragua, ibid,
p. H 5724-H 5725.) D’autres éléments de preuve fournis par le Nicaragua
confirment que ce ne sont pas des conseillers américains qui contrôlent les
opérations terrestres des rebelles à l’intérieur du Nicaragua. Voir le
mémoire du Nicaragua, annexe F, pièce 72, page 125 : « Americans on
Ship Said to Supervise Nicaraguan Mining », New York Times, 8 avril 1984,
où on peut lire ceci :

« contrairement aux opérations terrestres des forces rebelles à l’inté-
rieur du Nicaragua, que des conseillers américains suivent depuis le
Honduras mais ne contrôlent pas, la pose de mines dans les eaux
territoriales du Nicaragua met directement en cause les Américains
et se fait sous leur contrôle immédiat ».

222. On peut aussi rappeler que le principal témoin cité par le Nicara-
gua sur la question de la prétendue responsabilité des Etats-Unis pour les
atrocités commises par les contras était M. Glennon. Comme on l’inter-
rogeait sur les questions d’imputabilité, a eu lieu l’échange suivant :

« [Réponse :] Monsieur le Juge, nous n’avons pas examiné, nous
n’avons pas étudié, nous n’avons pas analysé les questions de respon-
sabilité des Etats ni d’imputabilité dans le cadre de notre mission.
Nous avions pour tâche d'établir des faits et, vraiment, je préférerai
borner mes observations à cela.

[Question :] Puis-je vous demander comment vous pouvez con-
clure, si vous n’avez pas examiné les questions d’imputabilité, que les
Etats-Unis sont responsables des violations des droits de l’homme
commises par les contras ?

514
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 525

{Réponse :] Parce que les organismes qui ont parrainé notre mission
nous ont chargés d’étudier l’imputabilité morale autant que l’impu-
tabilité juridique. Nous citons Particle 3 de la convention de Genève
de 1949 dans notre rapport mais, comme vous pouvez le constater à la
lecture de celui-ci, nous n’avons pas abordé les questions juridiques.
Je maintiens pleinement ma conclusion selon laquelle les Etats-Unis
sont responsables des actions des contras et je pense que nous l’en-
tendons dans un sens essentiellement moral, mais, comme je le dis,
notre mission visait à établir des faits et je suis convaincu que ces faits
sont solides. » (Audience du 16 septembre 1985.)

223. Conclure que les actes commis par les contras en violation du droit
de la guerre ne peuvent être imputés en droit aux Etats-Unis ne per-
met cependant pas de répondre à la question de savoir si les Etats-Unis,
incapables qu’ils sont d’exercer une autorité appropriée sur le comporte-
ment des contras, devraient continuer à les appuyer — question qui a
soulevé une vive controverse, ce qui est compréhensible, aux Etats-
Unis.

224, If faut ajouter que, si les Etats-Unis devaient être tenus pour
responsables des atrocités commises par les contras, comme le Nicara-
gua le demande, il semblerait que, par analogie, le Nicaragua devrait
être tenu pour responsable des atrocités commises par les insurgés salvado-
riens. Ces atrocités sont indiscutables. Il a été établi que les insurgés sal-
vadoriens ont été armés, approvisionnés et dans une certaine mesure
entraînés par le Gouvernement nicaraguayen et que des installations de
commandement et de contrôle en territoire nicaraguayen ont été utili-
sées par les insurgés salvadoriens dont les dirigeants, pour la plupart,
étaient basés ou sont peut-être encore basés au Nicaragua. De même
qu'il ne semble pas que les contras aient été sous lautorité des Etats-
Unis ni que des officiers et des soldats des Etats-Unis aient été présents
sur le terrain aux côtés des contras, il ne semble pas non plus que les
insurgés salvadoriens aient été sous l'autorité du Nicaragua et que des
officiers et des soldats nicaraguayens aient été présents sur le terrain
aux côtés des forces salvadoriennes. Si ces suppositions sont vraies, il
s’ensuivrait que le Nicaragua n’est ni plus — mais ni moins — respon-
sable des violations du droit de la guerre commises par les insurgés sal-
vadoriens que les Etats-Unis ne sont responsables des violations du
droit de la guerre commises par les contras. I] reste que le Nicaragua
est responsable de toute violation du droit de la guerre directement
attribuable à ses forces, violations dont il existe des preuves (voir notam-
ment les sources citées aux paragraphes 13 et 28 du présent appendice).
De toute manière, la responsabilité ou l'absence de responsabilité d’un
gouvernement ou d’un groupe d’autorités rebelles pour des violations du
droit de la guerre ne saurait exonérer un autre gouvernement ou d’autres
groupes d’autorités rebelles de leur responsabilité pour leurs propres
violations.

515
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 526

Q. Les consultations de Contadora destinées a rétablir la paix en Amérique
centrale s'étendent à la démocratisation des régimes des cing pays d’Ameérique
centrale

225. On s’est interrogé sur la licéité des demandes faites par les Etats-
Unis au Nicaragua pour qu’il modifie sa politique interne de manière à
encourager la démocratie, le pluralisme, le respect des droits de l’homme et
la réconciliation nationale avec les forces d’opposition. J’ai expliqué dans
mon opinion elle-même et aux paragraphes 8 à 13 du présent appendice
que les engagements pris par le Nicaragua envers lOEA et ses membres
confèrent à ces questions une dimension internationale.

226. De plus, il est utile de rappeler que la liste d'objectifs du groupe de
Contadora adoptée le 9 septembre 1983 renferme notamment les dis-
positions ci-dessous aux termes desquelles les Etats qui participent aux
consultations de Contadora, dont le Nicaragua :

« Considérant,

La situation qui règne en Amérique centrale, caractérisée par un
climat de tension qui menace la sécurité et la coexistence pacifique
dans la région, et qui exige, pour se dénouer, le respect des principes de
droit international régissant le comportement des Etats, en particu-
lier :

le droit des peuples à disposer d’eux-mémes...,

le pluralisme dans ses diverses manifestations,

le fonctionnement intégral des institutions démocratiques,

la promotion de la justice sociale...,

le respect et la promotion des droits de Phomme...,

lengagement de créer, d’encourager et de renforcer des systèmes
démocratiques représentatifs dans tous les pays de la région, ...

Se déclarent désireux de réaliser les objectifs suivants :

Assurer le strict respect des principes de droit international énoncés
plus haut, dont l’inobservation pourra servir de critère pour fixer les
responsabilités ;

Respecter et garantir l’exercice des droits individuels, politiques,
civils, économiques, sociaux, religieux et culturels ;

Adopter les mesures menant à l'établissement et, le cas échéant, au
perfectionnement de systèmes démocratiques, représentatifs et plu-
ralistes, qui garantissent la participation effective de la population à la
prise de décisions et assurent le libre accès de divers courants d’opi-
nion à des processus électoraux honnêtes et périodiques, fondés sur le
plein respect des droits civils ;

Promouvoir dans les cas où il y a eu des divisions profondes au sein
de la société, des mesures de réconciliation nationale qui permettent la
participation de tous, conformément à la loi, aux processus politiques
de caractère démocratique. »

227. On observera que les demandes faites au Nicaragua pour qu'il

516
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 527

favorise le pluralisme, le fonctionnement intégral des institutions démo-
cratiques, les droits de l’homme et un régime représentatif et démocra-
tique reprennent les termes mêmes de cette liste d'objectifs du groupe de
Contadora à laquelle il a souscrit. En fait, ces objectifs y sont définis
comme les « principes de droit international régissant le comportement
des Etats » ; on peut en déduire qu’en Amérique centrale ces questions ne
sauraient relever de la compétence et de la décision exclusivement natio-
nales des Etats de la région, notamment du Nicaragua. Les Etats intéressés
déclarent leur intention d’atteindre les objectifs énoncés, qui s'étendent au
respect desdits principes de droit international et comprennent la garan-
tie de l’exercice des droits individuels, politiques, civils, économiques, so-
ciaux, religieux et culturels, ainsi que l’adoption de mesures de nature à
établir et à perfectionner des systèmes démocratiques et pluralistes et à
promouvoir la réconciliation nationale. Le Gouvernement du Nicaragua
ayant souscrit à ces principes — en tant que « principes de droit internatio-
nal» — et à ces objectifs, il semble qu’il ne soit guère fondé en droit à
rejeter les appels qui lui sont adressés pour qu’il respecte ce qu'il s’était
engagé à respecter, dans le cadre de Contadora ou dans d’autres contextes.
Il convient par ailleurs de rappeler que la charte de Organisation des
Etats américains dispose :

« La solidarité des Etats américains et les buts élevés qu’ils pour-
suivent exigent de ces Etats une organisation politique basée sur le
fonctionnement effectif de la démocratie représentative. » (Art. 3,

par. d).)
{Paraphé) S.MS.

517
